Case: 20-13664   Doc: 57-1   Filed: 12/02/20   Page: 1 of 133
                                   Case: 20-13664                       Doc: 57-1       Filed: 12/02/20                Page: 2 of 133

            8879-PE                         IRS e-file Signature Authorization for Form 1065                                                         OMB No. 1545-0123

                                                   I
    Form
                                                       Return completed Form 8879-PE to your ERO. (Don't send to the IRS.)


    Department of the Treasury
                                                           I   Go to www.irs.gov/Form8879PE for the latest information.
                                                                                                                                                           À¾µ¼
    Internal Revenue Service      For calendar year 2018, or tax year beginning                   , 2018, and ending                , 20        .
    Name of partnership                                                                                                        Employer identification number

    CANAAN RESOURCES, LLC                                                                                                      XX-XXXXXXX
                   Tax Return Information (Whole dollars only)
     Part I
                                                                             mmmmmmmmmmmmmm
                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                             12,603,870.
      1        Gross receipts or sales less returns and allowances (Form 1065, line 1c)                                             1

                                                                   mmmmmmmmmmmmmmmmmmmmmmmm                                                             10,315,821.
      2        Gross profit (Form 1065, line 3)                                                                                     2

                                                                           mmmmmmmmmmmmmmmm                                                              2,954,750.
      3        Ordinary business income (loss) (Form 1065, line 22)                                                                 3

                                                                         mmmmmmmmmmmmmmmmmm
      4        Net rental real estate income (loss) (Form 1065, Schedule K, line 2)                                                 4
      5        Other net rental income (loss) (Form 1065, Schedule K, line 3c)                                                      5
     Part II       Declaration and Signature Authorization of Partner or Member
                   (Be sure to get a copy of the partnership's return)
    Under penalties of perjury, I declare that I am a partner or member of the above partnership and that I have examined a copy of the
    partnership's 2018 electronic return of partnership income and accompanying schedules and statements and to the best of my
    knowledge and belief, it is true, correct, and complete. I further declare that the amounts in Part I above are the amounts shown on
    the copy of the partnership's electronic return of partnership income. I consent to allow my electronic return originator (ERO),
    transmitter, or intermediate service provider to send the partnership's return to the IRS and to receive from the IRS (a) an
    acknowledgement of receipt or reason for rejection of the transmission and (b) the reason for any delay in processing the return. I
    have selected a personal identification number (PIN) as my signature for the partnership's electronic return of partnership income.

    Partner or Member's PIN: check one box only

               X    I authorize   GRANT THORNTON LLP                                                         to enter my PIN   4 2 4 2 4                as my signature
                                                               ERO firm name                                                   Don't enter all zeros
                    on the partnership's 2018 electronically filed return of partnership income.
                    As a partner or member of the partnership, I will enter my PIN as my signature on the partnership's 2018 electronically filed
                    return of partnership income.

    Partner or member's signature           I
    Title   ICAO                                                                                                                           Date     I
     Part III      Certification and Authentication

    ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                               7 3 4 6 6 3 3 6 6 0 5
                                                                                                                                        Don't enter all zeros

    I certify that the above numeric entry is my PIN, which is my signature on the 2018 electronically filed return of partnership income for
    the partnership indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file
    Application and Participation, and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business
    Returns.


    ERO's signature   I                                                                                         Date   I       07/23/2019



                                                     ERO Must Retain This Form - See Instructions
                                             Don't Submit This Form to the IRS Unless Requested To Do So

    For Paperwork Reduction Act Notice, see instructions.                                                                                           Form   8879-PE   (2018)




    JSA

8P8907 1.000
                   01122J         700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                           16
                                                                    Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                 Page: 3 of 133

Form                                     1065                                             U.S. Return of Partnership Income                                                                           OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service
                                                                   For calendar year 2018, or tax year beginning
                                                                                 I
                                                                                                                                            , 2018, ending
                                                                                     Go to www.irs.gov/Form1065 for instructions and the latest information.
                                                                                                                                                                            , 20         .
                                                                                                                                                                                                          À¾µ¼
A Principal business activity                                              Name of partnership                                                                                                D Employer identification number

OIL & GAS                                                                                                                                                                                            XX-XXXXXXX
EXTRACTION                                                                CANAAN RESOURCES, LLC
B Principal product or service                                    Type        Number, street, and room or suite no. If a P.O. box, see instructions.                                          E Date business started

OIL & GAS                                                          or
EXTRACTION
                                                                  Print
                                                                          1101 N BROADWAY AVE STE 300                                                                                                04/29/2005
C Business code number                                                     City or town, state or province, country, and ZIP or foreign postal code                                           F Total assets (see
                                                                                                                                                                                                instructions)

                                         211110                           OKLAHOMA CITY, OK                                73103                                                                 $        65,811,157.
 G Check applicable boxes:                                                (1)          Initial return    (2)        Final return (3)           Name change (4)              Address change (5)                   Amended return
 H Check accounting method: (1)                                                        Cash              (2)    X   Accrual           (3)               I
                                                                                                                                               Other (specify)
  I
 J Check if Schedules C and M-3 are attached                                  m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m Im m m m m m m m m m m 3m m m m m m m m I X
   Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax year.

Caution: Include only trade or business income and expenses on lines 1a through 22 below. See instructions for more information.
                                                                    mmmmmmmmmmmmmmmmmmmmm
                                                                            1a                                                               12,603,870.
                                                                      mmmmmmmmmmmmmmmmmmmm
      1a Gross receipts or sales
                                                                           1b
                                                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       b Returns and allowances
                                                                                                        1c                                                                     12,603,870.
                                                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       c Balance. Subtract line 1b from line 1a
                                                                                                         2                                                                      2,288,049.
                                                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      2 Cost of goods sold (attach Form 1125-A)
                                                                                                         3                                                                     10,315,821.
                                                                                                                                                             mmmmmm
      3 Gross profit. Subtract line 2 from line 1c
                                                                                                         4
                                                                                                          mmmmmmmmmmmmmmmmmmmmmmm
      4 Ordinary income (loss) from other partnerships, estates, and trusts (attach statement)
 Income




                                                                                                         5
                                                                                                                                  mmmmmmmmmmmmmmm
      5 Net farm profit (loss) (attach Schedule F (Form 1040))
                                                                                                         6                                                                          1,000.
                                                                                      m m m m m mm mm mm mm mm mm mm mm mm SEE
                                                                                                                           mm mm mm mm STATEMENT
                                                                                                                                       mm mm mm mm mm mm mm mm mm mm 1mm mm mm
      6 Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797)
      7 Other income (loss) (attach statement)                                                           7                                                                        -96,718.
                                                                                                         8                                                                     10,220,103.
                                                                                                                                     mmmmmmmmmmmmmm
      8 Total income (loss). Combine lines 3 through 7
                                                                                                         9                                                                      2,934,450.
                                                                                mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      9 Salaries and wages (other than to partners) (less employment credits)
    (see instructions for limitations)




                                                                                                        10
                                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    10 Guaranteed payments to partners
                                                                                                        11                                                                         28,717.
                                                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    11 Repairs and maintenance
                                                                                                        12
                                                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    12 Bad debts
                                                                                                        13                                                                        486,366.
                                                                m m m m m m m m m m m m m m m m m m m m m m m m m SEE       m m m m STATEMENT
                                                                                                                                        m m m m m m m m m m 1m m m
    13 Rent
                                                                                                        14                                                                        554,950.
                                                                        m m m m m m m m m m m m m m m m m m m m m SEE       m m m m STATEMENT
                                                                                                                                        m m m m m m m m m m 1m m m
    14 Taxes and licenses
                                                                                                        15                                                                      1,364,603.
                                                                                            mmmmmmmmm
    15 Interest (see instructions)
    16 a Depreciation (if required, attach Form 4562)                      16a                                                                        704,303.
                                                                                                       16c                                                                        704,303.
                                                                                                    mmmmmmmmmmmmmmmmmmmmmmmmm
       b Less depreciation reported on Form 1125-A and elsewhere on return 16b
 Deductions




                                                                                                        17
                                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    17 Depletion (Do not deduct oil and gas depletion.)
                                                                                                        18                                                                        226,732.
                                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    18 Retirement plans, etc.
                                                                                                        19                                                                        193,259.
                                                                                    m m m m m m m m m m m m m m m SEE       m m m m STATEMENT
                                                                                                                                        m m m m m m m m m m 1m m m
    19 Employee benefit programs
                                                                                                        20                                                                        771,973.
                                                                                                                                                                       mmm
    20 Other deductions (attach statement)
                                                                                                        21                                                                      7,265,353.
                                                                                                                         mmmmmmmmmmmmmmmmmm
    21 Total deductions. Add the amounts shown in the far right column for lines 9 through 20
                                                                                                        22                                                                      2,954,750.
                                                                                                                                                                             m
    22 Ordinary business income (loss). Subtract line 21 from line 8
                                                                                                        23
                                                                                                                                                                  mmmm
    23 Interest due under the look-back method - completed long-term contracts (attach Form 8697)
 Tax and Payment




                                                                                                        24
                                                                                                       mmmmmmmmmmmmmmmmmmmmmmmm
    24 Interest due under the look-back method - income forecast method (attach Form 8866)
                                                                                                        25
                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    25 BBA AAR imputed underpayment (see instructions)
                                                                                                        26
                                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmm
    26 Other taxes (see instructions)
                                                                                                        27
                                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    27 Total balance due. Add lines 23 through 27
                                                                                                        28
                                                                                                                                  mmmmmmmmmmmmmmm
    28 Payment (see instructions)
                                                                                                        29
                                                                                                                               mmmmmmmmmmmmmmmm
    29 Amount owed. If line 28 is smaller than line 27, enter amount owed
    30 Overpayment. If line 28 is larger than line 27, enter overpayment                                30
                                                        Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my
                                                        knowledge and belief, it is true, correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all
Sign                                                    information of which preparer has any knowledge.
                                                                                                                                                                                         May the IRS discuss this return with the
                                                                                                                   CAO                                                                   preparer shown below? See
Here
                                                          M   Signature of partner or limited liability company member
                                                                                                                        RYAN AKEW
                                                                                                                                                        M    Date
                                                                                                                                                                                               instructions.
                                                                                                                                                                                                                 X     Yes       No

                                                        Print/Type preparer's name                             Preparer's signature                                 Date                                        PTIN
                                                                                                                                                                                             Check         if
Paid                                                    M. BRANDON YOUNG                                                                                             07/23/2019              self-employed      P00440841
Preparer                                                Firm's name       I          GRANT THORNTON LLP                                                                                      Firm's EIN   I    XX-XXXXXXX
Use Only                                                Firm's address    I          211 N ROBINSON STE 1200
                                                                                     OKLAHOMA CITY, OK 73102
                                                                                                                                                                                             Phone no.
                                                                                                                                                                                              405-218-2800
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                  Form 1065 (2018)
JSA                                      8P1010 2.000
                                             01122J                700L              07/11/2019 13:26:15 V18-5.3F 0170099                                                                                          19
                            Case: 20-13664             Doc: 57-1         Filed: 12/02/20                      Page: 4 of 133

Form 1065 (2018)      CANAAN RESOURCES, LLC                                                                                      XX-XXXXXXX              Page    2
Schedule B           Other Information
 1  What type of entity is filing this return? Check the applicable box:                                                                           Yes No
      a   Domestic general partnership                 b        Domestic limited partnership
      X Domestic limited liability company
      c                                                d        Domestic limited liability partnership
      e   Foreign partnership
 2 At the end of the tax year:
                                                       f        Other     I
  a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-
    exempt organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit,
    loss, or capital of the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule
    B-1, Information on Partners Owning 50% or More of the Partnership            mmmmmmmmmmmmmmmmmmmmmmmmmmm                                        X
  b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
    the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information
    on Partners Owning 50% or More of the Partnership          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                          X
 3      At the end of the tax year, did the partnership:
      a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of

                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        stock entitled to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions.
        If "Yes," complete (i) through (iv) below                                                                                                            X
                           (i) Name of Corporation                         (ii) Employer Identification           (iii) Country of       (iv) Percentage
                                                                                 Number (if any)                   Incorporation       Owned in Voting Stock




      b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss,

                                                                                                                                       mmmm
        or capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial
        interest of a trust? For rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below                                 X
                                                                     (ii) Employer                                                          (v) Maximum
                           (i) Name of Entity                        Identification           (iii) Type of          (iv) Country of    Percentage Owned in
                                                                    Number (if any)                Entity             Organization      Profit, Loss, or Capital




 4   Does the partnership satisfy all four of the following conditions?                                                                            Yes No
   a The partnership's total receipts for the tax year were less than $250,000.
   b The partnership's total assets at the end of the tax year were less than $1 million.
   c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including
     extensions) for the partnership return.
   d The partnership is not filing and is not required to file Schedule M-3     mmmmmmmmmmmmmmmmmmmmmmmmmmmm
     If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065;
                                                                                                                                                             X
     or item L on Schedule K-1.
 5                                                                         mmmmmmmmmmmmmmmmmmmmm
     Is this partnership a publicly traded partnership, as defined in section 469(k)(2)?                                                                     X
 6   During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified
     so as to reduce the principal amount of the debt?    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                             X
 7   Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide

 8
     information on any reportable transaction?        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
     At any time during calendar year 2018, did the partnership have an interest in or a signature or other authority over
                                                                                                                                                             X
     a financial account in a foreign country (such as a bank account, securities account, or other financial account)?
     See instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and

 9
     Financial Accounts (FBAR). If "Yes," enter the name of the foreign country.          I
     At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or
                                                                                                                                                             X
     transferor to, a foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report
     Transactions With Foreign Trusts and Receipt of Certain Foreign Gifts. See instructions                  mmmmmmmmmmmmmmmmm                              X
10 a Is the partnership making, or had it previously made (and not revoked), a section 754 election?
     See instructions for details regarding a section 754 election.
                                                                                                                  mmmmmmmmmmmmm                              X
   b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes,"
     attach a statement showing the computation and allocation of the basis adjustment. See instructions                       mmmmmmmmm                     X
JSA                                                                                                                                      Form   1065      (2018)

8P1020 1.000
            01122J         700L          07/11/2019 13:26:15 V18-5.3F 0170099                                                                     20
                           Case: 20-13664 Doc: 57-1                            Filed: 12/02/20               Page: 5 of 133
Form 1065 (2018)       CANAAN RESOURCES, LLC                                                                             XX-XXXXXXX         Page   3
Schedule B             Other Information (continued)
                                                                                                                                      Yes    No
   c Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a
     substantial built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section
     734(d))? If "Yes," attach a statement showing the computation and allocation of the basis adjustment. See instructions                   X
 11 Check this box if, during the current or prior tax year, the partnership distributed any property received in a

                                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm I
     like-kind exchange or contributed such property to another entity (other than disregarded entities wholly
     owned by the partnership throughout the tax year)

                                                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 12 At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other
     undivided interest in partnership property?                                                                                              X
 13 If the partnership is required to file Form 8858, Information Return of U.S. Persons With Respect To Foreign

                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
     Disregarded Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached. See
     instructions
 14 Does the partnership have any foreign partners? If "Yes," enter the number of Forms 8805, Foreign Partner's
                                                              I
     Information Statement of Section 1446 Withholding Tax, filed for this partnership.
 15 Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign Partnerships, attached
                                                                                                                                              X

     to this return.    I                                              mmmmmmmmmmm                                                     X
                                               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 16a Did you make any payments in 2018 that would require you to file Form(s) 1099? See instructions
   b If "Yes," did you or will you file required Form(s) 1099?                                                                         X
 17 Enter the number of Form(s) 5471, Information Return of U.S. Persons W ith Respect To Certain Foreign
                                     I
     Corporations, attached to this return.
                                                            I
 18 Enter the number of partners that are foreign governments under section 892.

                                                                          mmmmmmmm
 19 During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042
     and 1042-S under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474)?                                       X
                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 20 Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions
                                                                                                                                              X
                                                                             mmmmm
     for Form 8938
 21 Is the partnership a section 721(c) partnership, as defined in Treasury Regulations section 1.721(c)-1T(b)(14)?                           X
 22 During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed
                                                                       I
     under section 267A? See instructions. If "Yes," enter the total amount of the disallowed deductions.      $                              X
                                               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 23 Did the partnership have an election under section 163(j) for any real property trade or business or any farming
     business in effect during the tax year? See instructions                                                                                 X
                                                                       mmmmmmmmmmm
 24 Does the partnership satisfy one of the following conditions and the partnership does not own a pass-through
     entity with current year, or prior year, carryover excess business interest expense? See instructions                             X
   a The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
     preceding the current tax year do not exceed $25 million, and the partnership is not a tax shelter, or
   b The partnership only has business interest expense from (1) an electing real property trade or business, (2) an
     electing farming business, or (3) certain utility businesses under section 163(j)(7).
     If "No," complete and attach Form 8990.
 25 Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions.                      X
     If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
     line 3.       I
     If "No," complete Designation of Partnership Representative below.
Designation of Partnership Representative (see instructions)
Enter below the information for the partnership representative (PR) for the tax year covered by this return.



               M CANAAN NATURAL GAS ASSOCIATES, LLC                                                          M XX-XXXXXXX
                                                                                            U.S. taxpayer
 Name of
                                                                                            identification
 PR
                                                                                            number of PR

 U.S. address of PR
                    M1101 N BROADWAY AVE STE 300
                     OKLAHOMA CITY         OK 73103
                                                                                            U.S. phone
                                                                                            number of PR     M 405-604-9300
 If the PR is an                                                                            U.S. taxpayer
 entity, name of                                                                            identification
 the designated
 individual for
 the PR
                   M RYAN    ASKEW
                                                                                            number of the
                                                                                            designated
                                                                                            individual    M 000000000
                                                                                            U.S. phone
 U.S. address of

                    M 1101                                                                                M 405-604-9300
                                                                                            number of
 designated                N BROADWAY                  AVE STE 300                          designated
 individual                                                                                 individual
                      OKLAHOMA CITY                          OK 73103
 26     Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund?               mmmmmmmmmmmmmmmmmmmm                 X
        If "Yes," enter the amount from Form 8996, line 13. $      I                                                          Form   1065 (2018)
JSA
8P1036 1.000


           01122J           700L        07/11/2019 13:26:15 V18-5.3F 0170099                                                          21
                                              Case: 20-13664 Doc: 57-1                                        Filed: 12/02/20                   Page: 6 of 133
    Form 1065 (2018)                      CANAAN RESOURCES, LLC                                                                                             XX-XXXXXXX                          Page 4
     Schedule K                           Partners' Distributive Share Items                                                                                                 Total amount
                               1
                               2
                                   Ordinary business income (loss) (page 1, line 22)     m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                   Net rental real estate income (loss) (attach Form 8825)
                                                                                                                                                                      1
                                                                                                                                                                      2
                                                                                                                                                                                2,954,750.
                               3a  Other gross rental income (loss)    mmmmmmmmmmmmmmmmm             3a
                                 b Expenses from other rental activities (attach statement)       mmmm
                                                                                                     3b

                                                           m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 c Other net rental income (loss). Subtract line 3b from line 3a                                                                     3c
                               4   Guaranteed payments                                                                                                               4
                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       Income (Loss)




                               5   Interest income                                                                                                                   5
                               6   Dividends and dividend equivalents: a Ordinary dividends             mmmmmmmmmmmmmmmmmm                                           6a
                                                                          b Qualified dividends      6b
                                                                                                     6c
                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                          c Dividend equivalents
                               7 Royalties                                                                                                                           7

                                                                                                                    m mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                               8 Net short-term capital gain (loss) (attach Schedule D (Form 1065))                                                                  8
                               9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065))                                                                 9a
                                                               mmmmmmmmmmmmmmmmmmm
                                 b Collectibles (28%) gain (loss)                                    9b
                                 c Unrecaptured section 1250 gain (attach statement)          mmmmmm 9c
                              10 Net section 1231 gain (loss) (attach Form 4797)        mmmmmmmmmmmmmmmmmmmmmmmm                                                      10
                              11 Other income (loss) (see instructions) Type
                              12   Section 179 deduction (attach Form 4562)
                                                                                 Im m m m m m m m m m m m m m m m m m m m m m m m m m m                               11
                                                                                                                                                                      12
                                                                                                                                                                                                38.

                                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        Deductions




                              13 a Contributions                                                                                                                     13a
                                 b Investment interest expense m m m m m m m m m IDCmmmmmmmmmmmmmmmmmmmmmmmmmm                                                       13b
                                 c
                                 d
                                   Section 59(e)(2) expenditures:    (1) Type
                                   Other deductions (see instructions) Type
                                                                                  II                                                       (2) Amount         I     13c(2)
                                                                                                                                                                     13d
                                                                                                                                                                                4,185,571.

                                                                                mmmmmmmmmmmmmmmmmmmmmmmmmmmm
     Employ-




                              14 a Net earnings (loss) from self-employment                                                                                          14a

                                                       m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                   m m  m  m m m
     ment
     Self-




                                 b Gross farming or fishing income                                                                                                   14b
                                 c Gross nonfarm income                                                                                                              14c
                                                                                    mmmmmmmmmmmmmmmmmmmmmmmmmm                                                       15a
                                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                              15 a   Low-income housing credit (section 42(j)(5))
                                                                                                                                                                     15b
                                                                                                                                                             mm
                                 b   Low-income housing credit (other)
       Credits




                                 c   Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable)                                    15c
                                 d   Other rental real estate credits (see instructions)      Type    I                                                              15d
                                 e
                                 f
                                     Other rental credits (see instructions)
                                     Other credits (see instructions)
                                                                                              Type
                                                                                              Type
                                                                                                      II                                                             15e
                                                                                                                                                                     15f

                                                                 m m m Im m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m
                              16 a   Name of country or U.S. possession
                                 b   Gross income from all sources                                                                                                   16b
                                 c   Gross income sourced at partner level  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                     Foreign gross income sourced at partnership level
                                                                                                                                                                     16c
       Foreign Transactions




                                d                       I
                                     Section 951A category                                                                    I                            mI
                                                                                                                                                                     16e
                                                  I                                  I
                                                                                         e Foreign branch category
                                f    Passive category                 g General category                h Other (attach statement)                                   16h
                                     Deductions allocated and apportioned at partner level
                                 i                I
                                     Interest expense                                         j Other        mmmmmmmmmmmmmmmI
                                     Deductions allocated and apportioned at partnership level to foreign source income
                                                                                                                                                                     16j

                                k                       I
                                     Section 951A category                               l Foreign branch category            I                            mI
                                                                                                                                                                     16l
                                m                 I
                                     Passive category                                I
                                                                      n General category                o Other (attach statement)                                   16o
                                                                   I                                m m m m m m m m m m m m m m m m m m mm mm
                                                                                                                          m   m  m  m  m  m  m  m  m  m   m
                                p    Total foreign taxes (check one):         Paid               Accrued                                                             16p
                                q    Reduction in taxes available for credit (attach statement)                                                                      16q
                                r    Other foreign tax information (attach statement)
                              17 a   Post-1986 depreciation adjustment   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                             17a
                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    Minimum Tax




                                                                                                                                                                     17b
    (AMT) Items




                                 b   Adjusted gain or loss
                                                                      m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
    Alternative




                                 c   Depletion (other than oil and gas)                                                                                              17c
                                 d   Oil, gas, and geothermal properties - gross income                                                                              17d      12,603,869.

                                                                         m m m m m m m mm mm mm mm mm mm mm SEE
                                                                                                             mm mm mm mm STATEMENT
                                                                                                                          mm mm mm mm mm mm mm mm mm mm 2mm mm mm
                                 e   Oil, gas, and geothermal properties - deductions                                                                                17e       5,254,053.
                                 f   Other AMT items (attach statement)                                                                                              17f       3,680,310.
                                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                    18a
                                                          m m m m m m m m m m m m m m m m m m m m m m m m STATEMENT      mmmmmmmmmmmmm
                              18 a   Tax-exempt interest income
        Other Information




                                                                                                                                                                     18b
                                                          m m m m m m m m m m m m m m m m m m m m SEE       m m m m m m m m m m m m m m 3m m m
                                 b   Other tax-exempt income
                                                                                                                                                                     18c             27,684.
                                                                                      mmmmmmmmmmmmmmmmmmmmmmmmm
                                 c   Nondeductible expenses
                              19 a                                                                                                                                   19a
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                     Distributions of cash and marketable securities
                                 b                                                                                                                                   19b
                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                     Distributions of other property
                              20 a   Investment income                                                                                                               20a
                                 b
                                 c
                                                     m m m m m m m m m m m m m m m m m m m m m m SEE
                                     Investment expenses
                                     Other items and amounts (attach statement)
                                                                                                              m m m m STATEMENT
                                                                                                                           m m m m m m m m m m 3m m m                20b

    JSA
8P1030 1.000
                                                                                                                                                                                  Form   1065   (2018)
                               01122J           700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                                      22
                             Case: 20-13664 Doc: 57-1                                Filed: 12/02/20                 Page: 7 of 133
Form 1065 (2018)         CANAAN RESOURCES, LLC                                                                                   XX-XXXXXXX                        Page   5
Analysis of Net Income (Loss)
 1
        Schedule K, lines 12 through 13d, and 16p               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
                                                                                                                                         1        -1,230,783.
 2      Analysis by                                           (ii) Individual     (iii) Individual                                 (v) Exempt              (vi)
                                        (i) Corporate                                                   (iv) Partnership                              Nominee/Other
        partner type:                                             (active)            (passive)                                    Organization
     a General partners
     b Limited partners                                                                                      -1,230,783.
Schedule L               Balance Sheets per Books                             Beginning of tax year                                      End of tax year
                                Assets                                      (a)                   (b)                              (c)                      (d)
               m m m m m m m m m m m m m m m m m m m m m 2,356,547.                           4,486,658.                                            3,495,419.
                                                   mmmmmm
 1      Cash
                                                                                                                           2,893,381.
                                         mmmmmmmmmm
 2a Trade notes and accounts receivable
                                                                                              2,356,547.                                            2,893,381.
                      mmmmmmmmmmmmmmmmmm
     b Less allowance for bad debts


                                        mmmmmmmmmm
 3      Inventories


                                m m m m m m m m m m m m m STMT 4
 4      U.S. government obligations


                                                        mmmmm
 5      Tax-exempt securities
 6      Other current assets (attach statement)                                                      356,326.                                          283,707.

                                            m m m m m m m m m STMT 4
 7a Loans to partners (or persons related to partners)


                                                     m m m m m m 3,223,895.
     b Mortgage and real estate loans
        Other investments (attach statement)                                                  1,704,672.               534,147.
                                                       m m m m m 1,987,121.
 8
 9a Buildings and other depreciable assets                                                               3,233,319.
                                           m m m m m m m m m 316,798,969.                    1,236,774. 2,269,985.     963,334.
                           m m m m m m m m m m m m m m m 259,884,412.
     b Less accumulated depreciation
                                                                                                       321,792,211.
                                       mmmmmmmmmm
10 a Depletable assets
                                                                                            56,914,557.264,229,924. 57,562,287.
                                           mmmmmmmmm
     b Less accumulated depletion


                                                  mmmmmmm
11      Land (net of any amortization)


                                            m m m m m m m m m STMT 4
12 a Intangible assets (amortizable only)


                                              mmmmmmmm
     b Less accumulated amortization
                                                                                                50,791.                                               78,882.
                     mmmmmmmmmmmmmmmmmm
13      Other assets (attach statement)
14      Total assets                                                                        67,106,325.                                           65,811,157.

                            mmmmmmmmmmmmmmm
                       Liabilities and Capital
                                                                                               545,109.                                            3,265,439.
                                                                 m m STMT 4
15      Accounts payable
16                                                                                          24,900,000.                                           21,000,000.
                                                             mmm
        Mortgages, notes, bonds payable in less than 1 year
                                                                                               551,596.                                              627,927.
                               mmmmmmmmmmmmm
17      Other current liabilities (attach statement)


                                                                 mm
18      All nonrecourse loans


                                                                 mm
19 a Loans from partners (or persons related to partners)


                                                m m m m m m m STMT 4
     b Mortgages, notes, bonds payable in 1 year or more
                                                                                             4,600,574.                                            5,155,683.
                                    mm mm mm mm mm mm mm mm mm mm mm
20      Other liabilities (attach statement)
21      Partners' capital accounts                                                          36,509,046.                                           35,762,108.
22      Total liabilities and capital                                                       67,106,325.                                           65,811,157.
Schedule M-1                  Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                              Note: The partnership may be required to file Schedule M-3. See instructions.
 1     Net income (loss) per books      mmmmmmm                                       6 Income recorded on books this year not included
                                                                                          on Schedule K, lines 1 through 11 (itemize):
 2     Income included on Schedule K, lines 1, 2, 3c,
       5, 6a, 7, 8, 9a, 10, and 11, not recorded on                                    a Tax-exempt interest $
       books this year (itemize):
 3     Guaranteed payments (other than                                                7   Deductions included on Schedule K, lines


 4
       health insurance)    mmmmmmmmmmmm
       Expenses recorded on books this year
                                                                                          1 through 13d, and 16p, not charged
                                                                                          against book income this year (itemize):
       not included on Schedule K, lines 1                                             a Depreciation $
       through 13d, and 16p (itemize):
     a Depreciation $
     b Travel and entertainment $                                                     8   Add lines 6 and 7    mmmmmmmmmmmmm
 5     Add lines 1 through 4        mmmmmmmmm                                         9
                                                                                                                          mm
                                                                                          Income (loss) (Analysis of Net Income
                                                                                          (Loss), line 1). Subtract line 8 from line 5
Schedule M-2                  Analysis of Partners' Capital Accounts
                                       mmmmmm                 36,509,046. 6                                      mmmmmmmmmmm
                                       mmmmmm
 1      Balance at beginning of year                                                      Distributions: a Cash
                                                                                                                   mmmmmmmmm
                                        mmmmm
 2      Capital contributed: a Cash                                                                    b Property


                                       mmmmmm
                                b Property                                            7   Other decreases (itemize):
                                                                   -746,938.
                                                                                                               mmmmmmmmmmmmm
 3      Net income (loss) per books


                                    mmmmmmmmm
 4      Other increases (itemize):                                                    8   Add lines 6 and 7
 5      Add lines 1 through 4                                 35,762,108. 9               Balance at end of year. Subtract line 8 from line 5     35,762,108.
JSA
8P1035 1.000                                                                                                                                         Form   1065   (2018)
             01122J             700L          07/11/2019 13:26:15 V18-5.3F 0170099                                                                           23
                                     Case: 20-13664                          Doc: 57-1                  Filed: 12/02/20                       Page: 8 of 133

Form        1125-A                                                               Cost of Goods Sold

                                                         II
(Rev. November 2018)                                                                                                                                                          OMB No. 1545-0123
                                                              Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.
Department of the Treasury
Internal Revenue Service                                     Go to www.irs.gov/Form1125A for the latest information.
Name                                                                                                                                                             Employer identification number

             CANAAN RESOURCES, LLC                                                                                                                                  XX-XXXXXXX
                         m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
    1       Inventory at beginning of year                                                                                                                  1


                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    2       Purchases                                                                                                                                       2


                                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmm
    3       Cost of labor                                                                                                                                   3


                                            m m m m m m m m m m m m m m m m m m m m m SEE                  m m m m STATEMENT
                                                                                                                       m m m m m m m m m m 5m m
    4       Additional section 263A costs (attach schedule)                                                                                                 4
                                                                                                                                                                               2,288,049.
                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    5       Other costs (attach schedule)                                                                                                                   5
                                                                                                                                                                               2,288,049.
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    6       Total. Add lines 1 through 5                                                                                                                    6
    7       Inventory at end of year                                                                                                                        7
    8

    9a
            appropriate line of your tax return. See instructions
            Check all methods used for valuing closing inventory:
                                                                           mmmmmmmmmmmmmmmmmmmmmmmmmmm
            Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
                                                                                                                                                            8                  2,288,049.

             (i)       Cost
            (ii)       Lower of cost or market


                                             m m m m m Im m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m I
            (iii)      Other (Specify method used and attach explanation.)


                                                                                                  mmmmmmmmmmmmm I
        b   Check if there was a writedown of subnormal goods
        c   Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970)
        d
                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
            under LIFO                                                                                                                                      9d
        e                                                                                               mmm
            If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructionsX                                              Yes              No
        f
                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If "Yes,"
            attach explanation                                                                                                X                                              Yes              No



Section references are to the Internal                                  merchandise is an income-producing                                       Small business taxpayer. A small
Revenue Code unless otherwise noted.                                    factor. See Regulations section 1.471-1. If                            business taxpayer is a taxpayer that (a) has
                                                                        inventories are required, you generally                                average annual gross receipts of $25
What's New                                                              must use an accrual method of accounting                               million or less (indexed for inflation) for the
Small business taxpayers. For tax years                                 for sales and purchases of inventory items.                            3 prior tax years, and (b) is not a tax shelter
beginning after December 31, 2017, the                                                                                                         (as defined in section 448(d)(3)). See Pub.
following apply.                                                       Exception for certain taxpayers. A small                                538.
%  A small business taxpayer (defined
below), may use a method of accounting for
                                                                       business taxpayer (defined below), can
                                                                       adopt or change its accounting method to
                                                                       account for inventories in the same manner
                                                                                                                                               Uniform capitalization rules. The uniform
                                                                                                                                               capitalization rules of section 263A
inventories that either: (1) treats inventories                        as material and supplies that are non-                                  generally require you to capitalize, or
as nonincidental materials and supplies, or                            incidental, or conform to its treatment of                              include in inventory, certain costs incurred
(2) conforms to the taxpayer's financial                                                                                                       in connection with the following.
                                                                                                                                               %
                                                                       inventories in an applicable financial
accounting treatment of inventories.                                   statement (as defined in section 451(b)(3)),                               The production of real property and
%  A small business taxpayer is not required
to capitalize costs under section 263A.
                                                                       or if it does not have an applicable financial
                                                                       statement, the method of accounting used
                                                                                                                                               tangible personal property held in inventory
                                                                                                                                               or held for sale in the ordinary course of
                                                                                                                                               business.
                                                                                                                                               %
                                                                       in its books and records prepared in
General Instructions                                                   accordance with its accounting                                             Real property or personal property
                                                                       procedures. See section 471(c)(3).                                      (tangible and intangible) acquired for resale.
Purpose of Form
Use Form 1125-A to calculate and deduct
cost of goods sold for certain entities.
                                                                           A small business taxpayer claiming
                                                                        exemption from the requirement to keep
                                                                                                                                               %  The production of real property and
                                                                                                                                               tangible personal property for use in its
                                                                        inventories is changing its method of                                  trade or business or in an activity engaged
Who Must File                                                           accounting for purposes of section 481.                                in for profit.
                                                                        For additional guidance on this method of                                 A small business taxpayer (defined
Filers of Form 1120, 1120-C, 1120-F,                                    accounting, see Pub. 538, Accounting
1120S, or 1065, must complete and attach                                                                                                       above) is not required to capitalize costs
                                                                        Periods and Methods. For guidance on                                   under section 263A. See section 263A(i).
Form 1125-A if the applicable entity reports                            changing to this method of accounting, see
a deduction for cost of goods sold.                                                                                                               See the discussion on section 263A
                                                                        Form 3115 and the Instructions for Form                                uniform capitalization rules in the
Inventories                                                             3115.                                                                  instructions for your tax return before
Generally, inventories are required at the                                                                                                     completing Form 1125-A. Also see
beginning and end of each tax year if the                                                                                                      Regulations sections 1.263A-1 through
production, purchase, or sale of                                                                                                               1.263A-3. See Regulations section
                                                                                                                                               1.263A-4 for rules for property produced in
                                                                                                                                               a farming business.




For Paperwork Reduction Act Notice, see instructions.                                                                                                                 Form   1125-A (Rev. 11-2018)
JSA
8X4012 3.000
                    01122J          700L            07/11/2019 13:26:15 V18-5.3F 0170099                                                                                               24
                                 Case: 20-13664                  Doc: 57-1                 Filed: 12/02/20              Page: 9 of 133
SCHEDULE B-1                                       Information on Partners Owning 50% or
(Form 1065)
                                                          More of the Partnership
                                                                      I
(Rev. September 2017)                                                                                                                                  OMB No. 1545-0123


                                                   I
Department of the Treasury                                             Attach to Form 1065.
Internal Revenue Service                               Go to www.irs.gov/Form1065 for the latest information.
Name of partnership                                                                                                             Employer identification number (EIN)

                      CANAAN RESOURCES, LLC                                                                                                    XX-XXXXXXX
 Part I        Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3a)
Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a
partnership), trust, tax-exempt organization, or any foreign government that owns, directly or indirectly, an interest of 50% or more in
the profit, loss, or capital of the partnership (see instructions).
                                                                     (ii) Employer                                                                          (v) Maximum
                                                                                                                                      (iv)               Percentage Owned
                       (i) Name of Entity                        Identification Number           (iii) Type of Entity
                                                                                                                             Country of Organization       in Profit, Loss,
                                                                         (if any)
                                                                                                                                                              or Capital


CANAAN PARALLEL FUND IX SUB LL                                   XX-XXXXXXX                   LLC                                      US                     58.814




 Part II       Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3b)
Complete columns (i) through (iv) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the
profit, loss, or capital of the partnership (see instructions).

                                                                                                                                                           (iv) Maximum
                                                                 (ii) Identifying Number                                                                Percentage Owned in
                (i) Name of Individual or Estate                                                  (iii) Country of Citizenship (see instructions)
                                                                          (if any)                                                                           Profit, Loss,
                                                                                                                                                              or Capital




For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                                                Schedule B-1 (Form 1065) (Rev. 9-2017)




JSA

8P1038 1.000
            01122J             700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                              25
                              Case: 20-13664             Doc: 57-1          Filed: 12/02/20          Page: 10 of 133
SCHEDULE C
(Form 1065)                           Additional Information for Schedule M-3 Filers
(Rev. December 2014)
Department of the Treasury
Internal Revenue Service       I                     I Attach to Form 1065. See separate instructions.
                                   Information about Schedule C (Form 1065) and its instructions is at www.irs.gov/form1065.
                                                                                                                                   OMB No. 1545-0123



Name of partnership                                                                                             Employer identification number

                       CANAAN RESOURCES, LLC                                                                             XX-XXXXXXX
                                                                                                                                                 Yes No
  1    At any time during the tax year, were there any transfers between the partnership and its partners subject to the
       disclosure requirements of Regulations section 1.707-8?          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                            X
  2    Does any amount reported on Schedule M-3, Part II, lines 7 or 8, column (d), reflect allocations to this partnership
       from another partnership of income, gain, loss, deduction, or credit that are disproportionate to this partnership's
       share of capital in such partnership or its ratio for sharing other items of such partnership?      mmmmmmmmmmmmmmmmm                           X
  3    At any time during the tax year, did the partnership sell, exchange, or transfer any interest in an intangible asset to
       a related person as defined in sections 267(b) and 707(b)(1)?          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                         X
  4    At any time during the tax year, did the partnership acquire any interest in an intangible asset from a related
       person as defined in sections 267(b) and 707(b)(1)?          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                              X
  5    At any time during the tax year, did the partnership make any change in accounting principle for financial
       accounting purposes? See instructions for a definition of change in accounting principle          mmmmmmmmmmmmmmmmmm                            X
       At any time during the tax year, did the partnership make any change in a method of accounting for U.S. income
                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
  6
       tax purposes?                                                                                                                                   X
For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                       Schedule C (Form 1065) (Rev. 12-2014)




JSA
8P1037 1.000
           01122J            700L        07/11/2019 13:26:15 V18-5.3F 0170099                                                               26
                                 Case: 20-13664               Doc: 57-1              Filed: 12/02/20       Page: 11 of 133

   SCHEDULE M-3                                     Net Income (Loss) Reconciliation                                                     OMB No. 1545-0123
   (Form 1065)
                                                         for Certain Partnerships
   Department of the Treasury
   Internal Revenue Service
                                           I                         IAttach to Form 1065.
                                               Go to www.irs.gov/Form1065 for instructions and the latest information.
                                                                                                                                             À¾µ¼
   Name of partnership                                                                                                   Employer identification number

                            CANAAN RESOURCES, LLC                                                                               XX-XXXXXXX
   This Schedule M-3 is being filed because (check all that apply):
    A     X    The amount of the partnership's total assets at the end of the tax year is equal to $10 million or more.
    B     X    The amount of the partnership's adjusted total assets for the tax year is equal to $10 million or more. If box B is checked,
               enter the amount of adjusted total assets for the tax year           66,558,095..
    C          The amount of total receipts for the tax year is equal to $35 million or more. If box C is checked, enter the total receipts for
               the tax year                                .
    D          An entity that is a reportable entity partner with respect to the partnership owns or is deemed to own an interest of 50% or
               more in the partnership's capital, profit, or loss on any day during the tax year of the partnership.
                       Name of Reportable Entity Partner                           Identifying Number           Maximum Percentage Owned or
                                                                                                                      Deemed Owned




    E            Voluntary Filer.
     Part I          Financial Information and Net Income (Loss) Reconciliation
    1a Did the partnership file SEC Form 10-K for its income statement period ending with or within this tax year?
              Yes. Skip lines 1b and 1c and complete lines 2 through 11 with respect to that SEC Form 10-K.
         X No. Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
      b Did the partnership prepare a certified audited non-tax-basis income statement for that period?
         X Yes. Skip line 1c and complete lines 2 through 11 with respect to that income statement.
              No. Go to line 1c.
      c Did the partnership prepare a non-tax-basis income statement for that period?
              Yes. Complete lines 2 through 11 with respect to that income statement.
              No. Skip lines 2 through 3b and enter the partnership's net income (loss) per its books and records on line 4a.
    2 Enter the income statement period: Beginning 01/01/2018                             Ending 12/31/2018
    3a Has the partnership's income statement been restated for the income statement period on line 2?
              Yes. (If "Yes," attach a statement and the amount of each item restated.)
         X No.
      b Has the partnership's income statement been restated for any of the five income statement periods immediately preceding the period on line 2?
              Yes. (If "Yes," attach a statement and the amount of each item restated.)
         X No.
    4a Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1 4a                            -746,938.
      b Indicate accounting standard used for line 4a (see instructions).
        1    X GAAP                   2         IFRS                      3           Section 704(b)
        4          Tax-basis          5         Other (Specify)        I
                                                           mmmmmmmmmmmmmmmmmm                                           5a (                              )
                                                                                        mmm
    5a Net income from nonincludible foreign entities (attach statement)
                                                                                                                        5b
                                                         mmmmmmmmmmmmmmmmmmmm
     b Net loss from nonincludible foreign entities (attach statement and enter as a positive amount)
                                                                                                                        6a (                              )
                                                                                  mmmmm
    6a Net income from nonincludible U.S. entities (attach statement)
                                                                                                                        6b
                                                                mmmmmmmmmmmmmm
     b Net loss from nonincludible U.S. entities (attach statement and enter as a positive amount)
                                                                                                                        7a
                                                             mmmmmmmmmmmmmmmm
    7 a Net income (loss) of other foreign disregarded entities (attach statement)
      b Net income (loss) of other U.S. disregarded entities (attach statement)                                         7b

                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    8 Adjustment to eliminations of transactions between includible entities and nonincludible entities

                                                                      mmmmmmmmmmm
        (attach statement)                                                                                               8

                                                              m m m m m m m m m m m mm mm mm mm
    9 Adjustment to reconcile income statement period to tax year (attach statement)                                     9
   10 Other adjustments to reconcile to amount on line 11 (attach statement)                                            10
   11 Net income (loss) per income statement of the partnership. Combine lines 4a through 10                            11              -746,938.
        Note: Part I, line 11, must equal Part II, line 26, column (a), or Schedule M-1, line 1. See instructions.
   12 Enter the total amount (not just the partnership's share) of the assets and liabilities of all entities included or removed on the following lines.
                                                       Total Assets                          Total Liabilities
     a Included on Part I, line 4                          66,237,523.                            30,045,758.
     b Removed on Part I, line 5
     c Removed on Part I, line 6
     d Included on Part I, line 7
JSA For Paperwork      Reduction Act Notice, see the instructions for your return.                                          Schedule M-3 (Form 1065) 2018
8P1042 1.000
               01122J            700L        07/11/2019 13:26:15 V18-5.3F 0170099                                                                  27
                                              Case: 20-13664                  Doc: 57-1   Filed: 12/02/20   Page: 12 of 133

    Schedule M-3 (Form 1065) 2018                                                                                                                   Page   2
    Name of partnership                                                                                                   Employer identification number

                                 CANAAN RESOURCES, LLC                                                                    XX-XXXXXXX
     Part II              Reconciliation of Net Income (Loss) per Income Statement of Partnership With Income (Loss) per
                          Return
                                                                         (a)                   (b)               (c)                      (d)
                  Income (Loss) Items                              Income (Loss) per       Temporary         Permanent             Income (Loss) per
                                                                   Income Statement        Difference        Difference               Tax Return
           Attach statements for lines 1 through 10.
     1
                           mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations



                                     mm
     2     Gross foreign dividends not previously taxed

     3     Subpart F, QEF, and similar income inclusions

     4     Gross foreign distributions previously taxed



                         mmmmmmmmmmm
     5     Income (loss) from equity method U.S. corporations




                                 mmm
     6     U.S. dividends



                                   mm
     7     Income (loss) from U.S. partnerships
     8     Income (loss) from foreign partnerships



                      mmmmmmmmmmmmmm
     9     Income (loss) from other pass-through



                                   mm
           entities



                               mmmmm
    10     Items relating to reportable transactions



                               mmmmm
    11     Interest income (see instructions)



                           mmmmmmmmm
    12     Total accrual to cash adjustment



                              mmmmmm(
    13     Hedging transactions

                                                                       -133,134.              -387,807.                                 -520,941.
                                 m mm mm
    14     Mark-to-market income (loss)

    15     Cost of goods sold (see instructions)                      2,288,049. )                                           (         2,288,049.)

                              mmmmmm
    16     Sale versus lease (for sellers and/or lessors)



                              mmmmmm
    17     Section 481(a) adjustments

    18     Unearned/deferred revenue

    19     Income recognition from long-term contracts



                      mmmmmmmmmmmmmm
    20     Original issue discount and other imputed

           interest

    21a Income statement gain/loss on sale,
        exchange, abandonment, worthlessness,
        or other disposition of assets other than
        inventory and pass-through entities         mmmm                      1,000.             -1,000.
         b Gross capital gains from Schedule D, exclu-
           ding amounts from pass-through entities
         c Gross capital losses from Schedule D,
                                                      mm
           excluding amounts from pass-through

           stock losses   mmmmmmmmmmmm
           entities, abandonment losses, and worthless


         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

           stock losses   m m m mm mm mm mm mm mm mm mm mm
           entities, abandonment losses, and worthless
                                                                                                   1,000.                                      1,000.

                                                       mm
         e Abandonment losses

         f Worthless stock losses (attach statement)



                            mmmmmmmmmmm
         g Other gain/loss on disposition of assets other

           than inventory



                              mmmmmmmmmm
     22 Other income (loss) items with differences

           (attach statement)



                          mmmmmmmmmmmm
     23 Total income (loss) items. Combine lines 1

           through 22                                                -2,420,183.              -387,807.                               -2,807,990.

                                          mmmmmm
     24 Total expense/deduction items. (From Part
                                                                     -6,598,905.              -123,722.           27,684.             -6,694,943.
                                             mmmmm
           III, line 31) (see instructions)
     25 Other items with no differences                               8,272,150.                                                       8,272,150.
     26 Reconciliation totals. Combine lines 23 through 25             -746,938.              -511,529.           27,684.             -1,230,783.

           Note: Line 26, column (a), must equal Part I, line 11, and column (d) must equal Form 1065, Analysis of Net Income (Loss), line 1.
                                                                                                                            Schedule M-3 (Form 1065) 2018




    JSA

8P1043 1.000
                      01122J                  700L              07/11/2019 13:26:15 V18-5.3F 0170099                                         28
                                         Case: 20-13664                    Doc: 57-1   Filed: 12/02/20   Page: 13 of 133

Schedule M-3 (Form 1065) 2018                                                                                                                      Page 3
Name of partnership                                                                                                     Employer identification number

                              CANAAN RESOURCES, LLC                                                                      XX-XXXXXXX
 Part III            Reconciliation of Net Income (Loss) per Income Statement of Partnership With Income (Loss) per
                     Return - Expense/Deduction Items
                                                                        (a)                 (b)                (c)                      (d)
          Expense/Deduction Items                                   Expense per         Temporary          Permanent               Deduction per
                                                                 Income Statement       Difference         Difference               Tax Return

 1     State and local current income tax expense        m
 2     State and local deferred income tax expense



                             mmmmm
 3     Foreign current income tax expense (other



                               mmm
       than foreign withholding taxes)



                            mmmmmm
 4     Foreign deferred income tax expense



                           mmmmmmm
 5     Equity-based compensation
                                                                           8,929.                               -4,464.                      4,465.
                         mmmmmmmmm
 6     Meals and entertainment



                                 m
 7     Fines and penalties



                          mmmmmmmm
 8     Judgments, damages, awards, and similar costs



                           mmmmmmm
 9     Guaranteed payments
                                                                        226,732.                                                          226,732.
                             mmmmm
10     Pension and profit-sharing



                          mmmmmmmm
11     Other post-retirement benefits

12     Deferred compensation



                     mmmmmmmmmmmmm
13     Charitable contribution of cash and tangible

       property

14     Charitable contribution of intangible property



                        mmmmmmmmmm
15     Organizational expenses as per Regulations

       section 1.709-2(a)



                        mmmmmmmmmm
16     Syndication expenses as per Regulations

       section 1.709-2(b)



                          mmmmmmmm
17     Current       year     acquisition/reorganization

       investment banking fees



                         mmmmmmmmm
18     Current year acquisition/reorganization legal



                                  mmm
       and accounting fees

19     Amortization/impairment of goodwill



                        mmmmmmmmmm
20     Amortization of acquisition, reorganization,

       and start-up costs                                                                   195,247.                                      195,247.
                                                                        399,451.           -399,451.
                     mmmmmmmmmmmmm
21     Other amortization or impairment write-offs



                         mmmmmmmmm
22     Reserved
                                                                    3,836,521.         -3,836,521.
                              mmmmm
23 a Depletion - Oil & Gas



                                     mm
     b Depletion - Other than Oil & Gas

                                                                                         4,185,533.                                   4,185,533.
                      mmmmmmmmmmmm
24     Intangible drilling & development costs
                                                                        400,404.           303,899.                                     704,303.
                        mmmmmmmmmm
25     Depreciation



                                mmmm
26     Bad debt expense

27     Interest expense (see instructions)                          1,364,603.                                                        1,364,603.

                     mmmmmmmmmmmmm
28     Purchase versus lease (for purchasers an d/



                                mmmm
       or lessees)

29     Research and development costs



                            m m m m 6m m
30     Other      expense/deduction        items     with
                            STMT
       differences (attach statement)                                   362,265.           -324,985.           -23,220.                    14,060.
31      Total expense/deduction items. Combine lines 1
        through 30. Enter here and on Part II, line 24,


        amounts as positive   mmmmmmmmmm
        reporting positive amounts as negative and negative
                                                                    6,598,905.              123,722.           -27,684.               6,694,943.
                                                                                                                          Schedule M-3 (Form 1065) 2018




JSA

8P1044 1.000


                 01122J                  700L                 07/11/2019 13:26:15 V18-5.3F 0170099                                          29
                               Case: 20-13664                 Doc: 57-1        Filed: 12/02/20          Page: 14 of 133

Form     8916-A                           Supplemental Attachment to Schedule M-3                                                   OMB No. 1545-0123


Department of the Treasury
Internal Revenue Service
                                          I    Attach to Schedule M-3 for Form 1065, 1120, 1120-L, 1120-PC, or 1120S.
                                                      I Go to www.irs.gov/Form1120 for the latest information.
                                                                                                                                        À¾µ¼
Name of common parent                                                                                                   Employer identification number
                          CANAAN RESOURCES, LLC                                                                          XX-XXXXXXX
Name of subsidiary                                                                                                      Employer identification number



Part I         Cost of Goods Sold
                                                          (a)                       (b)                       (c)                           (d)
         Cost of Goods Sold Items                     Expense per               Temporary                 Permanent                  Deduction per Tax
                                                   Income Statement             Difference                Difference                     Return


                              mmmmmmm
 1       Amounts attributable to cost
         flow assumptions


 2       Amounts attributable to:


     a                   mmmmm
         Stock option expense


                     mmmmmmmmm
     b   Other equity-based
         compensation


     c                     mmm
         Meals and entertainment


     d                  mmmmmm
         Parachute payments


                       mmmmmmm
     e   Compensation with section
         162(m) limitation


     f                     mmm
         Pension and profit sharing


     g                       m
         Other post-retirement benefits


     h                    mmmm
         Deferred compensation


     i   Reserved  mmmmmmmmmmm
     j   Amortizationmmmmmmmmm
     k   Depletion mmmmmmmmmmm
     l   Depreciationmmmmmmmmm
                   mmmmmmmmmmm
     m Corporate-owned life insurance
         premiums


     n                     mmm
         Other section 263A costs


 3                          mm
         Inventory shrinkage accruals
 4       Excess inventory and


 5
                         mmmmm
         obsolescence reserves
         Lower of cost or market write-


 6
         downs    mmmmmmmmmmmm
         Other items with differences
                       mmmmmmm
         (attach statement)


 7       Other items with no differences               2,288,049.                                                                         2,288,049.
 8       Total cost of goods sold. Add
         lines 1 through 7 in columns
         a, b, c, and d. Enter totals on the

         instructions mmmmmmmmmm
         applicable Schedule M-3. See

For Paperwork Reduction Act Notice, see instructions.
                                                       2,288,049.                                                                         2,288,049.
                                                                                                                                       Form   8916-A     (2018)


JSA

8X9035 2.000
             01122J            700L            07/11/2019 13:26:15 V18-5.3F 0170099                                                             30
                              Case: 20-13664        Doc: 57-1    Filed: 12/02/20   Page: 15 of 133

Form 8916-A (2018)      CANAAN RESOURCES, LLC                                                    XX-XXXXXXX          Page   2
Part II          Interest Income
                                                (a)                  (b)                (c)                 (d)
               Interest Income Item   Income (Loss) per Income   Temporary          Permanent        Income (Loss) per
                                            Statement            Difference         Difference          Tax Return

1    Tax-exempt interest
     income
2    Interest income from hybrid
     securities

3    Sale/lease interest income

4a Intercompany interest
     income - From outside tax
     affiliated group
4b Intercompany interest
     income - From tax
     affiliated group

5    Other interest income

6    Total interest income. Add
     lines 1 through 5 in columns
     a, b, c, and d. Enter total on
     the applicable Schedule M-3.
     See instructions.
Part III         Interest Expense
                                                (a)                  (b)                (c)
                                        Expense per Income       Temporary          Permanent               (d)
           Interest Expense Item
                                            Statement            Difference         Difference    Deduction per Tax Return

1    Interest expense from
     hybrid securities
2    Lease/purchase interest
     expense
3a Intercompany interest
     expense - Paid to outside
     tax affiliated group
3b Intercompany interest
     expense - Paid to tax
     affiliated group

4    Other interest expense
                                             1,364,603.                                                   1,364,603.
5    Total interest expense. Add
     lines 1 through 4 in columns
     a, b, c, and d. Enter total on
     the applicable Schedule M-3.
     See instructions.
                                             1,364,603.                                                   1,364,603.
                                                                                                      Form 8916-A (2018)




JSA
8X9036 2.000

           01122J             700L    07/11/2019 13:26:15 V18-5.3F 0170099                                     31
                                         Case: 20-13664                             Doc: 57-1                   Filed: 12/02/20                       Page: 16 of 133

                                                                           Depreciation and Amortization
Form        4562                                                                                                                                                                             OMB No. 1545-0172

                                                                            (Including Information on Listed Property)
                                                                                              I                                                                                                  À¾µ¼
                                                          I
Department of the Treasury                                                          Attach to your tax return.
                                                                                                                                                                                              Attachment
Internal Revenue Service   (99)                                Go to www.irs.gov/Form4562 for instructions and the latest information.                                                        Sequence No. 179
Name(s) shown on return                                                                                                                                                                    Identifying number

CANAAN RESOURCES, LLC                                                                                                                                                                      XX-XXXXXXX
Business or activity to which this form relates

CANAAN RESOURCES, LLC
Part I Election To Expense Certain Property Under Section 179
       Note: If you have any listed property, complete Part V before you complete Part I.
 1       Maximum amount (see instructions)             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                       1           1,000,000.
 2       Total cost of section 179 property placed in service (see instructions)       mmmmmmmmmmmmmmmmmmmmmmmm                                                                       2
 3       Threshold cost of section 179 property before reduction in limitation (see instructions)         mmmmmmmmmmmmmmm                                                             3           2,500,000.

                                         m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                             m m m m m m
 4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-                                                                                             4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing
         separately, see instructions                                                                                                                                                 5
 6                                         (a) Description of property                                                (b) Cost (business use only)             (c) Elected cost




 7       Listed property. Enter the amount from line 29                      mmmmmmmmmmmmmmmmmmmmmm                                             7
 8       Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7    mmmmmmmmmmmmmmmm                                                                     8
 9       Tentative deduction. Enter the smaller of line 5 or line 8               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                      9
10       Carryover of disallowed deduction from line 13 of your 2017 Form 4562            mmmmmmmmmmmmmmmmmmmmmm                                                                    10


                                                                                                  m m m m m m m m m m m m m m mm
11       Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instructions                                                          11
12       Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11
                                                                                            mmm I
                                                                                                                                                                                    12
13       Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12                                                           13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property. See instructions.)
14       Special depreciation allowance for qualified property (other than listed property) placed in service
         during the tax year. See instructions                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                              423,558.

                                                                 m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                                                                                                                      14
15       Property subject to section 168(f)(1) election                                                                                                                               15
16       Other depreciation (including ACRS)                                                                                                                                          16
Part III           MACRS Depreciation (Don't include listed property. See instructions.)
                                                                                                            Section A
17       MACRS deductions for assets placed in service in tax years beginning before 2018               mmmmmmmmmmmmmmmmm                                                           17                280,745.

                                                  m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
18       If you are electing to group any assets placed in service during the tax year into one or more general
         asset accounts, check here
                               Section B - Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                                                    (b) Month and year            (c) Basis for depreciation (d) Recovery
               (a) Classification of property                            placed in               (business/investment use                            (e) Convention         (f) Method     (g) Depreciation deduction
                                                                                                                                period
                                                                          service                  only - see instructions)
19a        3-year property
     b     5-year property
     c     7-year property
     d 10-year property
     e 15-year property
     f 20-year property
     g 25-year property                                                                                                              25 yrs.                                    S/L
     h Residential rental                                                                                                           27.5 yrs.              MM                   S/L
       property                                                                                                                     27.5 yrs.              MM                   S/L
     i Nonresidential real                                                                                                           39 yrs.               MM                   S/L
       property                                                                                                                                            MM                   S/L
                            Section C - Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
20a Class life                                                                                                                                                                  S/L
     b 12-year                                                                                                                       12 yrs.                                    S/L
     c 30-year                                                                                                                       30 yrs.               MM                   S/L
     d 40-year                                                                                                                       40 yrs.               MM                   S/L
Part IV Summary (See instructions.)
21       Listed property. Enter amount from line 28                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                      21


                                                                                                    mmmmmmmmmm
22   Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter
     here and on the appropriate lines of your return. Partnerships and S corporations - see instructions                                                                                             704,303.
                                                                               mmmmmmmmmmmmmmmmmm
                                                                                                                                                                                    22
23 For assets shown above and placed in service during the current year, enter the
     portion of the basis attributable to section 263A costs                                        23
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                   Form   4562    (2018)
JSA       8X2300 1.000
                01122J                  700L              07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                          32
                                     Case: 20-13664                Doc: 57-1                  Filed: 12/02/20                           Page: 17 of 133
CANAAN RESOURCES, LLC                                                                                    XX-XXXXXXX
Form 4562 (2018)                                                                                               Page 2
Part V         Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?                            Yes           No        24b     If "Yes," is the evidence written?                   Yes               No
               (a)                          (b)            (c)                                              (e)                   (f)                 (g)                    (h)                  (i)
                                                        Business/            (d)                   Basis for depreciation
      Type of property (list            Date placed                                                                         Recovery             Method/               Depreciation     Elected section 179
         vehicles first)                 in service   investment use Cost or other basis           (business/investment
                                                                                                                             period             Convention              deduction              cost
                                                        percentage                                       use only)

25 Special depreciation allowance for qualified listed property placed in service during
   the tax year and used more than 50% in a qualified business use. See instructions
26 Property used more than 50% in a qualified business use:
                                                                                                                            mmmmmmmmmm                        25


                                                                       %
                                                                       %
                                                                       %
27 Property used 50% or less in a qualified business use:
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -


                                                                                                    m m m m m m m m mm mm mm mm mm mm mm mm mm mm m m m m m m m m
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1                                                                          28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                                                                            29
                                                          Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.
                                                                              (a)                    (b)                    (c)                       (d)                    (e)                  (f)
                                                                           Vehicle 1             Vehicle 2             Vehicle 3                 Vehicle 4              Vehicle 5              Vehicle 6

                                  mmm
30 Total business/investment miles driven during
   the year (don't include commuting miles)

            other    personal
                                    m
31 Total commuting miles driven during the year
32 Total                        (noncommuting)
   miles driven   mmmmmmmmmmmmmmmmmmm
33 Total miles driven during the year. Add
   lines 30 through 32mmmmmmmmmmmmmmm                                  Yes          No        Yes          No       Yes           No          Yes           No         Yes         No    Yes            No
34 Was the vehicle available for personal
                         mmmmmmmmmmmm
   use during off-duty hours?
35 Was the vehicle used primarily by a more
                             mmmmmmmm
   than 5% owner or related person?

             mmmmmmmmmmmmmmmmmmmmmmmm
36 Is another vehicle available for personal
   use?
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons. See instructions.
                                                                                                                     Yes   No
                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by
   your employees?
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
                                                                                  mmmmmmmm
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners
                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
39 Do you treat all use of vehicles by employees as personal use?
40 Do you provide more than five vehicles to your employees, obtain information from your employees about the
                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
   use of the vehicles, and retain the information received?
                                                                               mmmmmmmmmmm
41 Do you meet the requirements concerning qualified automobile demonstration use? See instructions
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
Part VI Amortization
                                                                                                                                                                 (e)
                                                                 (b)                              (c)                                                                                    (f)
                               (a)                                                                                                      (d)                 Amortization
                                                        Date amortization
                     Description of costs                                               Amortizable amount                    Code section                    period or       Amortization for this year
                                                             begins
                                                                                                                                                             percentage
42 Amortization of costs that begins during your 2018 tax year (see instructions):
      3D SEISMIC COSTS                                 07/01/2018                                   30,922.                 167                               2.000                             7,731.

43 Amortization of costs that began before your 2018 tax year
44 Total. Add amounts in column (f). See the instructions for where to report
                                                                                       m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm            43
                                                                                                                                                                       44
                                                                                                                                                                                          187,516.
                                                                                                                                                                                          195,247.
JSA                                                                                                                                                                                   Form 4562 (2018)

8X2310 1.000
               01122J                700L         07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                   33
                                Case: 20-13664                   Doc: 57-1             Filed: 12/02/20               Page: 18 of 133

                                                               Sales of Business Property
Form     4797                                     (Also Involuntary Conversions and Recapture Amounts
                                                                                                                                                            OMB No. 1545-0184


                                                           Under Sections 179 and 280F(b)(2))                                                                 À¾µ¼
Department of the Treasury
Internal Revenue Service                 I                             I
                                                                  Attach to your tax return.
                                             Go to www.irs.gov/Form4797 for instructions and the latest information.
                                                                                                                                                            Attachment
                                                                                                                                                            Sequence No.   27
Name(s) shown on return                                                                                                                        Identifying number

                                CANAAN RESOURCES, LLC                                                                                          XX-XXXXXXX
                                                                                                   mmmmmmmmmmmmmmmmmm
  1     Enter the gross proceeds from sales or exchanges reported to you for 2018 on Form(s) 1099-B or 1099-S (or
        substitute statement) that you are including on line 2, 10, or 20. See instructions                                                       1
 Part I        Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
               Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                              (e) Depreciation     (f) Cost or other
                                                                                                                                                            (g) Gain or (loss)
  2               (a) Description               (b) Date acquired    (c) Date sold         (d) Gross              allowed or           basis, plus
                                                                                                                                                           Subtract (f) from the
                    of property                   (mo., day, yr.)    (mo., day, yr.)       sales price         allowable since    improvements and
                                                                                                                                                            sum of (d) and (e)
                                                                                                                  acquisition       expense of sale




                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                   mmmmmmmmmmmmmmmmmmmmmmm
  3     Gain, if any, from Form 4684, line 39                                                                                                     3


                                                                  mmmmmmmmmmmmmmmmmmmmmmmm
  4     Section 1231 gain from installment sales from Form 6252, line 26 or 37                                                                    4


                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
  5     Section 1231 gain or (loss) from like-kind exchanges from Form 8824                                                                       5


                                                                              mmmmmmmmmmmm
  6     Gain, if any, from line 32, from other than casualty or theft                                                                             6
  7     Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows                                           7
        Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
        line 10, or Form 1120S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
        Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount from
        line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section 1231
        losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on the

                                                                                          mmmmmmmmmmmmmmmmmmmmmmm
        Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
  8     Nonrecaptured net section 1231 losses from prior years. See instructions                                                                  8
  9     Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If line

        capital gain on the Schedule D filed with your return. See instructions        mmmmmmmmmmmmmmmmmmmmmmmm
        9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
                                                                                                                                                  9
 Part II        Ordinary Gains and Losses (see instructions)
10      Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):




                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                    (                           )
                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
11      Loss, if any, from line 7                                                                                                                11


                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
12      Gain, if any, from line 7 or amount from line 8, if applicable                                                                           12
                                                                                                                                                                    1,000.
                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
13      Gain, if any, from line 31                                                                                                               13


                                                          mmmmmmmmmmmmmmmmmmmmmmmmm
14      Net gain or (loss) from Form 4684, lines 31 and 38a                                                                                      14


                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmm
15      Ordinary gain from installment sales from Form 6252, line 25 or 36                                                                       15


                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
16      Ordinary gain or (loss) from like-kind exchanges from Form 8824                                                                          16
17      Combine lines 10 through 16                                                                                                              17                 1,000.
18      For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
        and b below. For individual returns, complete lines a and b below.
      a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the

        an employee.) Identify as from "Form 4797, line 18a." See instructions         mmmmmmmmmmmmmmmmmmmmmmmm
        loss from income-producing property on Schedule A (Form 1040), line 16. (Do not include any loss on property used as
                                                                                                                                                18a
      b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1 (Form 1040), line 14    18b
For Paperwork Reduction Act Notice, see separate instructions.                                                                                              Form   4797 (2018)




JSA

8X2610 1.000
              01122J            700L          07/11/2019 13:26:15 V18-5.3F 0170099                                                                                  34
                              Case: 20-13664 Doc: 57-1                                   Filed: 12/02/20              Page: 19 of 133
                           CANAAN RESOURCES, LLC                                                                                   XX-XXXXXXX
Form 4797 (2018)                                                                                                                                                   Page 2
Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255
                 (see instructions)
                                                                                                                                (b) Date acquired    (c) Date sold (mo.,
19       (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:                                                     (mo., day, yr.)         day, yr.)
     A    2004 FORD F350                                                                                                       11/15/2006 08/01/2018
     B
     C
     D



20
         These columns relate to the properties on lines 19A through 19D.

         Gross sales price (Note: See line 1 before completing.) 20
                                                                            I    Property A

                                                                                       1,000.
                                                                                                          Property B             Property C            Property D


21       Cost or other basis plus expense of sale       mmmmmmm             21         8,000.

                                                              m mm mm mm
22       Depreciation (or depletion) allowed or allowable                   22         8,000.
23       Adjusted basis. Subtract line 22 from line 21                      23


24       Total gain. Subtract line 23 from line 20      mmmmmmm             24         1,000.

                                                   m m m m m m mm mm mm
25       If section 1245 property:
     a Depreciation allowed or allowable from line 22                      25a         8,000.
     b Enter the smaller of line 24 or 25a.                                25b         1,000.
26       If section 1250 property: If straight line depreciation was
         used, enter -0- on line 26g, except for a corporation subject

                                                       m
         to section 291.
     a Additional depreciation after 1975. See instructions                26a
     b Applicable percentage multiplied by the smaller of
         line 24 or line 26a. See instructions mmmmmmmmm                   26b


                                                       m
     c Subtract line 26a from line 24. If residential rental property


                                                       m
         or line 24 isn't more than line 26a, skip lines 26d and 26e       26c
     d Additional depreciation after 1969 and before 1976 26d
                                               mmmmmmmmm
                                                 mmmmmmm
     e Enter the smaller of line 26c or 26d                                26e


                                            mmmmmmmmmmmm
     f Section 291 amount (corporations only)                              26f
     g Add lines 26b, 26e, and 26f                                         26g
27       If section 1252 property: Skip this section if you didn't
         dispose of farmland or if this form is being completed for
         a partnership.
                                                     mmmmmmm
                                                           m
     a Soil, water, and land clearing expenses                             27a


                                                   mmmmmmmmm
  b Line 27a multiplied by applicable percentage. See instructions 27b
  c Enter the smaller of line 24 or 27b                            27c
28 If section 1254 property:
  a Intangible drilling and development costs, expenditures

                                                          mm
         for development of mines and other natural deposits,


                                                   mmmmmmmmm
         mining exploration costs, and depletion. See instructions         28a
     b Enter the smaller of line 24 or 28a                                 28b
29       If section 1255 property:
     a Applicable percentage of payments excluded from
         income under section 126. See instructions
     b Enter the smaller of line 24 or 29a. See instructions
                                                             m m m m mm    29a
                                                                           29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

30                                                                              mmmmmmmmmmmmmmmmmmmmmmmm
         Total gains for all properties. Add property columns A through D, line 24                                                              30           1,000.
31                                                                                          mmmmmmmmmmmm
         Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13                                         31           1,000.
                                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
32       Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion from
         other than casualty or theft on Form 4797, line 6                                                                     32
Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                 (see instructions)
                                                                                                                                  (a) Section          (b) Section
                                                                                                                                      179              280F(b)(2)

                                                                                         mmmmmmmmmmmmm                    33
                                                             m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm
33       Section 179 expense deduction or depreciation allowable in prior years
34       Recomputed depreciation. See instructions                                                                        34
35       Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                        35
                                                                                                                                                      Form   4797 (2018)



JSA

8X2620 1.000
               01122J             700L          07/11/2019 13:26:15 V18-5.3F 0170099                                                                         35
                                Case: 20-13664                   Doc: 57-1             Filed: 12/02/20               Page: 20 of 133

                                                               Sales of Business Property
Form     4797                                     (Also Involuntary Conversions and Recapture Amounts
                                                                                                                                                            OMB No. 1545-0184


                                                           Under Sections 179 and 280F(b)(2))                                                                 À¾µ¼
Department of the Treasury
Internal Revenue Service                 I                             I
                                                                  Attach to your tax return.   ALT MIN TAX
                                             Go to www.irs.gov/Form4797 for instructions and the latest information.
                                                                                                                                                            Attachment
                                                                                                                                                            Sequence No.   27
Name(s) shown on return                                                                                                                        Identifying number

                                CANAAN RESOURCES, LLC                                                                                          XX-XXXXXXX
                                                                                                   mmmmmmmmmmmmmmmmmm
  1     Enter the gross proceeds from sales or exchanges reported to you for 2018 on Form(s) 1099-B or 1099-S (or
        substitute statement) that you are including on line 2, 10, or 20. See instructions                                                       1
 Part I        Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
               Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                              (e) Depreciation     (f) Cost or other
                                                                                                                                                            (g) Gain or (loss)
  2               (a) Description               (b) Date acquired    (c) Date sold         (d) Gross              allowed or           basis, plus
                                                                                                                                                           Subtract (f) from the
                    of property                   (mo., day, yr.)    (mo., day, yr.)       sales price         allowable since    improvements and
                                                                                                                                                            sum of (d) and (e)
                                                                                                                  acquisition       expense of sale




                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                   mmmmmmmmmmmmmmmmmmmmmmm
  3     Gain, if any, from Form 4684, line 39                                                                                                     3


                                                                  mmmmmmmmmmmmmmmmmmmmmmmm
  4     Section 1231 gain from installment sales from Form 6252, line 26 or 37                                                                    4


                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
  5     Section 1231 gain or (loss) from like-kind exchanges from Form 8824                                                                       5


                                                                              mmmmmmmmmmmm
  6     Gain, if any, from line 32, from other than casualty or theft                                                                             6
  7     Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows                                           7
        Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
        line 10, or Form 1120S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
        Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount from
        line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section 1231
        losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on the

                                                                                          mmmmmmmmmmmmmmmmmmmmmmm
        Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
  8     Nonrecaptured net section 1231 losses from prior years. See instructions                                                                  8
  9     Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If line

        capital gain on the Schedule D filed with your return. See instructions        mmmmmmmmmmmmmmmmmmmmmmmm
        9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
                                                                                                                                                  9
 Part II        Ordinary Gains and Losses (see instructions)
10      Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):




                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                    (                           )
                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
11      Loss, if any, from line 7                                                                                                                11


                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
12      Gain, if any, from line 7 or amount from line 8, if applicable                                                                           12
                                                                                                                                                                    1,000.
                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
13      Gain, if any, from line 31                                                                                                               13


                                                          mmmmmmmmmmmmmmmmmmmmmmmmm
14      Net gain or (loss) from Form 4684, lines 31 and 38a                                                                                      14


                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmm
15      Ordinary gain from installment sales from Form 6252, line 25 or 36                                                                       15


                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
16      Ordinary gain or (loss) from like-kind exchanges from Form 8824                                                                          16
17      Combine lines 10 through 16                                                                                                              17                 1,000.
18      For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
        and b below. For individual returns, complete lines a and b below.
      a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the

        an employee.) Identify as from "Form 4797, line 18a." See instructions         mmmmmmmmmmmmmmmmmmmmmmmm
        loss from income-producing property on Schedule A (Form 1040), line 16. (Do not include any loss on property used as
                                                                                                                                                18a
      b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1 (Form 1040), line 14    18b
For Paperwork Reduction Act Notice, see separate instructions.                                                                                              Form   4797 (2018)




JSA

8X2610 1.000
              01122J            700L          07/11/2019 13:26:15 V18-5.3F 0170099                                                                                  36
                                  Case: 20-13664
                                            Doc: 57-1 Filed: 12/02/20 Page: 21 of 133
                                           ALTERNATIVE MINIMUM TAX
Form 4797 (2018)           CANAAN RESOURCES, LLC                                   XX-XXXXXXX                                                                      Page 2
Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255
                 (see instructions)
                                                                                                                                (b) Date acquired    (c) Date sold (mo.,
19       (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:                                                     (mo., day, yr.)         day, yr.)
     A    2004 FORD F350                                                                                                       11/15/2006 08/01/2018
     B
     C
     D



20
         These columns relate to the properties on lines 19A through 19D.

         Gross sales price (Note: See line 1 before completing.) 20
                                                                            I    Property A

                                                                                       1,000.
                                                                                                          Property B             Property C            Property D


21       Cost or other basis plus expense of sale       mmmmmmm             21         8,000.

                                                              m mm mm mm
22       Depreciation (or depletion) allowed or allowable                   22         8,000.
23       Adjusted basis. Subtract line 22 from line 21                      23


24       Total gain. Subtract line 23 from line 20      mmmmmmm             24         1,000.

                                                   m m m m m m mm mm mm
25       If section 1245 property:
     a Depreciation allowed or allowable from line 22                      25a         8,000.
     b Enter the smaller of line 24 or 25a.                                25b         1,000.
26       If section 1250 property: If straight line depreciation was
         used, enter -0- on line 26g, except for a corporation subject

                                                       m
         to section 291.
     a Additional depreciation after 1975. See instructions                26a
     b Applicable percentage multiplied by the smaller of
         line 24 or line 26a. See instructions mmmmmmmmm                   26b


                                                       m
     c Subtract line 26a from line 24. If residential rental property


                                                       m
         or line 24 isn't more than line 26a, skip lines 26d and 26e       26c
     d Additional depreciation after 1969 and before 1976 26d
                                               mmmmmmmmm
                                                 mmmmmmm
     e Enter the smaller of line 26c or 26d                                26e


                                            mmmmmmmmmmmm
     f Section 291 amount (corporations only)                              26f
     g Add lines 26b, 26e, and 26f                                         26g
27       If section 1252 property: Skip this section if you didn't
         dispose of farmland or if this form is being completed for
         a partnership.
                                                     mmmmmmm
                                                           m
     a Soil, water, and land clearing expenses                             27a


                                                   mmmmmmmmm
  b Line 27a multiplied by applicable percentage. See instructions 27b
  c Enter the smaller of line 24 or 27b                            27c
28 If section 1254 property:
  a Intangible drilling and development costs, expenditures

                                                          mm
         for development of mines and other natural deposits,


                                                   mmmmmmmmm
         mining exploration costs, and depletion. See instructions         28a
     b Enter the smaller of line 24 or 28a                                 28b
29       If section 1255 property:
     a Applicable percentage of payments excluded from
         income under section 126. See instructions
     b Enter the smaller of line 24 or 29a. See instructions
                                                             m m m m mm    29a
                                                                           29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

30                                                                              mmmmmmmmmmmmmmmmmmmmmmmm
         Total gains for all properties. Add property columns A through D, line 24                                                              30           1,000.
31                                                                                          mmmmmmmmmmmm
         Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13                                         31           1,000.
                                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
32       Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion from
         other than casualty or theft on Form 4797, line 6                                                                     32
Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                 (see instructions)
                                                                                                                                  (a) Section          (b) Section
                                                                                                                                      179              280F(b)(2)

                                                                                         mmmmmmmmmmmmm                    33
                                                             m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm
33       Section 179 expense deduction or depreciation allowable in prior years
34       Recomputed depreciation. See instructions                                                                        34
35       Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                        35
                                                                                                                                                      Form   4797 (2018)



JSA

8X2620 1.000
               01122J             700L          07/11/2019 13:26:15 V18-5.3F 0170099                                                                         37
                                                        Case: 20-13664                Doc: 57-1         Filed: 12/02/20           Page: 22 of 133


CANAAN RESOURCES, LLC                                                                    2018 Depreciation                                                                                    XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning       Ending                Con-                 M A Current
                                    placed in     Unadjusted       Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated       Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis     %        in basis Reduction   Depreciation    depreciation    depreciation     thod   tion   Life   class class expense   depreciation

AUTOMOTIVE AND TRANSPORTATION :
* 2004 FORD F350                   11/15/2006             8,000.     100.                                8,000.         8,000.           8,000. 200 DB MQ                      5
   1992 ROADRA 25' TRLR            11/15/2006             2,000.     100.                                2,000.         2,000.           2,000. 200 DB MQ                      5
   1997 FLATBED TRAILER            11/15/2006               500.     100.                                  500.            500.            500. 200 DB MQ                      5
   2004 ELITE DOVETAIL             11/15/2006             3,000.     100.                                3,000.         2,999.           2,999. 200 DB MQ                      5
   2004 FRIESEN TRAILER            11/15/2006               500.     100.                                  500.            500.            500. 200 DB MQ                      5
   2007 CHEVY PICKUP               11/15/2006            23,850.     100.                               23,850.        23,850.          23,850.200 DB MQ                       5
   TRAILER                         03/07/2007             2,653.     100.                                2,653.         2,653.           2,653. 200 DB HY                      5
   2007 CHEVY PICKUP               05/01/2007            36,850.     100.                               36,850.        36,850.          36,850.200 DB HY                       5
   2007 CHEVY PICKUP               05/01/2007            22,500.     100.                               22,500.        22,500.          22,500.200 DB HY                       5
   2007 CHEVY PICKUP               07/05/2007            22,875.     100.                               22,875.        22,875.          22,875.200 DB HY                       5
   2007 CHEVY PICKUP               07/05/2007            31,650.     100.                               31,650.        31,650.          31,650.200 DB HY                       5
   ROD TRAILER FRAME               09/17/2007             1,000.     100.                                1,000.         1,000.           1,000. 200 DB HY                      5
   FIELD VEHICLES                  07/01/2008            75,485.     100.              37,743.          37,742.        37,741.          37,741.200 DB HY                       5
   FIELD VEHICLES                  10/01/2009            93,411.     100.              46,706.          46,705.        46,704.          46,704.200 DB HY                       5
   FIELD VEHICLES                  07/01/2010            77,450.     100.              38,725.          38,725.        38,725.          38,725.200 DB HY                       5
   FIELD VEHICLES                  07/01/2011            29,295.     100.              29,295.                                                    200 DB HY                    5
   TANNER CHEVROLET                03/15/2012            21,000.     100.              10,500.          10,500.        10,500.          10,500.200 DB HY                       5
   TANNER CHEVROLET                06/15/2013            28,615.     100.              14,308.          14,307.        13,482.          14,306.200 DB HY                       5                       824.
   TANNER CHEVROLET                08/15/2013            30,944.     100.              15,472.          15,472.        14,580.          15,471.200 DB HY                       5                       891.
   FIELD VEHICLES                  02/15/2015            34,056.     100.              17,028.          17,028.        12,124.          14,086.200 DB HY                       5                     1,962.
   FIELD VEHICLES                  05/01/2015            39,312.     100.              19,656.          19,656.        13,995.          16,259.200 DB HY                       5                     2,264.
   FIELD VEHICLES                  08/15/2015            38,200.     100.              19,100.          19,100.        13,599.          15,799.200 DB HY                       5                     2,200.
   FIELD VEHICLES                  04/01/2016            19,097.     100.               9,549.           9,548.         4,965.           6,798. 200 DB HY                      5                     1,833.
   FIELD VEHICLES                  07/01/2016            21,490.     100.              10,745.          10,745.         5,587.           7,650. 200 DB HY                      5                     2,063.
   STEWART WHOLESALE               07/01/2018            17,425.     100.              17,425.
       SUBTOTAL                                         681,158.                      286,252.         394,906.       367,379.         379,416.                                                     12,037.


FURNITURE:
   FURNITURE & FIXTURES            07/01/2014           167,220.     100.              83,610.          83,610.        57,490.          64,956.200 DB HY                       7                     7,466.
   FURNITURE & FIXTURES            07/01/2008             5,756.     100.               2,878.           2,878.         2,878.           2,878. 200 DB HY                      7
   FURNITURE & FIXTURES            07/01/2010            28,044.     100.              14,022.          14,022.        14,022.          14,022.200 DB HY                       7
   FURNITURE & FIXTURES            1/1/15                 5,922.     100.               2,961.           2,961.         1,666.           2,036. 200 DB HY                      7                       370.
   FURN & FIXTURE                  01/15/2015             7,551.     100.               3,776.           3,775.         2,123.           2,594. 200 DB HY                      7                       471.


                 mmmmmmmmmmmm
   FURN & FIXTURE                  01/01/2015             3,697.     100.               1,849.           1,848.         1,040.           1,271. 200 DB HY                      7                       231.


           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired
JSA
8X9027 1.000
               01122J   700L   07/11/2019   13:26:15   V18-5.3F    0170099                                                                   38
                                                        Case: 20-13664                Doc: 57-1         Filed: 12/02/20           Page: 23 of 133


CANAAN RESOURCES, LLC                                                                    2018 Depreciation                                                                                   XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning       Ending               Con-                 M A Current
                                    placed in     Unadjusted       Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis     %        in basis Reduction   Depreciation    depreciation    depreciation    thod   tion   Life   class class expense   depreciation
   FURN & FIXTURE                  02/01/2015            22,721.     100.              11,361.          11,360.         6,392.           7,811. 200 DB HY                     7                     1,419.
   FURN & FIXTURE                  02/01/2015            26,766.     100.              13,383.          13,383.         7,530.           9,202. 200 DB HY                     7                     1,672.
   FURN & FIXTURE                  02/01/2015            19,200.     100.               9,600.           9,600.         5,402.           6,601. 200 DB HY                     7                     1,199.
   FURN & FIXTURE                  02/01/2015               304.     100.                 152.             152.             86.            105. 200 DB HY                     7                        19.
   FURN & FIXTURE                  03/01/2015               733.     100.                 367.             366.            206.            252. 200 DB HY                     7                        46.
   FURN & FIXTURE                  03/01/2015                82.     100.                  41.              41.             23.             28.200 DB HY                      7                           5.
   FURN & FIXTURE                  03/01/2015            60,816.     100.              30,408.          30,408.        17,110.          20,908.200 DB HY                      7                     3,798.
   FURN & FIXTURE                  03/01/2015            13,386.     100.               6,693.           6,693.         3,766.           4,602. 200 DB HY                     7                       836.
   FURN & FIXTURE                  03/01/2015            16,620.     100.               8,310.           8,310.         4,675.           5,713. 200 DB HY                     7                     1,038.
   FURN & FIXTURE                  03/01/2015            39,397.     100.              19,699.          19,698.        11,084.          13,544.200 DB HY                      7                     2,460.
   FURN & FIXTURE                  04/01/2015                74.     100.                  37.              37.             20.             25.200 DB HY                      7                           5.
   FURN & FIXTURE                  04/01/2015             1,086.     100.                 543.             543.            306.            374. 200 DB HY                     7                        68.
   FURN & FIXTURE                  04/01/2015             6,263.     100.               3,132.           3,131.         1,762.           2,153. 200 DB HY                     7                       391.
   FURN & FIXTURE                  04/01/2015             5,718.     100.               2,859.           2,859.         1,609.           1,966. 200 DB HY                     7                       357.
   FURN & FIXTURE                  04/01/2015             7,915.     100.               3,958.           3,957.         2,226.           2,720. 200 DB HY                     7                       494.
   FURN & FIXTURE                  04/01/2015             1,684.     100.                 842.             842.            473.            578. 200 DB HY                     7                       105.
   FURN & FIXTURE                  04/01/2015            16,392.     100.               8,196.           8,196.         4,611.           5,635. 200 DB HY                     7                     1,024.
   FURN & FIXTURE                  04/01/2015             3,140.     100.               1,570.           1,570.            883.          1,079. 200 DB HY                     7                       196.
   FURN & FIXTURE                  05/01/2015            27,240.     100.              13,620.          13,620.         7,664.           9,365. 200 DB HY                     7                     1,701.
   FURN & FIXTURE                  05/01/2015             4,689.     100.               2,345.           2,344.         1,319.           1,612. 200 DB HY                     7                       293.
   FURN & FIXTURE                  05/01/2015            13,631.     100.               6,816.           6,815.         3,835.           4,686. 200 DB HY                     7                       851.
   FURN & FIXTURE                  05/01/2015             4,877.     100.               2,439.           2,438.         1,371.           1,676. 200 DB HY                     7                       305.
   FURN & FIXTURE                  06/01/2015             8,015.     100.               4,008.           4,007.         2,255.           2,755. 200 DB HY                     7                       500.
   FURN & FIXTURE                  06/01/2015             3,487.     100.               1,744.           1,743.            981.          1,199. 200 DB HY                     7                       218.
   FURN & FIXTURE                  06/01/2015            98,669.     100.              49,335.          49,334.        27,761.          33,923.200 DB HY                      7                     6,162.
   FURN & FIXTURE                  08/01/2015            14,829.     100.               7,415.           7,414.         4,172.           5,098. 200 DB HY                     7                       926.
   FURN & FIXTURE                  08/01/2015             4,139.     100.               2,070.           2,069.         1,165.           1,423. 200 DB HY                     7                       258.
   FURN & FIXTURE                  09/01/2015            11,194.     100.               5,597.           5,597.         3,150.           3,849. 200 DB HY                     7                       699.
   FURN & FIXTURE                  10/01/2015             4,644.     100.               2,322.           2,322.         1,307.           1,597. 200 DB HY                     7                       290.
   FURN & FIXTURE                  10/01/2015            12,964.     100.               6,482.           6,482.         3,647.           4,457. 200 DB HY                     7                       810.
   FURN & FIXTURE                  11/01/2015            10,152.     100.               5,076.           5,076.         2,856.           3,490. 200 DB HY                     7                       634.
   FURN & FIXTURE                  12/01/2015             1,804.     100.                 902.             902.            508.            621. 200 DB HY                     7                       113.
   FURNITURE & FIXTURES            01/01/2016             4,955.     100.               2,478.           2,477.            961.          1,394. 200 DB HY                     7                       433.
   FURNITURE & FIXTURES            03/01/2016             2,732.     100.               1,366.           1,366.            530.            769. 200 DB HY                     7                       239.
       SUBTOTAL                                         688,508.                      344,262.         344,246.       210,865.         248,967.                                                    38,102.


                 mmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired
JSA
8X9027 1.000
               01122J   700L   07/11/2019   13:26:15   V18-5.3F    0170099                                                                   39
                                                        Case: 20-13664                Doc: 57-1         Filed: 12/02/20           Page: 24 of 133


CANAAN RESOURCES, LLC                                                                    2018 Depreciation                                                                                      XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning       Ending                Con-                   M A Current
                                    placed in     Unadjusted       Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated       Me-   ven-            ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis     %        in basis Reduction   Depreciation    depreciation    depreciation     thod   tion    Life    class class expense   depreciation

MACHINERY AND EQUIPMENT:
   PULLING UNIT                    11/15/2006           259,611.     100.                              259,611.       259,610.         259,610. 200 DB MQ                        7
   YANMAR EXCAVATOR                02/21/2007            49,011.     100.                               49,011.        49,011.          49,011.200 DB HY                         7
   PULLING UNIT                    07/01/2008           148,054.     100.              74,027.          74,027.        74,027.          74,027.200 DB HY                         7
   PULLING UNIT                    07/01/2010             9,514.     100.               4,757.           4,757.         4,757.           4,757. 200 DB HY                        7
   FIELD EQUIPMENT                 07/01/2011            79,971.     100.              79,971.                                                    200 DB HY                      7
   FIELD EQUIPMENT                 06/15/2012            14,197.     100.               7,099.           7,098.         6,147.           6,781. 200 DB HY                        7                       634.
       SUBTOTAL                                         560,358.                      165,854.         394,504.       393,552.         394,186.                                                          634.


OTHER:
   LEASEHOLD IMPROVEMEN            07/01/2014           163,613.     100.                              163,613.        14,511.          18,706.S/L        MM                     39                    4,195.
   LEASEHOLD IMPROVEMEN            1/1/15                 2,320.     100.                                2,320.            175.            234. S/L       MM     39.000          39                       59.
   LINGO CONSTRUCTION              12/15/2015            45,316.     100.                               45,316.         2,372.           3,534. S/L       MM     39.000          39                    1,162.
   LINGO CONSTRUCTION              02/15/2015           266,470.     100.                              266,470.        19,652.          26,484.S/L        MM     39.000          39                    6,832.
   FITZSIMMONS ARCHIT              04/15/2015             3,775.     100.                                3,775.            263.            360. S/L       MM     39.000          39                       97.
       SUBTOTAL                                         481,494.                                       481,494.        36,973.          49,318.                                                       12,345.


OFFICE EQUIPMENT          :
   HP PLOTTER                      02/07/2006            12,658.     100.                               12,658.        12,658.          12,658.200 DB MQ                         5
   MAILING EQUIPMENT               01/15/2007             3,788.     100.                                3,788.         3,787.           3,787. 200 DB HY                        5
   FAX/PRINTER                     04/20/2007             1,031.     100.                                1,031.         1,031.           1,031. 200 DB HY                        5
   ISYS MEDIA                      08/22/2007             3,826.     100.                                3,826.         3,826.           3,826. 200 DB HY                        5
   EQUIPMENT                       07/01/2011             1,450.     100.               1,450.                                                    200 DB HY                      5
   UPC BACKUP                      03/01/2012            19,964.     100.               9,982.           9,982.         8,645.           9,536. 200 DB HY                        7                       891.
   PRESIDIO NETWORK SOL            04/15/2012            13,723.     100.               6,862.           6,861.         5,942.           6,555. 200 DB HY                        7                       613.
   SERVER AC UNIT                  11/15/2012            26,803.     100.              13,402.          13,401.        11,607.          12,804.200 DB HY                         7                     1,197.
   IOMEGA                          04/15/2013             6,966.     100.               3,483.           3,483.         2,706.           3,017. 200 DB HY                        7                       311.
   APC SYMMETRA                    04/15/2013             2,173.     100.               1,087.           1,086.            844.            941. 200 DB HY                        7                        97.
   SHARP AQUOS LED TV              08/15/2013             5,289.     100.               2,645.           2,644.         2,054.           2,290. 200 DB HY                        7                       236.
   APPLE MACBOOK PRO               12/15/2013             2,842.     100.               1,421.           1,421.         1,104.           1,231. 200 DB HY                        7                       127.
   EQUIPMENT                       07/01/2008           168,996.     100.              84,498.          84,498.        84,498.          84,498.200 DB HY                         5
   COMPUTER SERVERS                03/01/2009            16,089.     100.               8,045.           8,044.         8,044.           8,044. 200 DB HY                        5
   EQUIPMENT                       07/01/2010            17,368.     100.               8,684.           8,684.         8,683.           8,683. 200 DB HY                        5
   EQUIP GHA TECH                  07/01/2015            65,710.     100.              32,855.          32,855.        23,393.          27,178.200 DB HY                         5                     3,785.


                  mmmmmmmmmmmm
   EQUIP FITNESS EQUIP             05/15/2015               203.     100.                 102.             101.             57.             70.200 DB HY                         7                        13.


            mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired
JSA
8X9027 1.000
               01122J   700L   07/11/2019   13:26:15   V18-5.3F    0170099                                                                   40
                                                          Case: 20-13664                Doc: 57-1         Filed: 12/02/20           Page: 25 of 133


CANAAN RESOURCES, LLC                                                                      2018 Depreciation                                                                                    XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                      Date                                    179 exp.                                Beginning       Ending                Con-                 M A Current
                                    placed in     Unadjusted         Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated       Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis       %        in basis Reduction   Depreciation    depreciation    depreciation     thod   tion   Life   class class expense   depreciation
   EQUIP BEVCO INC                 05/15/2015               2,118.     100.               1,059.           1,059.            754.            876. 200 DB HY                      5                       122.
   EQUIP CDW DIRECT                02/15/2015                 247.     100.                 124.             123.             88.            102. 200 DB HY                      5                        14.
   EQUIP CONTEMP SOUNDS            05/15/2015             37,391.      100.              18,696.          18,695.        13,310.          15,464.200 DB HY                       5                     2,154.
   EQUIP IMAGENET CONS             11/15/2015               3,516.     100.               1,758.           1,758.         1,253.           1,456. 200 DB HY                      5                       203.
   EQUIP TIM MATHESON              03/15/2015               2,338.     100.               1,169.           1,169.            832.            967. 200 DB HY                      5                       135.
   EQUIP PRESIDIO NET              02/15/2015             31,849.      100.              15,925.          15,924.        11,338.          13,172.200 DB HY                       5                     1,834.
   EQUIPMENT                       07/01/2014             83,383.      100.              41,692.          41,691.        34,487.          39,290.200 DB HY                       5                     4,803.
   EQUIPMENT                       01/01/2016               1,006.     100.                 503.             503.            262.            359. 200 DB HY                      5                        97.
   EQUIPMENT                       05/01/2016               5,896.     100.               2,948.           2,948.         1,533.           2,099. 200 DB HY                      5                       566.
   EQUIPMENT                       05/01/2016               3,096.     100.               1,548.           1,548.            805.          1,102. 200 DB HY                      5                       297.
   EQUIPMENT                       05/01/2016             17,894.      100.               8,947.           8,947.         4,652.           6,370. 200 DB HY                      5                     1,718.
       SUBTOTAL                                          557,613.                       268,885.         288,728.       248,193.         267,406.                                                     19,213.


COMPRESSORS               :
   FIELD COMPRESSORS               11/15/2006          1,220,349.      100.                           1,220,349.      1,220,348.       1,220,348.200 DB MQ                       7
   XAE FIELD COMPRESSOR            09/15/2007             64,068.      100.                               64,068.        64,068.          64,068.200 DB HY                       5
   FIELD COMPRESSORS               07/01/2008            168,597.      100.              84,299.          84,298.        84,298.          84,298.200 DB HY                       7
   FIELD COMPRESSORS               05/23/2017                 216.     100.                 108.             108.             15.             41.200 DB HY                       7                        26.
       SUBTOTAL                                        1,453,230.                        84,407.      1,368,823.      1,368,729.       1,368,755.                                                         26.


GAS GATHERING SYSTEM :
   GAS GATHERING SYSTEM            11/15/2006          8,817,573.      100.                           8,817,573.      8,817,572.       8,817,572.200 DB MQ                       7
   GAS GATHERING SYSTEM            07/01/2007          1,199,750.      100.                           1,199,750.      1,199,750.       1,199,750.200 DB HY                       7
   GAS GATHERING SYSTEM            07/01/2008          1,725,035.      100.             862,518.         862,517.       862,517.         862,517. 200 DB HY                      7
   GAS GATHERING SYSTEM            07/01/2009            648,742.      100.             324,371.         324,371.       324,370.         324,370. 200 DB HY                      7
   GAS GATHERING SYSTEM            07/01/2010            510,833.      100.             255,417.         255,416.       255,416.         255,416. 200 DB HY                      7
   GAS GATHERING SYSTEM            07/01/2011             25,006.      100.              25,006.                                                    200 DB HY                    7
   GAS GATHERING SYSTEM            06/15/2016             18,061.      100.               9,031.           9,030.         3,501.           5,080. 200 DB HY                      7                     1,579.
   GAS GATHERING                   07/01/2017             16,517.      100.               8,259.           8,258.         1,180.           3,202. 200 DB HY                      7                     2,022.
   GAS GATHERING                   10/01/2017               6,043.     100.               6,043.                                                    200 DB HY                    7
   GAS GATHERING                   07/01/2018             13,379.      100.              13,379.                                                    200 DB HY                    7
       SUBTOTAL                                        12,980,939.                      1504024.     11,476,915.     11,464,306.      11,467,907.                                                      3,601.




                 mmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets                                       8,000.                                         8,000.         8,000.           8,000.
 TOTALS                                                17,395,300.                      2653684.     14,741,616.     14,081,997.      14,167,955.                                                     85,958.
*Assets Retired
JSA
8X9027 1.000
               01122J   700L   07/11/2019   13:26:15    V18-5.3F     0170099                                                                   41
                                                          Case: 20-13664              Doc: 57-1         Filed: 12/02/20          Page: 26 of 133


CANAAN RESOURCES, LLC                                                                    2018 Depreciation                                                                                  XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning      Ending               Con-                 M A Current
                                    placed in     Unadjusted         Bus.     reduc.    Basis       Basis for     Accumulated    Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis       %      in basis Reduction   Depreciation    depreciation   depreciation    thod   tion   Life   class class expense   depreciation
    OTHER THAN LISTED
       GROSS                                           17,403,300.                                 14,749,616.     14,089,997.     14,175,955.                                                    85,958.
       LESS: RETIRED ASSETS                                 8,000.                                       8,000.         8,000.          8,000.
         SUBTOTAL:                                     17,395,300.                                 14,741,616.     14,081,997.     14,167,955.                                                    85,958.


    LISTED PROPERTY
       GROSS
       LESS: RETIRED ASSETS
         SUBTOTAL:




                 mmmmmmmmmmmm
     GROSS AMOUNTS                                     17,403,300.                                 14,749,616.     14,089,997.     14,175,955.


           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets                                       8,000.                                       8,000.         8,000.          8,000.
 TOTALS                                                17,395,300.                                 14,741,616.     14,081,997.     14,167,955.                                                    85,958.
*Assets Retired
JSA
8X9027 1.000
               01122J   700L   07/11/2019   13:26:15    V18-5.3F     0170099                                                                42
                                                           Case: 20-13664               Doc: 57-1       Filed: 12/02/20          Page: 27 of 133
CANAAN RESOURCES, LLC                                                                    2018 Amortization                                                           XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                      GENERAL TRADE OR BUSINESS
                                                                             Date                              Beginning           Ending
                                                                           placed in                          Accumulated        Accumulated                    Current-year
                           Asset description                                service         Cost or basis     amortization       amortization    Code   Life    amortization
   SOFTWARE                                                                07/01/2008                6,915.             6,915.          6,915.   167    3.000
   3D SEISMIC COSTS                                                        07/01/2009             529,008.         529,008.           529,008.   167    2.000
   GEOLOGICAL SERVICES                                                     07/01/2009               55,200.            55,200.         55,200.   167    2.000
   GEOLOGICAL SERVICES                                                     07/01/2010               54,900.            54,900.         54,900.   167    2.000
   GEOLOGICAL SERVICES                                                     07/01/2011               54,900.            54,900.         54,900.   167    2.000
   3D SEISMIC COSTS                                                        07/01/2011           5,671,962.       5,671,962.         5,671,962.   167    2.000
   ANTIVIRUS SOFTWARE                                                      07/15/2012                7,257.             7,257.          7,257.   167    3.000
   3D SEISMIC COSTS                                                        06/15/2012               56,913.            56,913.         56,913.   167    2.000
   SCHLUMBERGER TECHNOL                                                    03/15/2013               18,040.            18,040.         18,040.   167    3.000
   3D SEISMIC COSTS                                                        06/15/2013               29,572.            29,572.         29,572.   167    2.000
   3D SEISMIC COSTS                                                        07/01/2014               27,168.            27,168.         27,168.   167    2.000
   SOFTWARE                                                                06/01/2009                4,700.             4,700.          4,700.   167    3.000
   SOFTWARE                                                                07/01/2010                1,897.             1,897.          1,897.   167    3.000
   SOFTWARE                                                                05/15/2015                5,215.             4,635.          5,215.   167    3.000            580.
   SOFTWARE                                                                11/15/2015                1,903.             1,374.          1,903.   167    3.000            529.
   SOFTWARE                                                                12/15/2015                1,065.               740.          1,065.   167    3.000            325.
   SOFTWARE                                                                06/01/2016                3,088.             1,629.          2,658.   167    3.000         1,029.
   3D SEISMIC COSTS                                                        07/01/2016               12,453.             9,340.         12,453.   167    2.000         3,113.
   3D SEISMIC COSTS                                                        07/01/2017             363,879.             90,970.        272,910.   167    2.000       181,940.
   3D SEISMIC COSTS                                                        07/01/2018               30,922.                             7,731.   167    2.000         7,731.




                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                                                                         6,936,957.       6,627,120.         6,822,367.                      195,247.

* Assets Retired
JSA
8X9026 1.000




               01122J   700L   07/11/2019      13:26:15   V18-5.3F   0170099                                                                43
                                                           Case: 20-13664                  Doc: 57-1       Filed: 12/02/20         Page: 28 of 133


CANAAN RESOURCES, LLC                                         2018 Alternative Minimum Tax Depreciation                                                                           XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT      AMT        AMT             Regular          Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-           depreciation     depreciation     depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life    deduction        deduction        adjustment    preference    preference


AUTOMOTIVE AND TRANSPORTATION :
* 2004 FORD F350                   11/15/2006                8,000.               8,000.          MQ       5.000
   1992 ROADRA 25' TRLR            11/15/2006                2,000.               2,000.          MQ       5.000
   1997 FLATBED TRAILER            11/15/2006                  500.                500.           MQ       5.000
   2004 ELITE DOVETAIL             11/15/2006                3,000.               2,999.          MQ       5.000
   2004 FRIESEN TRAILER            11/15/2006                  500.                500.           MQ       5.000
   2007 CHEVY PICKUP               11/15/2006              23,850.              23,849.           MQ       5.000
   TRAILER                         03/07/2007                2,653.               2,653.          HY       5.000
   2007 CHEVY PICKUP               05/01/2007              36,850.              36,850.           HY       5.000
   2007 CHEVY PICKUP               05/01/2007              22,500.              22,500.           HY       5.000
   2007 CHEVY PICKUP               07/05/2007              22,875.              22,874.           HY       5.000
   2007 CHEVY PICKUP               07/05/2007              31,650.              31,650.           HY       5.000
   ROD TRAILER FRAME               09/17/2007                1,000.               1,000.          HY       5.000
   FIELD VEHICLES                  07/01/2008              37,742.              37,741.    200 DB HY       5.000
   FIELD VEHICLES                  10/01/2009              46,705.              46,704.    200 DB HY       5.000
   FIELD VEHICLES                  07/01/2010              38,725.              38,725.    200 DB HY       5.000
   TANNER CHEVROLET                03/15/2012              10,500.              10,500.    200 DB HY       5.000
   TANNER CHEVROLET                06/15/2013              14,307.              13,482.    200 DB HY       5.000            824.              824.
   TANNER CHEVROLET                08/15/2013              15,472.              14,580.    200 DB HY       5.000            891.              891.
   FIELD VEHICLES                  02/15/2015              17,028.              12,124.    200 DB HY       5.000          1,962.            1,962.
   FIELD VEHICLES                  05/01/2015              19,656.              13,995.    200 DB HY       5.000          2,264.            2,264.
   FIELD VEHICLES                  08/15/2015              19,100.              13,599.    200 DB HY       5.000          2,200.            2,200.
   FIELD VEHICLES                  04/01/2016                9,548.               4,965.   200 DB HY       5.000          1,833.            1,833.
   FIELD VEHICLES                  07/01/2016              10,745.                5,587.   200 DB HY       5.000          2,063.            2,063.
       SUBTOTAL                                           394,906.              367,377.                                 12,037.           12,037.


FURNITURE:
   FURNITURE & FIXTURES            07/01/2014              83,610.              57,490.    200 DB HY       7.000          7,466.            7,466.
   FURNITURE & FIXTURES            07/01/2008                2,878.               2,878.   200 DB HY       7.000
   FURNITURE & FIXTURES            07/01/2010              14,022.              14,022.    200 DB HY       7.000
   FURNITURE & FIXTURES            1/1/15                    2,961.               1,666.   200 DB HY       7.000            370.              370.
   FURN & FIXTURE                  01/15/2015                3,775.               2,123.   200 DB HY       7.000            471.              471.
   FURN & FIXTURE                  01/01/2015                1,848.               1,040.   200 DB HY       7.000            231.              231.
   FURN & FIXTURE                  02/01/2015              11,360.                6,392.   200 DB HY       7.000          1,419.            1,419.
   FURN & FIXTURE                  02/01/2015              13,383.                7,530.   200 DB HY       7.000          1,672.            1,672.


                 mmmmmmmmmmm
   FURN & FIXTURE                  02/01/2015                9,600.               5,402.   200 DB HY       7.000          1,199.            1,199.


           mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
JSA
8X9034 1.000                      * Assets Retired
               01122J   700L   07/11/2019   13:26:15     V18-5.3F     0170099                                                                44
                                                           Case: 20-13664                  Doc: 57-1       Filed: 12/02/20             Page: 29 of 133


CANAAN RESOURCES, LLC                                         2018 Alternative Minimum Tax Depreciation                                                                                  XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT      AMT        AMT                 Regular             Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-           depreciation         depreciation        depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life    deduction            deduction           adjustment    preference    preference
   FURN & FIXTURE                  02/01/2015                  152.                  86.   200 DB HY       7.000              19.                  19.
   FURN & FIXTURE                  03/01/2015                  366.                206.    200 DB HY       7.000              46.                  46.
   FURN & FIXTURE                  03/01/2015                   41.                  23.   200 DB HY       7.000                  5.                   5.
   FURN & FIXTURE                  03/01/2015              30,408.              17,110.    200 DB HY       7.000          3,798.                3,798.
   FURN & FIXTURE                  03/01/2015                6,693.               3,766.   200 DB HY       7.000            836.                  836.
   FURN & FIXTURE                  03/01/2015                8,310.               4,675.   200 DB HY       7.000          1,038.                1,038.
   FURN & FIXTURE                  03/01/2015              19,698.              11,084.    200 DB HY       7.000          2,460.                2,460.
   FURN & FIXTURE                  04/01/2015                   37.                  20.   200 DB HY       7.000                  5.                   5.
   FURN & FIXTURE                  04/01/2015                  543.                306.    200 DB HY       7.000              68.                  68.
   FURN & FIXTURE                  04/01/2015                3,131.               1,762.   200 DB HY       7.000            391.                  391.
   FURN & FIXTURE                  04/01/2015                2,859.               1,609.   200 DB HY       7.000            357.                  357.
   FURN & FIXTURE                  04/01/2015                3,957.               2,226.   200 DB HY       7.000            494.                  494.
   FURN & FIXTURE                  04/01/2015                  842.                473.    200 DB HY       7.000            105.                  105.
   FURN & FIXTURE                  04/01/2015                8,196.               4,611.   200 DB HY       7.000          1,024.                1,024.
   FURN & FIXTURE                  04/01/2015                1,570.                883.    200 DB HY       7.000            196.                  196.
   FURN & FIXTURE                  05/01/2015              13,620.                7,664.   200 DB HY       7.000          1,701.                1,701.
   FURN & FIXTURE                  05/01/2015                2,344.               1,319.   200 DB HY       7.000            293.                  293.
   FURN & FIXTURE                  05/01/2015                6,815.               3,835.   200 DB HY       7.000            851.                  851.
   FURN & FIXTURE                  05/01/2015                2,438.               1,371.   200 DB HY       7.000            305.                  305.
   FURN & FIXTURE                  06/01/2015                4,007.               2,255.   200 DB HY       7.000            500.                  500.
   FURN & FIXTURE                  06/01/2015                1,743.                981.    200 DB HY       7.000            218.                  218.
   FURN & FIXTURE                  06/01/2015              49,334.              27,761.    200 DB HY       7.000          6,162.                6,162.
   FURN & FIXTURE                  08/01/2015                7,414.               4,172.   200 DB HY       7.000            926.                  926.
   FURN & FIXTURE                  08/01/2015                2,069.               1,165.   200 DB HY       7.000            258.                  258.
   FURN & FIXTURE                  09/01/2015                5,597.               3,150.   200 DB HY       7.000            699.                  699.
   FURN & FIXTURE                  10/01/2015                2,322.               1,307.   200 DB HY       7.000            290.                  290.
   FURN & FIXTURE                  10/01/2015                6,482.               3,647.   200 DB HY       7.000            810.                  810.
   FURN & FIXTURE                  11/01/2015                5,076.               2,856.   200 DB HY       7.000            634.                  634.
   FURN & FIXTURE                  12/01/2015                  902.                508.    200 DB HY       7.000            113.                  113.
   FURNITURE & FIXTURES            01/01/2016                2,477.                961.    200 DB HY       7.000            433.                  433.
   FURNITURE & FIXTURES            03/01/2016                1,366.                530.    200 DB HY       7.000            239.                  239.
       SUBTOTAL                                           344,246.              210,865.                                 38,102.               38,102.


MACHINERY AND EQUIPMENT:
   PULLING UNIT                    11/15/2006             259,611.              259,611.          MQ       7.000
   YANMAR EXCAVATOR                02/21/2007              49,011.              49,011.           HY       7.000


                 mmmmmmmmmmm
   PULLING UNIT                    07/01/2008              74,027.              74,027.    200 DB HY       7.000


           mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
JSA
8X9034 1.000                      * Assets Retired
               01122J   700L   07/11/2019   13:26:15     V18-5.3F     0170099                                                                    45
                                                           Case: 20-13664                  Doc: 57-1        Filed: 12/02/20          Page: 30 of 133


CANAAN RESOURCES, LLC                                         2018 Alternative Minimum Tax Depreciation                                                                             XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT       AMT        AMT              Regular          Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-            depreciation      depreciation     depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life     deduction         deduction        adjustment    preference    preference
   PULLING UNIT                    07/01/2010                4,757.               4,757.   200 DB HY       7.000
   FIELD EQUIPMENT                 06/15/2012                7,098.               6,147.   200 DB HY       7.000             634.               634.
       SUBTOTAL                                           394,504.              393,553.                                     634.               634.


OTHER:
   LEASEHOLD IMPROVEMEN            07/01/2014             163,613.              14,511.    S/L    MM       39.000          4,195.             4,195.
   LEASEHOLD IMPROVEMEN            1/1/15                    2,320.                175.    S/L    MM       39.000              59.               59.
   LINGO CONSTRUCTION              12/15/2015              45,316.                2,372.   S/L    MM       39.000          1,162.             1,162.
   LINGO CONSTRUCTION              02/15/2015             266,470.              19,652.    S/L    MM       39.000          6,832.             6,832.
   FITZSIMMONS ARCHIT              04/15/2015                3,775.                263.    S/L    MM       39.000              97.               97.
       SUBTOTAL                                           481,494.              36,973.                                   12,345.            12,345.


OFFICE EQUIPMENT          :
   HP PLOTTER                      02/07/2006              12,658.              12,658.           MQ       5.000
   MAILING EQUIPMENT               01/15/2007                3,788.               3,788.          HY       5.000
   FAX/PRINTER                     04/20/2007                1,031.               1,031.          HY       5.000
   ISYS MEDIA                      08/22/2007                3,826.               3,826.          HY       5.000
   UPC BACKUP                      03/01/2012                9,982.               8,645.   200 DB HY       7.000             891.               891.
   PRESIDIO NETWORK SOL            04/15/2012                6,861.               5,942.   200 DB HY       7.000             613.               613.
   SERVER AC UNIT                  11/15/2012              13,401.              11,607.    200 DB HY       7.000           1,197.             1,197.
   IOMEGA                          04/15/2013                3,483.               2,706.   200 DB HY       7.000             311.               311.
   APC SYMMETRA                    04/15/2013                1,086.                844.    200 DB HY       7.000               97.               97.
   SHARP AQUOS LED TV              08/15/2013                2,644.               2,054.   200 DB HY       7.000             236.               236.
   APPLE MACBOOK PRO               12/15/2013                1,421.               1,104.   200 DB HY       7.000             127.               127.
   EQUIPMENT                       07/01/2008              84,498.              84,498.    200 DB HY       5.000
   COMPUTER SERVERS                03/01/2009                8,044.               8,044.   200 DB HY       5.000
   EQUIPMENT                       07/01/2010                8,684.               8,683.   200 DB HY       5.000
   EQUIP GHA TECH                  07/01/2015              32,855.              23,393.    200 DB HY       5.000           3,785.             3,785.
   EQUIP FITNESS EQUIP             05/15/2015                  101.                  57.   200 DB HY       7.000               13.               13.
   EQUIP BEVCO INC                 05/15/2015                1,059.                754.    200 DB HY       5.000             122.               122.
   EQUIP CDW DIRECT                02/15/2015                  123.                  88.   200 DB HY       5.000               14.               14.
   EQUIP CONTEMP SOUNDS            05/15/2015              18,695.              13,310.    200 DB HY       5.000           2,154.             2,154.
   EQUIP IMAGENET CONS             11/15/2015                1,758.               1,253.   200 DB HY       5.000             203.               203.
   EQUIP TIM MATHESON              03/15/2015                1,169.                832.    200 DB HY       5.000             135.               135.
   EQUIP PRESIDIO NET              02/15/2015              15,924.              11,338.    200 DB HY       5.000           1,834.             1,834.
   EQUIPMENT                       07/01/2014              41,691.              34,487.    200 DB HY       5.000           4,803.             4,803.


                  mmmmmmmmmmm
   EQUIPMENT                       01/01/2016                  503.                262.    200 DB HY       5.000               97.               97.


            mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
JSA
8X9034 1.000                      * Assets Retired
               01122J   700L   07/11/2019   13:26:15     V18-5.3F     0170099                                                                  46
                                                           Case: 20-13664                  Doc: 57-1       Filed: 12/02/20          Page: 31 of 133


CANAAN RESOURCES, LLC                                         2018 Alternative Minimum Tax Depreciation                                                                            XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT      AMT        AMT              Regular          Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-           depreciation      depreciation     depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life    deduction         deduction        adjustment    preference    preference
   EQUIPMENT                       05/01/2016                2,948.               1,533.   200 DB HY       5.000            566.               566.
   EQUIPMENT                       05/01/2016                1,548.                805.    200 DB HY       5.000            297.               297.
   EQUIPMENT                       05/01/2016                8,947.               4,652.   200 DB HY       5.000          1,718.             1,718.
       SUBTOTAL                                           288,728.              248,194.                                 19,213.            19,213.


COMPRESSORS               :
   FIELD COMPRESSORS               11/15/2006           1,220,349.          1,220,349.            MQ       7.000
   XAE FIELD COMPRESSOR            09/15/2007              64,068.              64,068.           HY       5.000
   FIELD COMPRESSORS               07/01/2008              84,298.              84,298.    200 DB HY       7.000
   FIELD COMPRESSORS               05/23/2017                  108.                  15.   200 DB HY       7.000              26.               26.
       SUBTOTAL                                         1,368,823.          1,368,730.                                        26.               26.


GAS GATHERING SYSTEM :
   GAS GATHERING SYSTEM            11/15/2006           8,817,573.          8,817,572.            MQ       7.000
   GAS GATHERING SYSTEM            07/01/2007           1,199,750.          1,199,748.            HY       7.000
   GAS GATHERING SYSTEM            07/01/2008             862,517.              862,517.   200 DB HY       7.000
   GAS GATHERING SYSTEM            07/01/2009             324,371.              324,370.   200 DB HY       7.000
   GAS GATHERING SYSTEM            07/01/2010             255,416.              255,416.   200 DB HY       7.000
   GAS GATHERING SYSTEM            06/15/2016                9,030.               3,501.   200 DB HY       7.000          1,579.             1,579.
   GAS GATHERING                   07/01/2017                8,258.               1,180.   200 DB HY       7.000          2,022.             2,022.
       SUBTOTAL                                        11,476,915.         11,464,304.                                    3,601.             3,601.




                 mmmmmmmmmmm
           mmmmmmmmmmmmmmmmm
 Less: Retired Assets                                        8,000.               8,000.
 TOTALS                                                14,741,616.         14,081,996.                                   85,958.            85,958.
JSA
8X9034 1.000                      * Assets Retired
               01122J   700L   07/11/2019   13:26:15     V18-5.3F     0170099                                                                 47
                                                          Case: 20-13664               Doc: 57-1            Filed: 12/02/20           Page: 32 of 133


CANAAN RESOURCES, LLC                                                             2018 ACE Depreciation                                                                               XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation     depreciation used   adjustment

AUTOMOTIVE AND TRANSPORTATION :
* 2004 FORD F350                                 11/15/2006                   8,000.              8,000.       SL          5.000       5.000
   1992 ROADRA 25' TRLR                          11/15/2006                   2,000.              2,000.       SL          5.000       5.000
   1997 FLATBED TRAILER                          11/15/2006                     500.                 500.      SL          5.000       5.000
   2004 ELITE DOVETAIL                           11/15/2006                   3,000.              2,999.       SL          5.000       5.000
   2004 FRIESEN TRAILER                          11/15/2006                     500.                 500.      SL          5.000       5.000
   2007 CHEVY PICKUP                             11/15/2006                  23,850.             23,849.       SL          5.000       5.000
   TRAILER                                       03/07/2007                   2,653.              2,653.       SL          5.000       5.000
   2007 CHEVY PICKUP                             05/01/2007                  36,850.             36,850.       SL          5.000       5.000
   2007 CHEVY PICKUP                             05/01/2007                  22,500.             22,500.       SL          5.000       5.000
   2007 CHEVY PICKUP                             07/05/2007                  22,875.             22,874.       SL          5.000       5.000
   2007 CHEVY PICKUP                             07/05/2007                  31,650.             31,650.       SL          5.000       5.000
   ROD TRAILER FRAME                             09/17/2007                   1,000.              1,000.       SL          5.000       5.000
   FIELD VEHICLES                                07/01/2008                  37,742.             37,741.       200DB       5.000
   FIELD VEHICLES                                10/01/2009                  46,705.             46,704.       200DB       5.000
   FIELD VEHICLES                                07/01/2010                  38,725.             38,725.       200DB       5.000
   TANNER CHEVROLET                              03/15/2012                  10,500.             10,500.       200DB       5.000
   TANNER CHEVROLET                              06/15/2013                  14,307.             13,482.       200DB       5.000                         824.                824.
   TANNER CHEVROLET                              08/15/2013                  15,472.             14,580.       200DB       5.000                         891.                891.
   FIELD VEHICLES                                02/15/2015                  17,028.             12,124.       200DB       5.000                       1,962.             1,962.
   FIELD VEHICLES                                05/01/2015                  19,656.             13,995.       200DB       5.000                       2,264.             2,264.
   FIELD VEHICLES                                08/15/2015                  19,100.             13,599.       200DB       5.000                       2,200.             2,200.
   FIELD VEHICLES                                04/01/2016                   9,548.              4,965.       200DB       5.000                       1,833.             1,833.
   FIELD VEHICLES                                07/01/2016                  10,745.              5,587.       200DB       5.000                       2,063.             2,063.
       SUBTOTAL                                                           394,906.              367,377.                                              12,037.            12,037.


FURNITURE:
   FURNITURE & FIXTURES                          07/01/2014                  83,610.             57,490.       200DB       7.000                       7,466.             7,466.
   FURNITURE & FIXTURES                          07/01/2008                   2,878.              2,878.       200DB       7.000
   FURNITURE & FIXTURES                          07/01/2010                  14,022.             14,022.       200DB       7.000
   FURNITURE & FIXTURES                          1/1/15                       5,922.              1,666.       200DB       7.000                         370.                370.
   FURN & FIXTURE                                01/15/2015                   3,775.              2,123.       200DB       7.000                         471.                471.
   FURN & FIXTURE                                01/01/2015                   1,848.              1,040.       200DB       7.000                         231.                231.
   FURN & FIXTURE                                02/01/2015                  11,360.              6,392.       200DB       7.000                       1,419.             1,419.


                 mmmmmmmmmmmmmmmmmmm
   FURN & FIXTURE                                02/01/2015                  13,383.              7,530.       200DB       7.000                       1,672.             1,672.


           mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
8X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   07/11/2019   13:26:15   V18-5.3F    0170099                                                                     48
                                                         Case: 20-13664                 Doc: 57-1           Filed: 12/02/20           Page: 33 of 133


CANAAN RESOURCES, LLC                                                              2018 ACE Depreciation                                                                                 XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                   AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation        depreciation used   adjustment
   FURN & FIXTURE                                02/01/2015                   9,600.              5,402.       200DB       7.000                       1,199.                1,199.
   FURN & FIXTURE                                02/01/2015                     152.                  86.      200DB       7.000                          19.                    19.
   FURN & FIXTURE                                03/01/2015                     366.                 206.      200DB       7.000                          46.                    46.
   FURN & FIXTURE                                03/01/2015                       41.                 23.      200DB       7.000                              5.                  5.
   FURN & FIXTURE                                03/01/2015                  30,408.             17,110.       200DB       7.000                       3,798.                3,798.
   FURN & FIXTURE                                03/01/2015                   6,693.              3,766.       200DB       7.000                         836.                   836.
   FURN & FIXTURE                                03/01/2015                   8,310.              4,675.       200DB       7.000                       1,038.                1,038.
   FURN & FIXTURE                                03/01/2015                  19,698.             11,084.       200DB       7.000                       2,460.                2,460.
   FURN & FIXTURE                                04/01/2015                       37.                 20.      200DB       7.000                              5.                  5.
   FURN & FIXTURE                                04/01/2015                     543.                 306.      200DB       7.000                          68.                    68.
   FURN & FIXTURE                                04/01/2015                   3,131.              1,762.       200DB       7.000                         391.                   391.
   FURN & FIXTURE                                04/01/2015                   2,859.              1,609.       200DB       7.000                         357.                   357.
   FURN & FIXTURE                                04/01/2015                   3,957.              2,226.       200DB       7.000                         494.                   494.
   FURN & FIXTURE                                04/01/2015                     842.                 473.      200DB       7.000                         105.                   105.
   FURN & FIXTURE                                04/01/2015                   8,196.              4,611.       200DB       7.000                       1,024.                1,024.
   FURN & FIXTURE                                04/01/2015                   1,570.                 883.      200DB       7.000                         196.                   196.
   FURN & FIXTURE                                05/01/2015                  13,620.              7,664.       200DB       7.000                       1,701.                1,701.
   FURN & FIXTURE                                05/01/2015                   2,344.              1,319.       200DB       7.000                         293.                   293.
   FURN & FIXTURE                                05/01/2015                   6,815.              3,835.       200DB       7.000                         851.                   851.
   FURN & FIXTURE                                05/01/2015                   2,438.              1,371.       200DB       7.000                         305.                   305.
   FURN & FIXTURE                                06/01/2015                   4,007.              2,255.       200DB       7.000                         500.                   500.
   FURN & FIXTURE                                06/01/2015                   1,743.                 981.      200DB       7.000                         218.                   218.
   FURN & FIXTURE                                06/01/2015                  49,334.             27,761.       200DB       7.000                       6,162.                6,162.
   FURN & FIXTURE                                08/01/2015                   7,414.              4,172.       200DB       7.000                         926.                   926.
   FURN & FIXTURE                                08/01/2015                   2,069.              1,165.       200DB       7.000                         258.                   258.
   FURN & FIXTURE                                09/01/2015                   5,597.              3,150.       200DB       7.000                         699.                   699.
   FURN & FIXTURE                                10/01/2015                   2,322.              1,307.       200DB       7.000                         290.                   290.
   FURN & FIXTURE                                10/01/2015                   6,482.              3,647.       200DB       7.000                         810.                   810.
   FURN & FIXTURE                                11/01/2015                   5,076.              2,856.       200DB       7.000                         634.                   634.
   FURN & FIXTURE                                12/01/2015                     902.                 508.      200DB       7.000                         113.                   113.
   FURNITURE & FIXTURES                          01/01/2016                   2,477.                 961.      200DB       7.000                         433.                   433.
   FURNITURE & FIXTURES                          03/01/2016                   1,366.                 530.      200DB       7.000                         239.                   239.
       SUBTOTAL                                                           347,207.              210,865.                                              38,102.               38,102.




                 mmmmmmmmmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
8X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   07/11/2019   13:26:15   V18-5.3F    0170099                                                                     49
                                                          Case: 20-13664               Doc: 57-1            Filed: 12/02/20           Page: 34 of 133


CANAAN RESOURCES, LLC                                                             2018 ACE Depreciation                                                                               XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation     depreciation used   adjustment

MACHINERY AND EQUIPMENT:
   PULLING UNIT                                  11/15/2006               259,611.              259,611.       SL          7.000       7.000
   YANMAR EXCAVATOR                              02/21/2007                  49,011.             49,011.       SL          7.000       7.000
   PULLING UNIT                                  07/01/2008                  74,027.             74,027.       200DB       7.000
   PULLING UNIT                                  07/01/2010                   4,757.              4,757.       200DB       7.000
   FIELD EQUIPMENT                               06/15/2012                   7,098.              6,147.       200DB       7.000                         634.                634.
       SUBTOTAL                                                           394,504.              393,553.                                                 634.                634.


OTHER:
   LEASEHOLD IMPROVEMEN                          07/01/2014               163,613.               14,511.       SL         39.000     39.000            4,195.             4,195.
   LEASEHOLD IMPROVEMEN                          1/1/15                       2,320.                 175.      SL         39.000     39.000               59.                 59.
   LINGO CONSTRUCTION                            12/15/2015                  45,316.              2,372.       SL         39.000     39.000            1,162.             1,162.
   LINGO CONSTRUCTION                            02/15/2015               266,470.               19,652.       SL         39.000     39.000            6,832.             6,832.
   FITZSIMMONS ARCHIT                            04/15/2015                   3,775.                 263.      SL         39.000     39.000               97.                 97.
       SUBTOTAL                                                           481,494.               36,973.                                              12,345.            12,345.


OFFICE EQUIPMENT          :
   HP PLOTTER                                    02/07/2006                  12,658.             12,658.       SL          5.000       5.000
   MAILING EQUIPMENT                             01/15/2007                   3,788.              3,788.       SL          5.000       5.000
   FAX/PRINTER                                   04/20/2007                   1,031.              1,031.       SL          5.000       5.000
   ISYS MEDIA                                    08/22/2007                   3,826.              3,826.       SL          5.000       5.000
   UPC BACKUP                                    03/01/2012                   9,982.              8,645.       200DB       7.000                         891.                891.
   PRESIDIO NETWORK SOL                          04/15/2012                   6,861.              5,942.       200DB       7.000                         613.                613.
   SERVER AC UNIT                                11/15/2012                  13,401.             11,607.       200DB       7.000                       1,197.             1,197.
   IOMEGA                                        04/15/2013                   3,483.              2,706.       200DB       7.000                         311.                311.
   APC SYMMETRA                                  04/15/2013                   1,086.                 844.      200DB       7.000                          97.                 97.
   SHARP AQUOS LED TV                            08/15/2013                   2,644.              2,054.       200DB       7.000                         236.                236.
   APPLE MACBOOK PRO                             12/15/2013                   1,421.              1,104.       200DB       7.000                         127.                127.
   EQUIPMENT                                     07/01/2008                  84,498.             84,498.       200DB       5.000
   COMPUTER SERVERS                              03/01/2009                   8,044.              8,044.       200DB       5.000
   EQUIPMENT                                     07/01/2010                   8,684.              8,683.       200DB       5.000
   EQUIP GHA TECH                                07/01/2015                  32,855.             23,393.       200DB       5.000                       3,785.             3,785.
   EQUIP FITNESS EQUIP                           05/15/2015                     101.                  57.      200DB       7.000                          13.                 13.
   EQUIP BEVCO INC                               05/15/2015                   1,059.                 754.      200DB       5.000                         122.                122.


                  mmmmmmmmmmmmmmmmmmm
   EQUIP CDW DIRECT                              02/15/2015                     123.                  88.      200DB       5.000                          14.                 14.


            mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
8X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   07/11/2019   13:26:15   V18-5.3F    0170099                                                                     50
                                                         Case: 20-13664                Doc: 57-1            Filed: 12/02/20           Page: 35 of 133


CANAAN RESOURCES, LLC                                                             2018 ACE Depreciation                                                                               XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation     depreciation used   adjustment
   EQUIP CONTEMP SOUNDS                          05/15/2015                  18,695.             13,310.       200DB       5.000                       2,154.             2,154.
   EQUIP IMAGENET CONS                           11/15/2015                   1,758.              1,253.       200DB       5.000                         203.                203.
   EQUIP TIM MATHESON                            03/15/2015                   1,169.                 832.      200DB       5.000                         135.                135.
   EQUIP PRESIDIO NET                            02/15/2015                  15,924.             11,338.       200DB       5.000                       1,834.             1,834.
   EQUIPMENT                                     07/01/2014                  41,691.             34,487.       200DB       5.000                       4,803.             4,803.
   EQUIPMENT                                     01/01/2016                     503.                 262.      200DB       5.000                          97.                 97.
   EQUIPMENT                                     05/01/2016                   2,948.              1,533.       200DB       5.000                         566.                566.
   EQUIPMENT                                     05/01/2016                   1,548.                 805.      200DB       5.000                         297.                297.
   EQUIPMENT                                     05/01/2016                   8,947.              4,652.       200DB       5.000                       1,718.             1,718.
       SUBTOTAL                                                           288,728.              248,194.                                              19,213.            19,213.


COMPRESSORS               :
   FIELD COMPRESSORS                             11/15/2006            1,220,349.            1,220,349.        SL          7.000       7.000
   XAE FIELD COMPRESSOR                          09/15/2007                  64,068.             64,068.       SL          5.000       5.000
   FIELD COMPRESSORS                             07/01/2008                  84,298.             84,298.       200DB       7.000
   FIELD COMPRESSORS                             05/23/2017                     108.                  15.      200DB       7.000                          26.                 26.
       SUBTOTAL                                                        1,368,823.            1,368,730.                                                   26.                 26.


GAS GATHERING SYSTEM :
   GAS GATHERING SYSTEM                          11/15/2006            8,817,573.            8,817,572.        SL          7.000       7.000
   GAS GATHERING SYSTEM                          07/01/2007            1,199,750.            1,199,748.        SL          7.000       7.000
   GAS GATHERING SYSTEM                          07/01/2008               862,517.              862,517.       200DB       7.000
   GAS GATHERING SYSTEM                          07/01/2009               324,371.              324,370.       200DB       7.000
   GAS GATHERING SYSTEM                          07/01/2010               510,833.              255,416.       200DB       7.000
   GAS GATHERING SYSTEM                          06/15/2016                   9,030.              3,501.       200DB       7.000                       1,579.             1,579.
   GAS GATHERING                                 07/01/2017                   8,258.              1,180.       200DB       7.000                       2,022.             2,022.
       SUBTOTAL                                                       11,732,332.           11,464,304.                                                3,601.             3,601.




                 mmmmmmmmmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets                                                         8,000.              8,000.
 TOTALS                                                               14,999,994.           14,081,996.                                               85,958.            85,958.
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
8X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   07/11/2019   13:26:15   V18-5.3F    0170099                                                                     51
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 36 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
LINE 7 - PAGE 1 - OTHER INCOME(LOSS)
====================================
OTHER INCOME                                                                   415,330.
GAS GATHERING SYSTEM INCOME                                                      8,893.
HEDGING INCOME(LOSS)                                                          -520,941.
                                                                        ---------------
   TOTAL OTHER INCOME(LOSS)                                                    -96,718.
                                                                        ===============


LINE 14 - PAGE 1 - TAXES
========================
PAYROLL TAXES                                                                  139,166.
GROSS PRODUCTION TAX                                                           361,520.
AD VALOREM                                                                      26,676.
FRANCHISE TAXES                                                                  1,444.
ADVALOREM                                                                       26,144.
                                                                        ---------------
   TOTAL TAXES                                                                 554,950.
                                                                        ===============


LINE 15 - PAGE 1 - DEDUCTIBLE INTEREST EXPENSE NOT CLAIMED ELSEWHERE
====================================================================
INTEREST EXPENSE                                                      1,364,603.
                                                                 ---------------
  TOTAL DEDUCTIBLE INTEREST EXPENSE                                   1,364,603.
                                                                 ===============


LINE 20 - SUMMARY OF TRAVEL, MEALS AND ENTERTAINMENT
====================================================
    NET MEALS & ENTERTAINMENT                                                   4,465.
                                                                       ---------------
           TOTAL                                                                4,465.
                                                                       ===============

LINE 20 - PAGE 1 - OTHER DEDUCTIONS
===================================
AMORTIZATION                                                                   195,247.
TRAVEL, MEALS, AND ENTERTAINMENT                                                 4,465.
OTHER O&G DEDUCTIONS                                                         2,016,942.
PROFESSIONAL FEES                                                               71,747.
BANK CHARGES                                                                    12,330.
BUSINESS PROMOTION                                                                 NONE
COMPUTER EXPENSE                                                               301,098.
CONSULTING FEES                                                                331,384.
DUES AND SUBSCRIPTIONS                                                           5,885.
EMPLOYEE SEMINAR                                                                 4,437.
INSURANCE                                                                      166,579.
MISCELLANEOUS EXPENSE                                                              162.
OFFICE EXPENSES                                                                105,497.
PARKING                                                                         14,060.
PAYROLL PROCESSING                                                               3,860.

                                         CONTINUED ON NEXT PAGE         STATEMENT   1
 8XX063 1.000                                                                           .
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099          52
                 Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 37 of 133
  CANAAN RESOURCES, LLC                                                   XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
LINE 20 - PAGE 1 - OTHER DEDUCTIONS (CONT'D)
============================================
POSTAGE                                                                           10,510.
TELEPHONE                                                                         25,219.
TRAVEL                                                                            16,854.
WELL & LAND DATA                                                                   5,580.
G&A REIMBURSEMENT - CNGM                                                      -2,835,566.
VEHICLE EXPENSE                                                                    7,099.
FILING FEES                                                                          429.
COMMITMENT FEES                                                                   14,929.
LOAN FEE AMORTIZATION                                                             80,450.
UNSUCCESSFUL ACQ COST                                                                NONE
CONTRACT LABOR                                                                   210,637.
MOVING EXPENSE                                                                       NONE
CORP ORGANIZATION EXPENSE                                                            969.
SECURITY                                                                             NONE
ENGINEERING FEES                                                                     NONE
LANDMAN FEES                                                                       1,170.
                                                                          ---------------
  TOTAL OTHER DEDUCTIONS                                                         771,973.
                                                                          ===============


SCHEDULE K - LINE 11 - OTHER INCOME(LOSS)
=========================================
OTHER MISCELLANEOUS INCOME:
 IDC CREDIT                                                                         38.
                                                                        ---------------
   TOTAL OTHER INCOME(LOSS)                                                         38.
                                                                        ===============


SCHEDULE K - LINE 13C - SECTION 59(E)(2) EXPENDITURES
=====================================================
INTANGIBLE DRILLING COSTS                                                    4,185,571.
                                                                        ---------------
   TOTAL SECTION 59(E)(2) EXPENDITURES                                       4,185,571.
                                                                        ===============


SCHEDULE K - LINE 17F - OTHER TAX PREFERENCE ITEMS
==================================================
OTHER TAX PREFERENCE ITEMS
--------------------------
EXCESS IDC                                                                   3,680,310.
                                                                        ---------------
TOTAL OTHER PREFERENCE ITEMS                                                 3,680,310.

                                                                        ---------------
   TOTAL OTHER TAX PREFERENCE ITEMS                                          3,680,310.
                                                                        ===============




                                                                        STATEMENT    2
 8XX063 1.000                                                                            .
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099            53
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 38 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
SCHEDULE K - LINE 18C - NONDEDUCTIBLE EXPENSES
==============================================
PARKING                                                                          23,220.
                                                                         ---------------
TOTAL NONDEDUCTIBLE EXPENSES BEFORE TRAVEL AND ENTERTAINMENT                     23,220.

TRAVEL AND ENTERTAINMENT EXPENSES - NONDEDUCTIBLE PORTION                       4,464.
                                                                       ---------------
   TOTAL NONDEDUCTIBLE EXPENSES                                                27,684.
                                                                       ===============

SCHEDULE K - LINE 20C - OTHER
=============================
SECTION 199A INCOME:
 TRADE/BUSINESS                                                            -1,230,783.
SECTION 199A W-2 WAGES:
 TRADE/BUSINESS                                                             2,934,449.
SECTION 199A UNADJUSTED BASIS:
 TRADE/BUSINESS                                                            15,878,222.




                                                                       STATEMENT    3
 8XX063 1.000                                                                           .
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           54
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 39 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065, SUPPORTING SCHEDULES
================================================================================
SCHEDULE L - LINE 6 - OTHER CURRENT ASSETS              BEGINNING            ENDING
==========================================          --------------- ---------------
PREPAID INSURANCE                                           103,102.             26,008.
PREPAID OTHER                                               234,434.            238,909.
STATE INCOME TAXES W/H                                       18,790.             18,790.
                                                    --------------- ---------------
  TOTAL OTHER CURRENT ASSETS                                356,326.            283,707.
                                                    =============== ===============

SCHEDULE L - LINE 8 - OTHER INVESTMENTS                     BEGINNING          ENDING
=======================================                  ---------------   ---------------
DERIVATIVE INSTRUMENTS, ST                                    1,704,672.          534,147.
                                                         ---------------   ---------------
   TOTAL OTHER INVESTMENTS                                    1,704,672.          534,147.
                                                         ===============   ===============


SCHEDULE L - LINE 13 - OTHER ASSETS                         BEGINNING          ENDING
===================================                      ---------------   ---------------
CAPITALIZED NOTE COSTS                                           50,791.           34,976.
DERIVATIVE INSTRUMENTS                                              NONE           43,906.
                                                         ---------------   ---------------
   TOTAL OTHER ASSETS                                            50,791.           78,882.
                                                         ===============   ===============


SCHEDULE L - LINE 17 - OTHER CURRENT LIABILITIES    BEGINNING                  ENDING
================================================---------------            ---------------
ACCRUED INTEREST PAYABLE                                471,461.                  434,288.
REVENUE PAYABLES                                         80,135.                   89,214.
DERIVATIVE INSTRUMENTS, ST                                  NONE                  104,425.
                                                 ---------------           ---------------
  TOTAL OTHER CURRENT LIABILITIES                       551,596.                  627,927.
                                                 ===============           ===============

SCHEDULE L - LINE 20 - OTHER LIABILITIES                    BEGINNING          ENDING
========================================                 ---------------   ---------------
ASSET RETIREMENT OBLIGATION                                   4,600,574.        5,155,683.
                                                         ---------------   ---------------
   TOTAL OTHER LIABILITIES                                    4,600,574.        5,155,683.
                                                         ===============   ===============




                                                                           STATEMENT   4
 8XX063 1.000                                                                              .
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099             55
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 40 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
FORM 1125-A - COST OF GOODS SOLD AND/OR OPERATIONS-OTHER COSTS
==============================================================
LEASE OPERATING COSTS                                                         2,288,049.
                                                                         ---------------
  TOTAL COST OF GOODS SOLD AND/OR OPERATIONS - OTHER COSTS                    2,288,049.
                                                                         ===============




                                                                       STATEMENT    5
 8XX063 1.000                                                                           .
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           56
                                    Case: 20-13664     Doc: 57-1   Filed: 12/02/20   Page: 41 of 133
  CANAAN RESOURCES, LLC                                                                                            XX-XXXXXXX

===========================================================================================================================

  SCHEDULE M-3, PART III DETAIL



  LINE 30 - OTHER EXPENSE/DEDUCTION ITEMS WITH DIFFERENCES
  --------------------------------------------------------

                                                EXPENSE                TEMPORARY            PERMANENT           DEDUCTION
  DESCRIPTION                               PER INCOME STMT            DIFFERENCE           DIFFERENCE        PER TAX RETURN
  --------------------------------------------------------------------- ----------------------------------------------------
  ASSET RETIREMENT OBLIGATION                       324,985.             -324,985.
  PARKING                                            37,280.                                   -23,220.               14,060.
                                             ---------------       ---------------      ---------------       ---------------
      TOTAL                                         362,265.             -324,985.             -23,220.               14,060.
                                             ===============       ===============      ===============       ===============




        01122J   700L   07/11/2019 13:26:15 V18-5.3F     0170099                             57        STATEMENT    6
                              Case: 20-13664          Doc: 57-1          Filed: 12/02/20         Page: 42 of 133

                 Schedule K-1, Item L - Analysis of Partners Capital Accounts
Partner        A. Capital Account at   B. Capital Contributed   C. Partners' Shares of Sch.   D. Withdrawals and   E. Capital Account at
Number          Beginning of Year          During Year            M-2, Lines 3, 4, and 7           Distributions         End of Year
          1       14,251,568.                                            -291,871.                                    13,959,697.
          2       21,498,820.                                            -439,305.                                    21,059,515.
          3          758,658.                                             -15,762.                                       742,896.




TOTALS            36,509,046.                                            -746,938.                                    35,762,108.
JSA

8P9040 1.000   CANAAN RESOURCES, LLC                                                                               XX-XXXXXXX
               01122J 700L 07/11/2019 13:26:15 V18-5.3F 0170099                                                           58
                                                            Case: 20-13664            Doc: 57-1        Filed: 12/02/20       Page: 43 of 133
                   CANAAN RESOURCES, LLC                                                      XX-XXXXXXX


                                                                                            Partner Summary
     Partner                                                    Partner I.D.    Beginning        Capital       Property            Cash         Property          737
     Number                        Partner Name                  Number          Capital       Contribution   Contribution     Distributions   Distribution   Distributions
               1     CANAAN NATURAL GAS FUND IX, LP            XX-XXXXXXX       14,251,568.
               2     CANAAN PARALLEL FUND IX SUBSIDIARY,       XX-XXXXXXX       21,498,820.
               3     CANAAN NATURAL GAS                        XX-XXXXXXX          758,658.




    JSA
               Totals   mmmmmmmmmmmmmmmmmmmmmmmmmmm                             36,509,046.

8P9048 1.000
                   01122J   700L   07/11/2019   13:26:15   V18-5.3F   0170099                                                          59
                                    Case: 20-13664                           Doc: 57-1                  Filed: 12/02/20                             Page: 44 of 133
                                                                                                                                                                                                     651118
                                                                                                                             Final K-1                            Amended K-1                OMB No. 1545-0123
Schedule K-1
(Form 1065)                                                                   À¾µ¼                              Part III                 Partner's Share of Current Year Income,
                                                                                                                                         Deductions, Credits, and Other Items
Department of the Treasury                                                                                   1               Ordinary business income (loss)            15   Credits
Internal Revenue Service
                                                              For calendar year 2018, or tax year
                                                                                                                                           1,154,588.
           beginning                                            ending                                       2               Net rental real estate income (loss)

Partner's Share of Income, Deductions,
Credits, etc.                                I
                       See back of form and separate instructions.
                                                                                                             3               Other net rental income (loss)             16   Foreign transactions


      Part I        Information About the Partnership                                                        4               Guaranteed payments
 A       Partnership's employer identification number
XX-XXXXXXX                                                                                                   5               Interest income
 B       Partnership's name, address, city, state, and ZIP code
                                                                                                          6a                 Ordinary dividends


CANAAN RESOURCES, LLC                                                                                     6b                 Qualified dividends

1101 N BROADWAY AVE STE 300
OKLAHOMA CITY, OK 73103                                                                                   6c                 Dividend equivalents
 C       IRS Center where partnership filed return
EFILE                                                                                                        7               Royalties
 D                Check if this is a publicly traded partnership (PTP)
                                                                                                             8               Net short-term capital gain (loss)         17   Alternative minimum tax (AMT) items

        Information About the Partner
      Part II                                                                                                                                                       D                         4,925,047.
 E       Partner's identifying number
                         1                                                                                9a                 Net long-term capital gain (loss)

XX-XXXXXXX                                                                                                                                                          E                         2,053,057.
 F       Partner's name, address, city, state, and ZIP code                                               9b                 Collectibles (28%) gain (loss)

                                                                                                                                                                    F *                       1,438,106.
                                                                                                          9c                 Unrecaptured section 1250 gain             18   Tax-exempt income and
                                                                                                                                                                             nondeductible expenses
CANAAN NATURAL GAS FUND IX, LP
1101 N BROADWAY AVE STE 300                                                                               10                 Net section 1231 gain (loss)           C *                             10,817.
OKLAHOMA CITY, OK 73103
G      General partner or LLC X Limited partner or other LLC                                              11                 Other income (loss)
                  member-manager                                     member
                                                                                                          I*                                             15.
 H         X      Domestic partner                                   Foreign partner
 I1      What type of entity is this partner?                            LIMITED LIAB PT                                                                                19   Distributions

 I2      If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here
 J       Partner's share of profit, loss, and capital (see instructions):
                        Beginning                                     Ending                              12                 Section 179 deduction

         Profit           39.075677                       %              39.075677             %                                                                        20   Other information

         Loss             39.075677                       %              39.075677             %          13                 Other deductions

         Capital          39.075677                       %              39.075677             %          J*                               1,635,540. Z *                          STMT
 K       Partner's share of liabilities:
                                                                                                                                                                    AA *           STMT
                          mmm        Beginning                                   Ending


                        mmmmm
         Nonrecourse             $            11,954,810.                $        11,740,583.
         Qualified nonrecourse

                        mmmmm
         financing               $                                       $                                                                                          AB *           STMT
         Recourse                   $                                    $                                14                 Self-employment earnings (loss)




                                          mmmmm
 L       Partner's capital account analysis:
                                                                          14,251,568.
                                                      m
         Beginning capital account                        $
                                                                                                         *See attached statement for additional information.
                                                   mm
         Capital contributed during the year              $
                                                                              -291,871.

                                        m m mm mm mm mm
         Current year increase (decrease)                 $
         Withdrawals & distributions                      $ (                                       )
                                                                                                          For IRS Use Only




         Ending capital account                           $               13,959,697.
                  Tax basis     X       GAAP                  Section 704(b) book
                  Other (explain)


 M       Did the partner contribute property with a built-in gain or loss?
                  Yes           X       No
                  If "Yes," attach statement (see instructions)
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                         www.irs.gov/Form1065                                                               Schedule K-1 (Form 1065) 2018
JSA
8P1200 1.000
         01122J               700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                                    60
                                Case: 20-13664                     Doc: 57-1              Filed: 12/02/20               Page: 45 of 133

Schedule K-1 (Form 1065) 2018              PARTNER #                        1       CANAAN NATURAL GAS FUND IX, LP                                                         Page    2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040.
For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.

 1.    Ordinary business income (loss). Determine whether the income (loss) is                      Code                                         Report on
       passive or nonpassive and enter on your return as follows.
                                                       Report on
                                                                                                    J Work opportunity credit
                                                                                                    K Disabled access credit
                                                                                                    L Empowerment zone
                                                                                                                                             7
       Passive loss                                    See the Partner's Instructions
       Passive income
       Nonpassive loss
       Nonpassive income
                                                       Schedule E, line 28, column (h)
                                                       See the Partner's Instructions
                                                       Schedule E, line 28, column (k)
                                                                                                        employment credit
                                                                                                                                              *8
                                                                                                    M Credit for increasing research activities
                                                                                                    N Credit for employer social
                                                                                                                                                 See the Partner's Instructions

                                                                                                        security and Medicare taxes
 2.    Net rental real estate income (loss)            See the Partner's Instructions
 3.    Other net rental income (loss)
       Net income                                      Schedule E, line 28, column (h)
                                                                                                    O Backup withholding
                                                                                                    P Other credits                          9
 4.
       Net loss
       Guaranteed payments
                                                       See the Partner's Instructions
                                                       Schedule E, line 28, column (k)
                                                                                                16. Foreign transactions
                                                                                                    A Name of country or U.S.                7*
                                                                                                                                             98
 5.    Interest income                                 Form 1040, line 2b                               possession                               Form 1116, Part I
 6a.   Ordinary dividends                              Form 1040, line 3b                           B Gross income from all sources
 6b.   Qualified dividends                             Form 1040, line 3a                           C Gross income sourced at partner level

                                                                                                                                             7*
 6c.   Dividend equivalents                            See the Partner's Instructions               Foreign gross income sourced at partnership level
       Royalties                                                                                    D Section 951A category


                                                                                                                                             98
 7.                                                    Schedule E, line 4
 8.    Net short-term capital gain (loss)              Schedule D, line 5                           E Foreign branch category                    Form 1116, Part I
 9a.   Net long-term capital gain (loss)               Schedule D, line 12                          F Passive category
 9b.   Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4              G General category
                                                       (Schedule D instructions)                    H Other
 9c. Unrecaptured section 1250 gain                    See the Partner's Instructions               Deductions allocated and apportioned at partner level
10. Net section 1231 gain (loss)                       See the Partner's Instructions               I Interest expense                           Form 1116, Part I
11. Other income (loss)                                                                             J Other                                      Form 1116, Part I
                                                                                                    Deductions allocated and apportioned at partnership level to foreign source

                                                                                                                                             7
     Code                                                                                           income
     A Other portfolio income (loss)                   See the Partner's Instructions               K Section 951A category
     B Involuntary conversions                         See the Partner's Instructions
     C Sec. 1256 contracts & straddles
     D Mining exploration costs recapture
                                                       Form 6781, line 1
                                                       See Pub. 535
                                                                                                     L Foreign branch category
                                                                                                    M Passive category
                                                                                                    N General category
                                                                                                                                              *8 Form 1116, Part I


                                                                                                                                             9
     E Cancellation of debt                            Schedule 1 (Form 1040), line 21 or

                                                 7*
                                                       Form 982                                     O Other
       F Section 951A income                                                                        Other information
       G Section 965(a) inclusion                                                                   P Total foreign taxes paid                   Form 1116, Part II


                                                 98
       H Subpart F income other than                   See the Partner's Instructions               Q Total foreign taxes accrued                Form 1116, Part II
          sections 951A and 965 inclusion                                                           R Reduction in taxes available for credit    Form 1116, line 12
        I Other income (loss)                                                                       S Foreign trading gross receipts             Form 8873
12.    Section 179 deduction                           See the Partner's Instructions               T Extraterritorial income exclusion          Form 8873
13.    Other deductions
                                                 7
                                                                                                    U Section 951A(c)(1)(A) tested income
                                                                                                                                             7*
                                                                                                                                             98
       A Cash contributions (60%)                                                                   V Tested foreign income tax
                                                                                                    W Section 965 information                    See the Partner's Instructions
       B Cash contributions (30%)
       C Noncash contributions (50%)                                                                X Other foreign transactions
       D Noncash contributions (30%)
       E Capital gain property to a 50%           *8   See the Partner's
                                                       Instructions
                                                                                                17. Alternative minimum tax (AMT) items
                                                                                                    A Post-1986 depreciation adjustment
                                                                                                                                             7
                                                                                                                                              *8
          organization (30%)                                                                        B Adjusted gain or loss                      See the Partner's
                                                                                                    C Depletion (other than oil & gas)           Instructions and

                                                 9
       F Capital gain property (20%)
       G Contributions (100%)                                                                       D Oil, gas, & geothermal - gross income      the Instructions for

                                                                                                                                             9
       H Investment interest expense                   Form 4952, line 1                            E Oil, gas, & geothermal - deductions        Form 6251
       I Deductions - royalty income                   Schedule E, line 19                          F Other AMT items
       J Section 59(e)(2) expenditures                 See the Partner's Instructions           18. Tax-exempt income and nondeductible expenses
       K Excess business interest expense              See the Partner's Instructions               A Tax-exempt interest income                 Form 1040, line 2a
       L Deductions - portfolio (other)                Schedule A, line 16                          B Other tax-exempt income                    See the Partner's Instructions
       M Amounts paid for medical insurance            Schedule A, line 1 or Schedule 1             C Nondeductible expenses                     See the Partner's Instructions


                                                                                                                                             7*8
                                                       (Form 1040), line 29                     19. Distributions
       N   Educational assistance benefits             See the Partner's Instructions               A Cash and marketable securities

                                                                                                                                             9
       O   Dependent care benefits                     Form 2441, line 12                           B Distribution subject to section 737         See the Partner's Instructions
       P   Preproductive period expenses               See the Partner's Instructions               C Other property
       Q   Commercial revitalization deduction                                                  20. Other information
           from rental real estate activities          See Form 8582 instructions                   A Investment income                          Form 4952, line 4a
       R   Pensions and IRAs                           See the Partner's Instructions               B Investment expenses                        Form 4952, line 5
       S   Reforestation expense deduction             See the Partner's Instructions               C Fuel tax credit information                Form 4136
       T   through V                                   Reserved for future use                      D Qualified rehabilitation expenditures      See the Partner's Instructions
       W   Other deductions                            See the Partner's Instructions                   (other than rental real estate)
       X   Section 965(c) deduction                                                                  E Basis of energy property                  See the Partner's Instructions
                                                                                                     F Recapture of low-income housing           Form 8611, line 8
14. Self-employment earnings (loss)                                                                     credit (section 42(j)(5))
Note: If you have a section 179 deduction or any partner-level deductions, see the                  G Recapture of low-income housing            Form 8611, line 8
Partner's Instructions before completing Schedule SE.                                                   credit (other)
       A Net earnings (loss) from                                                                   H Recapture of investment credit             See Form 4255
          self-employment                              Schedule SE, Section A or B                    I Recapture of other credits               See the Partner's Instructions
       B Gross farming or fishing income               See the Partner's Instructions                J Look-back interest - completed            See Form 8697
       C Gross non-farm income                         See the Partner's Instructions                   long-term contracts
                                                                                                    K Look-back interest - income forecast       See Form 8866

                                                 7
15.    Credits
       A Low-income housing credit (section
          42(j)(5)) from pre-2008 buildings
       B Low-income housing credit
                                                                                                        method
                                                                                                     L Dispositions of property with
                                                                                                        section 179 deductions
                                                                                                                                             7
                                                                                                    M Recapture of section 179 deduction
          (other) from pre-2008 buildings
                                                                                                    N Interest expense for corporate

                                                  *8
       C Low-income housing credit (section
                                                                                                        partners
          42(j)(5)) from post-2007 buildings
                                                       See the Partner's Instructions               O through Y
       D Low-income housing credit (other)
          from post-2007 buildings
       E Qualified rehabilitation
          expenditures (rental real estate)
                                                                                                     Z Section 199A income
                                                                                                   AA Section 199A W-2 wages
                                                                                                   AB Section 199A unadjusted basis
                                                                                                                                               *8See the Partner's
                                                                                                                                                 Instructions
                                                                                                   AC Section 199A REIT dividends
       F Other rental real estate credits
       G Other rental credits
       H Undistributed capital gains credit
                                                 9     Schedule 5 (Form 1040), line 74, box a
                                                                                                   AD Section 199A PTP income
                                                                                                   AE Excess taxable income
                                                                                                   AF Excess business interest income
       I Biofuel producer credit                       See the Partner's Instructions              AG Gross receipts for section 59A(e)
JSA
8P1300 1.000
                                                                                                   AH Other information
                                                                                                                                             9
             01122J            700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                                  61
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 46 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      1 CANAAN NATURAL GAS FUND IX, LP
================================================================================
ITEM L - RECONCILIATION OF INCOME
=================================
INCOME (LOSS) FROM SCH. K-1, LINES 1 - 11                                     1,154,603.
LESS: DEDUCTIONS FROM SCH. K-1, LINES 12, 13, 16P, AND 16Q                    1,635,540.
                                                                         ---------------
       TOTAL INCOME PER SCHEDULE K-1                                           -480,937.

LESS: EXPENSES RECORDED ON BOOKS, NOT INCLUDED ON SCH. K-1:
  TRAVEL AND ENTERTAINMENT                                                      1,744.
  DEPLETION                                                                 1,499,147.
  ASSET RETIREMENT OBLIGATION                                                 126,990.
  IMPAIRMENT EXPENSE                                                          156,088.
  NONDEDUCTIBLE EXPENSES                                                        9,073.

PLUS: INCOME RECORDED ON BOOKS, NOT INCL. ON SCH. K-1:
  UNREALIZED HEDGING GAIN/LOSS                                                 151,538.
PLUS: DEDUCTIONS ON SCH. K-1, NOT CHARGED AGAINST BOOKS:
  DEPRECIATION                                                                 118,751.
  AMORTIZATION                                                                  76,294.
  INTANGIBLE DRILLING COSTS                                                  1,635,525.
                                                                        ---------------
                TOTAL INCOME PER ITEM L, CURRENT YEAR INCR(DECR)              -291,871.
                                                                        ===============
LINE 11 - OTHER INCOME(LOSS)
============================
I OTHER INCOME(LOSS)
---------------------
OTHER MISCELLANEOUS INCOME
  IDC CREDIT                                                                        15.
                                                                        ---------------
   TOTAL BOX I                                                                      15.
                                                                        ===============

LINE 13 - OTHER DEDUCTIONS
==========================
J SECTION 59(E)(2) EXPENDITURES
--------------------------------
LINE 13J - TYPE:           IDC


INTANGIBLE DRILLING COSTS                                                    1,635,540.
                                                                        ---------------
   TOTAL BOX J                                                               1,635,540.
                                                                        ===============




                                                                        STATEMENT   1
 8P9000 1.000
                 01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099          62
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 47 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      1 CANAAN NATURAL GAS FUND IX, LP
================================================================================
LINE 17 - ALTERNATIVE MINIMUM TAX (AMT) ITEMS
=============================================
F OTHER AMT ITEMS
------------------
OTHER TAX PREFERENCE AND ADJUSTMENT ITEMS:
  EXCESS IDC                                                                  1,438,106.
                                                                         ---------------
  TOTAL BOX F                                                                 1,438,106.
                                                                         ===============

LINE 18C - NONDEDUCTIBLE EXPENSES
=================================
PARKING                                                                         9,073.
                                                                       ---------------
TOTAL NONDEDUCTIBLE EXPENSES BEFORE TRAVEL AND ENTERTAINMENT                    9,073.
TRAVEL AND ENTERTAINMENT EXPENSE NONDEDUCTIBLE                                  1,744.
                                                                       ---------------
   TOTAL NONDEDUCTIBLE EXPENSES                                                10,817.
                                                                       ===============

LINE 20 - OTHER INFORMATION
===========================
Z SECTION 199A INCOME                                                         -480,937.
AA SECTION 199A W-2 WAGES                                                   1,146,656.

AB SECTION 199A UNADJUSTED BASIS                                            6,204,523.
SECTION 163(J) STATEMENT
========================
PARTNERSHIP IS NOT SUBJECT TO 163(J)
 GROSS RECEIPTS (PRIOR YEAR(S) AVERAGE)                                     4,657,618.


PARTNER FOOTNOTES
=================
ALL INCOME IS OKLAHOMA SOURCED




                                                                       STATEMENT    2
 8P9000 1.000
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           63
    PTR #                                1                  Case: 20-13664
                                                 CANAAN NATURAL GAS FUND IX, LP                    Doc: 57-1                 Filed: 12/02/20       Page:
                                                                                                                                    CANAAN RESOURCES, LLC 48 of 133                        XX-XXXXXXX
                                                Schedule of Activities                                                                     Type of Activity       Disposed   QLIH    PTP    Pass-through

 A: CANAAN RESOURCES, LLC - NOT SSTB                                                                                                 GEN. T/B                        NO      NO     NO          NO
 B:
 C:
 D:
                                                                                                                                       A                      B               C             D
                                 1           Ordinary business income (loss)        mmmmmmmmmmmmmmmm                                 1,154,588.

                                 2           Net rental real estate income (loss)      mmmmmmmmmmmmmmm
                                 3           Other net rental income (loss)      mmmmmmmmmmmmmmmmm
                                 4           Guaranteed payments     mmmmmmmmmmmmmmmmmmmmm
                                 5           Interest income mmmmmmmmmmmmmmmmmmmmmmmm
                                 6a          Ordinary dividends  mmmmmmmmmmmmmmmmmmmmmm
                                 6b          Qualified dividends  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
   Income (Loss)




                                 6c          Dividend equivalents
                                 7           Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 8           Net short-term capital gain (loss)     mmmmmmmmmmmmmmmm
                                 9a          Net long-term capital gain (loss)      mmmmmmmmmmmmmmmm
                                 9b          Collectibles (28%) gain (loss)   mmmmmmmmmmmmmmmmmm
                                 9c          Unrecaptured section 1250 gain         mmmmmmmmmmmmmmmm
                                                                  m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                              m  m  m
                                 10          Net section 1231 gain (loss)
                                 11          Other income (loss)                                                                                15.
                                 12          Section 179 deduction      mmmmmmmmmmmmmmmmmmmm
                                 13a-g       Contributions mmmmmmmmmmmmmmmmmmmmmmmmm
    Deductions




                                 13i,l       Deductions related to portfolio income           mmmmmmmmmmmmm
                                 13h         Investment interest expense          mmmmmmmmmmmmmmmmm
                                                               m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 13j     Section 59(e)(2) expenditures                                                               1,635,540.
                                 13k,m-x Other deductions
                                 15a,c       Low-income housing credit (section 42(j)(5))              mmmmmmmmmm
                                 15b,d       Low-income housing credit (other)         mmmmmmmmmmmmmmm
                                                                                                            mmmmmmmm
    Credits




                                 15e         Qualified rehabilitation expenditures (rental real estate)
                                 15f         Other rental real estate credits     mmmmmmmmmmmmmmmmm
                                                           m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 15g         Other rental credits
                                 15h-p       Other credits
                                 16b         Gross income from all sources        mmmmmmmmmmmmmmmmm
                                 16c         Gross income sourced at partner level            mmmmmmmmmmmmm
                                 16d         Section 951A category      mmmmmmmmmmmmmmmmmmmm
                                 16e         Foreign branch category    mmmmmmmmmmmmmmmmmmmm
                                 16f         Foreign gross income (partnership level): Passive              mmmmmmmm
                                 16g         Foreign gross income (partnership level): General categories                     mm
                                                                                                         mmmmmmmmm
    Foreign Transactions




                                 16h         Foreign gross income (partnership level): Other
                                 16i         Deductions allocated and apportioned (partner level): Interest expense           mm
                                 16j         Deductions allocated and apportioned (partner level): Other           mmmmmm
                                 16k         Section 951A categorymmmmmmmmmmmmmmmmmmmmmm
                                 16l         Foreign branch category mmmmmmmmmmmmmmmmmmmmm
                                 16m
                                 16n
                                             Deductions allocated and apportioned (partnership level): Passive          mmmm
                                             Deductions allocated and apportioned (partnership level): General categories
                                 16o         Deductions allocated and apportioned (partnership level): Other         mmmmm
                                 16p         Total foreign taxes paid   mmmmmmmmmmmmmmmmmmmm
                                 16q         Total foreign taxes accrued      mmmmmmmmmmmmmmmmmm
                                                                                  m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 16r         Reduction in taxes available for credit
                                 16s-x       Other foreign tax information
                                 17a         Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmm
                                                                  mmmmmmmmmmmmmmmmmmmmmm
Minimum Tax




                                 17b         Adjusted gain or loss

                                                                                mmmmmmmmmmmmmmmmm
 Alternative




                                 17c         Depletion (other than oil and gas)
                                 17d         Gross income from oil, gas, and geothermal      mmmmmmmmmmmmm                           4,925,047.


                                                               m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm
                                 17e         Deductions from oil, gas, and geothermal                                                2,053,057.
                                 17f         Other AMT items                                                                         1,438,106.

                                                                               mmmmmmmmmmmmmmmmmm
Other Tax-exempt
                   Inc. & Exp.




                                 18a         Tax-exempt interest income
                                 18b
                                 18c
                                             Other tax-exempt income
                                             Nondeductible expenses
                                                                          mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm         10,817.
                                 20a
                                 20b
                                             Investment income
                                             Investment expenses
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
8P9011 5.000                                      JSA
    01122J                               700L    07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                      64
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 49 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
PARTNER ACTIVITIES DETAIL     PARTNER #     1 CANAAN NATURAL GAS FUND IX, LP
================================================================================
ACTIVITY: CANAAN RESOURCES, LLC - NOT SSTB
====================================================================
LINE 20 - OTHER INFORMATION
===========================
SECTION 199A INCOME                                                            -480,937.
SECTION 199A W-2 WAGES                                                        1,146,656.
SECTION 199A UNADJUSTED BASIS                                                 6,204,523.




                                                                       STATEMENT    1
 8P9000 1.000
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           65
                                    Case: 20-13664                           Doc: 57-1                  Filed: 12/02/20                             Page: 50 of 133
                                                                                                                                                                                                     651118
                                                                                                                             Final K-1                            Amended K-1                OMB No. 1545-0123
Schedule K-1
(Form 1065)                                                                   À¾µ¼                              Part III                 Partner's Share of Current Year Income,
                                                                                                                                         Deductions, Credits, and Other Items
Department of the Treasury                                                                                   1               Ordinary business income (loss)            15   Credits
Internal Revenue Service
                                                              For calendar year 2018, or tax year
                                                                                                                                           1,737,810.
           beginning                                            ending                                       2               Net rental real estate income (loss)

Partner's Share of Income, Deductions,
Credits, etc.                                I
                       See back of form and separate instructions.
                                                                                                             3               Other net rental income (loss)             16   Foreign transactions


      Part I        Information About the Partnership                                                        4               Guaranteed payments
 A       Partnership's employer identification number
XX-XXXXXXX                                                                                                   5               Interest income
 B       Partnership's name, address, city, state, and ZIP code
                                                                                                          6a                 Ordinary dividends


CANAAN RESOURCES, LLC                                                                                     6b                 Qualified dividends

1101 N BROADWAY AVE STE 300
OKLAHOMA CITY, OK 73103                                                                                   6c                 Dividend equivalents
 C       IRS Center where partnership filed return
EFILE                                                                                                        7               Royalties
 D                Check if this is a publicly traded partnership (PTP)
                                                                                                             8               Net short-term capital gain (loss)         17   Alternative minimum tax (AMT) items

        Information About the Partner
      Part II                                                                                                                                                       D                         7,412,852.
 E       Partner's identifying number
                         2                                                                                9a                 Net long-term capital gain (loss)

XX-XXXXXXX                                                                                                                                                          E                         3,090,124.
 F       Partner's name, address, city, state, and ZIP code                                               9b                 Collectibles (28%) gain (loss)

                                                                                                                                                                    F *                       2,164,541.
CANAAN PARALLEL FUND IX SUBSIDIARY,                                                                       9c                 Unrecaptured section 1250 gain             18   Tax-exempt income and
                                                                                                                                                                             nondeductible expenses
LLC
1101 N BROADWAY AVE STE 300                                                                               10                 Net section 1231 gain (loss)           C *                             16,283.
OKLAHOMA CITY, OK 73103
G      General partner or LLC X Limited partner or other LLC                                              11                 Other income (loss)
                  member-manager                                     member
                                                                                                          I*                                             22.
 H         X      Domestic partner                                   Foreign partner
 I1      What type of entity is this partner?                            LIMITED LIAB CO                                                                                19   Distributions

 I2      If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here
 J       Partner's share of profit, loss, and capital (see instructions):
                        Beginning                                     Ending                              12                 Section 179 deduction

         Profit           58.814097                       %              58.814097             %                                                                        20   Other information

         Loss             58.814097                       %              58.814097             %          13                 Other deductions

         Capital          58.814097                       %              58.814097             %          J*                               2,461,706. Z *                          STMT
 K       Partner's share of liabilities:
                                                                                                                                                                    AA *           STMT
                          mmm        Beginning                                   Ending


                        mmmmm
         Nonrecourse             $            17,993,581.                $        17,671,142.
         Qualified nonrecourse

                        mmmmm
         financing               $                                       $                                                                                          AB *           STMT
         Recourse                   $                                    $                                14                 Self-employment earnings (loss)




                                          mmmmm
 L       Partner's capital account analysis:
                                                                          21,498,820.
                                                      m
         Beginning capital account                        $
                                                                                                         *See attached statement for additional information.
                                                   mm
         Capital contributed during the year              $
                                                                              -439,305.

                                        m m mm mm mm mm
         Current year increase (decrease)                 $
         Withdrawals & distributions                      $ (                                       )
                                                                                                          For IRS Use Only




         Ending capital account                           $               21,059,515.
                  Tax basis     X       GAAP                  Section 704(b) book
                  Other (explain)


 M       Did the partner contribute property with a built-in gain or loss?
                  Yes           X       No
                  If "Yes," attach statement (see instructions)
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                         www.irs.gov/Form1065                                                               Schedule K-1 (Form 1065) 2018
JSA
8P1200 1.000
         01122J               700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                                    66
                                Case: 20-13664                     Doc: 57-1              Filed: 12/02/20               Page: 51 of 133

Schedule K-1 (Form 1065) 2018              PARTNER #                        2       CANAAN PARALLEL FUND IX SUBSIDIARY,                                                    Page    2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040.
For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.

 1.    Ordinary business income (loss). Determine whether the income (loss) is                      Code                                         Report on
       passive or nonpassive and enter on your return as follows.
                                                       Report on
                                                                                                    J Work opportunity credit
                                                                                                    K Disabled access credit
                                                                                                    L Empowerment zone
                                                                                                                                             7
       Passive loss                                    See the Partner's Instructions
       Passive income
       Nonpassive loss
       Nonpassive income
                                                       Schedule E, line 28, column (h)
                                                       See the Partner's Instructions
                                                       Schedule E, line 28, column (k)
                                                                                                        employment credit
                                                                                                                                              *8
                                                                                                    M Credit for increasing research activities
                                                                                                    N Credit for employer social
                                                                                                                                                 See the Partner's Instructions

                                                                                                        security and Medicare taxes
 2.    Net rental real estate income (loss)            See the Partner's Instructions
 3.    Other net rental income (loss)
       Net income                                      Schedule E, line 28, column (h)
                                                                                                    O Backup withholding
                                                                                                    P Other credits                          9
 4.
       Net loss
       Guaranteed payments
                                                       See the Partner's Instructions
                                                       Schedule E, line 28, column (k)
                                                                                                16. Foreign transactions
                                                                                                    A Name of country or U.S.                7*
                                                                                                                                             98
 5.    Interest income                                 Form 1040, line 2b                               possession                               Form 1116, Part I
 6a.   Ordinary dividends                              Form 1040, line 3b                           B Gross income from all sources
 6b.   Qualified dividends                             Form 1040, line 3a                           C Gross income sourced at partner level

                                                                                                                                             7*
 6c.   Dividend equivalents                            See the Partner's Instructions               Foreign gross income sourced at partnership level
       Royalties                                                                                    D Section 951A category


                                                                                                                                             98
 7.                                                    Schedule E, line 4
 8.    Net short-term capital gain (loss)              Schedule D, line 5                           E Foreign branch category                    Form 1116, Part I
 9a.   Net long-term capital gain (loss)               Schedule D, line 12                          F Passive category
 9b.   Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4              G General category
                                                       (Schedule D instructions)                    H Other
 9c. Unrecaptured section 1250 gain                    See the Partner's Instructions               Deductions allocated and apportioned at partner level
10. Net section 1231 gain (loss)                       See the Partner's Instructions               I Interest expense                           Form 1116, Part I
11. Other income (loss)                                                                             J Other                                      Form 1116, Part I
                                                                                                    Deductions allocated and apportioned at partnership level to foreign source

                                                                                                                                             7
     Code                                                                                           income
     A Other portfolio income (loss)                   See the Partner's Instructions               K Section 951A category
     B Involuntary conversions                         See the Partner's Instructions
     C Sec. 1256 contracts & straddles
     D Mining exploration costs recapture
                                                       Form 6781, line 1
                                                       See Pub. 535
                                                                                                     L Foreign branch category
                                                                                                    M Passive category
                                                                                                    N General category
                                                                                                                                              *8 Form 1116, Part I


                                                                                                                                             9
     E Cancellation of debt                            Schedule 1 (Form 1040), line 21 or

                                                 7*
                                                       Form 982                                     O Other
       F Section 951A income                                                                        Other information
       G Section 965(a) inclusion                                                                   P Total foreign taxes paid                   Form 1116, Part II


                                                 98
       H Subpart F income other than                   See the Partner's Instructions               Q Total foreign taxes accrued                Form 1116, Part II
          sections 951A and 965 inclusion                                                           R Reduction in taxes available for credit    Form 1116, line 12
        I Other income (loss)                                                                       S Foreign trading gross receipts             Form 8873
12.    Section 179 deduction                           See the Partner's Instructions               T Extraterritorial income exclusion          Form 8873
13.    Other deductions
                                                 7
                                                                                                    U Section 951A(c)(1)(A) tested income
                                                                                                                                             7*
                                                                                                                                             98
       A Cash contributions (60%)                                                                   V Tested foreign income tax
                                                                                                    W Section 965 information                    See the Partner's Instructions
       B Cash contributions (30%)
       C Noncash contributions (50%)                                                                X Other foreign transactions
       D Noncash contributions (30%)
       E Capital gain property to a 50%           *8   See the Partner's
                                                       Instructions
                                                                                                17. Alternative minimum tax (AMT) items
                                                                                                    A Post-1986 depreciation adjustment
                                                                                                                                             7
                                                                                                                                              *8
          organization (30%)                                                                        B Adjusted gain or loss                      See the Partner's
                                                                                                    C Depletion (other than oil & gas)           Instructions and

                                                 9
       F Capital gain property (20%)
       G Contributions (100%)                                                                       D Oil, gas, & geothermal - gross income      the Instructions for

                                                                                                                                             9
       H Investment interest expense                   Form 4952, line 1                            E Oil, gas, & geothermal - deductions        Form 6251
       I Deductions - royalty income                   Schedule E, line 19                          F Other AMT items
       J Section 59(e)(2) expenditures                 See the Partner's Instructions           18. Tax-exempt income and nondeductible expenses
       K Excess business interest expense              See the Partner's Instructions               A Tax-exempt interest income                 Form 1040, line 2a
       L Deductions - portfolio (other)                Schedule A, line 16                          B Other tax-exempt income                    See the Partner's Instructions
       M Amounts paid for medical insurance            Schedule A, line 1 or Schedule 1             C Nondeductible expenses                     See the Partner's Instructions


                                                                                                                                             7*8
                                                       (Form 1040), line 29                     19. Distributions
       N   Educational assistance benefits             See the Partner's Instructions               A Cash and marketable securities

                                                                                                                                             9
       O   Dependent care benefits                     Form 2441, line 12                           B Distribution subject to section 737         See the Partner's Instructions
       P   Preproductive period expenses               See the Partner's Instructions               C Other property
       Q   Commercial revitalization deduction                                                  20. Other information
           from rental real estate activities          See Form 8582 instructions                   A Investment income                          Form 4952, line 4a
       R   Pensions and IRAs                           See the Partner's Instructions               B Investment expenses                        Form 4952, line 5
       S   Reforestation expense deduction             See the Partner's Instructions               C Fuel tax credit information                Form 4136
       T   through V                                   Reserved for future use                      D Qualified rehabilitation expenditures      See the Partner's Instructions
       W   Other deductions                            See the Partner's Instructions                   (other than rental real estate)
       X   Section 965(c) deduction                                                                  E Basis of energy property                  See the Partner's Instructions
                                                                                                     F Recapture of low-income housing           Form 8611, line 8
14. Self-employment earnings (loss)                                                                     credit (section 42(j)(5))
Note: If you have a section 179 deduction or any partner-level deductions, see the                  G Recapture of low-income housing            Form 8611, line 8
Partner's Instructions before completing Schedule SE.                                                   credit (other)
       A Net earnings (loss) from                                                                   H Recapture of investment credit             See Form 4255
          self-employment                              Schedule SE, Section A or B                    I Recapture of other credits               See the Partner's Instructions
       B Gross farming or fishing income               See the Partner's Instructions                J Look-back interest - completed            See Form 8697
       C Gross non-farm income                         See the Partner's Instructions                   long-term contracts
                                                                                                    K Look-back interest - income forecast       See Form 8866

                                                 7
15.    Credits
       A Low-income housing credit (section
          42(j)(5)) from pre-2008 buildings
       B Low-income housing credit
                                                                                                        method
                                                                                                     L Dispositions of property with
                                                                                                        section 179 deductions
                                                                                                                                             7
                                                                                                    M Recapture of section 179 deduction
          (other) from pre-2008 buildings
                                                                                                    N Interest expense for corporate

                                                  *8
       C Low-income housing credit (section
                                                                                                        partners
          42(j)(5)) from post-2007 buildings
                                                       See the Partner's Instructions               O through Y
       D Low-income housing credit (other)
          from post-2007 buildings
       E Qualified rehabilitation
          expenditures (rental real estate)
                                                                                                     Z Section 199A income
                                                                                                   AA Section 199A W-2 wages
                                                                                                   AB Section 199A unadjusted basis
                                                                                                                                               *8See the Partner's
                                                                                                                                                 Instructions
                                                                                                   AC Section 199A REIT dividends
       F Other rental real estate credits
       G Other rental credits
       H Undistributed capital gains credit
                                                 9     Schedule 5 (Form 1040), line 74, box a
                                                                                                   AD Section 199A PTP income
                                                                                                   AE Excess taxable income
                                                                                                   AF Excess business interest income
       I Biofuel producer credit                       See the Partner's Instructions              AG Gross receipts for section 59A(e)
JSA
8P1300 1.000
                                                                                                   AH Other information
                                                                                                                                             9
             01122J            700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                                  67
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 52 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      2 CANAAN PARALLEL FUND IX SUBSIDIARY,
================================================================================
ITEM L - RECONCILIATION OF INCOME
=================================
INCOME (LOSS) FROM SCH. K-1, LINES 1 - 11                                     1,737,832.
LESS: DEDUCTIONS FROM SCH. K-1, LINES 12, 13, 16P, AND 16Q                    2,461,706.
                                                                         ---------------
       TOTAL INCOME PER SCHEDULE K-1                                           -723,874.

LESS: EXPENSES RECORDED ON BOOKS, NOT INCLUDED ON SCH. K-1:
  TRAVEL AND ENTERTAINMENT                                                      2,626.
  DEPLETION                                                                 2,256,415.
  ASSET RETIREMENT OBLIGATION                                                 191,136.
  IMPAIRMENT EXPENSE                                                          234,934.
  NONDEDUCTIBLE EXPENSES                                                       13,657.

PLUS: INCOME RECORDED ON BOOKS, NOT INCL. ON SCH. K-1:
  UNREALIZED HEDGING GAIN/LOSS                                                 228,085.
PLUS: DEDUCTIONS ON SCH. K-1, NOT CHARGED AGAINST BOOKS:
  DEPRECIATION                                                                 178,735.
  AMORTIZATION                                                                 114,833.
  INTANGIBLE DRILLING COSTS                                                  2,461,684.
                                                                        ---------------
                TOTAL INCOME PER ITEM L, CURRENT YEAR INCR(DECR)              -439,305.
                                                                        ===============
LINE 11 - OTHER INCOME(LOSS)
============================
I OTHER INCOME(LOSS)
---------------------
OTHER MISCELLANEOUS INCOME
  IDC CREDIT                                                                        22.
                                                                        ---------------
   TOTAL BOX I                                                                      22.
                                                                        ===============

LINE 13 - OTHER DEDUCTIONS
==========================
J SECTION 59(E)(2) EXPENDITURES
--------------------------------
LINE 13J - TYPE:           IDC


INTANGIBLE DRILLING COSTS                                                    2,461,706.
                                                                        ---------------
   TOTAL BOX J                                                               2,461,706.
                                                                        ===============




                                                                        STATEMENT   1
 8P9000 1.000
                 01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099          68
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 53 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      2 CANAAN PARALLEL FUND IX SUBSIDIARY,
================================================================================
LINE 17 - ALTERNATIVE MINIMUM TAX (AMT) ITEMS
=============================================
F OTHER AMT ITEMS
------------------
OTHER TAX PREFERENCE AND ADJUSTMENT ITEMS:
  EXCESS IDC                                                                  2,164,541.
                                                                         ---------------
  TOTAL BOX F                                                                 2,164,541.
                                                                         ===============

LINE 18C - NONDEDUCTIBLE EXPENSES
=================================
PARKING                                                                        13,657.
                                                                       ---------------
TOTAL NONDEDUCTIBLE EXPENSES BEFORE TRAVEL AND ENTERTAINMENT                   13,657.
TRAVEL AND ENTERTAINMENT EXPENSE NONDEDUCTIBLE                                  2,626.
                                                                       ---------------
   TOTAL NONDEDUCTIBLE EXPENSES                                                16,283.
                                                                       ===============

LINE 20 - OTHER INFORMATION
===========================
Z SECTION 199A INCOME                                                         -723,874.
AA SECTION 199A W-2 WAGES                                                   1,725,869.

AB SECTION 199A UNADJUSTED BASIS                                            9,338,633.
SECTION 163(J) STATEMENT
========================
PARTNERSHIP IS NOT SUBJECT TO 163(J)
 GROSS RECEIPTS (PRIOR YEAR(S) AVERAGE)                                     7,010,336.


PARTNER FOOTNOTES
=================
ALL INCOME IS OKLAHOMA SOURCED




                                                                       STATEMENT    2
 8P9000 1.000
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           69
    PTR #                                2                  Case: 20-13664
                                                 CANAAN PARALLEL FUND IX SUBSIDIARY,               Doc: 57-1                 Filed: 12/02/20       Page:
                                                                                                                                    CANAAN RESOURCES, LLC 54 of 133                        XX-XXXXXXX
                                                Schedule of Activities                                                                     Type of Activity       Disposed   QLIH    PTP    Pass-through

 A: CANAAN RESOURCES, LLC - NOT SSTB                                                                                                 GEN. T/B                        NO      NO     NO          NO
 B:
 C:
 D:
                                                                                                                                       A                      B               C             D
                                 1           Ordinary business income (loss)        mmmmmmmmmmmmmmmm                                 1,737,810.

                                 2           Net rental real estate income (loss)      mmmmmmmmmmmmmmm
                                 3           Other net rental income (loss)      mmmmmmmmmmmmmmmmm
                                 4           Guaranteed payments     mmmmmmmmmmmmmmmmmmmmm
                                 5           Interest income mmmmmmmmmmmmmmmmmmmmmmmm
                                 6a          Ordinary dividends  mmmmmmmmmmmmmmmmmmmmmm
                                 6b          Qualified dividends  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
   Income (Loss)




                                 6c          Dividend equivalents
                                 7           Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 8           Net short-term capital gain (loss)     mmmmmmmmmmmmmmmm
                                 9a          Net long-term capital gain (loss)      mmmmmmmmmmmmmmmm
                                 9b          Collectibles (28%) gain (loss)   mmmmmmmmmmmmmmmmmm
                                 9c          Unrecaptured section 1250 gain         mmmmmmmmmmmmmmmm
                                                                  m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                              m  m  m
                                 10          Net section 1231 gain (loss)
                                 11          Other income (loss)                                                                                22.
                                 12          Section 179 deduction      mmmmmmmmmmmmmmmmmmmm
                                 13a-g       Contributions mmmmmmmmmmmmmmmmmmmmmmmmm
    Deductions




                                 13i,l       Deductions related to portfolio income           mmmmmmmmmmmmm
                                 13h         Investment interest expense          mmmmmmmmmmmmmmmmm
                                                               m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 13j     Section 59(e)(2) expenditures                                                               2,461,706.
                                 13k,m-x Other deductions
                                 15a,c       Low-income housing credit (section 42(j)(5))              mmmmmmmmmm
                                 15b,d       Low-income housing credit (other)         mmmmmmmmmmmmmmm
                                                                                                            mmmmmmmm
    Credits




                                 15e         Qualified rehabilitation expenditures (rental real estate)
                                 15f         Other rental real estate credits     mmmmmmmmmmmmmmmmm
                                                           m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 15g         Other rental credits
                                 15h-p       Other credits
                                 16b         Gross income from all sources        mmmmmmmmmmmmmmmmm
                                 16c         Gross income sourced at partner level            mmmmmmmmmmmmm
                                 16d         Section 951A category      mmmmmmmmmmmmmmmmmmmm
                                 16e         Foreign branch category    mmmmmmmmmmmmmmmmmmmm
                                 16f         Foreign gross income (partnership level): Passive              mmmmmmmm
                                 16g         Foreign gross income (partnership level): General categories                     mm
                                                                                                         mmmmmmmmm
    Foreign Transactions




                                 16h         Foreign gross income (partnership level): Other
                                 16i         Deductions allocated and apportioned (partner level): Interest expense           mm
                                 16j         Deductions allocated and apportioned (partner level): Other           mmmmmm
                                 16k         Section 951A categorymmmmmmmmmmmmmmmmmmmmmm
                                 16l         Foreign branch category mmmmmmmmmmmmmmmmmmmmm
                                 16m
                                 16n
                                             Deductions allocated and apportioned (partnership level): Passive          mmmm
                                             Deductions allocated and apportioned (partnership level): General categories
                                 16o         Deductions allocated and apportioned (partnership level): Other         mmmmm
                                 16p         Total foreign taxes paid   mmmmmmmmmmmmmmmmmmmm
                                 16q         Total foreign taxes accrued      mmmmmmmmmmmmmmmmmm
                                                                                  m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 16r         Reduction in taxes available for credit
                                 16s-x       Other foreign tax information
                                 17a         Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmm
                                                                  mmmmmmmmmmmmmmmmmmmmmm
Minimum Tax




                                 17b         Adjusted gain or loss

                                                                                mmmmmmmmmmmmmmmmm
 Alternative




                                 17c         Depletion (other than oil and gas)
                                 17d         Gross income from oil, gas, and geothermal      mmmmmmmmmmmmm                           7,412,852.


                                                               m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm
                                 17e         Deductions from oil, gas, and geothermal                                                3,090,124.
                                 17f         Other AMT items                                                                         2,164,541.

                                                                               mmmmmmmmmmmmmmmmmm
Other Tax-exempt
                   Inc. & Exp.




                                 18a         Tax-exempt interest income
                                 18b
                                 18c
                                             Other tax-exempt income
                                             Nondeductible expenses
                                                                          mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm         16,283.
                                 20a
                                 20b
                                             Investment income
                                             Investment expenses
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
8P9011 5.000                                      JSA
    01122J                               700L    07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                      70
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 55 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
PARTNER ACTIVITIES DETAIL     PARTNER #     2 CANAAN PARALLEL FUND IX SUBSIDIARY,
================================================================================
ACTIVITY: CANAAN RESOURCES, LLC - NOT SSTB
====================================================================
LINE 20 - OTHER INFORMATION
===========================
SECTION 199A INCOME                                                            -723,874.
SECTION 199A W-2 WAGES                                                        1,725,869.
SECTION 199A UNADJUSTED BASIS                                                 9,338,633.




                                                                       STATEMENT    1
 8P9000 1.000
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           71
                                    Case: 20-13664                           Doc: 57-1                  Filed: 12/02/20                             Page: 56 of 133
                                                                                                                                                                                                     651118
                                                                                                                             Final K-1                            Amended K-1                OMB No. 1545-0123
Schedule K-1
(Form 1065)                                                                   À¾µ¼                              Part III                 Partner's Share of Current Year Income,
                                                                                                                                         Deductions, Credits, and Other Items
Department of the Treasury                                                                                   1               Ordinary business income (loss)            15   Credits
Internal Revenue Service
                                                              For calendar year 2018, or tax year
                                                                                                                                                   62,352.
           beginning                                            ending                                       2               Net rental real estate income (loss)

Partner's Share of Income, Deductions,
Credits, etc.                                I
                       See back of form and separate instructions.
                                                                                                             3               Other net rental income (loss)             16   Foreign transactions


      Part I        Information About the Partnership                                                        4               Guaranteed payments
 A       Partnership's employer identification number
XX-XXXXXXX                                                                                                   5               Interest income
 B       Partnership's name, address, city, state, and ZIP code
                                                                                                          6a                 Ordinary dividends


CANAAN RESOURCES, LLC                                                                                     6b                 Qualified dividends

1101 N BROADWAY AVE STE 300
OKLAHOMA CITY, OK 73103                                                                                   6c                 Dividend equivalents
 C       IRS Center where partnership filed return
EFILE                                                                                                        7               Royalties
 D                Check if this is a publicly traded partnership (PTP)
                                                                                                             8               Net short-term capital gain (loss)         17   Alternative minimum tax (AMT) items

        Information About the Partner
      Part II                                                                                                                                                       D                             265,970.
 E       Partner's identifying number
                         3                                                                                9a                 Net long-term capital gain (loss)

XX-XXXXXXX                                                                                                                                                          E                             110,872.
 F       Partner's name, address, city, state, and ZIP code                                               9b                 Collectibles (28%) gain (loss)

                                                                                                                                                                    F *                             77,663.
CANAAN NATURAL GAS                                                                                        9c                 Unrecaptured section 1250 gain             18   Tax-exempt income and
                                                                                                                                                                             nondeductible expenses
PARALLEL B FUND IX, L.P.
1101 N BROADWAY AVE STE 300                                                                               10                 Net section 1231 gain (loss)           C *                                    584.
OKLAHOMA CITY, OK 73103
 G                General partner or LLC                         X   Limited partner or other LLC         11                 Other income (loss)
                  member-manager                                     member
                                                                                                          I*                                                  1.
 H         X      Domestic partner                                   Foreign partner
 I1      What type of entity is this partner?                            LIMITED LIAB PT                                                                                19   Distributions

 I2      If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here
 J       Partner's share of profit, loss, and capital (see instructions):
                        Beginning                                     Ending                              12                 Section 179 deduction

         Profit               2.110226                    %               2.110226              %                                                                       20   Other information

         Loss                 2.110226                    %               2.110226              %         13                 Other deductions

         Capital              2.110226                    %               2.110226              %         J*                                       88,325. Z *                     STMT
 K       Partner's share of liabilities:
                                                                                                                                                                    AA *           STMT
                          mmm        Beginning                                   Ending


                        mmmmm
         Nonrecourse           $                          645,602.       $             634,033.
         Qualified nonrecourse

                        mmmmm
         financing             $                                         $                                                                                          AB *           STMT
         Recourse                   $                                    $                                14                 Self-employment earnings (loss)




                                          mmmmm
 L       Partner's capital account analysis:
                                                                                758,658.
                                                      m
         Beginning capital account                        $
                                                                                                         *See attached statement for additional information.
                                                   mm
         Capital contributed during the year              $
                                                                                -15,762.

                                        m m mm mm mm mm
         Current year increase (decrease)                 $
         Withdrawals & distributions                      $ (                                       )
                                                                                                          For IRS Use Only




         Ending capital account                           $                     742,896.
                  Tax basis     X       GAAP                  Section 704(b) book
                  Other (explain)


 M       Did the partner contribute property with a built-in gain or loss?
                  Yes           X       No
                  If "Yes," attach statement (see instructions)
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                         www.irs.gov/Form1065                                                               Schedule K-1 (Form 1065) 2018
JSA
8P1200 1.000
         01122J               700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                                    72
                                Case: 20-13664                     Doc: 57-1              Filed: 12/02/20               Page: 57 of 133

Schedule K-1 (Form 1065) 2018              PARTNER #                        3       CANAAN NATURAL GAS                                                                     Page    2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040.
For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.

 1.    Ordinary business income (loss). Determine whether the income (loss) is                      Code                                         Report on
       passive or nonpassive and enter on your return as follows.
                                                       Report on
                                                                                                    J Work opportunity credit
                                                                                                    K Disabled access credit
                                                                                                    L Empowerment zone
                                                                                                                                             7
       Passive loss                                    See the Partner's Instructions
       Passive income
       Nonpassive loss
       Nonpassive income
                                                       Schedule E, line 28, column (h)
                                                       See the Partner's Instructions
                                                       Schedule E, line 28, column (k)
                                                                                                        employment credit
                                                                                                                                              *8
                                                                                                    M Credit for increasing research activities
                                                                                                    N Credit for employer social
                                                                                                                                                 See the Partner's Instructions

                                                                                                        security and Medicare taxes
 2.    Net rental real estate income (loss)            See the Partner's Instructions
 3.    Other net rental income (loss)
       Net income                                      Schedule E, line 28, column (h)
                                                                                                    O Backup withholding
                                                                                                    P Other credits                          9
 4.
       Net loss
       Guaranteed payments
                                                       See the Partner's Instructions
                                                       Schedule E, line 28, column (k)
                                                                                                16. Foreign transactions
                                                                                                    A Name of country or U.S.                7*
                                                                                                                                             98
 5.    Interest income                                 Form 1040, line 2b                               possession                               Form 1116, Part I
 6a.   Ordinary dividends                              Form 1040, line 3b                           B Gross income from all sources
 6b.   Qualified dividends                             Form 1040, line 3a                           C Gross income sourced at partner level

                                                                                                                                             7*
 6c.   Dividend equivalents                            See the Partner's Instructions               Foreign gross income sourced at partnership level
       Royalties                                                                                    D Section 951A category


                                                                                                                                             98
 7.                                                    Schedule E, line 4
 8.    Net short-term capital gain (loss)              Schedule D, line 5                           E Foreign branch category                    Form 1116, Part I
 9a.   Net long-term capital gain (loss)               Schedule D, line 12                          F Passive category
 9b.   Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4              G General category
                                                       (Schedule D instructions)                    H Other
 9c. Unrecaptured section 1250 gain                    See the Partner's Instructions               Deductions allocated and apportioned at partner level
10. Net section 1231 gain (loss)                       See the Partner's Instructions               I Interest expense                           Form 1116, Part I
11. Other income (loss)                                                                             J Other                                      Form 1116, Part I
                                                                                                    Deductions allocated and apportioned at partnership level to foreign source

                                                                                                                                             7
     Code                                                                                           income
     A Other portfolio income (loss)                   See the Partner's Instructions               K Section 951A category
     B Involuntary conversions                         See the Partner's Instructions
     C Sec. 1256 contracts & straddles
     D Mining exploration costs recapture
                                                       Form 6781, line 1
                                                       See Pub. 535
                                                                                                     L Foreign branch category
                                                                                                    M Passive category
                                                                                                    N General category
                                                                                                                                              *8 Form 1116, Part I


                                                                                                                                             9
     E Cancellation of debt                            Schedule 1 (Form 1040), line 21 or

                                                 7*
                                                       Form 982                                     O Other
       F Section 951A income                                                                        Other information
       G Section 965(a) inclusion                                                                   P Total foreign taxes paid                   Form 1116, Part II


                                                 98
       H Subpart F income other than                   See the Partner's Instructions               Q Total foreign taxes accrued                Form 1116, Part II
          sections 951A and 965 inclusion                                                           R Reduction in taxes available for credit    Form 1116, line 12
        I Other income (loss)                                                                       S Foreign trading gross receipts             Form 8873
12.    Section 179 deduction                           See the Partner's Instructions               T Extraterritorial income exclusion          Form 8873
13.    Other deductions
                                                 7
                                                                                                    U Section 951A(c)(1)(A) tested income
                                                                                                                                             7*
                                                                                                                                             98
       A Cash contributions (60%)                                                                   V Tested foreign income tax
                                                                                                    W Section 965 information                    See the Partner's Instructions
       B Cash contributions (30%)
       C Noncash contributions (50%)                                                                X Other foreign transactions
       D Noncash contributions (30%)
       E Capital gain property to a 50%           *8   See the Partner's
                                                       Instructions
                                                                                                17. Alternative minimum tax (AMT) items
                                                                                                    A Post-1986 depreciation adjustment
                                                                                                                                             7
                                                                                                                                              *8
          organization (30%)                                                                        B Adjusted gain or loss                      See the Partner's
                                                                                                    C Depletion (other than oil & gas)           Instructions and

                                                 9
       F Capital gain property (20%)
       G Contributions (100%)                                                                       D Oil, gas, & geothermal - gross income      the Instructions for

                                                                                                                                             9
       H Investment interest expense                   Form 4952, line 1                            E Oil, gas, & geothermal - deductions        Form 6251
       I Deductions - royalty income                   Schedule E, line 19                          F Other AMT items
       J Section 59(e)(2) expenditures                 See the Partner's Instructions           18. Tax-exempt income and nondeductible expenses
       K Excess business interest expense              See the Partner's Instructions               A Tax-exempt interest income                 Form 1040, line 2a
       L Deductions - portfolio (other)                Schedule A, line 16                          B Other tax-exempt income                    See the Partner's Instructions
       M Amounts paid for medical insurance            Schedule A, line 1 or Schedule 1             C Nondeductible expenses                     See the Partner's Instructions


                                                                                                                                             7*8
                                                       (Form 1040), line 29                     19. Distributions
       N   Educational assistance benefits             See the Partner's Instructions               A Cash and marketable securities

                                                                                                                                             9
       O   Dependent care benefits                     Form 2441, line 12                           B Distribution subject to section 737         See the Partner's Instructions
       P   Preproductive period expenses               See the Partner's Instructions               C Other property
       Q   Commercial revitalization deduction                                                  20. Other information
           from rental real estate activities          See Form 8582 instructions                   A Investment income                          Form 4952, line 4a
       R   Pensions and IRAs                           See the Partner's Instructions               B Investment expenses                        Form 4952, line 5
       S   Reforestation expense deduction             See the Partner's Instructions               C Fuel tax credit information                Form 4136
       T   through V                                   Reserved for future use                      D Qualified rehabilitation expenditures      See the Partner's Instructions
       W   Other deductions                            See the Partner's Instructions                   (other than rental real estate)
       X   Section 965(c) deduction                                                                  E Basis of energy property                  See the Partner's Instructions
                                                                                                     F Recapture of low-income housing           Form 8611, line 8
14. Self-employment earnings (loss)                                                                     credit (section 42(j)(5))
Note: If you have a section 179 deduction or any partner-level deductions, see the                  G Recapture of low-income housing            Form 8611, line 8
Partner's Instructions before completing Schedule SE.                                                   credit (other)
       A Net earnings (loss) from                                                                   H Recapture of investment credit             See Form 4255
          self-employment                              Schedule SE, Section A or B                    I Recapture of other credits               See the Partner's Instructions
       B Gross farming or fishing income               See the Partner's Instructions                J Look-back interest - completed            See Form 8697
       C Gross non-farm income                         See the Partner's Instructions                   long-term contracts
                                                                                                    K Look-back interest - income forecast       See Form 8866

                                                 7
15.    Credits
       A Low-income housing credit (section
          42(j)(5)) from pre-2008 buildings
       B Low-income housing credit
                                                                                                        method
                                                                                                     L Dispositions of property with
                                                                                                        section 179 deductions
                                                                                                                                             7
                                                                                                    M Recapture of section 179 deduction
          (other) from pre-2008 buildings
                                                                                                    N Interest expense for corporate

                                                  *8
       C Low-income housing credit (section
                                                                                                        partners
          42(j)(5)) from post-2007 buildings
                                                       See the Partner's Instructions               O through Y
       D Low-income housing credit (other)
          from post-2007 buildings
       E Qualified rehabilitation
          expenditures (rental real estate)
                                                                                                     Z Section 199A income
                                                                                                   AA Section 199A W-2 wages
                                                                                                   AB Section 199A unadjusted basis
                                                                                                                                               *8See the Partner's
                                                                                                                                                 Instructions
                                                                                                   AC Section 199A REIT dividends
       F Other rental real estate credits
       G Other rental credits
       H Undistributed capital gains credit
                                                 9     Schedule 5 (Form 1040), line 74, box a
                                                                                                   AD Section 199A PTP income
                                                                                                   AE Excess taxable income
                                                                                                   AF Excess business interest income
       I Biofuel producer credit                       See the Partner's Instructions              AG Gross receipts for section 59A(e)
JSA
8P1300 1.000
                                                                                                   AH Other information
                                                                                                                                             9
             01122J            700L           07/11/2019 13:26:15 V18-5.3F 0170099                                                                                  73
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 58 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      3 CANAAN NATURAL GAS
================================================================================
ITEM L - RECONCILIATION OF INCOME
=================================
INCOME (LOSS) FROM SCH. K-1, LINES 1 - 11                                        62,353.
LESS: DEDUCTIONS FROM SCH. K-1, LINES 12, 13, 16P, AND 16Q                       88,325.
                                                                         ---------------
       TOTAL INCOME PER SCHEDULE K-1                                            -25,972.

LESS: EXPENSES RECORDED ON BOOKS, NOT INCLUDED ON SCH. K-1:
  TRAVEL AND ENTERTAINMENT                                                          94.
  DEPLETION                                                                     80,959.
  ASSET RETIREMENT OBLIGATION                                                    6,859.
  IMPAIRMENT EXPENSE                                                             8,429.
  NONDEDUCTIBLE EXPENSES                                                           490.

PLUS: INCOME RECORDED ON BOOKS, NOT INCL. ON SCH. K-1:
  UNREALIZED HEDGING GAIN/LOSS                                                   8,184.
PLUS: DEDUCTIONS ON SCH. K-1, NOT CHARGED AGAINST BOOKS:
  DEPRECIATION                                                                   6,413.
  AMORTIZATION                                                                   4,120.
  INTANGIBLE DRILLING COSTS                                                     88,324.
                                                                        ---------------
                TOTAL INCOME PER ITEM L, CURRENT YEAR INCR(DECR)               -15,762.
                                                                        ===============
LINE 11 - OTHER INCOME(LOSS)
============================
I OTHER INCOME(LOSS)
---------------------
OTHER MISCELLANEOUS INCOME
  IDC CREDIT                                                                         1.
                                                                        ---------------
   TOTAL BOX I                                                                       1.
                                                                        ===============

LINE 13 - OTHER DEDUCTIONS
==========================
J SECTION 59(E)(2) EXPENDITURES
--------------------------------
LINE 13J - TYPE:           IDC


INTANGIBLE DRILLING COSTS                                                       88,325.
                                                                        ---------------
   TOTAL BOX J                                                                  88,325.
                                                                        ===============




                                                                        STATEMENT   1
 8P9000 1.000
                 01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099          74
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 59 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      3 CANAAN NATURAL GAS
================================================================================
LINE 17 - ALTERNATIVE MINIMUM TAX (AMT) ITEMS
=============================================
F OTHER AMT ITEMS
------------------
OTHER TAX PREFERENCE AND ADJUSTMENT ITEMS:
  EXCESS IDC                                                                     77,663.
                                                                         ---------------
  TOTAL BOX F                                                                    77,663.
                                                                         ===============

LINE 18C - NONDEDUCTIBLE EXPENSES
=================================
PARKING                                                                           490.
                                                                       ---------------
TOTAL NONDEDUCTIBLE EXPENSES BEFORE TRAVEL AND ENTERTAINMENT                      490.
TRAVEL AND ENTERTAINMENT EXPENSE NONDEDUCTIBLE                                     94.
                                                                       ---------------
   TOTAL NONDEDUCTIBLE EXPENSES                                                   584.
                                                                       ===============

LINE 20 - OTHER INFORMATION
===========================
Z SECTION 199A INCOME                                                          -25,972.
AA SECTION 199A W-2 WAGES                                                       61,924.

AB SECTION 199A UNADJUSTED BASIS                                               335,066.
SECTION 163(J) STATEMENT
========================
PARTNERSHIP IS NOT SUBJECT TO 163(J)
 GROSS RECEIPTS (PRIOR YEAR(S) AVERAGE)                                        251,528.


PARTNER FOOTNOTES
=================
ALL INCOME IS OKLAHOMA SOURCED




                                                                       STATEMENT    2
 8P9000 1.000
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           75
    PTR #                                3                  Case: 20-13664
                                                 CANAAN NATURAL GAS                                Doc: 57-1                 Filed: 12/02/20       Page:
                                                                                                                                    CANAAN RESOURCES, LLC 60 of 133                        XX-XXXXXXX
                                                Schedule of Activities                                                                     Type of Activity       Disposed   QLIH    PTP    Pass-through

 A: CANAAN RESOURCES, LLC - NOT SSTB                                                                                                 GEN. T/B                        NO      NO     NO          NO
 B:
 C:
 D:
                                                                                                                                       A                      B               C             D
                                 1           Ordinary business income (loss)        mmmmmmmmmmmmmmmm                                       62,352.

                                 2           Net rental real estate income (loss)      mmmmmmmmmmmmmmm
                                 3           Other net rental income (loss)      mmmmmmmmmmmmmmmmm
                                 4           Guaranteed payments     mmmmmmmmmmmmmmmmmmmmm
                                 5           Interest income mmmmmmmmmmmmmmmmmmmmmmmm
                                 6a          Ordinary dividends  mmmmmmmmmmmmmmmmmmmmmm
                                 6b          Qualified dividends  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
   Income (Loss)




                                 6c          Dividend equivalents
                                 7           Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 8           Net short-term capital gain (loss)     mmmmmmmmmmmmmmmm
                                 9a          Net long-term capital gain (loss)      mmmmmmmmmmmmmmmm
                                 9b          Collectibles (28%) gain (loss)   mmmmmmmmmmmmmmmmmm
                                 9c          Unrecaptured section 1250 gain         mmmmmmmmmmmmmmmm
                                                                  m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                              m  m  m
                                 10          Net section 1231 gain (loss)
                                 11          Other income (loss)                                                                                 1.
                                 12          Section 179 deduction      mmmmmmmmmmmmmmmmmmmm
                                 13a-g       Contributions mmmmmmmmmmmmmmmmmmmmmmmmm
    Deductions




                                 13i,l       Deductions related to portfolio income           mmmmmmmmmmmmm
                                 13h         Investment interest expense          mmmmmmmmmmmmmmmmm
                                                               m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 13j     Section 59(e)(2) expenditures                                                                     88,325.
                                 13k,m-x Other deductions
                                 15a,c       Low-income housing credit (section 42(j)(5))              mmmmmmmmmm
                                 15b,d       Low-income housing credit (other)         mmmmmmmmmmmmmmm
                                                                                                            mmmmmmmm
    Credits




                                 15e         Qualified rehabilitation expenditures (rental real estate)
                                 15f         Other rental real estate credits     mmmmmmmmmmmmmmmmm
                                                           m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 15g         Other rental credits
                                 15h-p       Other credits
                                 16b         Gross income from all sources        mmmmmmmmmmmmmmmmm
                                 16c         Gross income sourced at partner level            mmmmmmmmmmmmm
                                 16d         Section 951A category      mmmmmmmmmmmmmmmmmmmm
                                 16e         Foreign branch category    mmmmmmmmmmmmmmmmmmmm
                                 16f         Foreign gross income (partnership level): Passive              mmmmmmmm
                                 16g         Foreign gross income (partnership level): General categories                     mm
                                                                                                         mmmmmmmmm
    Foreign Transactions




                                 16h         Foreign gross income (partnership level): Other
                                 16i         Deductions allocated and apportioned (partner level): Interest expense           mm
                                 16j         Deductions allocated and apportioned (partner level): Other           mmmmmm
                                 16k         Section 951A categorymmmmmmmmmmmmmmmmmmmmmm
                                 16l         Foreign branch category mmmmmmmmmmmmmmmmmmmmm
                                 16m
                                 16n
                                             Deductions allocated and apportioned (partnership level): Passive          mmmm
                                             Deductions allocated and apportioned (partnership level): General categories
                                 16o         Deductions allocated and apportioned (partnership level): Other         mmmmm
                                 16p         Total foreign taxes paid   mmmmmmmmmmmmmmmmmmmm
                                 16q         Total foreign taxes accrued      mmmmmmmmmmmmmmmmmm
                                                                                  m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 16r         Reduction in taxes available for credit
                                 16s-x       Other foreign tax information
                                 17a         Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmm
                                                                  mmmmmmmmmmmmmmmmmmmmmm
Minimum Tax




                                 17b         Adjusted gain or loss

                                                                                mmmmmmmmmmmmmmmmm
 Alternative




                                 17c         Depletion (other than oil and gas)
                                 17d         Gross income from oil, gas, and geothermal      mmmmmmmmmmmmm                             265,970.


                                                               m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm
                                 17e         Deductions from oil, gas, and geothermal                                                  110,872.
                                 17f         Other AMT items                                                                               77,663.

                                                                               mmmmmmmmmmmmmmmmmm
Other Tax-exempt
                   Inc. & Exp.




                                 18a         Tax-exempt interest income
                                 18b
                                 18c
                                             Other tax-exempt income
                                             Nondeductible expenses
                                                                          mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm            584.
                                 20a
                                 20b
                                             Investment income
                                             Investment expenses
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
8P9011 5.000                                      JSA
    01122J                               700L    07/11/2019 13:26:15 V18-5.3F 0170099                                                                                                      76
                Case: 20-13664 Doc: 57-1 Filed: 12/02/20 Page: 61 of 133
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
PARTNER ACTIVITIES DETAIL     PARTNER #     3 CANAAN NATURAL GAS
================================================================================
ACTIVITY: CANAAN RESOURCES, LLC - NOT SSTB
====================================================================
LINE 20 - OTHER INFORMATION
===========================
SECTION 199A INCOME                                                             -25,972.
SECTION 199A W-2 WAGES                                                           61,924.
SECTION 199A UNADJUSTED BASIS                                                   335,066.




                                                                       STATEMENT    1
 8P9000 1.000
                01122J   700L   07/11/2019 13:26:15 V18-5.3F 0170099           77
                                  Case: 20-13664      Doc: 57-1      Filed: 12/02/20         Page: 62 of 133


                                     Electronic Filing Information: PDF attachments Included in this Return




                                     Tax Year: 2018                          Jurisdiction: Federal
                                     Name: CANAAN RESOURCES,                 No of Attachments: 1
                                     Return No: P01122J8




PDF Attachment Description                                    PDF File Name                                              File Size

2018_Federal Depletion Schedule                               P01122J8_FE_2018_Canaan Resources_Depletion Schedule.pdf   729,459




07/11/2019 13:26:31
                Case: 20-13664          Doc: 57-1     Filed: 12/02/20   Page: 63 of 133



CANAAN RESOURCES, LLC                                                                      XX-XXXXXXX

                                            Canaan Resources, LLC                          XX-XXXXXXX

                                        Footnote 1 - 199A Information
                                                 12/31/2018

   1 Qualified Business Income (QBI)                                                   $   (1,230,783)
   2 Salaries Included in W-2 Wages                                                    $    2,934,449
   3 Unadjusted Basis Imediately after Acquisition (UBIA)                              $   15,878,222

     Amounts shown in QBI total include full deduction for IDC and did not take into
     account depletion as shown on the depletion schedules. Please consult your tax
     advisor for necessary adjustments to amounts shown.




                                    Footnote 2 -Oil & Gas Information
                                               12/31/2018

Total Sustained (Allowable) Depletion                                                  $    4,906,186
Total Cost Depletion                                                                   $    3,738,727
Total Non-Excess Depletion                                                             $    3,867,772
Additional Depletion Adjustment
     Oklahoma                                                                          $    1,214,576
                                                                                                Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                     Page: 64 of 133


Canaan Resources, LLC                            Partner Name:         Canaan Resources, LLC                                                                                                                                                                                   Partner Name:      Canaan Resources, LLC
Percentage Depletion Schedule                    EIN/SSN:              XX-XXXXXXX                                                                                                                                                                                              EIN/SSN:           XX-XXXXXXX
December 31, 2018



                                                   Oil, Gas & Liquid                                                                                         Allocated        Net Income        % of Gross      % of Net      Statutory        AMT               AMT                Beginning
  Well#                          Well Name              Sales                   Total GPT       LOE          Other Deducts     IDC         Depreciation      Overhead       Before Depletion     Income         Income        Depletion     Depreciation      Adjustment            Reserves


                                                        12,603,869                   361,520    2,288,049         2,016,942    4,185,533         587,541       4,285,289         (1,121,215)       1,890,580      3,754,174     1,408,844         587,541                  -         38,457,253
 100000     P   ALENE 1-31                                     -                         -           (205)              -          1,414             -               -               (1,209)             -              -             -               -                    -                -
 101000     P   ALLEN 2-32                                   9,347                       483        2,212             2,849          -               -             3,178                625            1,402            625           625             -                    -             28,915
 102000     P   BLAGG 1-19 (AKA BLAGG 1-18)                  3,345                       126          895             1,886          368             -             1,137             (1,067)             502            -             -               -                    -                -
 103000     P   BOHANON 1-32                                   -                         -              89              -            -               -               -                  (89)             -              -             -               -                    -                -
 104000     P   CEDAR CREEK 3-33                             4,085                       211          548             1,275          -               -             1,389                662              613            662           613             -                    -             12,893
 105000     P   DON STEVENS 4-33                               242                         13         754                 84         -               -                 82              (691)               36           -             -               -                    -                -
 106000     P   EDMONDS 1-12                                20,872                     1,075        3,023             6,562          -               -             7,096              3,116            3,131          3,116         3,116             -                    -             92,754
 107000     P   EDMONDS 2-12                                 4,154                       214        1,230             1,298          -               -             1,412                  (1)            623            -             -               -                    -             10,487
 108000     P   EMRW 1-3                                     6,527                       337        1,915             1,898          -               -             2,219                158              979            158           158             -                    -             16,576
 109000     P   FOUR STAR 1-7X                              16,387                       846        3,246             5,205          -               -             5,572              1,519            2,458          1,519         1,519             -                    -             59,749
 110000     P   GUGGENHIME 1-6                               6,280                       324        1,519             1,953          -               -             2,135                349              942            349           349             -                    -             21,636
 111000     P   HESTER-CLELL 1-11                           25,385                     1,312        2,680             7,364          -               -             8,631              5,399            3,808          5,399         3,808             -                    -             83,482
 112000     P   HICKS 2-35                                   9,059                       467        1,981             2,824          -               -             3,080                706            1,359            706           706             -                    -             29,332
 113000     P   JACK 3-35                                    2,618                       135        1,723               814          -               -               890               (944)             393            -             -               -                    -                -
 114000     P   KARR 1-10                                    5,401                       279        1,724             1,590          -               -             1,836                (29)             810            -             -               -                    -             13,659
 115000     P   KEYSE 1-9                                      -                         -              13              -            -                 (0)           -                  (13)             -              -             -                 (0)                -                -
 116000     P   KOOPMAN 1-2                                 15,943                       823        2,170             4,808          -               -             5,421              2,721            2,391          2,721         2,391             -                    -             38,992
 117000     P   LONDON 2-6                                  27,499                     1,418        2,250             8,499          -               -             9,350              5,982            4,125          5,982         4,125             -                    -            112,866
 118000     P   MARY 2-34                                      -                         -              19              -            -               -               -                  (19)             -              -             -               -                    -                -
 119000     P   MARY RATCLIFF 2-33                             856                         44         428               274          -               -               291               (182)             128            -             -               -                    -                866
 120000     P   MINOR 1-35                                     -                         -              27              -            -               -               -                  (27)             -              -             -               -                    -                -
 121000     P   MORGAN 1-5                                  50,904                     2,628        3,759            15,982          -               -            17,307             11,228            7,636         11,228         7,636             -                    -            183,646
 122000     P   PETTIT 1-3                                   9,188                       474        1,957             2,778          -               -             3,124                856            1,378            856           856             -                    -             27,757
 123000     P   RATCLIFF 1-33                                1,320                         68         466               413          -               -               449                (75)             198            -             -               -                    -              3,374
 124000     P   REED 1-8                                     1,417                         73       1,707               457          -               -               482             (1,302)             213            -             -               -                    -                -
 125000     P   STEVENS 1-34                                17,784                       918        2,440             5,713          -               -             6,046              2,667            2,668          2,667         2,667             -                    -             68,834
 126000     P   THOMPSON 1-4                                13,236                       684        2,255             4,064          -               -             4,500              1,732            1,985          1,732         1,732             -                    -             41,854
 127000     P   TRIPLE TMS 1-25                              2,447                       126        1,755               826          -               -               832             (1,092)             367            -             -               -                    -                -
 128000     P   WIGINGTON 1-1                               72,462                     3,740        5,329            21,879          -               -            24,637             16,877           10,869         16,877        10,869             -                    -            288,910
 129000     P   GREEN 3-6                                    5,229                       269        1,911             1,632          -               -             1,778               (361)             784            -             -               -                    -             10,655
 130000     P   ALTA B 2-4                                   7,932                       409        1,996             2,445          -               -             2,697                384            1,190            384           384             -                    -             12,748
 131000     P   PUSHMATAHA 2-11                             20,153                     1,033        2,512             5,878          -               -             6,852              3,878            3,023          3,878         3,023             -                    -             83,875
 132000     P   TURNER 3-7                                  48,815                     2,519        3,218            15,361          -               -            16,597             11,120            7,322         11,120         7,322             -                    -            190,551
 133000     P   WILLIAM 2-5                                 32,617                     1,682        2,985            10,256          -               -            11,090              6,604            4,893          6,604         4,893             -                    -            113,549
 134000     P   BUSHY CREEK 2-8                              7,862                       388        5,241             2,471          -               -             2,673             (2,910)           1,179            -             -               -                    -             12,185
 135000     P   VAN HORN 3-12                               29,146                     1,502        2,375             9,146          -               -             9,910              6,214            4,372          6,214         4,372             -                    -             67,712
 136000     P   BRINKLEY SPRINGS 3-34                        5,546                       287        2,226             1,767          -               -             1,886               (619)             832            -             -               -                    -             10,335
 137000     P   HARPER 2-1                                  36,857                     1,903        3,578            11,141          -               -            12,531              7,704            5,529          7,704         5,529             -                    -            122,513
 138000     P   HARTMAN 1-34                                   -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 139000     P   BUFFALO VALLEY 4-34                          2,471                       128        2,484               822          -               -               840             (1,803)             371            -             -               -                    -                -
 140000     P   NORTHFORK 5-33-T/A A/O 12/2007                 -                         -               7              -            -               -               -                    (7)            -              -             -               -                    -                -
 141000     P   JIMMIE SUE 3-5                              21,265                     1,099        2,582             6,701          -               -             7,230              3,654            3,190          3,654         3,190             -                    -             28,385
 142000     P   CAMPER 3-1 (WITHDRAWN)                         -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 143000     P   BARBEE 4-1                                   5,112                       264        5,440             1,557       22,107             -             1,738            (25,994)             767            -             -               -                    -              8,639
 175000     P   ODOM 18-12 1T                                  -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175100     P   BLANCO, NE DK 29A BPO N/C TA                   -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175200     P   SCOTT PAPER 5-13 #5                            -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175300     P   CROW 1-8                                       -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175400     P   MARTIN FEDERAL 1-3                             -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175500     P   BLANCO NE DK 329                               -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175600     P   MARTIN FEDERAL 2-3                             -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175700     P   BLANCO NE DK 325N                              -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175800     P   MARTIN H FEDERAL 3-3 C & 3-3 T                 -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 175900     P   BLANCO NE DK 327M                              -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176000     P   BROUSSARD HEIRS E 1                            -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176100     P   ONEILL FEDERAL 1                               -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176200     P   PIKES PEAK (FEE) 1                             -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176300     P   BLANCO NE DK 333 (APO)                         -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176400     P   AMOCO GAS UNIT                                 -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176500     P   BLANCO NE DK 66M                               -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176600     P   PIKES PEAK 1A                                  -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176700     P   BLANCO NE DK 334                               -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176800     P   CATHERINE A                                    -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 176900     P   BLANCO NE DK 307N                              -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177000     P   NOONE                                          -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177100     P   BLANCO NE DK 1M (BPO)                          -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177200     P   PYLE 1-7 & 2-7                                 -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177201     P   PYLE 1-7                                       -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177202     P   PYLE 2-7                                       -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177300     P   BLANCO NE DK 306E                              -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177400     P   SCHROEDER, C H                                 -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177500     P   BLANCO NE DK 330                               -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
 177600     P   WOLF 2,3,5,6 & 8 - NO ASSIGNMN                 -                         -            -                 -            -               -               -                  -                -              -             -               -                    -                -
                                                                                        Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                            Page: 65 of 133


Canaan Resources, LLC                            Canaan Resources, LLC
Percentage Depletion Schedule                    XX-XXXXXXX
December 31, 2018



                                                       Current Year       Ending         Cost or      A/Depletion    Undepleted         Cost           Cost          Cost Depl    Adj Cost         Allowable      Non-Excess      A/Depletion     Exess IDC
  Well#                          Well Name              Production        Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion      Adjustment   Depletion        Depletion       Depletion        at EOY       Per Property


                                                              4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727           -      3,738,727         4,906,184       3,867,772     98,034,417       3,680,310
 100000     P   ALENE 1-31                                          -            -             247            -              247       0.00000000             -             -            -                 -               -              -               -
 101000     P   ALLEN 2-32                                        3,152       25,763       398,304        303,611         94,693       0.10900365          10,322           -         10,322            10,322          10,322        313,933             -
 102000     P   BLAGG 1-19 (AKA BLAGG 1-18)                         -            -           1,311          1,059            251       0.00000000             -             -            -                 -               -            1,059             350
 103000     P   BOHANON 1-32                                        -            -          76,591         74,940          1,651       0.00000000             -             -            -                 -               -           74,940             -
 104000     P   CEDAR CREEK 3-33                                  1,379       11,514       509,940        452,971         56,969       0.10694520           6,093           -          6,093             6,093           6,093        459,064             -
 105000     P   DON STEVENS 4-33                                    -            -             247            -              247       0.00000000             -             -            -                 -               -              -               -
 106000     P   EDMONDS 1-12                                      7,073       85,681       409,608        260,557        149,051       0.07625134          11,365           -         11,365            11,365          11,365        271,922             -
 107000     P   EDMONDS 2-12                                      1,403        9,084       153,921        133,539         20,382       0.13374087           2,726           -          2,726             2,726           2,726        136,265             -
 108000     P   EMRW 1-3                                          2,207       14,369       200,176        164,697         35,479       0.13316494           4,725           -          4,725             4,725           4,725        169,422             -
 109000     P   FOUR STAR 1-7X                                    5,539       54,211     1,094,280        785,090        309,190       0.09269827          28,661           -         28,661            28,661          28,661        813,752             -
 110000     P   GUGGENHIME 1-6                                    2,127       19,510       299,278        203,645         95,633       0.09828799           9,400           -          9,400             9,400           9,400        213,044             -
 111000     P   HESTER-CLELL 1-11                                 8,518       74,964     1,223,214        811,734        411,480       0.10202989          41,983           -         41,983            41,983          41,983        853,717             -
 112000     P   HICKS 2-35                                        3,061       26,271       320,707        276,432         44,275       0.10434708           4,620           -          4,620             4,620           4,620        281,052             -
 113000     P   JACK 3-35                                           -            -          42,102         29,286         12,816       0.00000000             -             -            -                 -               -           29,286             -
 114000     P   KARR 1-10                                         1,822       11,837        79,926         66,503         13,424       0.13339351           1,791           -          1,791             1,791           1,791         68,293             -
 115000     P   KEYSE 1-9                                           -            -          26,515         25,973            543       0.00000000             -             -            -                 -               -           25,973             -
 116000     P   KOOPMAN 1-2                                       5,381       33,611       613,704        420,276        193,427       0.13800040          26,693           -         26,693            26,693          26,693        446,970             -
 117000     P   LONDON 2-6                                        9,300      103,566     1,061,371        766,352        295,019       0.08239855          24,309           -         24,309            24,309          24,309        790,662             -
 118000     P   MARY 2-34                                           -            -          69,247         31,392         37,855       0.00000000             -             -            -                 -               -           31,392             -
 119000     P   MARY RATCLIFF 2-33                                  293          573        68,498         68,104            394       0.33867094             134           -            134               134             134         68,237             -
 120000     P   MINOR 1-35                                          -            -          24,947         24,699            247       0.00000000             -             -            -                 -               -           24,699             -
 121000     P   MORGAN 1-5                                       17,177      166,469     3,203,154      2,472,005        731,149       0.09353314          68,387           -         68,387            68,387          68,387      2,540,391             -
 122000     P   PETTIT 1-3                                        3,100       24,657        16,917         16,917            -         0.11169506             -             -            -                 856             -           16,917             -
 123000     P   RATCLIFF 1-33                                       443        2,931        27,885         24,493          3,392       0.13128680             445           -            445               445             445         24,938             -
 124000     P   REED 1-8                                            -            -         283,904        281,142          2,761       0.00000000             -             -            -                 -               -          281,142             -
 125000     P   STEVENS 1-34                                      6,002       62,832       397,928        294,343        103,585       0.08719666           9,032           -          9,032             9,032           9,032        303,375             -
 126000     P   THOMPSON 1-4                                      4,451       37,403       959,588        784,447        175,141       0.10634706          18,626           -         18,626            18,626          18,626        803,073             -
 127000     P   TRIPLE TMS 1-25                                     -            -          54,714         46,425          8,289       0.00000000             -             -            -                 -               -           46,425             -
 128000     P   WIGINGTON 1-1                                    24,465      264,445     2,574,161      1,731,235        842,927       0.08468047          71,379           -         71,379            71,379          71,379      1,802,614             -
 129000     P   GREEN 3-6                                         1,783        8,871     1,061,371      1,014,335         47,036       0.16738652           7,873           -          7,873             7,873           7,873      1,022,208             -
 130000     P   ALTA B 2-4                                        2,678       10,070           247            247            -         0.21005789             -             -            -                 384             -              247             -
 131000     P   PUSHMATAHA 2-11                                   6,820       77,055           247            247            -         0.08130680             -             -            -               3,023             -              247             -
 132000     P   TURNER 3-7                                       16,489      174,061           247            247            -         0.08653465             -             -            -               7,322             -              247             -
 133000     P   WILLIAM 2-5                                      11,036      102,513           247            247            -         0.09718944             -             -            -               4,893             -              247             -
 134000     P   BUSHY CREEK 2-8                                   2,679        9,506       283,904        223,414         60,489       0.21988936          13,301           -         13,301            13,301          13,301        236,715             -
 135000     P   VAN HORN 3-12                                     9,870       57,842       409,608        301,624        107,983       0.14576548          15,740           -         15,740            15,740          15,740        317,365             -
 136000     P   BRINKLEY SPRINGS 3-34                             1,865        8,470           247              79           168       0.18042934               30          -              30                30              30           109             -
 137000     P   HARPER 2-1                                       12,445      110,068           247            247            -         0.10158496             -             -            -               5,529             -              247             -
 138000     P   HARTMAN 1-34                                        -            -          (1,190)              2        (1,192)      0.00000000             -             -            -                 -               -                 2            -
 139000     P   BUFFALO VALLEY 4-34                                 -            -             247            -              247       0.00000000             -             -            -                 -               -              -               -
 140000     P   NORTHFORK 5-33-T/A A/O 12/2007                      -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
 141000     P   JIMMIE SUE 3-5                                    7,176       21,209           247            247            -         0.25281038             -             -            -               3,190             -              247             -
 142000     P   CAMPER 3-1 (WITHDRAWN)                              -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
 143000     P   BARBEE 4-1                                        1,719        6,920           247              57           190       0.19899599               38          -              38                38              38             95         17,708
 175000     P   ODOM 18-12 1T                                       -            -           4,831          3,447          1,384       0.00000000             -             -            -                 -               -            3,447             -
 175100     P   BLANCO, NE DK 29A BPO N/C TA                        -            -            (912)           -             (912)      0.00000000             -             -            -                 -               -              -               -
 175200     P   SCOTT PAPER 5-13 #5                                 -            -          12,461          5,063          7,398       0.00000000             -             -            -                 -               -            5,063             -
 175300     P   CROW 1-8                                            -            -            (569)              2          (571)      0.00000000             -             -            -                 -               -                 2            -
 175400     P   MARTIN FEDERAL 1-3                                  -            -          53,843         15,771         38,072       0.00000000             -             -            -                 -               -           15,771             -
 175500     P   BLANCO NE DK 329                                    -            -            (567)             98          (666)      0.00000000             -             -            -                 -               -                98            -
 175600     P   MARTIN FEDERAL 2-3                                  -            -          31,122         15,009         16,113       0.00000000             -             -            -                 -               -           15,009             -
 175700     P   BLANCO NE DK 325N                                   -            -           2,806            -            2,806       0.00000000             -             -            -                 -               -              -               -
 175800     P   MARTIN H FEDERAL 3-3 C & 3-3 T                      -            -          78,945         48,102         30,842       0.00000000             -             -            -                 -               -           48,102             -
 175900     P   BLANCO NE DK 327M                                   -            -           1,027            523            504       0.00000000             -             -            -                 -               -              523             -
 176000     P   BROUSSARD HEIRS E 1                                 -            -             (63)           -              (63)      0.00000000             -             -            -                 -               -              -               -
 176100     P   ONEILL FEDERAL 1                                    -            -          22,591         18,545          4,046       0.00000000             -             -            -                 -               -           18,545             -
 176200     P   PIKES PEAK (FEE) 1                                  -            -          18,563         11,787          6,776       0.00000000             -             -            -                 -               -           11,787             -
 176300     P   BLANCO NE DK 333 (APO)                              -            -           1,750            113          1,637       0.00000000             -             -            -                 -               -              113             -
 176400     P   AMOCO GAS UNIT                                      -            -           2,509          2,509            -         0.00000000             -             -            -                 -               -            2,509             -
 176500     P   BLANCO NE DK 66M                                    -            -             512            180            332       0.00000000             -             -            -                 -               -              180             -
 176600     P   PIKES PEAK 1A                                       -            -             393          4,056         (3,664)      0.00000000             -             -            -                 -               -            4,056             -
 176700     P   BLANCO NE DK 334                                    -            -           4,978            243          4,735       0.00000000             -             -            -                 -               -              243             -
 176800     P   CATHERINE A                                         -            -          (1,547)         1,757         (3,304)      0.00000000             -             -            -                 -               -            1,757             -
 176900     P   BLANCO NE DK 307N                                   -            -             201            -              201       0.00000000             -             -            -                 -               -              -               -
 177000     P   NOONE                                               -            -          31,701          6,036         25,665       0.00000000             -             -            -                 -               -            6,036             -
 177100     P   BLANCO NE DK 1M (BPO)                               -            -            (953)           -             (953)      0.00000000             -             -            -                 -               -              -               -
 177200     P   PYLE 1-7 & 2-7                                      -            -         (25,815)           -          (25,815)      0.00000000             -             -            -                 -               -              -               -
 177201     P   PYLE 1-7                                            -            -               6            -                6       0.00000000             -             -            -                 -               -              -               -
 177202     P   PYLE 2-7                                            -            -          15,739            -           15,739       0.00000000             -             -            -                 -               -              -               -
 177300     P   BLANCO NE DK 306E                                   -            -             (70)             47          (116)      0.00000000             -             -            -                 -               -                47            -
 177400     P   SCHROEDER, C H                                      -            -          (1,387)           183         (1,570)      0.00000000             -             -            -                 -               -              183             -
 177500     P   BLANCO NE DK 330                                    -            -             851            -              851       0.00000000             -             -            -                 -               -              -               -
 177600     P   WOLF 2,3,5,6 & 8 - NO ASSIGNMN                      -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
                                                                                  Case: 20-13664                        Doc: 57-1             Filed: 12/02/20                   Page: 66 of 133


                                              Oil, Gas & Liquid                                                                             Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name             Sales          Total GPT       LOE         Other Deducts     IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942    4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
177700   P   BLANCO NE DK 324M                            -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
177800   P   BOISE PRICE                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
177900   P   BLANCO NE DK 50E                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178000   P   BRUCHHAUS 2                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178100   P   BLANCO NE DK 335                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178200   P   DAVIS 1-25, JACKSON B                        -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178300   P   BLANCO NE DK 330M                            -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178400   P   DAVIS 2D & 2T, JACKSON B                     -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178500   P   BLANCO NE DK 55E (BPO)                       -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178600   P   DAVIS 3, JACKSON B                           -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178700   P   BLANCO NE DK 337                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178800   P   SINGER SAND UNIT/DOORNBOS                    -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
178900   P   BLANCO NE DK 42E                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179000   P   DURKE 2 (S-3)                                -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179100   P   BLANCO NE DK 66F                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179200   P   GALLET 1                                     -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179300   P   BLANCO NE DK 340                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179400   P   MIAMI #3 CORP (P&A)                          -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179401   P   MIAMI SWD                                    -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179500   P   BLANCO NE DK 71E                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179600   P   MORGAN PLTN 1 (P&A 1/28/06)                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179700   P   BLANCO NE DK 42F                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179800   P   OLINKRAFT A-1                                -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
179900   P   BLANCO NE DK 41A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180000   P   SABINE CORP 1 178927                         -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180100   P   BLANCO NE DK 50A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180200   P   SANFORD J C 1B                               -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180300   P   BLANCO NE DK 58                              -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180400   P   DURKE 2-5 (C-6)                              -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180500   P   BLANCO NE DK 59A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180600   P   PHYLLIS ANN 1H-33                            791                56       3,214                19         -               -             269            (2,767)            119           -             -               -                  -           -
180700   P   DAVIS BROS LUMBER C1 & J1                    -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180701   P   DAVIS BROS LUMBER C #1                       -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180702   P   DAVIS BROS LUMBER J1                         -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180800   P   HOLLAND, J G 1                               -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
180900   P   BLANCO NE DK 60A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181000   P   MANGUM, NORMA 1D                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181100   P   BLANCO NE DK 65A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181200   P   THATCHER-CLARK 3 (PAID W/ #5)                -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181300   P   BLANCO NE DK 71A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181400   P   SHRINERS HOSPITAL A-1 (APO)                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181500   P   BLANCO NE DK 73A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181600   P   SMITH, ABBIE J1                              -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181700   P   BLANCO NE DK 77A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181800   P   APD 1 & 2                                    -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
181900   P   BLANCO NE DK 78A                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182000   P   BROUSSARD, GUY 1                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182100   P   BLANCO NE DK 302E                            -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182200   P   L L & E 1 - P RD SUA -INACTIVE               -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182300   P   BLANCO NE DK 310                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182400   P   JOA TTTTT 1                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182500   P   BLANCO NE DK 312                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182600   P   LAKE EUGENIE 1                               -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182700   P   BLANCO NE DK 2A                              -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182800   P   SL 11499 1                                   -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
182900   P   BLANCO NE DK 318                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183000   P   SL 2220 #119                                 -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183100   P   BLANCO NE DK 319                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183200   P   SL 2220 #142 ALT HML                         -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183300   P   BLANCO NE DK 320                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183400   P   SL 2220 #80                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183500   P   BLANCO NE DK 321                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183600   P   SL 2220 #80D                                 -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183700   P   BLANCO NE DK 322                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183800   P   SL 2220 #81                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
183900   P   BLANCO NE DK 323                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184000   P   SL 2220 #87                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184100   P   BLANCO NE DK 324                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184200   P   SL 4039 #11                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184300   P   BLANCO NE DK 325                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184400   P   SL 4039 #24                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184500   P   BLANCO NE DK 319M                            -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184600   P   SL 4039 #4                                   -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184700   P   BLANCO NE DK 320M                            -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184800   P   SL 4147 #25                                  -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
184900   P   BLANCO NE DK 57M                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
185000   P   THATCHER-CLARK 5                             -                -            -                -            -               -             -                 -               -             -             -               -                  -           -
                                                                           Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                          Page: 67 of 133


                                              Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost           Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
177700   P   BLANCO NE DK 324M                         -            -           1,007            192            815       0.00000000             -            -            -                -              -             192             -
177800   P   BOISE PRICE                               -            -         114,398         29,057         85,341       0.00000000             -            -            -                -              -          29,057             -
177900   P   BLANCO NE DK 50E                          -            -            (316)             40          (356)      0.00000000             -            -            -                -              -               40            -
178000   P   BRUCHHAUS 2                               -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
178100   P   BLANCO NE DK 335                          -            -            (947)           -             (947)      0.00000000             -            -            -                -              -             -               -
178200   P   DAVIS 1-25, JACKSON B                     -            -          19,166         19,697           (531)      0.00000000             -            -            -                -              -          19,697             -
178300   P   BLANCO NE DK 330M                         -            -             295               0           295       0.00000000             -            -            -                -              -                0            -
178400   P   DAVIS 2D & 2T, JACKSON B                  -            -          42,125         36,478          5,647       0.00000000             -            -            -                -              -          36,478             -
178500   P   BLANCO NE DK 55E (BPO)                    -            -           1,377            134          1,242       0.00000000             -            -            -                -              -             134             -
178600   P   DAVIS 3, JACKSON B                        -            -           5,187          1,206          3,981       0.00000000             -            -            -                -              -           1,206             -
178700   P   BLANCO NE DK 337                          -            -            (705)           -             (705)      0.00000000             -            -            -                -              -             -               -
178800   P   SINGER SAND UNIT/DOORNBOS                 -            -           9,086          7,946          1,140       0.00000000             -            -            -                -              -           7,946             -
178900   P   BLANCO NE DK 42E                          -            -           5,328            754          4,573       0.00000000             -            -            -                -              -             754             -
179000   P   DURKE 2 (S-3)                             -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
179100   P   BLANCO NE DK 66F                          -            -            (677)           -             (677)      0.00000000             -            -            -                -              -             -               -
179200   P   GALLET 1                                  -            -          16,228          6,012         10,216       0.00000000             -            -            -                -              -           6,012             -
179300   P   BLANCO NE DK 340                          -            -           2,867            -            2,867       0.00000000             -            -            -                -              -             -               -
179400   P   MIAMI #3 CORP (P&A)                       -            -           2,726          1,875            851       0.00000000             -            -            -                -              -           1,875             -
179401   P   MIAMI SWD                                 -            -               35           -                35      0.00000000             -            -            -                -              -             -               -
179500   P   BLANCO NE DK 71E                          -            -             749            372            377       0.00000000             -            -            -                -              -             372             -
179600   P   MORGAN PLTN 1 (P&A 1/28/06)               -            -          16,336            -           16,336       0.00000000             -            -            -                -              -             -               -
179700   P   BLANCO NE DK 42F                          -            -            (994)           -             (994)      0.00000000             -            -            -                -              -             -               -
179800   P   OLINKRAFT A-1                             -            -          13,551          5,492          8,059       0.00000000             -            -            -                -              -           5,492             -
179900   P   BLANCO NE DK 41A                          -            -           3,392            -            3,392       0.00000000             -            -            -                -              -             -               -
180000   P   SABINE CORP 1 178927                      -            -             799            420            379       0.00000000             -            -            -                -              -             420             -
180100   P   BLANCO NE DK 50A                          -            -          (1,160)           -           (1,160)      0.00000000             -            -            -                -              -             -               -
180200   P   SANFORD J C 1B                            -            -          81,939         27,539         54,399       0.00000000             -            -            -                -              -          27,539             -
180300   P   BLANCO NE DK 58                           -            -            (772)           143           (915)      0.00000000             -            -            -                -              -             143             -
180400   P   DURKE 2-5 (C-6)                           -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
180500   P   BLANCO NE DK 59A                          -            -             318            100            218       0.00000000             -            -            -                -              -             100             -
180600   P   PHYLLIS ANN 1H-33                         -            -           8,459          8,459            -         0.00000000             -            -            -                -              -           8,459             -
180700   P   DAVIS BROS LUMBER C1 & J1                 -            -                6           -                 6      0.00000000             -            -            -                -              -             -               -
180701   P   DAVIS BROS LUMBER C #1                    -            -                3              3           -         0.00000000             -            -            -                -              -                3            -
180702   P   DAVIS BROS LUMBER J1                      -            -          61,783          5,558         56,225       0.00000000             -            -            -                -              -           5,558             -
180800   P   HOLLAND, J G 1                            -            -          15,617          3,018         12,599       0.00000000             -            -            -                -              -           3,018             -
180900   P   BLANCO NE DK 60A                          -            -            (714)           -             (714)      0.00000000             -            -            -                -              -             -               -
181000   P   MANGUM, NORMA 1D                          -            -          43,273         12,243         31,031       0.00000000             -            -            -                -              -          12,243             -
181100   P   BLANCO NE DK 65A                          -            -             356            321              35      0.00000000             -            -            -                -              -             321             -
181200   P   THATCHER-CLARK 3 (PAID W/ #5)             -            -             145            -              145       0.00000000             -            -            -                -              -             -               -
181300   P   BLANCO NE DK 71A                          -            -             793            340            453       0.00000000             -            -            -                -              -             340             -
181400   P   SHRINERS HOSPITAL A-1 (APO)               -            -          65,403         36,331         29,073       0.00000000             -            -            -                -              -          36,331             -
181500   P   BLANCO NE DK 73A                          -            -            (553)           225           (778)      0.00000000             -            -            -                -              -             225             -
181600   P   SMITH, ABBIE J1                           -            -          17,676          4,407         13,270       0.00000000             -            -            -                -              -           4,407             -
181700   P   BLANCO NE DK 77A                          -            -           2,899          2,667            232       0.00000000             -            -            -                -              -           2,667             -
181800   P   APD 1 & 2                                 -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
181900   P   BLANCO NE DK 78A                          -            -            (640)             95          (735)      0.00000000             -            -            -                -              -               95            -
182000   P   BROUSSARD, GUY 1                          -            -                6           -                 6      0.00000000             -            -            -                -              -             -               -
182100   P   BLANCO NE DK 302E                         -            -           2,899          1,613          1,286       0.00000000             -            -            -                -              -           1,613             -
182200   P   L L & E 1 - P RD SUA -INACTIVE            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
182300   P   BLANCO NE DK 310                          -            -            (484)           160           (644)      0.00000000             -            -            -                -              -             160             -
182400   P   JOA TTTTT 1                               -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
182500   P   BLANCO NE DK 312                          -            -          12,319          3,091          9,228       0.00000000             -            -            -                -              -           3,091             -
182600   P   LAKE EUGENIE 1                            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
182700   P   BLANCO NE DK 2A                           -            -            (656)           -             (656)      0.00000000             -            -            -                -              -             -               -
182800   P   SL 11499 1                                -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
182900   P   BLANCO NE DK 318                          -            -           2,521            407          2,114       0.00000000             -            -            -                -              -             407             -
183000   P   SL 2220 #119                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
183100   P   BLANCO NE DK 319                          -            -            (508)             40          (548)      0.00000000             -            -            -                -              -               40            -
183200   P   SL 2220 #142 ALT HML                      -            -                0           -                 0      0.00000000             -            -            -                -              -             -               -
183300   P   BLANCO NE DK 320                          -            -            (798)             24          (822)      0.00000000             -            -            -                -              -               24            -
183400   P   SL 2220 #80                               -            -                0           -                 0      0.00000000             -            -            -                -              -             -               -
183500   P   BLANCO NE DK 321                          -            -           3,071            866          2,205       0.00000000             -            -            -                -              -             866             -
183600   P   SL 2220 #80D                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
183700   P   BLANCO NE DK 322                          -            -           1,629            285          1,344       0.00000000             -            -            -                -              -             285             -
183800   P   SL 2220 #81                               -            -                0           -                 0      0.00000000             -            -            -                -              -             -               -
183900   P   BLANCO NE DK 323                          -            -           1,541            737            804       0.00000000             -            -            -                -              -             737             -
184000   P   SL 2220 #87                               -            -                0           -                 0      0.00000000             -            -            -                -              -             -               -
184100   P   BLANCO NE DK 324                          -            -             725              87           637       0.00000000             -            -            -                -              -               87            -
184200   P   SL 4039 #11                               -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
184300   P   BLANCO NE DK 325                          -            -            (819)             43          (863)      0.00000000             -            -            -                -              -               43            -
184400   P   SL 4039 #24                               -            -                0           -                 0      0.00000000             -            -            -                -              -             -               -
184500   P   BLANCO NE DK 319M                         -            -            (224)           177           (402)      0.00000000             -            -            -                -              -             177             -
184600   P   SL 4039 #4                                -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
184700   P   BLANCO NE DK 320M                         -            -            (253)             75          (327)      0.00000000             -            -            -                -              -               75            -
184800   P   SL 4147 #25                               -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
184900   P   BLANCO NE DK 57M                          -            -            (969)           -             (969)      0.00000000             -            -            -                -              -             -               -
185000   P   THATCHER-CLARK 5                          -            -           3,255          3,548           (293)      0.00000000             -            -            -                -              -           3,548             -
                                                                                 Case: 20-13664                         Doc: 57-1              Filed: 12/02/20                    Page: 68 of 133


                                              Oil, Gas & Liquid                                                                              Allocated        Net Income       % of Gross      % of Net       Statutory         AMT              AMT           Beginning
 Well#                       Well Name             Sales          Total GPT      LOE           Other Deducts    IDC         Depreciation     Overhead       Before Depletion    Income         Income         Depletion      Depreciation     Adjustment       Reserves


                                                   12,603,869          361,520   2,288,049          2,016,942   4,185,533         587,541      4,285,289         (1,121,215)      1,890,580      3,754,174      1,408,844          587,541                 -    38,457,253
185100   P   BLANCO NE DK 58M                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185200   P   BUTLER HEIRS                                 -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185300   P   BLANCO NE DK 11A                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185400   P   STTE LESE 8809 1 & 4                         -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185500   P   BLANCO NE DK 61A                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185600   P   SL 4147 #28                                  -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185700   P   BLANCO NE DK 69A                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185800   P   SL 17002 #1                                  -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
185900   P   BLANCO NE DK 307M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186000   P   MIAMI CORP #1 SL 13470                       -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186100   P   BLANCO NE DK 311M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186200   P   WEYERHAEUSER #1 ALT                          -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186300   P   BLANCO NE DK 318M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186400   P   FLEMING PLANTATION SWD                       -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186500   P   BLANCO NE DK 321M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186600   P   LISBON - FULLER SAND WFU                     -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186601   P   KING, F B ESTATE ET AL 1                     -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186602   P   KING, F B ESTATE ET AL 2                     -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186603   P   TALIAFERRO, ET AL #1 INJ                     -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186604   P   TALIAFERRO, ET AL 2                          -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186605   P   THOMPSON ESTATE 1                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186700   P   BLANCO NE DK 325M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186800   P   WEYERHAEUSER #2 ALT                          -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
186900   P   BLANCO NE DK 327                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187000   P   DAVIS 23-3, J B 1 (DUP-178600)               -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187100   P   BLANCO NE DK 12M                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187200   P   PERSLEY 23-4 #1                              -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187300   P   BLANCO NE DK 42A                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187400   P   KASSANDRA 1H-29                                85               6           (0)                2         -               -                29                 48              13             48             13             -                   -           -
187500   P   BLANCO NE DK 68A (BPO)                       -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187600   P   ENERGY MINERALS                              -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187700   P   BLANCO NE DK 303E                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187800   P   YELVERTON 5-7 3                              -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
187900   P   BLANCO NE DK 304E                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188000   P   YELVERTON 1                                  -                -           -                  -           -               (45)           -                    45            -                45           -                (45)                -           -
188100   P   BLANCO NE DK 322M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188200   P   MCGEE EAST PROSPECT                          -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188300   P   BLANCO NE DK 323M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188400   P   WEST HEIDELBERG - INACTIVE                   -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188500   P   BLANCO NE DK 13B (BPO)                       -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188600   P   HINER FEE 14-11                              -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188700   P   BLANCO NE DK 303 PA                          -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188800   P   HINER TWIN FEE 14-11-ABANDONED               -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
188900   P   THOMPSON C 2-25                              -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189000   P   IVERSON 2-21                                 -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189100   P   MCNEFF 1-20 (P&A)                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189200   P   PEDERSON FEE 31-15                           -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189300   P   MCNEFF 2-20                                  -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189400   P   PETERSON FLB                                 -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189500   P   MCNEFF 3-20                                  -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189600   P   RIEDER 1-9R                                  -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189700   P   BLANCO, NE DK 68M                            -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189800   P   CEDAR HILLS SOUTH UNIT                       -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189801   P   CHSU PHASE II-CEDAR HILLS S UT               -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189802   P   CLARK 14-14 SWD                              -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189803   P   BUCHHOLZ 3 SWD                               -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189804   P   EVELYN 3-25H                                 -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
189900   P   BLANCO, NE DK 321N                           -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190000   P   ALLISON CQ FED 1 (P&A)                       -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190100   P   SQUIRREL, MM FEE                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190200   P   ALLISON CQ FED COM 7 (N/C)                   -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190300   P   CARPENTER STATE 5-14                         -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190400   P   APPERSON 1                                   -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190500   P   CARPENTER STATE 4-14                         -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190600   P   BOBBI 2 (P&A)                                -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190700   P   PRESSON, H W 1-5                             -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190800   P   BOBBI 3                                      -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
190900   P   CLIFTON 1-5                                  -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191000   P   BOBBI 5                                      -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191100   P   COFFEY 4-21 (P&A 8/29/06)                    -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191200   P   WERSELL FEDERAL COM 1                        -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191300   P   LALMAN 3                                     -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191400   P   BRUSHY DRAW DEEP FEDERAL 1                   -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191500   P   ESPERANZA 4 (NOT CANAAN'S)                   -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191600   P   CHASE 11 FED COM NO 1 (BPO)                  -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191700   P   WEYERHAUSER 3                                -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
191800   P   COLLATT 1 (BPO N/C) (INACTIVE)               -                -           -                  -           -               -              -                  -               -              -              -                -                   -           -
                                                                           Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                          Page: 69 of 133


                                              Current Year   Ending         Cost or       A/Depletion    Undepleted          Cost           Cost         Cost Depl    Adj Cost        Allowable      Non-Excess      A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis       at BOY         Cost          Depletion Rate    Depletion     Adjustment   Depletion       Depletion       Depletion        at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428      94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184       3,867,772     98,034,417       3,680,310
100000
185100   P   BLANCO NE DK 58M                          -            -          10,695             330         10,364        0.00000000             -            -            -                -               -              330             -
185200   P   BUTLER HEIRS                              -            -             -               -              -          0.00000000             -            -            -                -               -              -               -
185300   P   BLANCO NE DK 11A                          -            -             234             238              (3)      0.00000000             -            -            -                -               -              238             -
185400   P   STTE LESE 8809 1 & 4                      -            -             -               -              -          0.00000000             -            -            -                -               -              -               -
185500   P   BLANCO NE DK 61A                          -            -           3,281             -            3,281        0.00000000             -            -            -                -               -              -               -
185600   P   SL 4147 #28                               -            -                0            -                 0       0.00000000             -            -            -                -               -              -               -
185700   P   BLANCO NE DK 69A                          -            -             880             295            585        0.00000000             -            -            -                -               -              295             -
185800   P   SL 17002 #1                               -            -             -               -              -          0.00000000             -            -            -                -               -              -               -
185900   P   BLANCO NE DK 307M                         -            -             855               74           781        0.00000000             -            -            -                -               -                74            -
186000   P   MIAMI CORP #1 SL 13470                    -            -          12,968             -           12,968        0.00000000             -            -            -                -               -              -               -
186100   P   BLANCO NE DK 311M                         -            -           6,715           1,863          4,852        0.00000000             -            -            -                -               -            1,863             -
186200   P   WEYERHAEUSER #1 ALT                       -            -           8,469           3,981          4,487        0.00000000             -            -            -                -               -            3,981             -
186300   P   BLANCO NE DK 318M                         -            -            (690)              84          (774)       0.00000000             -            -            -                -               -                84            -
186400   P   FLEMING PLANTATION SWD                    -            -             -               -              -          0.00000000             -            -            -                -               -              -               -
186500   P   BLANCO NE DK 321M                         -            -           1,710             410          1,300        0.00000000             -            -            -                -               -              410             -
186600   P   LISBON - FULLER SAND WFU                  -            -           5,382           3,436          1,946        0.00000000             -            -            -                -               -            3,436             -
186601   P   KING, F B ESTATE ET AL 1                  -            -               99            -                99       0.00000000             -            -            -                -               -              -               -
186602   P   KING, F B ESTATE ET AL 2                  -            -               12            -                12       0.00000000             -            -            -                -               -              -               -
186603   P   TALIAFERRO, ET AL #1 INJ                  -            -               14            -                14       0.00000000             -            -            -                -               -              -               -
186604   P   TALIAFERRO, ET AL 2                       -            -             152             -              152        0.00000000             -            -            -                -               -              -               -
186605   P   THOMPSON ESTATE 1                         -            -               27            -                27       0.00000000             -            -            -                -               -              -               -
186700   P   BLANCO NE DK 325M                         -            -           4,117             401          3,716        0.00000000             -            -            -                -               -              401             -
186800   P   WEYERHAEUSER #2 ALT                       -            -          27,085          15,468         11,617        0.00000000             -            -            -                -               -           15,468             -
186900   P   BLANCO NE DK 327                          -            -           5,443             223          5,220        0.00000000             -            -            -                -               -              223             -
187000   P   DAVIS 23-3, J B 1 (DUP-178600)            -            -             -               -              -          0.00000000             -            -            -                -               -              -               -
187100   P   BLANCO NE DK 12M                          -            -          (1,301)            253         (1,555)       0.00000000             -            -            -                -               -              253             -
187200   P   PERSLEY 23-4 #1                           -            -           1,672             -            1,672        0.00000000             -            -            -                -               -              -               -
187300   P   BLANCO NE DK 42A                          -            -           4,350             -            4,350        0.00000000             -            -            -                -               -              -               -
187400   P   KASSANDRA 1H-29                           -            -          11,356           5,520          5,836        0.00000000             -            -            -                  13              13         5,533             -
187500   P   BLANCO NE DK 68A (BPO)                    -            -           3,342                2         3,339        0.00000000             -            -            -                -               -                 2            -
187600   P   ENERGY MINERALS                           -            -                6            -                 6       0.00000000             -            -            -                -               -              -               -
187700   P   BLANCO NE DK 303E                         -            -           3,561             694          2,867        0.00000000             -            -            -                -               -              694             -
187800   P   YELVERTON 5-7 3                           -            -          51,392          51,298              95       0.00000000             -            -            -                -               -           51,298             -
187900   P   BLANCO NE DK 304E                         -            -           4,242             998          3,245        0.00000000             -            -            -                -               -              998             -
188000   P   YELVERTON 1                               -            -            (210)            -             (210)       0.00000000             -            -            -                -               -              -               -
188100   P   BLANCO NE DK 322M                         -            -             444             162            282        0.00000000             -            -            -                -               -              162             -
188200   P   MCGEE EAST PROSPECT                       -            -                6            -                 6       0.00000000             -            -            -                -               -              -               -
188300   P   BLANCO NE DK 323M                         -            -           1,668             234          1,435        0.00000000             -            -            -                -               -              234             -
188400   P   WEST HEIDELBERG - INACTIVE                -            -          10,969             -           10,969        0.00000000             -            -            -                -               -              -               -
188500   P   BLANCO NE DK 13B (BPO)                    -            -            (422)            500           (922)       0.00000000             -            -            -                -               -              500             -
188600   P   HINER FEE 14-11                           -            -          12,142           5,048          7,094        0.00000000             -            -            -                -               -            5,048             -
188700   P   BLANCO NE DK 303 PA                       -            -                0            -                 0       0.00000000             -            -            -                -               -              -               -
188800   P   HINER TWIN FEE 14-11-ABANDONED            -            -            (913)            -             (913)       0.00000000             -            -            -                -               -              -               -
188900   P   THOMPSON C 2-25                           -            -         (15,951)            -          (15,951)       0.00000000             -            -            -                -               -              -               -
189000   P   IVERSON 2-21                              -            -           5,853           4,361          1,492        0.00000000             -            -            -                -               -            4,361             -
189100   P   MCNEFF 1-20 (P&A)                         -            -            (169)            -             (169)       0.00000000             -            -            -                -               -              -               -
189200   P   PEDERSON FEE 31-15                        -            -           6,792           2,480          4,312        0.00000000             -            -            -                -               -            2,480             -
189300   P   MCNEFF 2-20                               -            -          (5,163)            -           (5,163)       0.00000000             -            -            -                -               -              -               -
189400   P   PETERSON FLB                              -            -           5,443           1,358          4,085        0.00000000             -            -            -                -               -            1,358             -
189500   P   MCNEFF 3-20                               -            -                6            -                 6       0.00000000             -            -            -                -               -              -               -
189600   P   RIEDER 1-9R                               -            -          10,158           4,184          5,974        0.00000000             -            -            -                -               -            4,184             -
189700   P   BLANCO, NE DK 68M                         -            -               34               5             30       0.00000000             -            -            -                -               -                 5            -
189800   P   CEDAR HILLS SOUTH UNIT                    -            -         296,879         192,684        104,194        0.00000000             -            -            -                -               -          192,684             -
189801   P   CHSU PHASE II-CEDAR HILLS S UT            -            -          (2,921)            -           (2,921)       0.00000000             -            -            -                -               -              -               -
189802   P   CLARK 14-14 SWD                           -            -                3            -                 3       0.00000000             -            -            -                -               -              -               -
189803   P   BUCHHOLZ 3 SWD                            -            -               (3)           -                (3)      0.00000000             -            -            -                -               -              -               -
189804   P   EVELYN 3-25H                              -            -             -               -              -          0.00000000             -            -            -                -               -              -               -
189900   P   BLANCO, NE DK 321N                        -            -            (339)            -             (339)       0.00000000             -            -            -                -               -              -               -
190000   P   ALLISON CQ FED 1 (P&A)                    -            -                6            -                 6       0.00000000             -            -            -                -               -              -               -
190100   P   SQUIRREL, MM FEE                          -            -            (934)            -             (934)       0.00000000             -            -            -                -               -              -               -
190200   P   ALLISON CQ FED COM 7 (N/C)                -            -                6            -                 6       0.00000000             -            -            -                -               -              -               -
190300   P   CARPENTER STATE 5-14                      -            -            (692)            -             (692)       0.00000000             -            -            -                -               -              -               -
190400   P   APPERSON 1                                -            -          19,653           9,005         10,648        0.00000000             -            -            -                -               -            9,005             -
190500   P   CARPENTER STATE 4-14                      -            -          (2,548)            -           (2,548)       0.00000000             -            -            -                -               -              -               -
190600   P   BOBBI 2 (P&A)                             -            -             888             -              888        0.00000000             -            -            -                -               -              -               -
190700   P   PRESSON, H W 1-5                          -            -          (1,204)            -           (1,204)       0.00000000             -            -            -                -               -              -               -
190800   P   BOBBI 3                                   -            -           1,626             -            1,626        0.00000000             -            -            -                -               -              -               -
190900   P   CLIFTON 1-5                               -            -            (205)            -             (205)       0.00000000             -            -            -                -               -              -               -
191000   P   BOBBI 5                                   -            -             409             409            -          0.00000000             -            -            -                -               -              409             -
191100   P   COFFEY 4-21 (P&A 8/29/06)                 -            -                6            -                 6       0.00000000             -            -            -                -               -              -               -
191200   P   WERSELL FEDERAL COM 1                     -            -            (274)            -             (274)       0.00000000             -            -            -                -               -              -               -
191300   P   LALMAN 3                                  -            -           6,256           1,517          4,739        0.00000000             -            -            -                -               -            1,517             -
191400   P   BRUSHY DRAW DEEP FEDERAL 1                -            -          15,206           6,958          8,248        0.00000000             -            -            -                -               -            6,958             -
191500   P   ESPERANZA 4 (NOT CANAAN'S)                -            -               51               5             46       0.00000000             -            -            -                -               -                 5            -
191600   P   CHASE 11 FED COM NO 1 (BPO)               -            -          (1,356)            -           (1,356)       0.00000000             -            -            -                -               -              -               -
191700   P   WEYERHAUSER 3                             -            -         (21,878)            -          (21,878)       0.00000000             -            -            -                -               -              -               -
191800   P   COLLATT 1 (BPO N/C) (INACTIVE)            -            -           3,167             -            3,167        0.00000000             -            -            -                -               -              -               -
                                                                                 Case: 20-13664                        Doc: 57-1             Filed: 12/02/20                   Page: 70 of 133


                                              Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                      Well Name              Sales          Total GPT      LOE         Other Deducts     IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520   2,288,049        2,016,942    4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
191900   P   JOINER 1 (ABANDONED)                         -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192000   P   COOPER, J W 1                                -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192100   P   GENINI 33-14                                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192200   P   DALMONT 1                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192300   P   OLTMANNS 1-24                                -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192400   P   DELTA FEE C 1                                -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192500   P   GENINI 37-13                                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192600   P   DICKINSON DEV 4                              -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192700   P   GENINI 33-15                                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192800   P   ECHOLS COM 1 J                               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
192900   P   TAYLOR 1-19H-KONA'S, NOT OURS                -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193000   P   EDDY 21 FED COM 1                            -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193100   P   MOLLY 5-31                                   -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193200   P   EL MAR, NORTH UNIT SUMMARY                   -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193300   P   FOBB, WRS                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193400   P   FEDERAL 6 COM 1                              -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193500   P   HAY 8-34                                     -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193600   P   GILL 1                                       -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193700   P   HOLIDAY 34-1 RE                              -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193800   P   GILL A 1                                     -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
193900   P   WALNE 1-2                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194000   P   GILL A 2                                     -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194100   P   ELLE 1-4                                     -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194200   P   GRANDI 1                                     -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194300   P   KRIS 1-27                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194400   P   GULF B FEDERAL                               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194500   P   TRAVIS 1-4                                   -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194600   P   GULF BEATY 1                                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194700   P   BOZARTH 1-2                                  -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194800   P   GULF BEATY 3                                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
194900   P   BLANCO NE DK 304                             -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195000   P   ROBERTS RANCH 1-19                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195100   P   BRUNER 4-33                                  -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195200   P   GULF FEDERAL 1 & 2                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195300   P   CAFI 1-33                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195400   P   GULF FEDERAL 1                               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195500   P   WINTERBOTHAM A 1-2                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195600   P   GULF FEDERAL 1 (ORYX)                        -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195700   P   GARDNER 1-2                                  -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195800   P   GULF FEDERAL 2 & 3 (ABANDONED)               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195801   P   GULF FEDERAL 2                               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195802   P   GULF FEDERAL 3                               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
195900   P   LAMB 2-12                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196000   P   HANNIFIN FEDERAL 2                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196100   P   MARIETTA OIL BASAL                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196200   P   HENRY 2-22                                   -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196300   P   SKIP 1-29                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196400   P   HUDSON 29 FEDERAL 3                          -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196500   P   ARNOLD FED COM 1-TO PAY KONA                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196600   P   JOELL 1-6                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196700   P   GORE 28-1                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196800   P   KIMBLEY 1                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
196900   P   GORE 2-28                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197000   P   MESCALERO RIDGE UNIT 3                       -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197100   P   MORROW 3                                     -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197200   P   MOBIL FEDERAL LL 1                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197300   P   BLANCO NE DK 13M                             -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197400   P   MORTON SOLID STATE 1 (P&A)                   -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197500   P   EVERETT ESTATE (KONA'S WELL)                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197600   P   HAYDEN 1H-29                               2,221              156       2,682                58         -               -             755            (1,430)            333           -             -               -                  -           -
197700   P   MYRTLE #1                                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197800   P   O'NEIL B COM 1                               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
197900   P   ONEILL B FEDERAL 2                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198000   P   OLD TRADING POST 1                         1,426              -         1,250                41         -               -             485              (350)            214           -             -               -                  -           -
198100   P   SCHWEN 14-1 (NOT CANAAN'S)                   -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198200   P   PENNZOIL FEDERAL COM 1                       -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198300   P   HNG FEE 57 #1                                -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198400   P   PENNZOIL FED COM 9-1-KONA'S                  -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198500   P   CULLEN 2-F                                   -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198600   P   PENNZOIL FED COM 9-2 - KONA'S                -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198700   P   WRIGHT, A W 32                               -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198800   P   PENNZOIL FEDERAL COM 15-1                    -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
198900   P   PSO 2-10                                     -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
199000   P   FEDERAL 22 COM 1                             -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
199100   P   KONA - MISC. WELLS                           -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
199200   P   QUAIL ST SUM aka Quail Queen                 -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
199300   P   MCALISTER OH C 1                             -                -           -                -            -               -             -                 -               -             -             -               -                  -           -
                                                                           Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                          Page: 71 of 133


                                              Current Year   Ending         Cost or       A/Depletion    Undepleted          Cost           Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                      Well Name          Production    Reserves     Other Basis       at BOY         Cost          Depletion Rate    Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428      94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
191900   P   JOINER 1 (ABANDONED)                      -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
192000   P   COOPER, J W 1                             -            -           9,317           2,787          6,530        0.00000000             -            -            -                -              -           2,787             -
192100   P   GENINI 33-14                              -            -          (1,398)            -           (1,398)       0.00000000             -            -            -                -              -             -               -
192200   P   DALMONT 1                                 -            -            (616)            296           (912)       0.00000000             -            -            -                -              -             296             -
192300   P   OLTMANNS 1-24                             -            -          (1,564)            -           (1,564)       0.00000000             -            -            -                -              -             -               -
192400   P   DELTA FEE C 1                             -            -           7,671           2,638          5,033        0.00000000             -            -            -                -              -           2,638             -
192500   P   GENINI 37-13                              -            -          (4,292)            -           (4,292)       0.00000000             -            -            -                -              -             -               -
192600   P   DICKINSON DEV 4                           -            -         (52,075)          4,148        (56,223)       0.00000000             -            -            -                -              -           4,148             -
192700   P   GENINI 33-15                              -            -            (552)            -             (552)       0.00000000             -            -            -                -              -             -               -
192800   P   ECHOLS COM 1 J                            -            -           9,941           2,742          7,199        0.00000000             -            -            -                -              -           2,742             -
192900   P   TAYLOR 1-19H-KONA'S, NOT OURS             -            -             -               -              -          0.00000000             -            -            -                -              -             -               -
193000   P   EDDY 21 FED COM 1                         -            -          12,245           3,909          8,336        0.00000000             -            -            -                -              -           3,909             -
193100   P   MOLLY 5-31                                -            -            (743)            -             (743)       0.00000000             -            -            -                -              -             -               -
193200   P   EL MAR, NORTH UNIT SUMMARY                -            -           4,498             411          4,086        0.00000000             -            -            -                -              -             411             -
193300   P   FOBB, WRS                                 -            -           4,426             286          4,140        0.00000000             -            -            -                -              -             286             -
193400   P   FEDERAL 6 COM 1                           -            -            (907)               5          (912)       0.00000000             -            -            -                -              -                5            -
193500   P   HAY 8-34                                  -            -         (22,082)            -          (22,082)       0.00000000             -            -            -                -              -             -               -
193600   P   GILL 1                                    -            -           3,338             395          2,943        0.00000000             -            -            -                -              -             395             -
193700   P   HOLIDAY 34-1 RE                           -            -            (135)            -             (135)       0.00000000             -            -            -                -              -             -               -
193800   P   GILL A 1                                  -            -          15,813           7,890          7,923        0.00000000             -            -            -                -              -           7,890             -
193900   P   WALNE 1-2                                 -            -            (910)            -             (910)       0.00000000             -            -            -                -              -             -               -
194000   P   GILL A 2                                  -            -          15,601           7,333          8,268        0.00000000             -            -            -                -              -           7,333             -
194100   P   ELLE 1-4                                  -            -            (711)            -             (711)       0.00000000             -            -            -                -              -             -               -
194200   P   GRANDI 1                                  -            -           3,310           1,213          2,097        0.00000000             -            -            -                -              -           1,213             -
194300   P   KRIS 1-27                                 -            -            (943)            -             (943)       0.00000000             -            -            -                -              -             -               -
194400   P   GULF B FEDERAL                            -            -             133             838           (705)       0.00000000             -            -            -                -              -             838             -
194500   P   TRAVIS 1-4                                -            -            (956)            -             (956)       0.00000000             -            -            -                -              -             -               -
194600   P   GULF BEATY 1                              -            -            (703)              59          (762)       0.00000000             -            -            -                -              -               59            -
194700   P   BOZARTH 1-2                               -            -            (831)            -             (831)       0.00000000             -            -            -                -              -             -               -
194800   P   GULF BEATY 3                              -            -            (912)            -             (912)       0.00000000             -            -            -                -              -             -               -
194900   P   BLANCO NE DK 304                          -            -            (961)            -             (961)       0.00000000             -            -            -                -              -             -               -
195000   P   ROBERTS RANCH 1-19                        -            -            (832)            -             (832)       0.00000000             -            -            -                -              -             -               -
195100   P   BRUNER 4-33                               -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
195200   P   GULF FEDERAL 1 & 2                        -            -           1,915           1,915            -          0.00000000             -            -            -                -              -           1,915             -
195300   P   CAFI 1-33                                 -            -           9,926           5,016          4,910        0.00000000             -            -            -                -              -           5,016             -
195400   P   GULF FEDERAL 1                            -            -             -               -              -          0.00000000             -            -            -                -              -             -               -
195500   P   WINTERBOTHAM A 1-2                        -            -         (14,382)          1,854        (16,236)       0.00000000             -            -            -                -              -           1,854             -
195600   P   GULF FEDERAL 1 (ORYX)                     -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
195700   P   GARDNER 1-2                               -            -            (622)            -             (622)       0.00000000             -            -            -                -              -             -               -
195800   P   GULF FEDERAL 2 & 3 (ABANDONED)            -            -          14,936          14,901              35       0.00000000             -            -            -                -              -          14,901             -
195801   P   GULF FEDERAL 2                            -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
195802   P   GULF FEDERAL 3                            -            -          (1,175)            -           (1,175)       0.00000000             -            -            -                -              -             -               -
195900   P   LAMB 2-12                                 -            -          (3,746)            -           (3,746)       0.00000000             -            -            -                -              -             -               -
196000   P   HANNIFIN FEDERAL 2                        -            -          14,875          14,875            -          0.00000000             -            -            -                -              -          14,875             -
196100   P   MARIETTA OIL BASAL                        -            -               76          1,167         (1,092)       0.00000000             -            -            -                -              -           1,167             -
196200   P   HENRY 2-22                                -            -          (2,961)            -           (2,961)       0.00000000             -            -            -                -              -             -               -
196300   P   SKIP 1-29                                 -            -          (5,406)            -           (5,406)       0.00000000             -            -            -                -              -             -               -
196400   P   HUDSON 29 FEDERAL 3                       -            -          (1,606)          6,819         (8,426)       0.00000000             -            -            -                -              -           6,819             -
196500   P   ARNOLD FED COM 1-TO PAY KONA              -            -             -               -              -          0.00000000             -            -            -                -              -             -               -
196600   P   JOELL 1-6                                 -            -          10,166           1,678          8,488        0.00000000             -            -            -                -              -           1,678             -
196700   P   GORE 28-1                                 -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
196800   P   KIMBLEY 1                                 -            -          48,280          11,243         37,037        0.00000000             -            -            -                -              -          11,243             -
196900   P   GORE 2-28                                 -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
197000   P   MESCALERO RIDGE UNIT 3                    -            -            (729)            -             (729)       0.00000000             -            -            -                -              -             -               -
197100   P   MORROW 3                                  -            -          71,556             751         70,806        0.00000000             -            -            -                -              -             751             -
197200   P   MOBIL FEDERAL LL 1                        -            -               17          1,101         (1,084)       0.00000000             -            -            -                -              -           1,101             -
197300   P   BLANCO NE DK 13M                          -            -          (1,416)            -           (1,416)       0.00000000             -            -            -                -              -             -               -
197400   P   MORTON SOLID STATE 1 (P&A)                -            -             (75)            -              (75)       0.00000000             -            -            -                -              -             -               -
197500   P   EVERETT ESTATE (KONA'S WELL)              -            -             -               -              -          0.00000000             -            -            -                -              -             -               -
197600   P   HAYDEN 1H-29                              -            -           8,025           8,025            -          0.00000000             -            -            -                -              -           8,025             -
197700   P   MYRTLE #1                                 -            -            (610)            -             (610)       0.00000000             -            -            -                -              -             -               -
197800   P   O'NEIL B COM 1                            -            -            (640)            117           (757)       0.00000000             -            -            -                -              -             117             -
197900   P   ONEILL B FEDERAL 2                        -            -            (490)            515         (1,005)       0.00000000             -            -            -                -              -             515             -
198000   P   OLD TRADING POST 1                        -            -          65,188          65,188            -          0.00000000             -            -            -                -              -          65,188             -
198100   P   SCHWEN 14-1 (NOT CANAAN'S)                -            -                5            -                 5       0.00000000             -            -            -                -              -             -               -
198200   P   PENNZOIL FEDERAL COM 1                    -            -          15,024           4,583         10,442        0.00000000             -            -            -                -              -           4,583             -
198300   P   HNG FEE 57 #1                             -            -               (3)           -                (3)      0.00000000             -            -            -                -              -             -               -
198400   P   PENNZOIL FED COM 9-1-KONA'S               -            -               66               0             66       0.00000000             -            -            -                -              -                0            -
198500   P   CULLEN 2-F                                -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
198600   P   PENNZOIL FED COM 9-2 - KONA'S             -            -             -               -              -          0.00000000             -            -            -                -              -             -               -
198700   P   WRIGHT, A W 32                            -            -                5               0              5       0.00000000             -            -            -                -              -                0            -
198800   P   PENNZOIL FEDERAL COM 15-1                 -            -           9,038           1,843          7,194        0.00000000             -            -            -                -              -           1,843             -
198900   P   PSO 2-10                                  -            -          (9,265)            -           (9,265)       0.00000000             -            -            -                -              -             -               -
199000   P   FEDERAL 22 COM 1                          -            -          38,057           8,509         29,548        0.00000000             -            -            -                -              -           8,509             -
199100   P   KONA - MISC. WELLS                        -            -                6            -                 6       0.00000000             -            -            -                -              -             -               -
199200   P   QUAIL ST SUM aka Quail Queen              -            -          (2,460)            715         (3,175)       0.00000000             -            -            -                -              -             715             -
199300   P   MCALISTER OH C 1                          -            -             299           1,370         (1,071)       0.00000000             -            -            -                -              -           1,370             -
                                                                                 Case: 20-13664                        Doc: 57-1               Filed: 12/02/20                     Page: 72 of 133


                                              Oil, Gas & Liquid                                                                              Allocated        Net Income        % of Gross     % of Net       Statutory        AMT               AMT           Beginning
 Well#                      Well Name              Sales          Total GPT      LOE         Other Deducts     IDC         Depreciation      Overhead       Before Depletion     Income        Income         Depletion     Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520   2,288,049        2,016,942    4,185,533         587,541       4,285,289         (1,121,215)       1,890,580     3,754,174      1,408,844         587,541                  -    38,457,253
199400   P   SMITH FED GAS COM 1                          -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
199500   P   CULLEN U2W1 (P&A)                            -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
199600   P   STEPHENS A COM 1                             -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
199700   P   WILSON 3-9-KONA ASSN TO DIVERS               -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
199800   P   STEPHENS COM 1                               -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
199900   P   ONEILL FEDERAL NO 2                          -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200000   P   WALTERS FEE 1                                -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200100   P   LOAFMAN, NADINE-NOT CANAAN'S                 -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200200   P   WALTERSHIELD 1                               -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200300   P   NEBU MM CONV TO FC GAS GATH                  -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200400   P   WHEELER, MARY 1                              -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200500   P   HIBBERT 1-13                                 -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200600   P   WHEELER, MARY 1E                             -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200700   P   BEAL 1 (P&A 3/7/07)                          -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200800   P   WOLFCAMP, N UNIT SUMMARY                     -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
200900   P   S S SNAKEBITE FEE 1, 2 & 3                   -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201000   P   MINEL FEDERAL 2                              -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201100   P   BLANCO NE 33A                                -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201200   P   MINEL FEDERAL 2A                             -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201300   P   WILBUR 1-12                                  -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201400   P   SMITH, R H EAST 1-12                         -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201500   P   ROGERS                                       -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201600   P   APPERSON 30-11-30 #2                         -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201700   P   RYLEE 1H-11                                3,546              249      10,762                89         -                 61          1,206             (8,820)             532           -              -                 61                 -           -
201800   P   BLANCO NE DK 1, 55, 56                       -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201801   P   BLANCO NE DK 1                               -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201802   P   BLANCO NE DK 55                              -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201803   P   BLANCO NE DK 56                              -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
201900   P   BELL 1-26                                    -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202000   P   BLANCO, NE DAKOTA-PART C AREA                -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202100   P   BLANCO NE DK 342                             -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202200   P   BLANCO, NE DK 302                            -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202300   P   CATTLE, K C 4-30 (P&A 6/8/07)                -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202400   P   BAKER 3-28                                   -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202500   P   DAWN 1-4                                     -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202600   P   BLACKSTONE-SLAUGHTER J-1                     -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202700   P   CUNNINGHAM 1H-21                           3,628              218         967            1,524          -                 10          1,233               (323)             544           -              -                 10                 -        14,843
202800   P   BLACK RIVER 10 FED COM 1                     -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
202900   P   GRAHAM 1-22                                7,216              507         -                171          -               -             2,453              4,084            1,082         4,084          1,082             -                    -        14,899
203000   P   BLACK RIVER 3 FED                            -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
203100   P   CHALFANT 10-18                               -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
203200   P   MALLON 10 FEDERAL 1 (P&A)                    -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
203300   P   PHOEBE 1-23                                  -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
203400   P   CHILTON KELLY 1                              -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
203500   P   PHOEBE 2-23                                    51               4         -                -            -               -                 17                 30               8             30             8             -                    -           262
203600   P   MALLON 10 FEDERAL 2                          -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
203700   P   LEWIS 1-30                                   -                -             2              -            -               -               -                    (2)            -             -              -               -                    -           -
203800   P   MALLON 10 FEDERAL 4                          -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
203900   P   MILLER 1-24                                9,723              687       3,789              180          -               -             3,306              1,761            1,458         1,761          1,458             -                    -           -
204000   P   BLACK RIVER 11 FED COM 1                     -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
204100   P   MICKLE 4 (Ulan Gas Storage)               58,121            4,083       2,730            1,378          -               -            19,761             30,170            8,718        30,170          8,718             -                    -       969,498
204200   P   PENNZOIL 10 FED 2 (SWD)                      -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
204300   P   HARTGROVE 1 (Ulan Gas Storage)            10,644              748       2,730              253          -               -             3,619              3,293            1,597         3,293          1,597             -                    -        43,312
204400   P   BLANCO NE MESAVERDE XPA                      -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
204500   P   BROWN 2 (Ulan Gas Storage)                13,452              946       2,619              318          -               -             4,574              4,995            2,018         4,995          2,018             -                    -        77,271
204600   P   NEW MEXICO 22 STATE 1                        -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
204700   P   PEARSON 1-33 Ulan Gas Storage             11,883              835       2,619              285          -               -             4,040              4,103            1,782         4,103          1,782             -                    -       147,042
204800   P   STATE L-61                                   -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
204900   P   TRAVIS 2 (Ulan Gas Storage)               15,702            1,104       2,620              371          -               -             5,339              6,268            2,355         6,268          2,355             -                    -        76,163
205000   P   BLACK STONE 5-6 (P&A)                        -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205100   P   BLANCO NE DK 337M                            -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205200   P   DIVERSE FEDERAL 1-14                         -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205300   P   BLANCO NE DK 323N                            -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205400   P   DIVERSE FEDERAL 23-2                         -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205500   P   CLYDE 9-34                                   -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205600   P   STATE C 3H                                   -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205700   P   AMANDA 1-31H (APO)                           -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205800   P   DIVERSE 23 FEDERAL 4                         -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
205900   P   TARA 1H-31                                   -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
206000   P   BLANCO, NE DAKOTA 52A (BPO N/C               -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
206100   P   EPPS 1H-09-CHANGED-DO NOT USE                -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
206200   P   BLANCO, NE DK 311                            -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
206300   P   CLIFTON 1H-10                              2,420              170       7,379                59         -               134             823             (6,145)             363           -              -               134                  -           -
206400   P   MORTON SOLID STATE 4                         -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
206500   P   FARISS 3-36                                  -                -           -                -            -                 (0)           -                     0             -                0           -                 (0)                -           -
206600   P   JORDAN 1H-30                                 -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
206700   P   CONNOR 1H-30                                 -                -           -                -            -               -               -                  -                -             -              -               -                    -           -
                                                                            Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                          Page: 73 of 133


                                              Current Year    Ending         Cost or       A/Depletion    Undepleted          Cost           Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                      Well Name          Production     Reserves     Other Basis       at BOY         Cost          Depletion Rate    Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352    34,404,900   143,665,428      94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
199400   P   SMITH FED GAS COM 1                       -             -           2,566             983          1,583        0.00000000             -            -            -                -              -             983             -
199500   P   CULLEN U2W1 (P&A)                         -             -            (470)          2,923         (3,393)       0.00000000             -            -            -                -              -           2,923             -
199600   P   STEPHENS A COM 1                          -             -            (554)            263           (817)       0.00000000             -            -            -                -              -             263             -
199700   P   WILSON 3-9-KONA ASSN TO DIVERS            -             -             -               176           (176)       0.00000000             -            -            -                -              -             176             -
199800   P   STEPHENS COM 1                            -             -          16,189           6,094         10,095        0.00000000             -            -            -                -              -           6,094             -
199900   P   ONEILL FEDERAL NO 2                       -             -          42,942          12,854         30,088        0.00000000             -            -            -                -              -          12,854             -
200000   P   WALTERS FEE 1                             -             -           4,588           3,270          1,317        0.00000000             -            -            -                -              -           3,270             -
200100   P   LOAFMAN, NADINE-NOT CANAAN'S              -             -             -               217           (217)       0.00000000             -            -            -                -              -             217             -
200200   P   WALTERSHIELD 1                            -             -           6,995             759          6,236        0.00000000             -            -            -                -              -             759             -
200300   P   NEBU MM CONV TO FC GAS GATH               -             -            (103)            202           (305)       0.00000000             -            -            -                -              -             202             -
200400   P   WHEELER, MARY 1                           -             -          19,234           4,764         14,470        0.00000000             -            -            -                -              -           4,764             -
200500   P   HIBBERT 1-13                              -             -         (11,649)              42       (11,691)       0.00000000             -            -            -                -              -               42            -
200600   P   WHEELER, MARY 1E                          -             -          16,719             784         15,936        0.00000000             -            -            -                -              -             784             -
200700   P   BEAL 1 (P&A 3/7/07)                       -             -             -            17,425        (17,425)       0.00000000             -            -            -                -              -          17,425             -
200800   P   WOLFCAMP, N UNIT SUMMARY                  -             -           1,460           6,747         (5,288)       0.00000000             -            -            -                -              -           6,747             -
200900   P   S S SNAKEBITE FEE 1, 2 & 3                -             -          (1,492)         11,408        (12,900)       0.00000000             -            -            -                -              -          11,408             -
201000   P   MINEL FEDERAL 2                           -             -          12,718          13,530           (811)       0.00000000             -            -            -                -              -          13,530             -
201100   P   BLANCO NE 33A                             -             -            (912)          3,410         (4,322)       0.00000000             -            -            -                -              -           3,410             -
201200   P   MINEL FEDERAL 2A                          -             -           2,483           1,561            922        0.00000000             -            -            -                -              -           1,561             -
201300   P   WILBUR 1-12                               -             -          70,827          41,913         28,913        0.00000000             -            -            -                -              -          41,913             -
201400   P   SMITH, R H EAST 1-12                      -             -                6         39,253        (39,248)       0.00000000             -            -            -                -              -          39,253             -
201500   P   ROGERS                                    -             -            (194)            -             (194)       0.00000000             -            -            -                -              -             -               -
201600   P   APPERSON 30-11-30 #2                      -             -         104,562          31,579         72,983        0.00000000             -            -            -                -              -          31,579             -
201700   P   RYLEE 1H-11                               -             -          27,553          27,553            -          0.00000000             -            -            -                -              -          27,553             -
201800   P   BLANCO NE DK 1, 55, 56                    -             -          14,338                2        14,336        0.00000000             -            -            -                -              -                2            -
201801   P   BLANCO NE DK 1                            -             -               29            873           (844)       0.00000000             -            -            -                -              -             873             -
201802   P   BLANCO NE DK 55                           -             -               34               7             27       0.00000000             -            -            -                -              -                7            -
201803   P   BLANCO NE DK 56                           -             -               23               8             15       0.00000000             -            -            -                -              -                8            -
201900   P   BELL 1-26                                 -             -             (24)            -              (24)       0.00000000             -            -            -                -              -             -               -
202000   P   BLANCO, NE DAKOTA-PART C AREA             -             -                6            -                 6       0.00000000             -            -            -                -              -             -               -
202100   P   BLANCO NE DK 342                          -             -          (1,001)            -           (1,001)       0.00000000             -            -            -                -              -             -               -
202200   P   BLANCO, NE DK 302                         -             -           1,260             234          1,026        0.00000000             -            -            -                -              -             234             -
202300   P   CATTLE, K C 4-30 (P&A 6/8/07)             -             -                6            219           (214)       0.00000000             -            -            -                -              -             219             -
202400   P   BAKER 3-28                                -             -            (929)            -             (929)       0.00000000             -            -            -                -              -             -               -
202500   P   DAWN 1-4                                  -             -            (484)            -             (484)       0.00000000             -            -            -                -              -             -               -
202600   P   BLACKSTONE-SLAUGHTER J-1                  -             -             (11)            -              (11)       0.00000000             -            -            -                -              -             -               -
202700   P   CUNNINGHAM 1H-21                        1,287        13,557         8,850           4,040          4,810        0.08668319             417          -            417              417            417         4,457             -
202800   P   BLACK RIVER 10 FED COM 1                  -             -          74,650          60,478         14,172        0.00000000             -            -            -                -              -          60,478             -
202900   P   GRAHAM 1-22                             5,264         9,635       170,034         109,247         60,787        0.35331364          21,477          -         21,477           21,477         21,477       130,724             -
203000   P   BLACK RIVER 3 FED                         -             -          (1,483)          1,436         (2,919)       0.00000000             -            -            -                -              -           1,436             -
203100   P   CHALFANT 10-18                            -             -          (1,305)            -           (1,305)       0.00000000             -            -            -                -              -             -               -
203200   P   MALLON 10 FEDERAL 1 (P&A)                 -             -                6          1,432         (1,426)       0.00000000             -            -            -                -              -           1,432             -
203300   P   PHOEBE 1-23                               -             -             (19)            -              (19)       0.00000000             -            -            -                -              -             -               -
203400   P   CHILTON KELLY 1                           -             -            (380)            -             (380)       0.00000000             -            -            -                -              -             -               -
203500   P   PHOEBE 2-23                                 32          230           (72)            -              (72)       0.12064511             -            -            -                  8            -             -               -
203600   P   MALLON 10 FEDERAL 2                       -             -             -               -              -          0.00000000             -            -            -                -              -             -               -
203700   P   LEWIS 1-30                                -             -               (3)           -                (3)      0.00000000             -            -            -                -              -             -               -
203800   P   MALLON 10 FEDERAL 4                       -             -             -               -              -          0.00000000             -            -            -                -              -             -               -
203900   P   MILLER 1-24                               -             -            (426)            -             (426)       0.00000000             -            -            -              1,458            -             -               -
204000   P   BLACK RIVER 11 FED COM 1                  -             -                6            -                 6       0.00000000             -            -            -                -              -             -               -
204100   P   MICKLE 4 (Ulan Gas Storage)            41,587       927,912       (11,381)            -          (11,381)       0.04289518             -            -            -              8,718            -             -               -
204200   P   PENNZOIL 10 FED 2 (SWD)                   -             -            (212)            -             (212)       0.00000000             -            -            -                -              -             -               -
204300   P   HARTGROVE 1 (Ulan Gas Storage)          7,816        35,496        (3,180)            -           (3,180)       0.18046385             -            -            -              1,597            -             -               -
204400   P   BLANCO NE MESAVERDE XPA                   -             -         185,374         101,419         83,955        0.00000000             -            -            -                -              -         101,419             -
204500   P   BROWN 2 (Ulan Gas Storage)              9,378        67,893        (4,565)            -           (4,565)       0.12136454             -            -            -              2,018            -             -               -
204600   P   NEW MEXICO 22 STATE 1                     -             -          51,676          18,923         32,753        0.00000000             -            -            -                -              -          18,923             -
204700   P   PEARSON 1-33 Ulan Gas Storage           8,826       138,216        (2,613)            -           (2,613)       0.06002389             -            -            -              1,782            -             -               -
204800   P   STATE L-61                                -             -            (404)            -             (404)       0.00000000             -            -            -                -              -             -               -
204900   P   TRAVIS 2 (Ulan Gas Storage)            10,784        65,378        (4,252)            -           (4,252)       0.14159753             -            -            -              2,355            -             -               -
205000   P   BLACK STONE 5-6 (P&A)                     -             -                6            -                 6       0.00000000             -            -            -                -              -             -               -
205100   P   BLANCO NE DK 337M                         -             -            (126)               0          (126)       0.00000000             -            -            -                -              -                0            -
205200   P   DIVERSE FEDERAL 1-14                      -             -          28,618          10,922         17,696        0.00000000             -            -            -                -              -          10,922             -
205300   P   BLANCO NE DK 323N                         -             -            (875)               0          (875)       0.00000000             -            -            -                -              -                0            -
205400   P   DIVERSE FEDERAL 23-2                      -             -          11,438           8,682          2,756        0.00000000             -            -            -                -              -           8,682             -
205500   P   CLYDE 9-34                                -             -         (10,099)            -          (10,099)       0.00000000             -            -            -                -              -             -               -
205600   P   STATE C 3H                                -             -                6          1,662         (1,656)       0.00000000             -            -            -                -              -           1,662             -
205700   P   AMANDA 1-31H (APO)                        -             -         (35,729)            357        (36,086)       0.00000000             -            -            -                -              -             357             -
205800   P   DIVERSE 23 FEDERAL 4                      -             -          (1,925)          1,145         (3,070)       0.00000000             -            -            -                -              -           1,145             -
205900   P   TARA 1H-31                                -             -             246             -              246        0.00000000             -            -            -                -              -             -               -
206000   P   BLANCO, NE DAKOTA 52A (BPO N/C            -             -                6          1,143         (1,137)       0.00000000             -            -            -                -              -           1,143             -
206100   P   EPPS 1H-09-CHANGED-DO NOT USE             -             -             -               -              -          0.00000000             -            -            -                -              -             -               -
206200   P   BLANCO, NE DK 311                         -             -            (913)            -             (913)       0.00000000             -            -            -                -              -             -               -
206300   P   CLIFTON 1H-10                             -             -          18,448          18,434              14       0.00000000             -            -            -                -              -          18,434             -
206400   P   MORTON SOLID STATE 4                      -             -           7,877           8,974         (1,097)       0.00000000             -            -            -                -              -           8,974             -
206500   P   FARISS 3-36                               -             -                6            -                 6       0.00000000             -            -            -                -              -             -               -
206600   P   JORDAN 1H-30                              -             -           2,254           2,254            -          0.00000000             -            -            -                -              -           2,254             -
206700   P   CONNOR 1H-30                              -             -           2,254             -            2,254        0.00000000             -            -            -                -              -             -               -
                                                                                  Case: 20-13664                        Doc: 57-1               Filed: 12/02/20                   Page: 74 of 133


                                              Oil, Gas & Liquid                                                                               Allocated       Net Income       % of Gross      % of Net       Statutory         AMT               AMT           Beginning
 Well#                       Well Name             Sales          Total GPT       LOE         Other Deducts     IDC         Depreciation      Overhead      Before Depletion    Income         Income         Depletion      Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942    4,185,533         587,541       4,285,289        (1,121,215)      1,890,580      3,754,174      1,408,844          587,541                  -    38,457,253
206800   P   PARKER 1H-30                                 -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
206900   P   STACEY 1H-30                              11,879              834        8,392              294          -               -             4,039            (1,680)          1,782            -              -                -                    -           -
207000   P   JOHNSON 9-10                                 -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207100   P   FLYING J 10-10                               -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207200   P   MORRIS 4-12                                7,814              403        1,811            2,469          -               -             2,657               473           1,172            473            473              -                    -         8,115
207300   P   PORTER SPARKMAN DEEP PROSPECT                -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207400   P   ESPERANZA 3N FEE #1 BPO N/C                  -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207500   P   ESPERANZA 3N FEE 2                           -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207600   P   APPERSON 1E                                  -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207700   P   MCALISTER OH B 1                             -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207800   P   APPERSON KMV 1                               -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
207900   P   GENE 1H-31                                     21                1      27,095                 0         -               -                 7           (27,083)               3           -              -                -                    -           -
208000   P   APPERSON KMV 1A                              -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
208100   P   EDWARDS 2-3 (HARTSHORNE)                     -                -          1,850              -            -                 21            -              (1,871)            -              -              -                  21                 -           -
208200   P   APPERSON KMV 1B                              -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
208300   P   KENNY 3-3                                    -                -            713              -            -                 11            -                (724)            -              -              -                  11                 -           -
208400   P   PENNZOIL FED COM 9-3 - KONA'S                -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
208500   P   ELEVEN BAR 6-4                               -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
208600   P   SOUTH TX CHILDRENS HOME 4(DEEP               -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
208700   P   SPORT 4-25                                   -                -            -                -            -                 (2)           -                    2            -                 2           -                  (2)                -           -
208800   P   TRENTHAM 1H-16                             2,588              204          481              962          -                 21            880                 40            388              40             40               21                 -        10,309
208900   P   HARTMAN 2-34                                 -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
209000   P   RITA 1H-35 (HARTSHORNE)                    2,294              161        8,565                58         -               -               780            (7,270)            344            -              -                -                    -           -
209100   P   TIMMONS 1H-35 (HARTSHORNE)                 1,860              131        6,094                46         -               -               632            (5,043)            279            -              -                -                    -           -
209200   P   PENNZOIL FEDERAL COM 15-2                    -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
209300   P   PETTIT 1H-32                                 419                30       2,619                 9         -               -               143            (2,381)              63           -              -                -                    -           -
209400   P   DEDRICK A-1 (P&A)                            -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
209500   P   MACKEY 1H-2                                1,687              119        6,878                41         -               -               574            (5,923)            253            -              -                -                    -           -
209600   P   BUCKSPAN 1H-2                              2,401              168        4,361                61         -               -               816            (3,006)            360            -              -                -                    -           -
209700   P   KERNS 1H-11                                  -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
209800   P   COX, LINDA 1H-12                           6,288              442        4,414              143          -               -             2,138              (849)            943            -              -                -                    -           -
209900   P   DIAN 1H-16                                 1,784              125        2,733                44         -               -               607            (1,724)            268            -              -                -                    -           -
210000   P   PHELPS 1H-20                                 -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
210100   P   BLANCO NE DK 41E                             -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
210200   P   BLANCO NE DK 47N                             -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
210300   P   MILL CREEK SALT WATER DISPOSAL               -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
210400   P   HORNET 1-8                                   -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
210500   P   SMEDLEY 1-8                                  -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
210600   P   BABY RUTH FEE 2                              -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
210700   P   EMMA 1H-11                                 7,365              517        8,006              177          -               (61)          2,504            (3,778)          1,105            -              -                (61)                 -           -
210800   P   YODA 1H-22                                 2,301              162        6,868                55         -               225             782            (5,791)            345            -              -                225                  -           -
210900   P   ANGIE 1H-22                                7,579              532        5,292              184          -               225           2,577            (1,230)          1,137            -              -                225                  -           -
211000   P   GARETH 1H-22                               3,259              229        3,214                80         -               -             1,108            (1,371)            489            -              -                -                    -           -
211100   P   AMBER 1H-22                                2,999              210       15,133                75         -               -             1,020           (13,439)            450            -              -                -                    -           -
211200   P   VEACH 1-10                                   -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
211300   P   BETTY 1H-16                                2,869              202        2,633                70         -               -               975            (1,011)            430            -              -                -                    -           -
211400   P   JOHN IH-16                                 2,039              143        2,634                50         -               -               693            (1,481)            306            -              -                -                    -           -
211500   P   WILFERD 1H-16                                -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
211600   P   CARNEY 1H-36                               2,718              191        4,504                66         -               -               924            (2,967)            408            -              -                -                    -           -
211700   P   CONN, MARIE 1H-21                          5,352              376        6,745              130          -               -             1,820            (3,718)            803            -              -                -                    -           -
211800   P   BONES, REILLY 1H-21                        5,292              372        2,789              127          -               -             1,799               204             794            204            204              -                    -           -
211900   P   JOEL 3H-1                                  5,808              407        4,078              146          -               -             1,975              (799)            871            -              -                -                    -           -
212000   P   FEDERAL 22 COM 2                             -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
212100   P   RYLEE 3H-11                                  -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
212200   P   DANA 1H-27                                 2,317              163        3,182                57         -               -               788            (1,872)            348            -              -                -                    -           -
212300   P   GRANDPA DOC 1H-21                          1,997              140        2,489                48         -               -               679            (1,359)            300            -              -                -                    -           -
212400   P   KATHY 1H-34                                2,539              178        3,252                62         -               -               863            (1,817)            381            -              -                -                    -           -
212500   P   MARILYN 1H-36                                297                21         584                 9         -               -               101              (418)              45           -              -                -                    -           -
212600   P   MEDLEY 1H-21                               2,603              183        3,211                56         -               -               885            (1,733)            390            -              -                -                    -           -
212700   P   JOE 1H-9                                   3,088              216       11,214                79         -               -             1,050            (9,472)            463            -              -                -                    -           -
212800   P   ALEX 1H-9                                  2,279              160        3,162                56         -               -               775            (1,874)            342            -              -                -                    -           -
212900   P   TRENT 1H-9                                 6,325              445        7,675              156          -               -             2,150            (4,101)            949            -              -                -                    -           -
213000   P   STEVEN 1H-9                                3,993              280        7,776                97         -               -             1,358            (5,517)            599            -              -                -                    -           -
213100   P   JILLIAN 1H-10                              2,814              197        7,132                69         -                 20            957            (5,561)            422            -              -                  20                 -           -
213200   P   COLLATT #2                                   -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
213300   P   DANIELLE 1H-10 -CHANGED-DO NOT               -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
213400   P   ECHOLS COM 2                                 -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
213500   P   DESIRAE 1H-10                              6,100              428        3,961              150          -                 19          2,074              (532)            915            -              -                  19                 -           -
213600   P   JARID 1H-10                                3,044              214        6,287                73         -                  2          1,035            (4,567)            457            -              -                   2                 -           -
213700   P   LORTON COMPR STATION PARTNER                 -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
213800   P   WELLS COMPR STATION PARTNERSHI               -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
213900   P   MATT 1H-11                                 7,807              548        9,911              187          -               -             2,654            (5,494)          1,171            -              -                -                    -           -
214000   P   PENNZOIL FEDERAL COM 15-3                    -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
214100   P   LINDSAY 1H-11                              6,910              486        3,214              167          -               -             2,349               694           1,036            694            694              -                    -           -
214200   P   EDDY 21 FED COM 3                            -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
214300   P   LORTON 1-7                                   365                26         405              -            -                  0            124              (191)              55           -              -                   0                 -         1,321
214400   P   BLACK RIVER 10 FED COM 2                     -                -            -                -            -               -               -                 -               -              -              -                -                    -           -
                                                                           Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                          Page: 75 of 133


                                              Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost           Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
206800   P   PARKER 1H-30                              -            -           2,255            -            2,255       0.00000000             -            -            -                -              -             -               -
206900   P   STACEY 1H-30                              -            -          14,037         14,037            -         0.00000000             -            -            -                -              -          14,037             -
207000   P   JOHNSON 9-10                              -            -          (5,411)           -           (5,411)      0.00000000             -            -            -                -              -             -               -
207100   P   FLYING J 10-10                            -            -          (2,209)           135         (2,344)      0.00000000             -            -            -                -              -             135             -
207200   P   MORRIS 4-12                             2,638        5,477           247            247            -         0.32509482             -            -            -                473            -             247             -
207300   P   PORTER SPARKMAN DEEP PROSPECT             -            -             563            -              563       0.00000000             -            -            -                -              -             -               -
207400   P   ESPERANZA 3N FEE #1 BPO N/C               -            -           2,572          3,172           (600)      0.00000000             -            -            -                -              -           3,172             -
207500   P   ESPERANZA 3N FEE 2                        -            -          11,093          2,944          8,148       0.00000000             -            -            -                -              -           2,944             -
207600   P   APPERSON 1E                               -            -          26,587         27,201           (614)      0.00000000             -            -            -                -              -          27,201             -
207700   P   MCALISTER OH B 1                          -            -          (2,736)         1,715         (4,451)      0.00000000             -            -            -                -              -           1,715             -
207800   P   APPERSON KMV 1                            -            -                6           -                 6      0.00000000             -            -            -                -              -             -               -
207900   P   GENE 1H-31                                -            -          20,791         20,757              34      0.00000000             -            -            -                -              -          20,757             -
208000   P   APPERSON KMV 1A                           -            -                6           -                 6      0.00000000             -            -            -                -              -             -               -
208100   P   EDWARDS 2-3 (HARTSHORNE)                  -            -           1,211          1,211            -         0.00000000             -            -            -                -              -           1,211             -
208200   P   APPERSON KMV 1B                           -            -                6           -                 6      0.00000000             -            -            -                -              -             -               -
208300   P   KENNY 3-3                                 -            -             485            485            -         0.00000000             -            -            -                -              -             485             -
208400   P   PENNZOIL FED COM 9-3 - KONA'S             -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
208500   P   ELEVEN BAR 6-4                            -            -           7,384            753          6,631       0.00000000             -            -            -                -              -             753             -
208600   P   SOUTH TX CHILDRENS HOME 4(DEEP            -            -                6           -                 6      0.00000000             -            -            -                -              -             -               -
208700   P   SPORT 4-25                                -            -             506            -              506       0.00000000             -            -            -                -              -             -               -
208800   P   TRENTHAM 1H-16                            918        9,392        39,902         13,441         26,461       0.08900045           2,355          -          2,355            2,355          2,355        15,796             -
208900   P   HARTMAN 2-34                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
209000   P   RITA 1H-35 (HARTSHORNE)                   -            -           6,360          6,360            -         0.00000000             -            -            -                -              -           6,360             -
209100   P   TIMMONS 1H-35 (HARTSHORNE)                -            -          14,423         14,423            -         0.00000000             -            -            -                -              -          14,423             -
209200   P   PENNZOIL FEDERAL COM 15-2                 -            -           7,606          2,217          5,389       0.00000000             -            -            -                -              -           2,217             -
209300   P   PETTIT 1H-32                              -            -          18,554         18,554            -         0.00000000             -            -            -                -              -          18,554             -
209400   P   DEDRICK A-1 (P&A)                         -            -               60           -                60      0.00000000             -            -            -                -              -             -               -
209500   P   MACKEY 1H-2                               -            -           8,929          8,929            -         0.00000000             -            -            -                -              -           8,929             -
209600   P   BUCKSPAN 1H-2                             -            -           9,476          9,476            -         0.00000000             -            -            -                -              -           9,476             -
209700   P   KERNS 1H-11                               -            -           1,931            -            1,931       0.00000000             -            -            -                -              -             -               -
209800   P   COX, LINDA 1H-12                          -            -          20,585         20,585            -         0.00000000             -            -            -                -              -          20,585             -
209900   P   DIAN 1H-16                                -            -          13,887         13,881               6      0.00000000             -            -            -                -              -          13,881             -
210000   P   PHELPS 1H-20                              -            -             292            -              292       0.00000000             -            -            -                -              -             -               -
210100   P   BLANCO NE DK 41E                          -            -            (906)           -             (906)      0.00000000             -            -            -                -              -             -               -
210200   P   BLANCO NE DK 47N                          -            -             206              19           188       0.00000000             -            -            -                -              -               19            -
210300   P   MILL CREEK SALT WATER DISPOSAL            -            -                6           -                 6      0.00000000             -            -            -                -              -             -               -
210400   P   HORNET 1-8                                -            -            (445)           -             (445)      0.00000000             -            -            -                -              -             -               -
210500   P   SMEDLEY 1-8                               -            -          (2,149)           -           (2,149)      0.00000000             -            -            -                -              -             -               -
210600   P   BABY RUTH FEE 2                           -            -             672            628              45      0.00000000             -            -            -                -              -             628             -
210700   P   EMMA 1H-11                                -            -          11,629         11,629            -         0.00000000             -            -            -                -              -          11,629             -
210800   P   YODA 1H-22                                -            -           7,828          7,828            -         0.00000000             -            -            -                -              -           7,828             -
210900   P   ANGIE 1H-22                               -            -           8,165          8,165            -         0.00000000             -            -            -                -              -           8,165             -
211000   P   GARETH 1H-22                              -            -           4,854          4,854            -         0.00000000             -            -            -                -              -           4,854             -
211100   P   AMBER 1H-22                               -            -           5,304          5,304            -         0.00000000             -            -            -                -              -           5,304             -
211200   P   VEACH 1-10                                -            -          (1,696)           -           (1,696)      0.00000000             -            -            -                -              -             -               -
211300   P   BETTY 1H-16                               -            -           7,093          7,086               6      0.00000000             -            -            -                -              -           7,086             -
211400   P   JOHN IH-16                                -            -           7,195          7,189               6      0.00000000             -            -            -                -              -           7,189             -
211500   P   WILFERD 1H-16                             -            -          10,386         10,380               6      0.00000000             -            -            -                -              -          10,380             -
211600   P   CARNEY 1H-36                              -            -          24,355         24,355            -         0.00000000             -            -            -                -              -          24,355             -
211700   P   CONN, MARIE 1H-21                         -            -           4,404          4,404            -         0.00000000             -            -            -                -              -           4,404             -
211800   P   BONES, REILLY 1H-21                       -            -           6,679          6,679            -         0.00000000             -            -            -                204            -           6,679             -
211900   P   JOEL 3H-1                                 -            -          12,018         12,018            -         0.00000000             -            -            -                -              -          12,018             -
212000   P   FEDERAL 22 COM 2                          -            -           6,441          3,028          3,413       0.00000000             -            -            -                -              -           3,028             -
212100   P   RYLEE 3H-11                               -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
212200   P   DANA 1H-27                                -            -          19,517         19,242            274       0.00000000             -            -            -                -              -          19,242             -
212300   P   GRANDPA DOC 1H-21                         -            -          16,328         16,328            -         0.00000000             -            -            -                -              -          16,328             -
212400   P   KATHY 1H-34                               -            -          11,382         11,382            -         0.00000000             -            -            -                -              -          11,382             -
212500   P   MARILYN 1H-36                             -            -          14,778         14,675            103       0.00000000             -            -            -                -              -          14,675             -
212600   P   MEDLEY 1H-21                              -            -          13,234         13,234            -         0.00000000             -            -            -                -              -          13,234             -
212700   P   JOE 1H-9                                  -            -          14,782         14,782            -         0.00000000             -            -            -                -              -          14,782             -
212800   P   ALEX 1H-9                                 -            -           7,226          7,226            -         0.00000000             -            -            -                -              -           7,226             -
212900   P   TRENT 1H-9                                -            -           6,815          6,815            -         0.00000000             -            -            -                -              -           6,815             -
213000   P   STEVEN 1H-9                               -            -          11,642         11,642            -         0.00000000             -            -            -                -              -          11,642             -
213100   P   JILLIAN 1H-10                             -            -           8,966          8,966            -         0.00000000             -            -            -                -              -           8,966             -
213200   P   COLLATT #2                                -            -          22,566         21,141          1,425       0.00000000             -            -            -                -              -          21,141             -
213300   P   DANIELLE 1H-10 -CHANGED-DO NOT            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
213400   P   ECHOLS COM 2                              -            -           8,412          4,405          4,007       0.00000000             -            -            -                -              -           4,405             -
213500   P   DESIRAE 1H-10                             -            -           7,625          7,625            -         0.00000000             -            -            -                -              -           7,625             -
213600   P   JARID 1H-10                               -            -           8,502          8,502            -         0.00000000             -            -            -                -              -           8,502             -
213700   P   LORTON COMPR STATION PARTNER              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
213800   P   WELLS COMPR STATION PARTNERSHI            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
213900   P   MATT 1H-11                                -            -          12,899         12,899            -         0.00000000             -            -            -                -              -          12,899             -
214000   P   PENNZOIL FEDERAL COM 15-3                 -            -           1,264          2,191           (927)      0.00000000             -            -            -                -              -           2,191             -
214100   P   LINDSAY 1H-11                             -            -          14,484         14,484            -         0.00000000             -            -            -                694            -          14,484             -
214200   P   EDDY 21 FED COM 3                         -            -          46,188         16,662         29,526       0.00000000             -            -            -                -              -          16,662             -
214300   P   LORTON 1-7                                216        1,105        23,158         19,930          3,228       0.16371120             529          -            529              529            529        20,458             -
214400   P   BLACK RIVER 10 FED COM 2                  -            -          82,286         76,987          5,299       0.00000000             -            -            -                -              -          76,987             -
                                                                                  Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                     Page: 76 of 133


                                              Oil, Gas & Liquid                                                                                Allocated        Net Income        % of Gross      % of Net      Statutory        AMT               AMT           Beginning
 Well#                     Well Name               Sales          Total GPT       LOE          Other Deducts     IDC         Depreciation      Overhead       Before Depletion     Income         Income        Depletion     Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049         2,016,942    4,185,533         587,541       4,285,289         (1,121,215)       1,890,580      3,754,174     1,408,844         587,541                  -    38,457,253
214500   P   WELLS 1-4                                    364                26         293               -            -                  3            124                (82)               55           -             -                  3                 -           798
214600   P   STEPHENS #2                                  -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
214700   P   DALE 1-6                                     692                50         279               -            -                 (0)           235                128              104            128           104               (0)                -         2,077
214800   P   EDDY 21 FED COM 2                            -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
214900   P   HAL 1-12                                     233                17         273               -            -                  3              79              (139)               35           -             -                  3                 -           338
215000   P   YATES 1-13                                     11                1         115               -            -                  2               4              (111)                2           -             -                  2                 -           -
215100   P   LORTON 2-7                                   -                -              61              -            -               -               -                  (61)             -              -             -               -                    -           -
215200   P   STEPHENS 1-16                                221                16         322               -            -                  8              75              (200)               33           -             -                  8                 -           155
215300   P   JOHNNY 1-10                                  207                15         279               -            -                  4              70              (161)               31           -             -                  4                 -           -
215400   P   MILKY WAY FEE 1                              -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
215500   P   BERRY 1-15                                   -                -              69              -            -                  3            -                  (71)             -              -             -                  3                 -           -
215600   P   MOUNDS FEDERAL COM 1                         -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
215700   P   JOHNNY 2-10                                  -                -              65              -            -                  2            -                  (67)             -              -             -                  2                 -           -
215800   P   MORGAN 1-19                                  215                15         315               -            -                  2              73              (190)               32           -             -                  2                 -           464
215900   P   BERRY 2-15                                   285                21         333               -            -                  2              97              (167)               43           -             -                  2                 -           307
216000   P   YATES 3-13                                   184                13         263               -            -                  3              63              (158)               28           -             -                  3                 -           -
216100   P   TRACY 2-18                                 1,091                79         364               -            -                  3            371                274              164            274           164                3                 -         5,678
216200   P   BRADLEY FED COM 1 (BPO) PENN                 -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
216201   P   BRADLEY 14 FD CM (BPO) WFCMP                 -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
216202   P   BRADLEY 14 FD CM 1 (BPO) CISCO               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
216300   P   GATES HHC 1-19                               -                -              59              -            -                  0            -                  (59)             -              -             -                  0                 -           -
216400   P   TRUMP HHC 1-18                                  9                1         280               -            -                  0               3              (275)                1           -             -                  0                 -           -
216500   P   BERRY HHC 3-15                               315                23         332               -            -                  2            107               (148)               47           -             -                  2                 -           -
216600   P   OPRAH HHC 1-17                                 42                3         198               -            -                 (0)             14              (173)                6           -             -                 (0)                -           -
216700   P   HICKORY HILLS 1-25                              3                0           10              -            -                  0               1                 (9)               0           -             -                  0                 -           -
216800   P   PRINCESS 4H-14                                 27                1           58                10         -               -                  9               (51)                4           -             -               -                    -           -
216900   P   PRINCESS 3-14                                -                -               2              -            -               -               -                    (2)            -              -             -               -                    -           -
217000   P   COOPER 3-7                                   -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
217100   P   GATES HHC 2-19                                 11                1         211               -            -                  0               4              (205)                2           -             -                  0                 -           -
217200   P   BUFFET HHC 1-20                                79                6         240               -            -                 (0)             27              (194)               12           -             -                 (0)                -           -
217300   P   LUCAS HHC 1-33                               -                -              96              -            -                 (0)           -                  (95)             -              -             -                 (0)                -           -
217400   P   OTIS 14-1                                    -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
217500   P   DELL HHC 1-29                                -                -              52              -            -                  1            -                  (52)             -              -             -                  1                 -           -
217600   P   BRADLEY FED COM 2                            -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
217700   P   WIEDEL WCS 1-5                               116                 8         279               -            -                 (0)             39              (210)               17           -             -                 (0)                -           -
217800   P   JACOB 1-6                                    -                -              70              -            -                 (0)           -                  (70)             -              -             -                 (0)                -           -
217900   P   GREG WCS 1-18                                -                -              31              -            -                  0            -                  (31)             -              -             -                  0                 -           -
218000   P   ENGEBRETSON 1-8                              -                -            116               -            -                 (0)           -                 (116)             -              -             -                 (0)                -           -
218100   P   TRACY 1-18                                   149                11         313               -            -                  0              51              (226)               22           -             -                  0                 -           -
218200   P   HENRY 3-22 (ABANDONED)                       -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
218300   P   KATHRYN 1H-29                             24,749            1,737        9,740               607          -               -             8,414              4,251            3,712          4,251         3,712             -                    -       167,018
218400   P   BUTTERFINGER FEDERAL COM 1                   -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
218500   P   REX 1H-29                                 31,799            2,232        8,923               774          -               -            10,812              9,058            4,770          9,058         4,770             -                    -       192,978
218600   P   STEPHENS A-2                                 -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
218700   P   HENDERSHOT 7-5                               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
218800   P   CITY OF LEHIGH FEDERAL 21-1H                 541                29         248               146          -                  4            184                (71)               81           -             -                  4                 -           285
218900   P   KIMZEY 8-5                                   -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219000   P   RIVERSIDE 1-23                               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219100   P   RIVERSIDE 1-26                               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219200   P   EDDY FEE #1                                  -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219300   P   MOONEY 10-34                                 -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219400   P   VOGLE 11-34 (DRY)                            -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219500   P   ROBERTS RANCH 11-18                          -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219600   P   MOLLIE 1-8                                   -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219700   P   KEEDON 1-28                                  -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219800   P   BATTLE 1-28                                  -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
219900   P   CHESTER 1-33                                 -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220000   P   CODY 1-33                                    -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220100   P   BRONCHO 1-33                                 -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220200   P   TUBB ESTATE, JB NO 1, AKA 1-16               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220300   P   BLANCO NE DK 340M                            -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220400   P   VICTOR 1-1                                   -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220500   P   CODY 1-12 (SUSP $ ONLY)                      -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220600   P   FEDERAL 22 COM 4 BPO/NC                      -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220700   P   KIMBELING 2-19 (SUSP $ ONLY)                 -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220800   P   GRANDI 2                                     -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
220900   P   MCINTOSH EST 2-29 (SUSP $ ONLY               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221000   P   PENNZOIL FED COM 9-4 - KONA'S                -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221100   P   MICHAEL 1-32 (SUSP $ ONLY)                   -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221200   P   FORD 1-1 (SUSP $ ONLY)                       -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221300   P   ROMINE 1-8 (SUSP $ ONLY)                     -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221400   P   SALLY 1-32 (SUSP $ ONLY)                     -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221500   P   COCHRAN 1H-20                             17,912              696        5,829             2,404          108             584           6,090              2,200            2,687          2,200         2,200             584                  -        48,344
221600   P   HIDDEN ASSETS #1                             -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221700   P   NORTH MILL CREEK #3 COMPR PART               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221800   P   ELEVEN BAR 6-5                               -                -            -                 -            -               -               -                  -                -              -             -               -                    -           -
221900   P   ALAN 1H-33                                 1,412                99       4,903                 33         -               -               480             (4,103)             212            -             -               -                    -           -
                                                                            Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                          Page: 77 of 133


                                              Current Year   Ending          Cost or      A/Depletion    Undepleted         Cost           Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                     Well Name           Production    Reserves      Other Basis      at BOY         Cost         Depletion Rate    Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900    143,665,428     94,166,646     49,498,783                        3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
214500   P   WELLS 1-4                                 216          582         10,202          8,899          1,303       0.27103024             353          -            353              353            353         9,252             -
214600   P   STEPHENS #2                               -            -           22,080         22,880           (801)      0.00000000             -            -            -                -              -          22,880             -
214700   P   DALE 1-6                                  410        1,667         17,719         13,751          3,968       0.19760957             784          -            784              784            784        14,535             -
214800   P   EDDY 21 FED COM 2                         -            -            1,875            399          1,476       0.00000000             -            -            -                -              -             399             -
214900   P   HAL 1-12                                  146          192          4,581          4,635            (53)      0.43178356             -            -            -                -              -           4,635             -
215000   P   YATES 1-13                                -            -            7,178          6,705            474       0.00000000             -            -            -                -              -           6,705             -
215100   P   LORTON 2-7                                -            -            2,952               0         2,952       0.00000000             -            -            -                -              -                0            -
215200   P   STEPHENS 1-16                             135            20        11,885         12,369           (484)      0.87253372             -            -            -                -              -          12,369             -
215300   P   JOHNNY 1-10                               -            -           12,171          9,762          2,409       0.00000000             -            -            -                -              -           9,762             -
215400   P   MILKY WAY FEE 1                           -            -              399            399            -         0.00000000             -            -            -                -              -             399             -
215500   P   BERRY 1-15                                -            -           12,695          6,233          6,462       0.00000000             -            -            -                -              -           6,233             -
215600   P   MOUNDS FEDERAL COM 1                      -            -                 5           -                 5      0.00000000             -            -            -                -              -             -               -
215700   P   JOHNNY 2-10                               -            -            2,716          2,673              43      0.00000000             -            -            -                -              -           2,673             -
215800   P   MORGAN 1-19                               133          331         11,125          9,603          1,523       0.28576935             435          -            435              435            435        10,038             -
215900   P   BERRY 2-15                                174          134         12,004         12,004            -         0.56504012             -            -            -                -              -          12,004             -
216000   P   YATES 3-13                                -            -           22,734         22,332            402       0.00000000             -            -            -                -              -          22,332             -
216100   P   TRACY 2-18                                639        5,039         41,173         32,216          8,957       0.11260437           1,009          -          1,009            1,009          1,009        33,224             -
216200   P   BRADLEY FED COM 1 (BPO) PENN              -            -            6,025          6,025            -         0.00000000             -            -            -                -              -           6,025             -
216201   P   BRADLEY 14 FD CM (BPO) WFCMP              -            -             (278)           -             (278)      0.00000000             -            -            -                -              -             -               -
216202   P   BRADLEY 14 FD CM 1 (BPO) CISCO            -            -                 6           -                 6      0.00000000             -            -            -                -              -             -               -
216300   P   GATES HHC 1-19                            -            -           17,556         15,790          1,766       0.00000000             -            -            -                -              -          15,790             -
216400   P   TRUMP HHC 1-18                            -            -           12,488          7,708          4,779       0.00000000             -            -            -                -              -           7,708             -
216500   P   BERRY HHC 3-15                            -            -            5,718          5,136            582       0.00000000             -            -            -                -              -           5,136             -
216600   P   OPRAH HHC 1-17                            -            -            7,706          4,199          3,506       0.00000000             -            -            -                -              -           4,199             -
216700   P   HICKORY HILLS 1-25                        -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
216800   P   PRINCESS 4H-14                            -            -            4,505          4,407              98      0.00000000             -            -            -                -              -           4,407             -
216900   P   PRINCESS 3-14                             -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
217000   P   COOPER 3-7                                -            -           13,693         11,514          2,179       0.00000000             -            -            -                -              -          11,514             -
217100   P   GATES HHC 2-19                            -            -           22,508         12,663          9,845       0.00000000             -            -            -                -              -          12,663             -
217200   P   BUFFET HHC 1-20                           -            -           17,116         12,123          4,994       0.00000000             -            -            -                -              -          12,123             -
217300   P   LUCAS HHC 1-33                            -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
217400   P   OTIS 14-1                                 -            -              394            138            256       0.00000000             -            -            -                -              -             138             -
217500   P   DELL HHC 1-29                             -            -           13,694         11,433          2,261       0.00000000             -            -            -                -              -          11,433             -
217600   P   BRADLEY FED COM 2                         -            -                43           -                43      0.00000000             -            -            -                -              -             -               -
217700   P   WIEDEL WCS 1-5                            -            -            5,572          2,296          3,276       0.00000000             -            -            -                -              -           2,296             -
217800   P   JACOB 1-6                                 -            -            4,541          2,896          1,645       0.00000000             -            -            -                -              -           2,896             -
217900   P   GREG WCS 1-18                             -            -            3,308              12         3,295       0.00000000             -            -            -                -              -               12            -
218000   P   ENGEBRETSON 1-8                           -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
218100   P   TRACY 1-18                                -            -           37,348         35,468          1,880       0.00000000             -            -            -                -              -          35,468             -
218200   P   HENRY 3-22 (ABANDONED)                    -            -              306            -              306       0.00000000             -            -            -                -              -             -               -
218300   P   KATHRYN 1H-29                          19,566      147,453          7,937          7,937            -         0.11714614             -            -            -              3,712            -           7,937             -
218400   P   BUTTERFINGER FEDERAL COM 1                -            -            6,290          6,290            -         0.00000000             -            -            -                -              -           6,290             -
218500   P   REX 1H-29                              24,942      168,036         16,908         16,908            -         0.12924851             -            -            -              4,770            -          16,908             -
218600   P   STEPHENS A-2                              -            -            7,441          2,468          4,973       0.00000000             -            -            -                -              -           2,468             -
218700   P   HENDERSHOT 7-5                            -            -           (7,521)           -           (7,521)      0.00000000             -            -            -                -              -             -               -
218800   P   CITY OF LEHIGH FEDERAL 21-1H              153          132         29,710         24,751          4,959       0.53775174           2,667          -          2,667            2,667          2,667        27,418             -
218900   P   KIMZEY 8-5                                -            -           (5,274)           -           (5,274)      0.00000000             -            -            -                -              -             -               -
219000   P   RIVERSIDE 1-23                            -            -              (25)           -              (25)      0.00000000             -            -            -                -              -             -               -
219100   P   RIVERSIDE 1-26                            -            -                 6              0              6      0.00000000             -            -            -                -              -                0            -
219200   P   EDDY FEE #1                               -            -           (6,087)           -           (6,087)      0.00000000             -            -            -                -              -             -               -
219300   P   MOONEY 10-34                              -            -          (27,017)           -          (27,017)      0.00000000             -            -            -                -              -             -               -
219400   P   VOGLE 11-34 (DRY)                         -            -                 6           -                 6      0.00000000             -            -            -                -              -             -               -
219500   P   ROBERTS RANCH 11-18                       -            -             (997)             90        (1,087)      0.00000000             -            -            -                -              -               90            -
219600   P   MOLLIE 1-8                                -            -             (189)           -             (189)      0.00000000             -            -            -                -              -             -               -
219700   P   KEEDON 1-28                               -            -             (407)           -             (407)      0.00000000             -            -            -                -              -             -               -
219800   P   BATTLE 1-28                               -            -           (4,058)           -           (4,058)      0.00000000             -            -            -                -              -             -               -
219900   P   CHESTER 1-33                              -            -          (11,712)           -          (11,712)      0.00000000             -            -            -                -              -             -               -
220000   P   CODY 1-33                                 -            -           (1,070)           -           (1,070)      0.00000000             -            -            -                -              -             -               -
220100   P   BRONCHO 1-33                              -            -             (337)           -             (337)      0.00000000             -            -            -                -              -             -               -
220200   P   TUBB ESTATE, JB NO 1, AKA 1-16            -            -            2,294          2,294            -         0.00000000             -            -            -                -              -           2,294             -
220300   P   BLANCO NE DK 340M                         -            -             (973)              0          (973)      0.00000000             -            -            -                -              -                0            -
220400   P   VICTOR 1-1                                -            -              (35)           -              (35)      0.00000000             -            -            -                -              -             -               -
220500   P   CODY 1-12 (SUSP $ ONLY)                   -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
220600   P   FEDERAL 22 COM 4 BPO/NC                   -            -           17,486          5,939         11,548       0.00000000             -            -            -                -              -           5,939             -
220700   P   KIMBELING 2-19 (SUSP $ ONLY)              -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
220800   P   GRANDI 2                                  -            -           43,379            -           43,379       0.00000000             -            -            -                -              -             -               -
220900   P   MCINTOSH EST 2-29 (SUSP $ ONLY            -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
221000   P   PENNZOIL FED COM 9-4 - KONA'S             -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
221100   P   MICHAEL 1-32 (SUSP $ ONLY)                -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
221200   P   FORD 1-1 (SUSP $ ONLY)                    -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
221300   P   ROMINE 1-8 (SUSP $ ONLY)                  -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
221400   P   SALLY 1-32 (SUSP $ ONLY)                  -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
221500   P   COCHRAN 1H-20                           5,768       42,575        755,728        455,188        300,540       0.11931682          35,859          -         35,859           35,859         35,859       491,048               95
221600   P   HIDDEN ASSETS #1                          -            -           76,570         77,303           (733)      0.00000000             -            -            -                -              -          77,303             -
221700   P   NORTH MILL CREEK #3 COMPR PART            -            -              -              -              -         0.00000000             -            -            -                -              -             -               -
221800   P   ELEVEN BAR 6-5                            -            -             (110)           -             (110)      0.00000000             -            -            -                -              -             -               -
221900   P   ALAN 1H-33                                -            -            8,949          8,946               3      0.00000000             -            -            -                -              -           8,946             -
                                                                                  Case: 20-13664                        Doc: 57-1               Filed: 12/02/20                    Page: 78 of 133


                                              Oil, Gas & Liquid                                                                               Allocated       Net Income        % of Gross      % of Net      Statutory        AMT               AMT           Beginning
 Well#                         Well Name           Sales          Total GPT       LOE         Other Deducts     IDC         Depreciation      Overhead      Before Depletion     Income         Income        Depletion     Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942    4,185,533         587,541       4,285,289        (1,121,215)       1,890,580      3,754,174     1,408,844         587,541                  -    38,457,253
222000   P   FRANCIS FEE 1                                -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
222100   P   LORTON 2-10                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
222200   P   BUTTERFINGER FEE COM 2                       -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
222300   P   WILLIAMS 12 #1, CV RA SUI                    -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
222400   P   LOUISE FEE 1 & 2                             -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
222500   P   LOTT 1-26                                    -                -              0              -            -                  0            -                   (0)            -              -             -                  0                 -           -
222600   P   NUTRAGEOUS FEDERAL 1 (NOT CANA               -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
222700   P   LORTON 2-26                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
222800   P   LOTT 3-26                                      1                 0           3              -            -                  0              0                 (3)               0           -             -                  0                 -           -
222900   P   LOTT 4-26                                      0              -              0              -            -               -                 0                 (0)               0           -             -               -                    -           -
223000   P   HILL, A.G. 1-25                              -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
223100   P   ALEXANDER 1-25                               -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
223200   P   GRACE 1H-7                                 1,893              138        3,755                20         -               -               644            (2,664)             284            -             -               -                    -           -
223300   P   LILLIE 1H-13                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
223400   P   COLE 1H-13                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
223500   P   DALE 1H-13                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
223600   P   TINA 1H-13                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
223700   P   GEORGE 1H-14                                 -                -            -                -            -                 (0)           -                    0             -                0           -                 (0)                -           -
223800   P   MARY 1H-14                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
223900   P   SHARON 1H-14                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224000   P   MILO 1H-14                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224100   P   URQUHART 36-5                                -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224200   P   JORDAN 1H-18 (DRY)                           -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224300   P   ALBERT 1H-18                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224400   P   TWIX FEE COM 1 (NOT CANAAN'S)                -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224500   P   RUTH 1H-18                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224600   P   DESTA 1H-18                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224700   P   FLOYD 1H-18                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
224800   P   JC 3H-10                                       0              -              1                 0         -               -                 0                 (1)               0           -             -               -                    -           -
224900   P   JC 3-10                                        1                 0           2                 0         -               -                 0                 (1)               0           -             -               -                    -           -
225000   P   CHASE 11 FEDERAL COM 002                     -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225100   P   ELOISE 1H-25                              10,871              764        5,702              269          -                 24          3,696               416            1,631            416           416               24                 -        35,918
225200   P   KRISTY 1H-25                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225300   P   CHERIE 1H-25                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225400   P   SUMMER 1H-25                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225500   P   THEDA 1H-26                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225600   P   AUDREY 1H-26                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225700   P   GINGER 1H-26-DO NOT USE                      -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225800   P   LAHOMA 1H-26                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
225900   P   DESSIE 1H-35                                 -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
226000   P   PECOS RIVER 14 #1                            -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
226100   P   RICK 1H-35                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
226200   P   MILKY WAY FEE 2 BPO (P&A)                    -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
226300   P   EUAL 2H-33                                   656                46       3,194                17         -               -               223            (2,823)               98           -             -               -                    -           -
226400   P   FEDERAL RR COM 2 (BPO/NC)                    -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
226500   P   PAIGE 1H-33                                2,665              187        2,730                68         -               -               906            (1,226)             400            -             -               -                    -           -
226600   P   RUTHIE FEE 1 (P&A)                           -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
226700   P   ELMER 1H-32                                2,627              184        3,214                64         -               100             893            (1,829)             394            -             -               100                  -           -
226800   P   FOBB A & B                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
226900   P   KENZIE 1H-32                                 724                51       3,214                16         -               -               246            (2,803)             109            -             -               -                    -           -
227000   P   GRANDI 22 3                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
227100   P   CODEY 1H-31                                8,634              605        5,335              220          -                 79          2,935              (542)           1,295            -             -                 79                 -           -
227200   P   HIDDEN ASSETS #2                             -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
227300   P   MADISON 1H-27                             22,719            1,595        3,556              552          -               -             7,724             9,293            3,408          9,293         3,408             -                    -       156,753
227400   P   TELLTALE 11 FED 1                            -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
227500   P   HORSE CREEK 1-8 - NOT CANAAN'S               -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
227600   P   ANNA 1H-27                                   -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
227700   P   JANET 1H-27                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
227800   P   JULIE 1H-36                               10,380              731       10,209              250          -               -             3,529            (4,339)           1,557            -             -               -                    -           -
227900   P   LETHA 1H-36                                5,058              356        7,696              128          -                 95          1,720            (4,936)             759            -             -                 95                 -           -
228000   P   CIMARRON 23 FED 1                            -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
228100   P   ALMA 1H-1                                  5,704              400        3,364              147          -               -             1,939              (146)             856            -             -               -                    -           -
228200   P   APPERSON 30-11-30 #4                         -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
228300   P   NATTIE GANN 1H-01                         18,521            1,300        3,956              459          -               -             6,297             6,510            2,778          6,510         2,778             -                    -        67,900
228400   P   BAR W FEE 1 & 2                              -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
228401   P   BAR W FEE 1                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
228402   P   BAR W FEE 2                                  -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
228500   P   EVELYN 1H-02                               2,086              147        7,960                51         -               -               709            (6,781)             313            -             -               -                    -           -
228600   P   BLANCO, NE DK 49M                            -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
228700   P   KYLE 1H-02                                 1,135                80       3,214                28         -               -               386            (2,572)             170            -             -               -                    -           -
228800   P   SMITH FED GAS COM 2                          -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
228900   P   RACHEL 1H-8                                5,455              383        3,203              133          -                 (2)         1,855              (117)             818            -             -                 (2)                -           -
229000   P   SMITH FED GAS COM 3                          -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
229100   P   PATSY 1H-8-do not use                        -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
229200   P   SMITH FED GAS COM 4                          -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
229300   P   JUNE 1H-8                                  2,683              188        9,156                69         -               -               912            (7,642)             402            -             -               -                    -           -
229400   P   MALONE ASA FED COM 1                         -                -            -                -            -               -               -                 -                -              -             -               -                    -           -
                                                                           Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                            Page: 79 of 133


                                              Current Year   Ending         Cost or       A/Depletion    Undepleted          Cost           Cost          Cost Depl    Adj Cost         Allowable     Non-Excess      A/Depletion     Exess IDC
 Well#                         Well Name       Production    Reserves     Other Basis       at BOY         Cost          Depletion Rate    Depletion      Adjustment   Depletion        Depletion      Depletion        at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428      94,166,646     49,498,783                         3,738,727           -      3,738,727         4,906,184      3,867,772     98,034,417       3,680,310
100000
222000   P   FRANCIS FEE 1                             -            -          11,053           8,472          2,581        0.00000000             -             -            -                 -              -            8,472             -
222100   P   LORTON 2-10                               -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
222200   P   BUTTERFINGER FEE COM 2                    -            -          32,024          14,586         17,438        0.00000000             -             -            -                 -              -           14,586             -
222300   P   WILLIAMS 12 #1, CV RA SUI                 -            -             254             169              86       0.00000000             -             -            -                 -              -              169             -
222400   P   LOUISE FEE 1 & 2                          -            -          (1,294)          3,490         (4,783)       0.00000000             -             -            -                 -              -            3,490             -
222500   P   LOTT 1-26                                 -            -             587             385            202        0.00000000             -             -            -                 -              -              385             -
222600   P   NUTRAGEOUS FEDERAL 1 (NOT CANA            -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
222700   P   LORTON 2-26                               -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
222800   P   LOTT 3-26                                 -            -               (2)           -                (2)      0.00000000             -             -            -                 -              -              -               -
222900   P   LOTT 4-26                                 -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
223000   P   HILL, A.G. 1-25                           -            -             (56)            -              (56)       0.00000000             -             -            -                 -              -              -               -
223100   P   ALEXANDER 1-25                            -            -               14               4             10       0.00000000             -             -            -                 -              -                 4            -
223200   P   GRACE 1H-7                                -            -          19,674          19,674            -          0.00000000             -             -            -                 -              -           19,674             -
223300   P   LILLIE 1H-13                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
223400   P   COLE 1H-13                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
223500   P   DALE 1H-13                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
223600   P   TINA 1H-13                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
223700   P   GEORGE 1H-14                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
223800   P   MARY 1H-14                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
223900   P   SHARON 1H-14                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
224000   P   MILO 1H-14                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
224100   P   URQUHART 36-5                             -            -                6            -                 6       0.00000000             -             -            -                 -              -              -               -
224200   P   JORDAN 1H-18 (DRY)                        -            -          78,386             -           78,386        0.00000000             -             -            -                 -              -              -               -
224300   P   ALBERT 1H-18                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
224400   P   TWIX FEE COM 1 (NOT CANAAN'S)             -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
224500   P   RUTH 1H-18                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
224600   P   DESTA 1H-18                               -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
224700   P   FLOYD 1H-18                               -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
224800   P   JC 3H-10                                  -            -           8,905           8,361            544        0.00000000             -             -            -                 -              -            8,361             -
224900   P   JC 3-10                                   -            -             123               53             70       0.00000000             -             -            -                 -              -                53            -
225000   P   CHASE 11 FEDERAL COM 002                  -            -           8,259           9,124           (865)       0.00000000             -             -            -                 -              -            9,124             -
225100   P   ELOISE 1H-25                            9,164       26,753        14,583          14,513              69       0.25515213               18          -              18              416              69        14,583             -
225200   P   KRISTY 1H-25                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
225300   P   CHERIE 1H-25                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
225400   P   SUMMER 1H-25                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
225500   P   THEDA 1H-26                               -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
225600   P   AUDREY 1H-26                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
225700   P   GINGER 1H-26-DO NOT USE                   -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
225800   P   LAHOMA 1H-26                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
225900   P   DESSIE 1H-35                              -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
226000   P   PECOS RIVER 14 #1                         -            -         141,725          91,301         50,425        0.00000000             -             -            -                 -              -           91,301             -
226100   P   RICK 1H-35                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
226200   P   MILKY WAY FEE 2 BPO (P&A)                 -            -            (521)              82          (603)       0.00000000             -             -            -                 -              -                82            -
226300   P   EUAL 2H-33                                -            -          12,683          12,680               3       0.00000000             -             -            -                 -              -           12,680             -
226400   P   FEDERAL RR COM 2 (BPO/NC)                 -            -           1,076               78           999        0.00000000             -             -            -                 -              -                78            -
226500   P   PAIGE 1H-33                               -            -           6,015           6,015            -          0.00000000             -             -            -                 -              -            6,015             -
226600   P   RUTHIE FEE 1 (P&A)                        -            -            (394)            432           (826)       0.00000000             -             -            -                 -              -              432             -
226700   P   ELMER 1H-32                               -            -           5,046           3,833          1,213        0.00000000             -             -            -                 -              -            3,833             -
226800   P   FOBB A & B                                -            -            (233)            -             (233)       0.00000000             -             -            -                 -              -              -               -
226900   P   KENZIE 1H-32                              -            -          11,795          11,309            486        0.00000000             -             -            -                 -              -           11,309             -
227000   P   GRANDI 22 3                               -            -         435,902         433,463          2,438        0.00000000             -             -            -                 -              -          433,463             -
227100   P   CODEY 1H-31                               -            -          11,977          11,972               6       0.00000000             -             -            -                 -              -           11,972             -
227200   P   HIDDEN ASSETS #2                          -            -          68,875          69,096           (221)       0.00000000             -             -            -                 -              -           69,096             -
227300   P   MADISON 1H-27                          17,969      138,784         5,477           5,477            -          0.11463336             -             -            -               3,408            -            5,477             -
227400   P   TELLTALE 11 FED 1                         -            -           3,261           5,054         (1,793)       0.00000000             -             -            -                 -              -            5,054             -
227500   P   HORSE CREEK 1-8 - NOT CANAAN'S            -            -                6            -                 6       0.00000000             -             -            -                 -              -              -               -
227600   P   ANNA 1H-27                                -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
227700   P   JANET 1H-27                               -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
227800   P   JULIE 1H-36                               -            -          11,011          11,011            -          0.00000000             -             -            -                 -              -           11,011             -
227900   P   LETHA 1H-36                               -            -          11,289          11,289            -          0.00000000             -             -            -                 -              -           11,289             -
228000   P   CIMARRON 23 FED 1                         -            -           3,297           1,320          1,977        0.00000000             -             -            -                 -              -            1,320             -
228100   P   ALMA 1H-1                                 -            -          26,807          26,807            -          0.00000000             -             -            -                 -              -           26,807             -
228200   P   APPERSON 30-11-30 #4                      -            -          30,551          20,373         10,178        0.00000000             -             -            -                 -              -           20,373             -
228300   P   NATTIE GANN 1H-01                      14,938       52,962        12,252          12,252            -          0.22000099             -             -            -               2,778            -           12,252             -
228400   P   BAR W FEE 1 & 2                           -            -          (3,658)            -           (3,658)       0.00000000             -             -            -                 -              -              -               -
228401   P   BAR W FEE 1                               -            -             (76)            -              (76)       0.00000000             -             -            -                 -              -              -               -
228402   P   BAR W FEE 2                               -            -             (13)            -              (13)       0.00000000             -             -            -                 -              -              -               -
228500   P   EVELYN 1H-02                              -            -           6,666           6,666            -          0.00000000             -             -            -                 -              -            6,666             -
228600   P   BLANCO, NE DK 49M                         -            -               62            -                62       0.00000000             -             -            -                 -              -              -               -
228700   P   KYLE 1H-02                                -            -           9,615           9,615            -          0.00000000             -             -            -                 -              -            9,615             -
228800   P   SMITH FED GAS COM 2                       -            -            (912)            -             (912)       0.00000000             -             -            -                 -              -              -               -
228900   P   RACHEL 1H-8                               -            -           8,701           8,686              15       0.00000000             -             -            -                 -              -            8,686             -
229000   P   SMITH FED GAS COM 3                       -            -            (912)            -             (912)       0.00000000             -             -            -                 -              -              -               -
229100   P   PATSY 1H-8-do not use                     -            -             -               -              -          0.00000000             -             -            -                 -              -              -               -
229200   P   SMITH FED GAS COM 4                       -            -            (912)            -             (912)       0.00000000             -             -            -                 -              -              -               -
229300   P   JUNE 1H-8                                 -            -          21,029          21,010              19       0.00000000             -             -            -                 -              -           21,010             -
229400   P   MALONE ASA FED COM 1                      -            -            (912)            -             (912)       0.00000000             -             -            -                 -              -              -               -
                                                                               Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                   Page: 80 of 133


                                           Oil, Gas & Liquid                                                                              Allocated       Net Income       % of Gross     % of Net      Statutory        AMT              AMT           Beginning
 Well#                       Well Name          Sales          Total GPT       LOE         Other Deducts     IDC         Depreciation     Overhead      Before Depletion    Income        Income        Depletion     Depreciation     Adjustment       Reserves


                                                12,603,869          361,520    2,288,049        2,016,942    4,185,533         587,541      4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                 -    38,457,253
229500   P   JACK 1H-8                               5,607              394       11,847              133          -               -            1,906            (8,674)            841           -             -               -                   -           -
229600   P   MALONE ASA FED COM 2                      -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
229700   P   DEDE 1H-34                              1,609              113        3,277                39         -               -              547            (2,368)            241           -             -               -                   -           -
229800   P   MALONE ASA FED COM 3                      -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
229900   P   STIPE 1-31                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230000   P   BAR W FEE 3, 4 & 5 (APO)                  -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230001   P   BAR W FEE 3                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230002   P   BAR W FEE 4                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230003   P   BAR W FEE 5                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230100   P   PRINCESS 4-14 (P&A 6/19/06)               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230200   P   CHARLES FEE 1 (APO)                       -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230300   P   MILLER TROY 4-16                          -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230400   P   SL 2220 (5900 B SUG) HML                  -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230500   P   BENTLEY 1-5                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230600   P   A CROSS RANCH 1-30                        -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230700   P   CROW 2-8                                  -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230800   P   ADAMS O 1-27                              -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
230900   P   NINETTE 1H-7                            4,157              292        3,325              101          -               -            1,413              (974)            624           -             -               -                   -           -
231000   P   ADAMS Q                                   -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231100   P   ANITA 1H-7                              1,346                94       4,271                36         -               -              458            (3,513)            202           -             -               -                   -           -
231200   P   ADAMS R                                   -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231300   P   OMER 1H-7                                 -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231400   P   ADAMS S                                   -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231500   P   PAT 1H-12                                 -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231600   P   ANDERSON A 1-32                           -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231700   P   OLYVE 1H-12                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231800   P   ANN 1-34                                  -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
231900   P   ORIN 1H-12                             13,692              961        4,768              328          -               -            4,655             2,978           2,054         2,978         2,054             -                   -       148,172
232000   P   ARNETT, C O 1-17                          -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232100   P   MINA 1H-4                                 -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232200   P   ATKINS 1-4 (WBO)                          -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232300   P   OLIVER 1H-4                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232400   P   BAKER 13-1 & 13-2                         -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232401   P   BAKER 13-1                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232402   P   BAKER 13-2                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232500   P   BLANCO, NE DK 19M                         -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232600   P   BAKER 1-10                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232700   P   CORBEN 1H-5                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232800   P   BAKER 2-29                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
232900   P   GAGE 1H-5                                 -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233000   P   BAKER 3-33                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233100   P   JENNA 1H-5                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233200   P   BALLEW 1-8                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233400   P   BAMA 6-27                                 -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233500   P   VIRGINIA 1H-6                             -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233600   P   BAMA 7-27                                 -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233700   P   JANICE 1H-6                               -                -          2,617              -            -              (454)           -              (2,162)            -             -             -              (454)                -           -
233800   P   BAMA 9                                    -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
233900   P   VIRGIE 1H-6                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234000   P   BAR K RANCH                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234100   P   GAGE 1H-6                              14,471            1,019        7,454              329          -               -            4,920               750           2,171           750           750             -                   -           -
234200   P   BARBY 1                                   -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234300   P   JAVIN 1H-8                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234400   P   BARNES 1-35                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234500   P   RANDY BROWN 1H-8                          -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234600   P   BARNES 1-36                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234700   P   JOEY 1H-8                                 -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234800   P   BARNES 2-35                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
234900   P   COBBY 1H-8                             26,093            1,831        4,170              641          -                 67         8,872            10,513           3,914        10,513         3,914               67                -       124,083
235000   P   EDWARD BARRETT                            -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235100   P   BARRY 1H-13                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235200   P   BARRINGTON 1-2                            -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235300   P   STEHR 1-12H                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235400   P   BASHARA, MIKE 2-6                         -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235500   P   BRAUM 3-15                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235600   P   BAUER 1-14                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235700   P   USA 2-31H (NOT DRILLED)                   -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235800   P   BEAL 2 [SOLD 4/1/07]                      -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
235900   P   GRAND ROXY HHC 1-17                       -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236000   P   BEAVER 1                                  -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236100   P   CAROLYN JO 1-25                           -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236200   P   BELCHER 1-25                              -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236300   P   BROCK 1H-23                               -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236400   P   BENNIGHT 1 & 2-27                         -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236401   P   BENNIGHT 1-27                             -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236402   P   BENNIGHT 2-27                             -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
236500   P   LANE 1H-23                                -                -            -                -            -               -              -                 -               -             -             -               -                   -           -
                                                                        Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                          Page: 81 of 133


                                           Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost           Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name      Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                              4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
229500   P   JACK 1H-8                              -            -           6,897          6,874              23      0.00000000             -            -            -                -              -           6,874             -
229600   P   MALONE ASA FED COM 2                   -            -            (912)           -             (912)      0.00000000             -            -            -                -              -             -               -
229700   P   DEDE 1H-34                             -            -          13,006         13,006            -         0.00000000             -            -            -                -              -          13,006             -
229800   P   MALONE ASA FED COM 3                   -            -            (912)           -             (912)      0.00000000             -            -            -                -              -             -               -
229900   P   STIPE 1-31                             -            -           7,000            -            7,000       0.00000000             -            -            -                -              -             -               -
230000   P   BAR W FEE 3, 4 & 5 (APO)               -            -               6            -                 6      0.00000000             -            -            -                -              -             -               -
230001   P   BAR W FEE 3                            -            -            (912)           -             (912)      0.00000000             -            -            -                -              -             -               -
230002   P   BAR W FEE 4                            -            -            (912)           -             (912)      0.00000000             -            -            -                -              -             -               -
230003   P   BAR W FEE 5                            -            -            (912)           -             (912)      0.00000000             -            -            -                -              -             -               -
230100   P   PRINCESS 4-14 (P&A 6/19/06)            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
230200   P   CHARLES FEE 1 (APO)                    -            -          (2,302)           -           (2,302)      0.00000000             -            -            -                -              -             -               -
230300   P   MILLER TROY 4-16                       -            -             (77)           -              (77)      0.00000000             -            -            -                -              -             -               -
230400   P   SL 2220 (5900 B SUG) HML               -            -               6            -                 6      0.00000000             -            -            -                -              -             -               -
230500   P   BENTLEY 1-5                            -            -         (38,147)           -          (38,147)      0.00000000             -            -            -                -              -             -               -
230600   P   A CROSS RANCH 1-30                     -            -           9,397          3,360          6,037       0.00000000             -            -            -                -              -           3,360             -
230700   P   CROW 2-8                               -            -          (1,543)             63        (1,606)      0.00000000             -            -            -                -              -               63            -
230800   P   ADAMS O 1-27                           -            -          12,750          7,816          4,934       0.00000000             -            -            -                -              -           7,816             -
230900   P   NINETTE 1H-7                           -            -          24,171         24,171            -         0.00000000             -            -            -                -              -          24,171             -
231000   P   ADAMS Q                                -            -          11,131          3,250          7,880       0.00000000             -            -            -                -              -           3,250             -
231100   P   ANITA 1H-7                             -            -           9,034          9,034            -         0.00000000             -            -            -                -              -           9,034             -
231200   P   ADAMS R                                -            -           6,411          1,343          5,068       0.00000000             -            -            -                -              -           1,343             -
231300   P   OMER 1H-7                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
231400   P   ADAMS S                                -            -            (287)           -             (287)      0.00000000             -            -            -                -              -             -               -
231500   P   PAT 1H-12                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
231600   P   ANDERSON A 1-32                        -            -          48,255         12,089         36,166       0.00000000             -            -            -                -              -          12,089             -
231700   P   OLYVE 1H-12                            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
231800   P   ANN 1-34                               -            -           6,344          5,463            881       0.00000000             -            -            -                -              -           5,463             -
231900   P   ORIN 1H-12                          10,644      137,528         3,881          3,881            -         0.07183464             -            -            -              2,054            -           3,881             -
232000   P   ARNETT, C O 1-17                       -            -           3,959              10         3,949       0.00000000             -            -            -                -              -               10            -
232100   P   MINA 1H-4                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
232200   P   ATKINS 1-4 (WBO)                       -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
232300   P   OLIVER 1H-4                            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
232400   P   BAKER 13-1 & 13-2                      -            -           2,335          2,588           (253)      0.00000000             -            -            -                -              -           2,588             -
232401   P   BAKER 13-1                             -            -             505            294            211       0.00000000             -            -            -                -              -             294             -
232402   P   BAKER 13-2                             -            -               6            -                 6      0.00000000             -            -            -                -              -             -               -
232500   P   BLANCO, NE DK 19M                      -            -            (807)              0          (807)      0.00000000             -            -            -                -              -                0            -
232600   P   BAKER 1-10                             -            -           3,715          2,736            978       0.00000000             -            -            -                -              -           2,736             -
232700   P   CORBEN 1H-5                            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
232800   P   BAKER 2-29                             -            -          11,708         16,334         (4,626)      0.00000000             -            -            -                -              -          16,334             -
232900   P   GAGE 1H-5                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
233000   P   BAKER 3-33                             -            -          15,647          4,407         11,241       0.00000000             -            -            -                -              -           4,407             -
233100   P   JENNA 1H-5                             -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
233200   P   BALLEW 1-8                             -            -          10,368          2,632          7,736       0.00000000             -            -            -                -              -           2,632             -
233400   P   BAMA 6-27                              -            -          17,178          2,576         14,602       0.00000000             -            -            -                -              -           2,576             -
233500   P   VIRGINIA 1H-6                          -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
233600   P   BAMA 7-27                              -            -           1,875            339          1,536       0.00000000             -            -            -                -              -             339             -
233700   P   JANICE 1H-6                            -            -           6,017            609          5,408       0.00000000             -            -            -                -              -             609             -
233800   P   BAMA 9                                 -            -           1,918            592          1,325       0.00000000             -            -            -                -              -             592             -
233900   P   VIRGIE 1H-6                            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
234000   P   BAR K RANCH                            -            -          23,649          4,548         19,101       0.00000000             -            -            -                -              -           4,548             -
234100   P   GAGE 1H-6                              -            -           5,929          5,929            -         0.00000000             -            -            -                750            -           5,929             -
234200   P   BARBY 1                                -            -          41,743          7,608         34,135       0.00000000             -            -            -                -              -           7,608             -
234300   P   JAVIN 1H-8                             -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
234400   P   BARNES 1-35                            -            -           9,881          9,856              25      0.00000000             -            -            -                -              -           9,856             -
234500   P   RANDY BROWN 1H-8                       -            -          12,276            -           12,276       0.00000000             -            -            -                -              -             -               -
234600   P   BARNES 1-36                            -            -           7,720          1,100          6,619       0.00000000             -            -            -                -              -           1,100             -
234700   P   JOEY 1H-8                              -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
234800   P   BARNES 2-35                            -            -           4,692            153          4,539       0.00000000             -            -            -                -              -             153             -
234900   P   COBBY 1H-8                          20,425      103,657        14,198         14,198            -         0.16461147             -            -            -              3,914            -          14,198             -
235000   P   EDWARD BARRETT                         -            -           4,789          2,892          1,897       0.00000000             -            -            -                -              -           2,892             -
235100   P   BARRY 1H-13                            -            -             -              -              -         0.00000000             -            -            -                -              -             -               -
235200   P   BARRINGTON 1-2                         -            -           8,914          1,703          7,211       0.00000000             -            -            -                -              -           1,703             -
235300   P   STEHR 1-12H                            -            -         (10,867)           -          (10,867)      0.00000000             -            -            -                -              -             -               -
235400   P   BASHARA, MIKE 2-6                      -            -           6,467          1,080          5,387       0.00000000             -            -            -                -              -           1,080             -
235500   P   BRAUM 3-15                             -            -          (3,735)           -           (3,735)      0.00000000             -            -            -                -              -             -               -
235600   P   BAUER 1-14                             -            -           9,984          6,536          3,448       0.00000000             -            -            -                -              -           6,536             -
235700   P   USA 2-31H (NOT DRILLED)                -            -               6            -                 6      0.00000000             -            -            -                -              -             -               -
235800   P   BEAL 2 [SOLD 4/1/07]                   -            -          12,843            328         12,515       0.00000000             -            -            -                -              -             328             -
235900   P   GRAND ROXY HHC 1-17                    -            -             128            -              128       0.00000000             -            -            -                -              -             -               -
236000   P   BEAVER 1                               -            -          (2,328)         3,367         (5,695)      0.00000000             -            -            -                -              -           3,367             -
236100   P   CAROLYN JO 1-25                        -            -            (337)           -             (337)      0.00000000             -            -            -                -              -             -               -
236200   P   BELCHER 1-25                           -            -           6,880          1,335          5,545       0.00000000             -            -            -                -              -           1,335             -
236300   P   BROCK 1H-23                            -            -           1,562            -            1,562       0.00000000             -            -            -                -              -             -               -
236400   P   BENNIGHT 1 & 2-27                      -            -           2,005          5,721         (3,716)      0.00000000             -            -            -                -              -           5,721             -
236401   P   BENNIGHT 1-27                          -            -               7            -                 7      0.00000000             -            -            -                -              -             -               -
236402   P   BENNIGHT 2-27                          -            -               6            -                 6      0.00000000             -            -            -                -              -             -               -
236500   P   LANE 1H-23                             -            -           1,562            -            1,562       0.00000000             -            -            -                -              -             -               -
                                                                                  Case: 20-13664                         Doc: 57-1             Filed: 12/02/20                     Page: 82 of 133


                                              Oil, Gas & Liquid                                                                              Allocated        Net Income        % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name             Sales          Total GPT       LOE          Other Deducts     IDC         Depreciation    Overhead       Before Depletion     Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049         2,016,942    4,185,533         587,541     4,285,289         (1,121,215)       1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
236600   P   BENNIGHT 1-28                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
236700   P   LIANNE 1H-23                                 -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
236800   P   BENNIGHT 2-28                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
236900   P   FRANKLIN 1H-23                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237000   P   BENNIGHT 3-28                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237100   P   BANSHEE 1H-24                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237200   P   BERRYMAN 1-2                                 -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237300   P   BELA 1H-24                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237400   P   BERTIE #1                                    -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237500   P   BORIS 1H-24                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237600   P   BIBB, A D 1, 1A , 2, 3                       -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237700   P   CARRIE 1H-24                                 -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237800   P   BLACK WOLF 1-28                              -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
237900   P   BLANCO NE DK 306M                            -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238000   P   BLACKWOLF 2-28                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238100   P   WRIGHT MATERIALS #3 ST #3                    -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238200   P   BLAIR-PAIN 1-8                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238300   P   BLANCO NE DK PA 25TH EXPANSION               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238400   P   BLANCHE 1-26                                 -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238500   P   HAY 12-34                                    -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238600   P   BOATWRIGHT, IRA 2                            -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238700   P   COAL CREEK 23-1H                               49                3           76                 9         -                 4             17               (60)               7           -             -                 4                -           -
238800   P   BOGGES 2-29                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
238900   P   MAYA 1-33                                      60                4       2,620                  1         -               -               20            (2,586)               9           -             -               -                  -           -
239000   P   BOHLMANN A 1-22                              -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
239100   P   NELLIE 1-16                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
239200   P   BOHLMANN B                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
239300   P   ELVIRA 1-10                                4,167              293        2,619                 98         -               -           1,417               (260)             625           -             -               -                  -           -
239400   P   BOLLINGER 1-22                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
239500   P   MERLIN 1-10                                4,748              335        2,571                 90         -                 0         1,614                137              712           137           137               0                -           -
239600   P   BOWEN, JOE                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
239700   P   MOULTON 1-2                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
239800   P   BRANCH B 1-24                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
239900   P   JADE 1H-32                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240000   P   BRAUM 1-13                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240100   P   HENDERSHOT 9-5                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240200   P   BRISCOE 5-1 C & 5-2                          -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240201   P   BRISCOE 5-1C                                 -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240202   P   BRISCOE 5-2                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240300   P   BLANCO NE DK 342P                            -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240400   P   BRISCOE 5-4                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240500   P   BLANCO NE DK 47M                             -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240600   P   BROADBENT 1-25                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
240700   P   LOTT 5-26                                       2                0            4              -            -                 0              1                 (3)              0           -             -                 0                -           -
240800   P   BROADBENT 1-26                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
241000   P   BROOKS, D M 2-7                              -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
241100   P   LOTT 2-25                                    -                -               1              -            -                 0           -                    (1)            -             -             -                 0                -           -
241200   P   BROWN 1-12                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
241300   P   LOTT 3-25                                       3                0           11              -            -                 0              1                 (9)              1           -             -                 0                -           -
241400   P   BROWN 1-35                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
241500   P   LOTT 4-25                                      14                1           12              -            -                 0              5                 (4)              2           -             -                 0                -             24
241600   P   BROWN, J 1-25                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
241700   P   FRIZZELL 2-32                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
241800   P   BROWNE, FREDDIE 1-9                          -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
241900   P   BLANCO NE DK 338M                            -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
242000   P   BROWNE, FREDDIE 1-10                         -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
242100   P   BLANCO NE DK 344                             -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
242200   P   BRYANT 2-26                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
242300   P   MOOTER 1H-28                              24,615            1,729        3,900               588          -               -           8,369             10,029            3,692        10,029         3,692             -                  -       147,462
242400   P   BRYANT A A 1-26                              -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
242500   P   HARJO 1H-28                               35,757            2,510        8,643               875          -               -          12,157             11,572            5,364        11,572         5,364             -                  -       224,171
242600   P   BURFORD C 1-31                               -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
242700   P   CAROL SUE 1H-28                            2,235              157        3,485                 54         -               -             760             (2,220)             335           -             -               -                  -           -
242800   P   BURKHEAD 1-33                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
242900   P   RICHMAN 1H-28                              1,832              129        3,895                 39         -               -             623             (2,854)             275           -             -               -                  -           -
243000   P   BURNS 1-9                                    -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
243100   P   HORTON 3-28                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
243200   P   BUTCHER A 1-4                                -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
243300   P   EDDIE 1-8H                                   -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
243400   P   CAFFEY 1-19                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
243500   P   BRUCE 1H-21                                2,146              151        2,789                 51         -               -             730             (1,574)             322           -             -               -                  -           -
243600   P   CALKINS/FRAZEE 1A                            -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
243700   P   CRUELLA 1-21                               2,615              184        2,273                 63         -               -             889               (794)             392           -             -               -                  -           -
243800   P   CANON B 1-10                                 -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
243900   P   HORTON 4-28                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
244000   P   CARNEY 1-36                                  -                -            -                 -            -               -             -                  -                -             -             -               -                  -           -
244100   P   CARR ESTATE 13H-1                            875                49         179               192          -               -             298                157              131           157           131             -                  -         2,077
                                                                            Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                          Page: 83 of 133


                                              Current Year   Ending          Cost or       A/Depletion    Undepleted          Cost           Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves      Other Basis       at BOY         Cost          Depletion Rate    Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900    143,665,428      94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
236600   P   BENNIGHT 1-28                             -            -            3,309           1,363          1,946        0.00000000             -            -            -                -              -           1,363             -
236700   P   LIANNE 1H-23                              -            -            1,562             -            1,562        0.00000000             -            -            -                -              -             -               -
236800   P   BENNIGHT 2-28                             -            -            8,868           1,686          7,182        0.00000000             -            -            -                -              -           1,686             -
236900   P   FRANKLIN 1H-23                            -            -            1,562             -            1,562        0.00000000             -            -            -                -              -             -               -
237000   P   BENNIGHT 3-28                             -            -            2,097             275          1,822        0.00000000             -            -            -                -              -             275             -
237100   P   BANSHEE 1H-24                             -            -            1,965             -            1,965        0.00000000             -            -            -                -              -             -               -
237200   P   BERRYMAN 1-2                              -            -           42,448          10,545         31,904        0.00000000             -            -            -                -              -          10,545             -
237300   P   BELA 1H-24                                -            -            1,965             -            1,965        0.00000000             -            -            -                -              -             -               -
237400   P   BERTIE #1                                 -            -           15,764           4,358         11,406        0.00000000             -            -            -                -              -           4,358             -
237500   P   BORIS 1H-24                               -            -            1,965             -            1,965        0.00000000             -            -            -                -              -             -               -
237600   P   BIBB, A D 1, 1A , 2, 3                    -            -            1,864             228          1,636        0.00000000             -            -            -                -              -             228             -
237700   P   CARRIE 1H-24                              -            -            1,965             -            1,965        0.00000000             -            -            -                -              -             -               -
237800   P   BLACK WOLF 1-28                           -            -           11,189           9,934          1,256        0.00000000             -            -            -                -              -           9,934             -
237900   P   BLANCO NE DK 306M                         -            -           (2,138)            -           (2,138)       0.00000000             -            -            -                -              -             -               -
238000   P   BLACKWOLF 2-28                            -            -            2,563           2,179            383        0.00000000             -            -            -                -              -           2,179             -
238100   P   WRIGHT MATERIALS #3 ST #3                 -            -           (7,487)            -           (7,487)       0.00000000             -            -            -                -              -             -               -
238200   P   BLAIR-PAIN 1-8                            -            -          136,536          44,553         91,983        0.00000000             -            -            -                -              -          44,553             -
238300   P   BLANCO NE DK PA 25TH EXPANSION            -            -             (895)            -             (895)       0.00000000             -            -            -                -              -             -               -
238400   P   BLANCHE 1-26                              -            -           39,510          10,089         29,421        0.00000000             -            -            -                -              -          10,089             -
238500   P   HAY 12-34                                 -            -          (14,744)            -          (14,744)       0.00000000             -            -            -                -              -             -               -
238600   P   BOATWRIGHT, IRA 2                         -            -           15,630           4,602         11,028        0.00000000             -            -            -                -              -           4,602             -
238700   P   COAL CREEK 23-1H                          -            -          184,149          81,933        102,216        0.00000000             -            -            -                -              -          81,933             -
238800   P   BOGGES 2-29                               -            -            7,575             700          6,875        0.00000000             -            -            -                -              -             700             -
238900   P   MAYA 1-33                                 -            -           11,825             437         11,388        0.00000000             -            -            -                -              -             437             -
239000   P   BOHLMANN A 1-22                           -            -           14,084           1,314         12,770        0.00000000             -            -            -                -              -           1,314             -
239100   P   NELLIE 1-16                               -            -              388             -              388        0.00000000             -            -            -                -              -             -               -
239200   P   BOHLMANN B                                -            -           22,522          34,137        (11,615)       0.00000000             -            -            -                -              -          34,137             -
239300   P   ELVIRA 1-10                               -            -           13,443          13,443            -          0.00000000             -            -            -                -              -          13,443             -
239400   P   BOLLINGER 1-22                            -            -           (9,023)            469         (9,492)       0.00000000             -            -            -                -              -             469             -
239500   P   MERLIN 1-10                               -            -           24,668          24,668            -          0.00000000             -            -            -                137            -          24,668             -
239600   P   BOWEN, JOE                                -            -                (5)           -                (5)      0.00000000             -            -            -                -              -             -               -
239700   P   MOULTON 1-2                               -            -              -               -              -          0.00000000             -            -            -                -              -             -               -
239800   P   BRANCH B 1-24                             -            -          142,387          77,086         65,300        0.00000000             -            -            -                -              -          77,086             -
239900   P   JADE 1H-32                                -            -              -               -              -          0.00000000             -            -            -                -              -             -               -
240000   P   BRAUM 1-13                                -            -            5,239           1,513          3,726        0.00000000             -            -            -                -              -           1,513             -
240100   P   HENDERSHOT 9-5                            -            -          (11,309)              94       (11,404)       0.00000000             -            -            -                -              -               94            -
240200   P   BRISCOE 5-1 C & 5-2                       -            -           26,824          25,149          1,675        0.00000000             -            -            -                -              -          25,149             -
240201   P   BRISCOE 5-1C                              -            -              609             398            211        0.00000000             -            -            -                -              -             398             -
240202   P   BRISCOE 5-2                               -            -           (1,281)            -           (1,281)       0.00000000             -            -            -                -              -             -               -
240300   P   BLANCO NE DK 342P                         -            -                 1            -                 1       0.00000000             -            -            -                -              -             -               -
240400   P   BRISCOE 5-4                               -            -           (5,018)          5,672        (10,690)       0.00000000             -            -            -                -              -           5,672             -
240500   P   BLANCO NE DK 47M                          -            -             (890)            -             (890)       0.00000000             -            -            -                -              -             -               -
240600   P   BROADBENT 1-25                            -            -           11,966           2,483          9,483        0.00000000             -            -            -                -              -           2,483             -
240700   P   LOTT 5-26                                 -            -            4,923           3,542          1,381        0.00000000             -            -            -                -              -           3,542             -
240800   P   BROADBENT 1-26                            -            -            2,799             679          2,121        0.00000000             -            -            -                -              -             679             -
241000   P   BROOKS, D M 2-7                           -            -            7,599           4,597          3,002        0.00000000             -            -            -                -              -           4,597             -
241100   P   LOTT 2-25                                 -            -              -               -              -          0.00000000             -            -            -                -              -             -               -
241200   P   BROWN 1-12                                -            -          144,836          64,420         80,416        0.00000000             -            -            -                -              -          64,420             -
241300   P   LOTT 3-25                                 -            -              -               -              -          0.00000000             -            -            -                -              -             -               -
241400   P   BROWN 1-35                                -            -            6,956           9,322         (2,366)       0.00000000             -            -            -                -              -           9,322             -
241500   P   LOTT 4-25                                   6            18           -               -              -          0.24242866             -            -            -                -              -             -               -
241600   P   BROWN, J 1-25                             -            -              572             191            381        0.00000000             -            -            -                -              -             191             -
241700   P   FRIZZELL 2-32                             -            -              -               -              -          0.00000000             -            -            -                -              -             -               -
241800   P   BROWNE, FREDDIE 1-9                       -            -            5,539           2,385          3,154        0.00000000             -            -            -                -              -           2,385             -
241900   P   BLANCO NE DK 338M                         -            -             (635)            -             (635)       0.00000000             -            -            -                -              -             -               -
242000   P   BROWNE, FREDDIE 1-10                      -            -           22,848           6,385         16,463        0.00000000             -            -            -                -              -           6,385             -
242100   P   BLANCO NE DK 344                          -            -             (871)               0          (871)       0.00000000             -            -            -                -              -                0            -
242200   P   BRYANT 2-26                               -            -            4,230           9,206         (4,976)       0.00000000             -            -            -                -              -           9,206             -
242300   P   MOOTER 1H-28                           17,810      129,652          4,263           4,263            -          0.12077963             -            -            -              3,692            -           4,263             -
242400   P   BRYANT A A 1-26                           -            -           (1,666)          1,550         (3,216)       0.00000000             -            -            -                -              -           1,550             -
242500   P   HARJO 1H-28                            28,170      196,001         11,327          11,327            -          0.12566380             -            -            -              5,364            -          11,327             -
242600   P   BURFORD C 1-31                            -            -           27,696           2,981         24,716        0.00000000             -            -            -                -              -           2,981             -
242700   P   CAROL SUE 1H-28                           -            -            4,333           4,333            -          0.00000000             -            -            -                -              -           4,333             -
242800   P   BURKHEAD 1-33                             -            -           10,169           1,653          8,516        0.00000000             -            -            -                -              -           1,653             -
242900   P   RICHMAN 1H-28                             -            -            9,429           9,429            -          0.00000000             -            -            -                -              -           9,429             -
243000   P   BURNS 1-9                                 -            -            7,158             815          6,342        0.00000000             -            -            -                -              -             815             -
243100   P   HORTON 3-28                               -            -           (4,771)            -           (4,771)       0.00000000             -            -            -                -              -             -               -
243200   P   BUTCHER A 1-4                             -            -           18,903          10,541          8,361        0.00000000             -            -            -                -              -          10,541             -
243300   P   EDDIE 1-8H                                -            -                11              11           -          0.00000000             -            -            -                -              -               11            -
243400   P   CAFFEY 1-19                               -            -            2,225             862          1,363        0.00000000             -            -            -                -              -             862             -
243500   P   BRUCE 1H-21                               -            -            9,897           9,897            -          0.00000000             -            -            -                -              -           9,897             -
243600   P   CALKINS/FRAZEE 1A                         -            -            7,722           2,354          5,368        0.00000000             -            -            -                -              -           2,354             -
243700   P   CRUELLA 1-21                              -            -            2,804           2,804            -          0.00000000             -            -            -                -              -           2,804             -
243800   P   CANON B 1-10                              -            -           15,856           2,510         13,346        0.00000000             -            -            -                -              -           2,510             -
243900   P   HORTON 4-28                               -            -           (3,944)            -           (3,944)       0.00000000             -            -            -                -              -             -               -
244000   P   CARNEY 1-36                               -            -           66,815          23,690         43,125        0.00000000             -            -            -                -              -          23,690             -
244100   P   CARR ESTATE 13H-1                         233        1,844         33,994          21,213         12,781        0.11234802           1,436          -          1,436            1,436          1,436        22,649             -
                                                                              Case: 20-13664                           Doc: 57-1               Filed: 12/02/20                     Page: 84 of 133


                                          Oil, Gas & Liquid                                                                                  Allocated        Net Income        % of Gross      % of Net       Statutory         AMT              AMT           Beginning
 Well#                     Well Name           Sales          Total GPT       LOE          Other Deducts      IDC           Depreciation     Overhead       Before Depletion     Income         Income         Depletion      Depreciation     Adjustment       Reserves


                                               12,603,869          361,520    2,288,049         2,016,942     4,185,533           587,541      4,285,289         (1,121,215)       1,890,580      3,754,174      1,408,844          587,541                 -    38,457,253
244200   P   CARPENTER 1-11                           -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
244300   P   REASOR 28-1H                             -                -            -                 -             -                (158)           -                  158              -              158            -               (158)                -           -
244400   P   CARPENTER STATE 1-14                     -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
244500   P   THOMAS STATE 19-1H                     1,367                76         541               323           -                   88           465               (126)             205            -              -                  88                -         2,698
244600   P   CARTER 14-1                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
244700   P   JUMP 1-18                                  53                4         217                 18          -                 -                18              (205)                8           -              -                -                   -           -
244800   P   CASON, LEN 1-6                           -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
244900   P   CARR ESTATE 14-1H                     10,561              595        1,104             2,289           -                 -            3,591              2,982            1,584          2,982          1,584              -                   -        20,814
245000   P   CASTLE 2-24                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
245100   P   MILDRED 1H-29                            -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           383
245200   P   CATTLE CO, K C 1-30                      -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
245300   P   BETTS 1H-26 -DRY HOLE                    -                -            -                 -             -                (190)           -                  190              -              190            -               (190)                -           -
245400   P   CATTLE, K C 2-30                         -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
245500   P   PETTIGREW 18-1H                       15,064              853        2,476             3,245           -                 -            5,122              3,368            2,260          3,368          2,260              -                   -        38,374
245600   P   CAVIS-NALL-KINCANNON                     -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
245700   P   WALLACE 23-1H (P&A'd)                    -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
245800   P   CATTLE K C 3-30                          -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
245900   P   CARVER 11-1H                           2,485              137        1,497               636           -                 -              845               (630)             373            -              -                -                   -         3,058
246000   P   CHENOWETH 1                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
246100   P   MACK CARR 8-1H                         2,683              149          967               623           -                 -              912                  32             402              32             32             -                   -         2,114
246200   P   CLAUDE 1-23                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
246300   P   BLACKBURN 10-1H                          707                39           99              164           -                    2           240                163              106            163            106                 2                -         1,981
246400   P   CLAYTON 1-8                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
246500   P   HICKORY HILLS FEDERAL 3-1H               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
246600   P   CLINE 1-26                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
246700   P   PASCHALL 30-1H                           489                27         315               119           -                    7           166               (145)               73           -              -                   7                -           -
246800   P   COFFEY 1-9                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
246900   P   PETTIGREW 18-2H                       12,751              715        2,411             2,849           -                 -            4,335              2,440            1,913          2,440          1,913              -                   -        32,932
247000   P   COLINE 1-27                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
247100   P   PETTIGREW 18-3H                       11,096              619        2,127             2,530           -                 -            3,772              2,048            1,664          2,048          1,664              -                   -        30,052
247200   P   COLLINS 2                                -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
247300   P   PETTIGREW 18-4H                       10,628              592        2,323             2,425           -                 -            3,613              1,674            1,594          1,674          1,594              -                   -        15,025
247400   P   COLLINS A 1-29                           -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
247500   P   RUSSELL 17-1H                          8,415              471        1,024             1,880           -                 -            2,861              2,179            1,262          2,179          1,262              -                   -        22,748
247600   P   COMBS 1-19 - P&A                         -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
247700   P   RUSSELL 17-2H                            -                -            -                 -             -                 -              -                  -                -              -              -                -                   -         2,555
247800   P   CONKLING 1-5 (P&A)                       -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
247900   P   RUSSELL 17-3H                            -                -            -                 -             -                 -              -                  -                -              -              -                -                   -         2,692
248000   P   COOLEY 1-6                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
248100   P   RUSSELL 17-4H                            -                -            -                 -             -                 -              -                  -                -              -              -                -                   -         1,360
248200   P   COOLEY 2-6                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
248300   P   WILLIAMSON-STATE 16-1H                12,201              673        1,684             3,026           -                 -            4,148              2,670            1,830          2,670          1,830              -                   -        40,694
248400   P   CORDUM B-1                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
248500   P   CARVER 11-2H                           1,067                59         424               273           -                 -              363                (51)             160            -              -                -                   -         1,751
248600   P   CORNELSSON 1-8                           -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
248700   P   CARVER 11-3H                           1,682                93         527               432           -                   57           572                   2             252               2              2               57                -         1,538
248800   P   COWBOY B 1-35                            -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
248900   P   CARVER 11-4H                             997                55       1,025               247             (0)             -              339               (670)             149            -              -                -                   -           -
249000   P   COWLINGTON 1-8                           -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
249100   P   PETTIGREW 19-1H                        6,046              336          873             1,461           520               -            2,056                801              907            801            801              -                   -        18,261
249200   P   COX 1                                    -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
249300   P   PETTIGREW 19-2H                            50                4         -                 -             -                 -                17                 29                8             29              8             -                   -           485
249400   P   CRAIG 1-35                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
249500   P   PETTIGREW 19-3H                            75                5         -                 -             -                 -                25                 44               11             44             11             -                   -           642
249600   P   CREACH 2                                 -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
249700   P   PETTIGREW 19-4H                            20                2         -                   (1)         -                 -                 7                 13                3             13              3             -                   -           463
249800   P   CROOK 1-32                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
249900   P   CLYDE 21-1H                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
250000   P   CROOKHAM 1-3                             -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
250100   P   PENICK 27-1                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
250200   P   DACUS 1-8 BPO N/C                        -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
250300   P   ALLEN 24-1H                            3,359              207          933               495           -                    1         1,142                581              504            581            504                 1                -         9,407
250400   P   DAVENPORT 1-8                            -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
250500   P   COPPEDGE 16-1H                              8                0            4                 1          -                    0              3                 (1)               1           -              -                   0                -             13
250600   P   DAVIDSON, G W C-1                        -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
250700   P   KELLEY 1-6H                            5,399              339          -                 577           -                 -            1,836              2,648              810          2,648            810              -                   -        17,608
250800   P   BROOME 1H-4                              -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
250900   P   MULLIN A. 1-32 (DRY HOLE)                -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
251000   P   DAVIS 1-18                               -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
251100   P   THOMAS 1-34 (INACTIVE)                   -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
251200   P   DAVIS 1-4                                -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
251300   P   HARDMAN 1H-25                            -                (99)         (53)              -             -                   35           -                  117              -              117            -                  35                -           -
251400   P   DAVIS 7 FARMS 1-26                       -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
251500   P   NOAK 1H-32 - DRY HOLE                    -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
251600   P   DAVIS 7 FARMS 2-26                       -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
251700   P   COX 1H-24                              3,081              214          -                 (24)          -                 -            1,048              1,844              462          1,844            462              -                   -         5,394
251800   P   DAVIS 7 FARMS 3-26                       -                -            -                 -             -                 -              -                  -                -              -              -                -                   -           -
                                                                         Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                            Page: 85 of 133


                                          Current Year    Ending          Cost or      A/Depletion    Undepleted         Cost           Cost          Cost Depl    Adj Cost         Allowable      Non-Excess      A/Depletion     Exess IDC
 Well#                     Well Name       Production     Reserves      Other Basis      at BOY         Cost         Depletion Rate    Depletion      Adjustment   Depletion        Depletion       Depletion        at EOY       Per Property


                                             4,052,352    34,404,900    143,665,428     94,166,646     49,498,783                        3,738,727           -      3,738,727         4,906,184       3,867,772     98,034,417       3,680,310
100000
244200   P   CARPENTER 1-11                        -             -              849              79           770       0.00000000             -             -            -                 -               -                79            -
244300   P   REASOR 28-1H                          -             -            8,823            -            8,823       0.00000000             -             -            -                 -               -              -               -
244400   P   CARPENTER STATE 1-14                  -             -           13,999          2,657         11,343       0.00000000             -             -            -                 -               -            2,657             -
244500   P   THOMAS STATE 19-1H                    412         2,287         99,679         51,434         48,245       0.15253246           7,359           -          7,359             7,359           7,359         58,793             -
244600   P   CARTER 14-1                           -             -           21,171         21,693           (522)      0.00000000             -             -            -                 -               -           21,693             -
244700   P   JUMP 1-18                             -             -              392            392            -         0.00000000             -             -            -                 -               -              392             -
244800   P   CASON, LEN 1-6                        -             -           39,583            119         39,464       0.00000000             -             -            -                 -               -              119             -
244900   P   CARR ESTATE 14-1H                   2,670        18,144        249,114        135,536        113,578       0.12828392          14,570           -         14,570            14,570          14,570        150,106             -
245000   P   CASTLE 2-24                           -             -           17,776          5,647         12,129       0.00000000             -             -            -                 -               -            5,647             -
245100   P   MILDRED 1H-29                         -             383         51,560         95,597        (44,037)      0.00000000             -             -            -                 -               -           95,597             -
245200   P   CATTLE CO, K C 1-30                   -             -            1,673          3,264         (1,591)      0.00000000             -             -            -                 -               -            3,264             -
245300   P   BETTS 1H-26 -DRY HOLE                 -             -                18           -                18      0.00000000             -             -            -                 -               -              -               -
245400   P   CATTLE, K C 2-30                      -             -           31,043         15,957         15,085       0.00000000             -             -            -                 -               -           15,957             -
245500   P   PETTIGREW 18-1H                     3,978        34,396        321,707        194,457        127,251       0.10365909          13,191           -         13,191            13,191          13,191        207,647             -
245600   P   CAVIS-NALL-KINCANNON                  -             -                 0           -                 0      0.00000000             -             -            -                 -               -              -               -
245700   P   WALLACE 23-1H (P&A'd)                 -             -              -              -              -         0.00000000             -             -            -                 -               -              -               -
245800   P   CATTLE K C 3-30                       -             -           29,618         11,863         17,755       0.00000000             -             -            -                 -               -           11,863             -
245900   P   CARVER 11-1H                          690         2,368         83,360         55,709         27,651       0.22549372           6,235           -          6,235             6,235           6,235         61,944             -
246000   P   CHENOWETH 1                           -             -           12,127          6,774          5,353       0.00000000             -             -            -                 -               -            6,774             -
246100   P   MACK CARR 8-1H                        811         1,303        190,741        179,746         10,996       0.38366314           4,219           -          4,219             4,219           4,219        183,964             -
246200   P   CLAUDE 1-23                           -             -            3,877            462          3,415       0.00000000             -             -            -                 -               -              462             -
246300   P   BLACKBURN 10-1H                       199         1,782         20,503         10,899          9,604       0.10034440             964           -            964               964             964         11,863             -
246400   P   CLAYTON 1-8                           -             -           13,471               6        13,465       0.00000000             -             -            -                 -               -                 6            -
246500   P   HICKORY HILLS FEDERAL 3-1H            -             -           53,279          4,221         49,058       0.00000000             -             -            -                 -               -            4,221             -
246600   P   CLINE 1-26                            -             -            2,037          2,834           (797)      0.00000000             -             -            -                 -               -            2,834             -
246700   P   PASCHALL 30-1H                        -             -           47,326         25,892         21,434       0.00000000             -             -            -                 -               -           25,892             -
246800   P   COFFEY 1-9                            -             -            2,367            718          1,648       0.00000000             -             -            -                 -               -              718             -
246900   P   PETTIGREW 18-2H                     3,473        29,459        325,156        219,074        106,082       0.10544576          11,186           -         11,186            11,186          11,186        230,260             -
247000   P   COLINE 1-27                           -             -            3,115            563          2,552       0.00000000             -             -            -                 -               -              563             -
247100   P   PETTIGREW 18-3H                     3,088        26,964        335,901        224,761        111,140       0.10275560          11,420           -         11,420            11,420          11,420        236,181             -
247200   P   COLLINS 2                             -             -             (630)           -             (630)      0.00000000             -             -            -                 -               -              -               -
247300   P   PETTIGREW 18-4H                     2,980        12,045        352,708        249,461        103,248       0.19831568          20,476           -         20,476            20,476          20,476        269,936             -
247400   P   COLLINS A 1-29                        -             -              774          2,201         (1,427)      0.00000000             -             -            -                 -               -            2,201             -
247500   P   RUSSELL 17-1H                       2,425        20,323         37,607         20,742         16,865       0.10660310           1,798           -          1,798             1,798           1,798         22,540             -
247600   P   COMBS 1-19 - P&A                      -             -           (4,162)           -           (4,162)      0.00000000             -             -            -                 -               -              -               -
247700   P   RUSSELL 17-2H                         -           2,555         43,319          2,394         40,925       0.00000000             -             -            -                 -               -            2,394             -
247800   P   CONKLING 1-5 (P&A)                    -             -           28,928          3,225         25,704       0.00000000             -             -            -                 -               -            3,225             -
247900   P   RUSSELL 17-3H                         -           2,692         43,247          1,737         41,510       0.00000000             -             -            -                 -               -            1,737             -
248000   P   COOLEY 1-6                            -             -            1,537            370          1,167       0.00000000             -             -            -                 -               -              370             -
248100   P   RUSSELL 17-4H                         -           1,360         43,144          3,235         39,908       0.00000000             -             -            -                 -               -            3,235             -
248200   P   COOLEY 2-6                            -             -           10,307          1,886          8,422       0.00000000             -             -            -                 -               -            1,886             -
248300   P   WILLIAMSON-STATE 16-1H              3,670        37,023        210,566         87,630        122,936       0.09019498          11,088           -         11,088            11,088          11,088         98,718             -
248400   P   CORDUM B-1                            -             -            5,926          4,594          1,332       0.00000000             -             -            -                 -               -            4,594             -
248500   P   CARVER 11-2H                          301         1,450         40,278         36,529          3,749       0.17183250             644           -            644               644             644         37,173             -
248600   P   CORNELSSON 1-8                        -             -                 6           -                 6      0.00000000             -             -            -                 -               -              -               -
248700   P   CARVER 11-3H                          481         1,057         38,926         25,886         13,040       0.31245008           4,074           -          4,074             4,074           4,074         29,960             -
248800   P   COWBOY B 1-35                         -             -            3,542          3,743           (201)      0.00000000             -             -            -                 -               -            3,743             -
248900   P   CARVER 11-4H                          -             -           67,247         50,019         17,227       0.00000000             -             -            -                 -               -           50,019               (0)
249000   P   COWLINGTON 1-8                        -             -           15,042         12,068          2,974       0.00000000             -             -            -                 -               -           12,068             -
249100   P   PETTIGREW 19-1H                     1,622        16,639        158,530        100,494         58,036       0.08881630           5,155           -          5,155             5,155           5,155        105,649             474
249200   P   COX 1                                 -             -            6,069          1,268          4,801       0.00000000             -             -            -                 -               -            1,268             -
249300   P   PETTIGREW 19-2H                         18          467         33,512         18,248         15,263       0.03642330             556           -            556               556             556         18,804             -
249400   P   CRAIG 1-35                            -             -           12,290         18,803         (6,514)      0.00000000             -             -            -                 -               -           18,803             -
249500   P   PETTIGREW 19-3H                         22          620         33,512         20,162         13,350       0.03446853             460           -            460               460             460         20,622             -
249600   P   CREACH 2                              -             -            3,080          1,069          2,012       0.00000000             -             -            -                 -               -            1,069             -
249700   P   PETTIGREW 19-4H                          8          455         61,608         37,528         24,080       0.01684020             406           -            406               406             406         37,934             -
249800   P   CROOK 1-32                            -             -            5,598          3,697          1,901       0.00000000             -             -            -                 -               -            3,697             -
249900   P   CLYDE 21-1H                           -             -           16,702            -           16,702       0.00000000             -             -            -                 -               -              -               -
250000   P   CROOKHAM 1-3                          -             -            2,276          2,367            (91)      0.00000000             -             -            -                 -               -            2,367             -
250100   P   PENICK 27-1                           -             -              151            -              151       0.00000000             -             -            -                 -               -              -               -
250200   P   DACUS 1-8 BPO N/C                     -             -           (3,346)              8        (3,354)      0.00000000             -             -            -                 -               -                 8            -
250300   P   ALLEN 24-1H                           859         8,549         66,784         30,328         36,456       0.09128221           3,328           -          3,328             3,328           3,328         33,656             -
250400   P   DAVENPORT 1-8                         -             -           49,764         22,886         26,877       0.00000000             -             -            -                 -               -           22,886             -
250500   P   COPPEDGE 16-1H                           2            11           748            105            643       0.14893958               96          -              96                96              96           200             -
250600   P   DAVIDSON, G W C-1                     -             -           31,330          5,122         26,208       0.00000000             -             -            -                 -               -            5,122             -
250700   P   KELLEY 1-6H                         1,532        16,076        100,910         65,009         35,901       0.08700683           3,124           -          3,124             3,124           3,124         68,132             -
250800   P   BROOME 1H-4                           -             -              943            -              943       0.00000000             -             -            -                 -               -              -               -
250900   P   MULLIN A. 1-32 (DRY HOLE)             -             -              -              -              -         0.00000000             -             -            -                 -               -              -               -
251000   P   DAVIS 1-18                            -             -            1,633            597          1,036       0.00000000             -             -            -                 -               -              597             -
251100   P   THOMAS 1-34 (INACTIVE)                -             -            4,429            -            4,429       0.00000000             -             -            -                 -               -              -               -
251200   P   DAVIS 1-4                             -             -            8,022            917          7,105       0.00000000             -             -            -                 -               -              917             -
251300   P   HARDMAN 1H-25                         -             -          779,383        764,534         14,850       0.00000000             -             -            -                 -               -          764,534             -
251400   P   DAVIS 7 FARMS 1-26                    -             -           14,170          2,577         11,593       0.00000000             -             -            -                 -               -            2,577             -
251500   P   NOAK 1H-32 - DRY HOLE                 -             -           63,608            -           63,608       0.00000000             -             -            -                 -               -              -               -
251600   P   DAVIS 7 FARMS 2-26                    -             -            1,650          2,351           (701)      0.00000000             -             -            -                 -               -            2,351             -
251700   P   COX 1H-24                             775         4,619        296,646        143,444        153,202       0.14365801          22,009           -         22,009            22,009          22,009        165,452             -
251800   P   DAVIS 7 FARMS 3-26                    -             -           (2,494)           198         (2,691)      0.00000000             -             -            -                 -               -              198             -
                                                                                  Case: 20-13664                          Doc: 57-1              Filed: 12/02/20                     Page: 86 of 133


                                              Oil, Gas & Liquid                                                                                Allocated        Net Income        % of Gross      % of Net       Statutory         AMT              AMT           Beginning
 Well#                       Well Name             Sales          Total GPT       LOE          Other Deducts      IDC         Depreciation     Overhead       Before Depletion     Income         Income         Depletion      Depreciation     Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049         2,016,942     4,185,533         587,541      4,285,289         (1,121,215)       1,890,580      3,754,174      1,408,844          587,541                 -    38,457,253
251900   P   HALL FARMS 1H-11                             -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
252000   P   DAVIS 7 FARMS 4-26                           -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
252100   P   CAMPBELL 1H-12                               -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
252200   P   DAVISON, FANNIE 1-8-NOT CANAAN               -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
252300   P   ELDRIDGE 1H-33                               732                52         -                 (18)          -               -              249                449              110            449            110              -                   -         1,775
252400   P   DEGEER, G U A-1                              -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
252500   P   THOMAS 1H-5                                1,033              109        6,587              (155)            1               81           351             (5,943)             155            -              -                  81                -         7,886
252600   P   DELANE 1-29                                  -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
252700   P   REGINA 1H-19                               1,284                89         -                 (18)          -               -              437                777              193            777            193              -                   -         3,466
252800   P   DOUGHERTY 1-7 (P&A)                          -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
252900   P   MEADOWS 1H-29                                344                24         -                   (5)         -               -              117                208                52           208              52             -                   -           712
253000   P   DRAKE 1-4 APO                                -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
253100   P   WALKER 1H-29-DRY HOLE                        -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
253200   P   DRAKE 1-9                                    -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
253300   P   CITY OF LEHIGH 16-1H                           0                 0            4              -             -               -                 0                 (4)               0           -              -                -                   -           -
253400   P   DUNN 1                                       -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
253500   P   FANNING 36-1H                                -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
253600   P   DUNN 2-2                                     -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
253700   P   HARRIS 30-1H                                 114                 8         -                 -             -               -                39                 67               17             67             17             -                   -         3,576
253800   P   DURAN 1                                      -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
253900   P   THOMAS 22-1H                                 -                -            -                 -             -               -              -                  -                -              -              -                -                   -           220
254000   P   E BINGER UNIT                                -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254001   P   E BINGER UT-AFE 99.0602.01                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254002   P   EBU-NITROGEN MGT FACILITY                    -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254003   P   EBU-BURDEN ALLOC-JIB                         -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254004   P   EBU - AFE 99.0602.02                         -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254005   P   EBU-TR1263-ROCKISLND                         -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254006   P   EBU-TR5064-TINYAU                            -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254100   P   MOBBS TRUST 26-1H                            202                11           27                48          -                  5             69                 42               30             42             30                5                -           676
254200   P   EARP 1                                       -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254300   P   VAUGHN 25-1H                                 216                18         -                   (9)         -               -                73               134                32           134              32             -                   -         2,761
254400   P   ECKLES 1-27                                  -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254500   P   PAULA 1H-7                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254600   P   ELLINGTON 1                                  -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254700   P   ENGLISH 1H-16                             20,093            1,292        8,538             2,684         1,663           1,558          6,832             (2,473)           3,014            -              -              1,558                 -        48,173
254800   P   ELMORE B 1-23                                -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
254900   P   RAY 1H-20                                 14,679              908        7,838             2,251             1               62         4,991             (1,372)           2,202            -              -                  62                -        14,623
255000   P   EMERSON OIL UNIT                             -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255100   P   ABLES 1H-29 (APO 1)                       71,958            4,294        5,083             7,275             2             335         24,465             30,504           10,794         30,504         10,794              335                 -       104,245
255200   P   EMMA 1-10                                    -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255300   P   BRANOM 1H-15                              10,828              702        7,494             1,621             1               32         3,681             (2,703)           1,624            -              -                  32                -        11,697
255400   P   ESSIE 1-34                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255500   P   CAITLIN 1H-30                             59,441            3,872        6,203             6,604           270             867         20,210             21,415            8,916         21,415          8,916              867                 -       143,147
255600   P   ETHEL MAE 1-8                                -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255700   P   CAITLIN 1H-22 - NOT DRLD                     -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255800   P   EVANS WELL 1-18 & 2-18                       -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255801   P   EVANS 1-18                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255802   P   EVANS 2-18                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
255900   P   CARLEIGH 1H-32                             1,011                73         -                 -             -               -              344                595              152            595            152              -                   -         3,921
256000   P   EXXON-PHILLIPS                               -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
256100   P   DUNCAN 1H-24                              31,406          (12,012)       5,714             3,705           168             156         10,678             22,997            4,711         22,997          4,711              156                 -        62,910
256200   P   FARISS 1 (P&A 3/20/07)                       -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
256300   P   EDDINGS 1H-20                             35,288            2,211        7,630             4,016           -                 17        11,998              9,416            5,293          9,416          5,293                17                -        76,271
256400   P   FEATHERSTON TOWNSITE 1                       -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
256500   P   LEMONS 1H-28 APO                          94,350            6,244       10,856             9,936           274             145         32,079             34,816           14,153         34,816         14,153              145                 -       176,425
256600   P   FEATHERSTON, CLARA 1-15                      -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
256700   P   MORRIS 1H-19                               1,537              105          -                   (5)         -               -              523                915              231            915            231              -                   -         2,574
256800   P   FINNEY 1-35                                  -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
256900   P   DENSON 1H-15                              31,650            2,026        5,987             4,227             2             154         10,761              8,493            4,747          8,493          4,747              154                 -        87,741
257000   P   FLYMOR 28-1                                  -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
257100   P   GRAVITT 1H-21                              1,601              110          -                 (12)          -               -              544                958              240            958            240              -                   -         3,222
257200   P   FLYNT 1-28                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
257300   P   ELAINE 2-9                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
257400   P   FOBB, FRANCES 1                              -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
257500   P   CIMARRON 4-5                               4,091              211        1,822             1,302           -               -            1,391               (636)             614            -              -                -                   -         5,473
257600   P   FOSTER FARMS 1-14                            -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
257700   P   BENJI 1H-1                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
257800   P   FOURDEE-MISS LIME UNIT                       -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
257900   P   GRIFFITH 1H-25                            17,069            1,198       10,360               421           -                  2         5,804               (715)           2,560            -              -                   2                -        98,492
258000   P   FRIEOUF 26                                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
258100   P   STERLING 1H-26                             6,241              441        4,565               153           -               -            2,122             (1,040)             936            -              -                -                   -           -
258200   P   FRIZZELL 1-32A                               -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
258300   P   CASEY 1H-26                                5,520              389        5,440               145           -               -            1,877             (2,332)             828            -              -                -                   -           -
258400   P   FRYMIRE 1-8                                  -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
258500   P   JOJO 1H-35                                 8,375              588        4,932               205           -               -            2,847               (198)           1,256            -              -                -                   -        10,252
258600   P   GARDENHIRE A 1-36 & A 2-36                   -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
258601   P   GARDENHIRE A 1-36                            -                -            -                 -             -               -              -                  -                -              -              -                -                   -           -
                                                                            Case: 20-13664                        Doc: 57-1               Filed: 12/02/20                            Page: 87 of 133


                                              Current Year    Ending         Cost or      A/Depletion    Undepleted          Cost           Cost          Cost Depl    Adj Cost         Allowable      Non-Excess      A/Depletion    Exess IDC
 Well#                       Well Name         Production     Reserves     Other Basis      at BOY         Cost          Depletion Rate    Depletion      Adjustment   Depletion        Depletion       Depletion        at EOY      Per Property


                                                 4,052,352    34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727           -      3,738,727         4,906,184       3,867,772     98,034,417      3,680,310
100000
251900   P   HALL FARMS 1H-11                          -             -         222,375            -          222,375        0.00000000             -             -            -                 -               -              -              -
252000   P   DAVIS 7 FARMS 4-26                        -             -           8,512          5,855          2,658        0.00000000             -             -            -                 -               -            5,855            -
252100   P   CAMPBELL 1H-12                            -             -           5,882            -            5,882        0.00000000             -             -            -                 -               -              -              -
252200   P   DAVISON, FANNIE 1-8-NOT CANAAN            -             -                6           -                 6       0.00000000             -             -            -                 -               -              -              -
252300   P   ELDRIDGE 1H-33                            269         1,506       298,726        159,227        139,499        0.15174564          21,168           -         21,168            21,168          21,168        180,395            -
252400   P   DEGEER, G U A-1                           -             -          23,232          8,208         15,024        0.00000000             -             -            -                 -               -            8,208            -
252500   P   THOMAS 1H-5                               335         7,551       683,729        417,539        266,190        0.04245968          11,302           -         11,302            11,302          11,302        428,842              1
252600   P   DELANE 1-29                               -             -          24,841         26,213         (1,372)       0.00000000             -             -            -                 -               -           26,213            -
252700   P   REGINA 1H-19                              371         3,095       219,362         50,430        168,932        0.10691837          18,062           -         18,062            18,062          18,062         68,492            -
252800   P   DOUGHERTY 1-7 (P&A)                       -             -                6           -                 6       0.00000000             -             -            -                 -               -              -              -
252900   P   MEADOWS 1H-29                             101           611        36,828         72,424        (35,596)       0.14221519             -             -            -                   52            -           72,424            -
253000   P   DRAKE 1-4 APO                             -             -          24,491          5,879         18,613        0.00000000             -             -            -                 -               -            5,879            -
253100   P   WALKER 1H-29-DRY HOLE                     -             -          38,548            -           38,548        0.00000000             -             -            -                 -               -              -              -
253200   P   DRAKE 1-9                                 -             -           3,873          1,373          2,500        0.00000000             -             -            -                 -               -            1,373            -
253300   P   CITY OF LEHIGH 16-1H                      -             -           8,830          6,919          1,910        0.00000000             -             -            -                 -               -            6,919            -
253400   P   DUNN 1                                    -             -          12,546            612         11,934        0.00000000             -             -            -                 -               -              612            -
253500   P   FANNING 36-1H                             -             -           7,007          1,183          5,825        0.00000000             -             -            -                 -               -            1,183            -
253600   P   DUNN 2-2                                  -             -           6,871          3,397          3,475        0.00000000             -             -            -                 -               -            3,397            -
253700   P   HARRIS 30-1H                                11        3,565        98,894          2,753         96,141        0.00308342             296           -            296               296             296          3,049            -
253800   P   DURAN 1                                   -             -          23,837          5,397         18,440        0.00000000             -             -            -                 -               -            5,397            -
253900   P   THOMAS 22-1H                              -             220        28,667            531         28,136        0.00000000             -             -            -                 -               -              531            -
254000   P   E BINGER UNIT                             -             -         (14,156)         4,972        (19,128)       0.00000000             -             -            -                 -               -            4,972            -
254001   P   E BINGER UT-AFE 99.0602.01                -             -                6           -                 6       0.00000000             -             -            -                 -               -              -              -
254002   P   EBU-NITROGEN MGT FACILITY                 -             -            (281)           -             (281)       0.00000000             -             -            -                 -               -              -              -
254003   P   EBU-BURDEN ALLOC-JIB                      -             -               24           -                24       0.00000000             -             -            -                 -               -              -              -
254004   P   EBU - AFE 99.0602.02                      -             -                6           -                 6       0.00000000             -             -            -                 -               -              -              -
254005   P   EBU-TR1263-ROCKISLND                      -             -               31              8             23       0.00000000             -             -            -                 -               -                8            -
254006   P   EBU-TR5064-TINYAU                         -             -           2,238            707          1,531        0.00000000             -             -            -                 -               -              707            -
254100   P   MOBBS TRUST 26-1H                           57          619         7,060          3,611          3,449        0.08396126             290           -            290               290             290          3,901            -
254200   P   EARP 1                                    -             -           4,043            743          3,300        0.00000000             -             -            -                 -               -              743            -
254300   P   VAUGHN 25-1H                                63        2,698        66,625         26,257         40,368        0.02294473             926           -            926               926             926         27,184            -
254400   P   ECKLES 1-27                               -             -             -              -              -          0.00000000             -             -            -                 -               -              -              -
254500   P   PAULA 1H-7                                -             -           8,389            -            8,389        0.00000000             -             -            -                 -               -              -              -
254600   P   ELLINGTON 1                               -             -          23,430          6,129         17,301        0.00000000             -             -            -                 -               -            6,129            -
254700   P   ENGLISH 1H-16                           6,010        42,163     1,108,342        850,864        257,478        0.12475076          32,121           -         32,121            32,121          32,121        882,984          1,455
254800   P   ELMORE B 1-23                             -             -          12,156          4,461          7,696        0.00000000             -             -            -                 -               -            4,461            -
254900   P   RAY 1H-20                               4,770         9,853       791,449        523,724        267,725        0.32620916          87,334           -         87,334            87,334          87,334        611,058              1
255000   P   EMERSON OIL UNIT                          -             -           1,466            334          1,132        0.00000000             -             -            -                 -               -              334            -
255100   P   ABLES 1H-29 (APO 1)                    19,185        85,061     1,262,605      1,080,858        181,747        0.18403625          33,448           -         33,448            33,448          33,448      1,114,306              2
255200   P   EMMA 1-10                                 -             -               34         5,114         (5,081)       0.00000000             -             -            -                 -               -            5,114            -
255300   P   BRANOM 1H-15                            3,412         8,285       580,930        386,148        194,782        0.29168981          56,816           -         56,816            56,816          56,816        442,964              1
255400   P   ESSIE 1-34                                -             -           7,400          2,607          4,794        0.00000000             -             -            -                 -               -            2,607            -
255500   P   CAITLIN 1H-30                          15,709       127,438     1,372,096      1,010,428        361,668        0.10973918          39,689           -         39,689            39,689          39,689      1,050,117            240
255600   P   ETHEL MAE 1-8                             -             -           4,167          1,437          2,730        0.00000000             -             -            -                 -               -            1,437            -
255700   P   CAITLIN 1H-22 - NOT DRLD                  -             -             -              -              -          0.00000000             -             -            -                 -               -              -              -
255800   P   EVANS WELL 1-18 & 2-18                    -             -           4,309            438          3,870        0.00000000             -             -            -                 -               -              438            -
255801   P   EVANS 1-18                                -             -             254            259              (5)      0.00000000             -             -            -                 -               -              259            -
255802   P   EVANS 2-18                                -             -             314            319              (4)      0.00000000             -             -            -                 -               -              319            -
255900   P   CARLEIGH 1H-32                            246         3,675       115,489         47,564         67,925        0.06274950           4,262           -          4,262             4,262           4,262         51,826            -
256000   P   EXXON-PHILLIPS                            -             -             -              -              -          0.00000000             -             -            -                 -               -              -              -
256100   P   DUNCAN 1H-24                            8,374        54,536     1,090,252        660,868        429,384        0.13311028          57,155           -         57,155            57,155          57,155        718,023            146
256200   P   FARISS 1 (P&A 3/20/07)                    -             -           6,873               1         6,872        0.00000000             -             -            -                 -               -                1            -
256300   P   EDDINGS 1H-20                           9,496        66,775     1,149,269        887,754        261,515        0.12450503          32,560           -         32,560            32,560          32,560        920,314            -
256400   P   FEATHERSTON TOWNSITE 1                    -             -           7,875          2,774          5,100        0.00000000             -             -            -                 -               -            2,774            -
256500   P   LEMONS 1H-28 APO                       23,755       152,670     1,807,240      1,423,051        384,189        0.13464768          51,730           -         51,730            51,730          51,730      1,474,781            237
256600   P   FEATHERSTON, CLARA 1-15                   -             -          20,348          6,498         13,850        0.00000000             -             -            -                 -               -            6,498            -
256700   P   MORRIS 1H-19                              369         2,205        88,127         60,647         27,480        0.14332900           3,939           -          3,939             3,939           3,939         64,586            -
256800   P   FINNEY 1-35                               -             -           5,464          5,936           (472)       0.00000000             -             -            -                 -               -            5,936            -
256900   P   DENSON 1H-15                            9,574        78,167     1,409,583      1,051,066        358,517        0.10911649          39,120           -         39,120            39,120          39,120      1,090,186              2
257000   P   FLYMOR 28-1                               -             -             834          1,532           (698)       0.00000000             -             -            -                 -               -            1,532            -
257100   P   GRAVITT 1H-21                             394         2,828        65,010         52,142         12,868        0.12221908           1,573           -          1,573             1,573           1,573         53,715            -
257200   P   FLYNT 1-28                                -             -           3,380            -            3,380        0.00000000             -             -            -                 -               -              -              -
257300   P   ELAINE 2-9                                -             -             -              -              -          0.00000000             -             -            -                 -               -              -              -
257400   P   FOBB, FRANCES 1                           -             -          (5,311)         7,146        (12,457)       0.00000000             -             -            -                 -               -            7,146            -
257500   P   CIMARRON 4-5                            1,383         4,090           247              72           175        0.25273684               44          -              44                44              44           116            -
257600   P   FOSTER FARMS 1-14                         -             -          (2,281)         1,205         (3,486)       0.00000000             -             -            -                 -               -            1,205            -
257700   P   BENJI 1H-1                                -             -             -              -              -          0.00000000             -             -            -                 -               -              -              -
257800   P   FOURDEE-MISS LIME UNIT                    -             -                6           -                 6       0.00000000             -             -            -                 -               -              -              -
257900   P   GRIFFITH 1H-25                         13,968        84,524        17,085         17,085            -          0.14182184             -             -            -                 -               -           17,085            -
258000   P   FRIEOUF 26                                -             -         (15,937)           798        (16,735)       0.00000000             -             -            -                 -               -              798            -
258100   P   STERLING 1H-26                            -             -          16,681         16,681            -          0.00000000             -             -            -                 -               -           16,681            -
258200   P   FRIZZELL 1-32A                            -             -         151,376         89,784         61,592        0.00000000             -             -            -                 -               -           89,784            -
258300   P   CASEY 1H-26                               -             -          22,042         22,042            -          0.00000000             -             -            -                 -               -           22,042            -
258400   P   FRYMIRE 1-8                               -             -          19,180          5,037         14,143        0.00000000             -             -            -                 -               -            5,037            -
258500   P   JOJO 1H-35                              6,701         3,552        15,066         15,066            -          0.65356589             -             -            -                 -               -           15,066            -
258600   P   GARDENHIRE A 1-36 & A 2-36                -             -          (2,302)           -           (2,302)       0.00000000             -             -            -                 -               -              -              -
258601   P   GARDENHIRE A 1-36                         -             -          13,452            -           13,452        0.00000000             -             -            -                 -               -              -              -
                                                                                   Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                    Page: 88 of 133


                                              Oil, Gas & Liquid                                                                                 Allocated        Net Income       % of Gross      % of Net      Statutory         AMT               AMT           Beginning
 Well#                      Well Name              Sales          Total GPT        LOE         Other Deducts      IDC         Depreciation      Overhead       Before Depletion    Income         Income        Depletion      Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520     2,288,049        2,016,942     4,185,533         587,541       4,285,289         (1,121,215)      1,890,580      3,754,174     1,408,844          587,541                  -    38,457,253
258602   P   GARDENHIRE A 2-36                            -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
258700   P   ARNHART 1H-35                              1,211                85        3,252                31          -               -               412             (2,568)            182            -             -                -                    -           -
258800   P   GARDENHIRE B 1-36                            -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
258900   P   C 1H-12                                      -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259000   P   GATES D 1-2                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259200   P   GETTINGS A 1-16                              -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259400   P   GIBSON 1-30 (TO)                             -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259500   P   FLYING J 11-10 WELL                          -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259600   P   GILMORE 1-23                                 -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259700   P   ERVIN 1-17H BPO                              -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259800   P   GILMORE 1-26                                 -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
259900   P   DUNN #3-2 (BPO)                              -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260000   P   GILMORE 2-26                                 -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260100   P   COOPER 5-12                               24,472            1,284         2,500            7,669        13,696             453           8,321             (9,451)          3,671            -             -                453                  -        77,778
260200   P   GLADYS 1-16                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260300   P   HILL 1H-2                                       2               (4)         -                   0          -               -                  1                 5                0             5              0             -                    -           -
260400   P   GLASS 1-35                                   -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260500   P   AMIGO FEE #1                                 -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260600   P   GOAD 1-21                                    -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260800   P   GOLDEN 1-30 & 2-30                           -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260801   P   GOLDEN 1-30                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
260802   P   GOLDEN 2-30                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261000   P   GORE 1-3                                     -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261200   P   GORE 1-10                                    -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261300   P   USHER 1H-32                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261400   P   GORE 1-32                                    -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261500   P   CEMENT MEDRANO WFU                           -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261600   P   GORE 2-32                                    -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261700   P   SEARCY GAS UNIT 10                           -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261800   P   EDWARD GOULD                                 -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
261900   P   HERRING 1-12                                 -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262000   P   GRAVES, AGNES M 1 N/C                        -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262100   P   BLANCO NE DK 12N                             -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262200   P   GREGORY, WILMA 1-27 (INACTIVE)               -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262300   P   BLANCO NE DK 344M                            -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262400   P   GREGORY, WILMA 2-27 BPO N/C SI               -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262500   P   WHITE 1H-23                                1,071                73          -                  (9)         -               -               364                643             161            643           161              -                    -         3,622
262600   P   HALL 1-26                                    -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262700   P   PARKER 1H-17                               1,019                56          -                (16)          -               -               346                633             153            633           153              -                    -         3,536
262800   P   HAMAR 1 & 2                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
262900   P   POWER CAT 1H-18                              187                13          -                -             -               -                 63               110               28           110             28             -                    -         1,726
263000   P   HAMBURGER 1-24                               -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263100   P   BLANCO NE DK 350                             -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263200   P   HARDESTY 1-18                                -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263300   P   VERNON 1-11                                7,420              522         2,579              178           -                 (9)         2,523              1,628           1,113          1,628         1,113                (9)                -        23,728
263400   P   HARDESTY 2-13                                -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263500   P   CHAMBERLAIN 6-2                              -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263600   P   HARMS 2-25                                   -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263700   P   TONTO 1-29                                   -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263800   P   HARNED B-2                                   -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
263900   P   STEVENS 1-17                               4,558              466         1,782              245           -               -             1,550                515             684            515           515              -                    -        13,101
264000   P   HARRELL M 1-4                                -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
264100   P   NELDA JO 1H-11                             5,285              371         6,797              123           -               -             1,797             (3,803)            793            -             -                -                    -           -
264200   P   HARRISON 1-26                                -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
264300   P   HUTSON FARMS 2-19                            -                -             -                -             -               -               -                  -               -              -             -                -                    -       510,873
264400   P   HARRISON 2-26                                -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
264500   P   J.B. TUBB 16-1-do not use                    -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
264600   P   HARRISON 2-30                                -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
264700   P   BLANCO, NE DK 345                            -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
264800   P   HART 1-10                                    -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
264900   P   BOOMER 9-1H                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
265000   P   HARVEY 1-26                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
265100   P   CARR ESTATE UNIT WELL NO 13-4H             1,027                58          167              224           -               -               349                230             154            230           154              -                    -         2,339
265200   P   HATTER, J G 1-6                              -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
265300   P   AUDIE 1-29                                   -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
265400   P   HATTER, J G 2-6                              -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
265500   P   HARJO 3-18H                                    96                7          268              -             -                  0              33              (212)              14           -             -                   0                 -           -
265600   P   HAY 1-16                                     -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
265800   P   HAZELWOOD 1                                  -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
266000   P   HEAROD 1                                     -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
266200   P   HEINRICHS 1-10                               -                -             -                -             -              (171)            -                  171             -              171           -               (171)                 -           -
266300   P   CAMPBELL 4-20                                126                 9          249              -             -                  0              43              (175)              19           -             -                   0                 -           -
266400   P   HELMS 1-6 (BOOCH) & (HART)                   -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
266500   P   CONOCO WRIGHT MATERIALS INC. 1               -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
266600   P   WRIGHT MATERIALS #3, ST2                     -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
266700   P   WRIGHT MATERIALS INC. 2                      -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
266800   P   HENDERSON A 1-31                             -                -             -                -             -               -               -                  -               -              -             -                -                    -           -
                                                                            Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                            Page: 89 of 133


                                              Current Year    Ending         Cost or      A/Depletion    Undepleted         Cost           Cost          Cost Depl    Adj Cost         Allowable      Non-Excess      A/Depletion     Exess IDC
 Well#                      Well Name          Production     Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion      Adjustment   Depletion        Depletion       Depletion        at EOY       Per Property


                                                 4,052,352    34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727           -      3,738,727         4,906,184       3,867,772     98,034,417       3,680,310
100000
258602   P   GARDENHIRE A 2-36                         -             -           6,484          6,134            350       0.00000000             -             -            -                 -               -            6,134             -
258700   P   ARNHART 1H-35                             -             -          13,449         13,449            -         0.00000000             -             -            -                 -               -           13,449             -
258800   P   GARDENHIRE B 1-36                         -             -           5,465          1,943          3,522       0.00000000             -             -            -                 -               -            1,943             -
258900   P   C 1H-12                                   -             -             -              -              -         0.00000000             -             -            -                 -               -              -               -
259000   P   GATES D 1-2                               -             -           1,818          1,136            682       0.00000000             -             -            -                 -               -            1,136             -
259200   P   GETTINGS A 1-16                           -             -          11,475         10,761            713       0.00000000             -             -            -                 -               -           10,761             -
259400   P   GIBSON 1-30 (TO)                          -             -           5,557          2,389          3,168       0.00000000             -             -            -                 -               -            2,389             -
259500   P   FLYING J 11-10 WELL                       -             -             424            190            234       0.00000000             -             -            -                 -               -              190             -
259600   P   GILMORE 1-23                              -             -           5,511          1,316          4,195       0.00000000             -             -            -                 -               -            1,316             -
259700   P   ERVIN 1-17H BPO                           -             -         (32,695)           -          (32,695)      0.00000000             -             -            -                 -               -              -               -
259800   P   GILMORE 1-26                              -             -          17,118          8,192          8,927       0.00000000             -             -            -                 -               -            8,192             -
259900   P   DUNN #3-2 (BPO)                           -             -         (16,716)           -          (16,716)      0.00000000             -             -            -                 -               -              -               -
260000   P   GILMORE 2-26                              -             -          43,685         18,927         24,757       0.00000000             -             -            -                 -               -           18,927             -
260100   P   COOPER 5-12                             8,244        69,534           247              41           206       0.10599384               22          -              22                22              22             63         12,245
260200   P   GLADYS 1-16                               -             -           2,055            487          1,568       0.00000000             -             -            -                 -               -              487             -
260300   P   HILL 1H-2                                 -             -         299,922        128,755        171,167       0.00000000             -             -            -                    0               0       128,756             -
260400   P   GLASS 1-35                                -             -          51,547         13,000         38,547       0.00000000             -             -            -                 -               -           13,000             -
260500   P   AMIGO FEE #1                              -             -          (1,088)           -           (1,088)      0.00000000             -             -            -                 -               -              -               -
260600   P   GOAD 1-21                                 -             -             103            510           (406)      0.00000000             -             -            -                 -               -              510             -
260800   P   GOLDEN 1-30 & 2-30                        -             -          (2,298)           -           (2,298)      0.00000000             -             -            -                 -               -              -               -
260801   P   GOLDEN 1-30                               -             -           5,260          5,244              16      0.00000000             -             -            -                 -               -            5,244             -
260802   P   GOLDEN 2-30                               -             -           3,429          3,665           (236)      0.00000000             -             -            -                 -               -            3,665             -
261000   P   GORE 1-3                                  -             -          26,963          7,573         19,390       0.00000000             -             -            -                 -               -            7,573             -
261200   P   GORE 1-10                                 -             -         161,461         48,810        112,651       0.00000000             -             -            -                 -               -           48,810             -
261300   P   USHER 1H-32                               -             -         301,419            -          301,419       0.00000000             -             -            -                 -               -              -               -
261400   P   GORE 1-32                                 -             -         191,278         52,509        138,769       0.00000000             -             -            -                 -               -           52,509             -
261500   P   CEMENT MEDRANO WFU                        -             -             -              -              -         0.00000000             -             -            -                 -               -              -               -
261600   P   GORE 2-32                                 -             -             759              85           674       0.00000000             -             -            -                 -               -                85            -
261700   P   SEARCY GAS UNIT 10                        -             -         (18,168)           -          (18,168)      0.00000000             -             -            -                 -               -              -               -
261800   P   EDWARD GOULD                              -             -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
261900   P   HERRING 1-12                              -             -            (196)           -             (196)      0.00000000             -             -            -                 -               -              -               -
262000   P   GRAVES, AGNES M 1 N/C                     -             -               51           -                51      0.00000000             -             -            -                 -               -              -               -
262100   P   BLANCO NE DK 12N                          -             -            (919)           -             (919)      0.00000000             -             -            -                 -               -              -               -
262200   P   GREGORY, WILMA 1-27 (INACTIVE)            -             -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
262300   P   BLANCO NE DK 344M                         -             -            (837)              0          (837)      0.00000000             -             -            -                 -               -                 0            -
262400   P   GREGORY, WILMA 2-27 BPO N/C SI            -             -            (563)           -             (563)      0.00000000             -             -            -                 -               -              -               -
262500   P   WHITE 1H-23                               306         3,316       246,601        153,723         92,877       0.08447137           7,845           -          7,845             7,845           7,845        161,569             -
262600   P   HALL 1-26                                 -             -           2,914            141          2,773       0.00000000             -             -            -                 -               -              141             -
262700   P   PARKER 1H-17                              347         3,189       356,402        161,934        194,468       0.09821359          19,099           -         19,099            19,099          19,099        181,033             -
262800   P   HAMAR 1 & 2                               -             -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
262900   P   POWER CAT 1H-18                             74        1,652       511,797            567        511,230       0.04303827          22,002           -         22,002            22,002          22,002         22,569             -
263000   P   HAMBURGER 1-24                            -             -           2,620          4,788         (2,168)      0.00000000             -             -            -                 -               -            4,788             -
263100   P   BLANCO NE DK 350                          -             -            (823)           -             (823)      0.00000000             -             -            -                 -               -              -               -
263200   P   HARDESTY 1-18                             -             -           9,155          3,071          6,084       0.00000000             -             -            -                 -               -            3,071             -
263300   P   VERNON 1-11                             5,381        18,347        12,488         12,488            -         0.22679061             -             -            -               1,113             -           12,488             -
263400   P   HARDESTY 2-13                             -             -          13,428          1,989         11,440       0.00000000             -             -            -                 -               -            1,989             -
263500   P   CHAMBERLAIN 6-2                           -             -            (477)           -             (477)      0.00000000             -             -            -                 -               -              -               -
263600   P   HARMS 2-25                                -             -           5,058            445          4,612       0.00000000             -             -            -                 -               -              445             -
263700   P   TONTO 1-29                                -             -         (10,308)           -          (10,308)      0.00000000             -             -            -                 -               -              -               -
263800   P   HARNED B-2                                -             -         130,814         35,196         95,618       0.00000000             -             -            -                 -               -           35,196             -
263900   P   STEVENS 1-17                            1,651        11,450         7,519          5,660          1,859       0.12602162             234           -            234               515             515          6,175             -
264000   P   HARRELL M 1-4                             -             -          (1,988)           -           (1,988)      0.00000000             -             -            -                 -               -              -               -
264100   P   NELDA JO 1H-11                            -             -           7,671          7,671            -         0.00000000             -             -            -                 -               -            7,671             -
264200   P   HARRISON 1-26                             -             -             581            581               0      0.00000000             -             -            -                 -               -              581             -
264300   P   HUTSON FARMS 2-19                         -         510,873      (116,623)              6      (116,628)      0.00000000             -             -            -                 -               -                 6            -
264400   P   HARRISON 2-26                             -             -           5,452          1,521          3,931       0.00000000             -             -            -                 -               -            1,521             -
264500   P   J.B. TUBB 16-1-do not use                 -             -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
264600   P   HARRISON 2-30                             -             -           4,378            823          3,555       0.00000000             -             -            -                 -               -              823             -
264700   P   BLANCO, NE DK 345                         -             -          (1,186)           -           (1,186)      0.00000000             -             -            -                 -               -              -               -
264800   P   HART 1-10                                 -             -          14,841          4,714         10,127       0.00000000             -             -            -                 -               -            4,714             -
264900   P   BOOMER 9-1H                               -             -          (5,039)           -           (5,039)      0.00000000             -             -            -                 -               -              -               -
265000   P   HARVEY 1-26                               -             -           1,834          1,025            809       0.00000000             -             -            -                 -               -            1,025             -
265100   P   CARR ESTATE UNIT WELL NO 13-4H            272         2,067         9,952          5,140          4,812       0.11628143             560           -            560               560             560          5,699             -
265200   P   HATTER, J G 1-6                           -             -           1,824          2,062           (238)      0.00000000             -             -            -                 -               -            2,062             -
265300   P   AUDIE 1-29                                -             -            (872)           -             (872)      0.00000000             -             -            -                 -               -              -               -
265400   P   HATTER, J G 2-6                           -             -           4,522            615          3,906       0.00000000             -             -            -                 -               -              615             -
265500   P   HARJO 3-18H                               -             -             -              -              -         0.00000000             -             -            -                 -               -              -               -
265600   P   HAY 1-16                                  -             -             409            402               6      0.00000000             -             -            -                 -               -              402             -
265800   P   HAZELWOOD 1                               -             -          27,909         11,960         15,949       0.00000000             -             -            -                 -               -           11,960             -
266000   P   HEAROD 1                                  -             -             863            262            601       0.00000000             -             -            -                 -               -              262             -
266200   P   HEINRICHS 1-10                            -             -          49,932         21,085         28,846       0.00000000             -             -            -                 -               -           21,085             -
266300   P   CAMPBELL 4-20                             -             -             -              245           (245)      0.00000000             -             -            -                 -               -              245             -
266400   P   HELMS 1-6 (BOOCH) & (HART)                -             -          13,539          1,689         11,849       0.00000000             -             -            -                 -               -            1,689             -
266500   P   CONOCO WRIGHT MATERIALS INC. 1            -             -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
266600   P   WRIGHT MATERIALS #3, ST2                  -             -          (5,598)           -           (5,598)      0.00000000             -             -            -                 -               -              -               -
266700   P   WRIGHT MATERIALS INC. 2                   -             -               19              4             15      0.00000000             -             -            -                 -               -                 4            -
266800   P   HENDERSON A 1-31                          -             -           4,101          1,031          3,069       0.00000000             -             -            -                 -               -            1,031             -
                                                                                 Case: 20-13664                          Doc: 57-1               Filed: 12/02/20                     Page: 90 of 133


                                            Oil, Gas & Liquid                                                                                  Allocated        Net Income        % of Gross      % of Net      Statutory        AMT               AMT           Beginning
 Well#                       Well Name           Sales          Total GPT        LOE          Other Deducts      IDC         Depreciation      Overhead       Before Depletion     Income         Income        Depletion     Depreciation      Adjustment       Reserves


                                                 12,603,869          361,520     2,288,049         2,016,942     4,185,533         587,541       4,285,289         (1,121,215)       1,890,580      3,754,174     1,408,844         587,541                  -    38,457,253
266900   P   CAMPBELL 4-18                              -                -               58              -             -                  0            -                  (58)             -              -             -                  0                 -           -
267000   P   HENDRICKS                                  -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
267100   P   CAMPBELL 2-20                                72                5          267               -             -                 (0)             25              (224)               11           -             -                 (0)                -           -
267200   P   HENNIGH 1-28 (ABANDONED)                   -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
267300   P   CAMPBELL 2-18                              -                -             104               -             -                  0            -                 (104)             -              -             -                  0                 -           -
267400   P   HERIFORD 1-17                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
267500   P   CAMPBELL 3-20                              -                -               54              -             -               -               -                  (54)             -              -             -               -                    -           -
267600   P   HERIFORD 1-18                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
267700   P   GRAY 4-19                                  -                -               46              -             -                  0            -                  (46)             -              -             -                  0                 -           -
267800   P   HERIFORD 2-17A                             -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
267900   P   JANE 1H-20                               1,365                94            12                (6)         -               -               464                800              205            800           205             -                    -         1,002
268000   P   HERIFORD 2-18                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
268100   P   ELLISON 1H-22                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
268200   P   HERIFORD 3-18                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
268300   P   MACK CARR #8-4H                            -                -             -                 -             -               -               -                  -                -              -             -               -                    -           774
268400   P   HERIFORD 4-18                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
268500   P   MACK CARR # 8-2H                           -                -             -                 -             -               -               -                  -                -              -             -               -                    -           494
268600   P   HERIFORD 5A-18                             -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
268700   P   HERIFORD 6-18                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
268900   P   CUNNINGHAM #3H-21                        5,935              460           862             2,423           -                  2          2,018                170              890            170           170                2                 -        27,131
269000   P   HERIFORD 7-18                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
269100   P   CUNNINGHAM #5H-21                        8,130              378         1,970             3,570           -                 22          2,764               (574)           1,220            -             -                 22                 -        23,430
269200   P   HEWLETT 1-27 BPO N/C                       -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
269300   P   CUNNINGHAM #4H-21                        5,793              468           827             2,327           -               (23)          1,970                224              869            224           224             (23)                 -        24,614
269400   P   HILL E 2-25 & 3-25                         -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
269401   P   HILL E 2-25                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
269402   P   HILL E 3-25                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
269500   P   CUNNINGHAM #2H-21                        7,580              570           884             3,104           -                 (4)         2,577                449            1,137            449           449               (4)                -        30,862
269600   P   HOLDER 1-10                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
269700   P   BERRY 4-15                                 358                26          328               -             -                  2            122               (119)               54           -             -                  2                 -         1,064
269800   P   HOLIDAY 1-28                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
269900   P   TOLBERT 4-16H                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
270000   P   HOLIDAY 1-33                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
270100   P   DEMASTERS 2-29                             -                -               42              -             -               -               -                  (42)             -              -             -               -                    -           -
270200   P   HOPPER                                     -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
270300   P   BENTLEY 2-5                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
270400   P   HOUSER 1-11                                890                56        1,415               127           -               -               303             (1,011)             133            -             -               -                    -           -
270500   P   HORAN 3-29H                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
270600   P   VERDEN, HOUSER NE UT                       -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
270700   P   LORTON 3-18H                               204                15          275               -             -                  1              69              (156)               31           -             -                  1                 -           228
270800   P   HUBBART 1-19                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
270900   P   LORTON 2-19H                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
271000   P   HUGHES 2-29                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
271100   P   ROBERTS 3-19                               -                -               52              -             -                  0            -                  (52)             -              -             -                  0                 -           -
271200   P   HUMPHREY-KAY                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
271300   P   MASSENGALE 4-10H                             91                7          273               -             -                  0              31              (220)               14           -             -                  0                 -           -
271400   P   HUNT 1-5                                   -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
271500   P   DEMASTERS 4-29H                              82                6          226               -             -                  0              28              (178)               12           -             -                  0                 -           -
271600   P   HURST 13-1                                 -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
271700   P   LORTON 4-7                                 -                -               78              -             -                  0            -                  (78)             -              -             -                  0                 -           -
271800   P   HUTCHESON 22-1                             -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
271900   P   ROBERTSON #1H-7                            -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272000   P   HUTCHESON 22-2                             -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272100   P   FREELAND 1H-18                          63,353            4,087         4,121             7,993             1           1,282          21,540             24,329            9,503         24,329         9,503           1,282                  -       194,119
272200   P   HUTCHESON 22-3                             -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272300   P   CITY OF ATOKA 9-1H                         -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272400   P   IMA JEAN 1                                 -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272500   P   EASTERWOOD A-1 (NOT DRILLED)               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272600   P   INA MAE 1-21                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272700   P   ARVEL 1H-14                                -                  (8)         -                 -             -               -               -                     8             -                8           -               -                    -           -
272800   P   JANELL 1-25                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
272900   P   JC 1H-10                                      2                0             2                 1          -               -                  1                 (2)               0           -             -               -                    -           -
273000   P   JASPER 1-33                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
273100   P   JC 2H-10                                      1                0             2                 1          -               -                  0                 (2)               0           -             -               -                    -           -
273200   P   JOE 1-5 (P&A)                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
273300   P   JC 4H-10                                   -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
273400   P   JOHNSON 1-19                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
273500   P   KIM 1H-20                               21,245            1,491         5,758               521           -               -             7,223              6,252            3,187          6,252         3,187             -                    -       105,858
273600   P   JOHNSON IRA                                -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
273700   P   BLAKE 1H-20                             21,431            1,504         6,105               531           -               -             7,286              6,005            3,215          6,005         3,215             -                    -        56,212
273800   P   JONAS 1-23                                 -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
273900   P   ADAM 1H-20                              20,762            1,457        11,358               507           -               -             7,059                379            3,114            379           379             -                    -        98,314
274000   P   JONES 1-11                                 -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
274100   P   FRAZIER 1-22                             8,496            1,192        16,227               450           -               (42)          2,889            (12,219)           1,274            -             -               (42)                 -       176,720
274200   P   JONES D 1-19                               -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
274300   P   SURDAHL 1-11H                              -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
274400   P   KARLIN, RAY 1-10 BPO                       -                -             -                 -             -               -               -                  -                -              -             -               -                    -           -
                                                                         Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                            Page: 91 of 133


                                            Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost           Cost          Cost Depl    Adj Cost         Allowable      Non-Excess      A/Depletion     Exess IDC
 Well#                       Well Name       Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion      Adjustment   Depletion        Depletion       Depletion        at EOY       Per Property


                                               4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727           -      3,738,727         4,906,184       3,867,772     98,034,417       3,680,310
100000
266900   P   CAMPBELL 4-18                           -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
267000   P   HENDRICKS                               -            -           3,238          3,207              31      0.00000000             -             -            -                 -               -            3,207             -
267100   P   CAMPBELL 2-20                           -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
267200   P   HENNIGH 1-28 (ABANDONED)                -            -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
267300   P   CAMPBELL 2-18                           -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
267400   P   HERIFORD 1-17                           -            -          29,746              10        29,736       0.00000000             -             -            -                 -               -                10            -
267500   P   CAMPBELL 3-20                           -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
267600   P   HERIFORD 1-18                           -            -          11,909          4,994          6,915       0.00000000             -             -            -                 -               -            4,994             -
267700   P   GRAY 4-19                               -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
267800   P   HERIFORD 2-17A                          -            -           7,289          5,325          1,964       0.00000000             -             -            -                 -               -            5,325             -
267900   P   JANE 1H-20                              553          449       386,329        358,557         27,771       0.55149072          15,316           -         15,316            15,316          15,316        373,873             -
268000   P   HERIFORD 2-18                           -            -               32           -                32      0.00000000             -             -            -                 -               -              -               -
268100   P   ELLISON 1H-22                           -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
268200   P   HERIFORD 3-18                           -            -           6,397          8,550         (2,153)      0.00000000             -             -            -                 -               -            8,550             -
268300   P   MACK CARR #8-4H                         -            774        35,664            -           35,664       0.00000000             -             -            -                 -               -              -               -
268400   P   HERIFORD 4-18                           -            -           7,690          1,706          5,984       0.00000000             -             -            -                 -               -            1,706             -
268500   P   MACK CARR # 8-2H                        -            494        35,664              27        35,637       0.00000000             -             -            -                 -               -                27            -
268600   P   HERIFORD 5A-18                          -            -          (1,283)         2,686         (3,970)      0.00000000             -             -            -                 -               -            2,686             -
268700   P   HERIFORD 6-18                           -            -          19,011          9,083          9,927       0.00000000             -             -            -                 -               -            9,083             -
268900   P   CUNNINGHAM #3H-21                     2,139       24,992         8,902          6,801          2,101       0.07883643             166           -            166               170             170          6,972             -
269000   P   HERIFORD 7-18                           -            -          35,455         29,070          6,386       0.00000000             -             -            -                 -               -           29,070             -
269100   P   CUNNINGHAM #5H-21                     2,857       20,573         8,902          5,131          3,771       0.12194978             460           -            460               460             460          5,591             -
269200   P   HEWLETT 1-27 BPO N/C                    -            -           8,208          6,128          2,081       0.00000000             -             -            -                 -               -            6,128             -
269300   P   CUNNINGHAM #4H-21                     2,067       22,547         8,876          5,959          2,917       0.08397454             245           -            245               245             245          6,204             -
269400   P   HILL E 2-25 & 3-25                      -            -           4,631            205          4,427       0.00000000             -             -            -                 -               -              205             -
269401   P   HILL E 2-25                             -            -             150              44           105       0.00000000             -             -            -                 -               -                44            -
269402   P   HILL E 3-25                             -            -               90             26             64      0.00000000             -             -            -                 -               -                26            -
269500   P   CUNNINGHAM #2H-21                     2,693       28,170         8,876          4,451          4,425       0.08724373             386           -            386               449             449          4,901             -
269600   P   HOLDER 1-10                             -            -           1,847            834          1,012       0.00000000             -             -            -                 -               -              834             -
269700   P   BERRY 4-15                              227          837           -              236           (236)      0.21328072             -             -            -                 -               -              236             -
269800   P   HOLIDAY 1-28                            -            -           6,962          1,518          5,444       0.00000000             -             -            -                 -               -            1,518             -
269900   P   TOLBERT 4-16H                           -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
270000   P   HOLIDAY 1-33                            -            -          34,006          7,018         26,988       0.00000000             -             -            -                 -               -            7,018             -
270100   P   DEMASTERS 2-29                          -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
270200   P   HOPPER                                  -            -          10,204          2,873          7,331       0.00000000             -             -            -                 -               -            2,873             -
270300   P   BENTLEY 2-5                             -            -         (19,651)           -          (19,651)      0.00000000             -             -            -                 -               -              -               -
270400   P   HOUSER 1-11                             -            -          27,595         16,848         10,747       0.00000000             -             -            -                 -               -           16,848             -
270500   P   HORAN 3-29H                             -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
270600   P   VERDEN, HOUSER NE UT                    -            -             996          5,893         (4,897)      0.00000000             -             -            -                 -               -            5,893             -
270700   P   LORTON 3-18H                            123          105           -              -              -         0.53843998             -             -            -                 -               -              -               -
270800   P   HUBBART 1-19                            -            -          13,920          2,010         11,910       0.00000000             -             -            -                 -               -            2,010             -
270900   P   LORTON 2-19H                            -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
271000   P   HUGHES 2-29                             -            -          15,632          3,341         12,292       0.00000000             -             -            -                 -               -            3,341             -
271100   P   ROBERTS 3-19                            -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
271200   P   HUMPHREY-KAY                            -            -           4,276          1,862          2,414       0.00000000             -             -            -                 -               -            1,862             -
271300   P   MASSENGALE 4-10H                        -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
271400   P   HUNT 1-5                                -            -             863            515            348       0.00000000             -             -            -                 -               -              515             -
271500   P   DEMASTERS 4-29H                         -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
271600   P   HURST 13-1                              -            -             214          5,337         (5,122)      0.00000000             -             -            -                 -               -            5,337             -
271700   P   LORTON 4-7                              -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
271800   P   HUTCHESON 22-1                          -            -             248            904           (656)      0.00000000             -             -            -                 -               -              904             -
271900   P   ROBERTSON #1H-7                         -            -         254,868            -          254,868       0.00000000             -             -            -                 -               -              -               -
272000   P   HUTCHESON 22-2                          -            -           3,234          1,171          2,062       0.00000000             -             -            -                 -               -            1,171             -
272100   P   FREELAND 1H-18                       29,102      165,017        49,663         49,026            637       0.14992034               95          -              95            9,503             637         49,663               1
272200   P   HUTCHESON 22-3                          -            -           5,679          1,216          4,464       0.00000000             -             -            -                 -               -            1,216             -
272300   P   CITY OF ATOKA 9-1H                      -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
272400   P   IMA JEAN 1                              -            -          19,086         20,546         (1,460)      0.00000000             -             -            -                 -               -           20,546             -
272500   P   EASTERWOOD A-1 (NOT DRILLED)            -            -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
272600   P   INA MAE 1-21                            -            -           2,435            246          2,189       0.00000000             -             -            -                 -               -              246             -
272700   P   ARVEL 1H-14                             -            -         351,526        115,359        236,167       0.00000000             -             -            -                 -               -          115,359             -
272800   P   JANELL 1-25                             -            -             110               9           101       0.00000000             -             -            -                 -               -                 9            -
272900   P   JC 1H-10                                -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
273000   P   JASPER 1-33                             -            -           8,735          4,029          4,705       0.00000000             -             -            -                 -               -            4,029             -
273100   P   JC 2H-10                                -            -                1              1           -         0.00000000             -             -            -                 -               -                 1            -
273200   P   JOE 1-5 (P&A)                           -            -                6           -                 6      0.00000000             -             -            -                 -               -              -               -
273300   P   JC 4H-10                                -            -             -              -              -         0.00000000             -             -            -                 -               -              -               -
273400   P   JOHNSON 1-19                            -            -          26,373          6,578         19,794       0.00000000             -             -            -                 -               -            6,578             -
273500   P   KIM 1H-20                            16,943       88,915         5,947          5,947            -         0.16005230             -             -            -               3,187             -            5,947             -
273600   P   JOHNSON IRA                             -            -            (415)         1,080         (1,495)      0.00000000             -             -            -                 -               -            1,080             -
273700   P   BLAKE 1H-20                          17,254       38,958         5,765          5,765            -         0.30695077             -             -            -               3,215             -            5,765             -
273800   P   JONAS 1-23                              -            -           9,270            844          8,426       0.00000000             -             -            -                 -               -              844             -
273900   P   ADAM 1H-20                           16,832       81,482         9,002          9,002            -         0.17121008             -             -            -                 379             -            9,002             -
274000   P   JONES 1-11                              -            -           1,702            891            811       0.00000000             -             -            -                 -               -              891             -
274100   P   FRAZIER 1-22                          2,757      173,963        29,199         23,938          5,262       0.01559924               82          -              82                82              82        24,020             -
274200   P   JONES D 1-19                            -            -          21,358          4,770         16,588       0.00000000             -             -            -                 -               -            4,770             -
274300   P   SURDAHL 1-11H                           -            -             367            -              367       0.00000000             -             -            -                 -               -              -               -
274400   P   KARLIN, RAY 1-10 BPO                    -            -          28,855          8,191         20,664       0.00000000             -             -            -                 -               -            8,191             -
                                                                                Case: 20-13664                          Doc: 57-1               Filed: 12/02/20                    Page: 92 of 133


                                            Oil, Gas & Liquid                                                                                 Allocated        Net Income       % of Gross      % of Net      Statutory         AMT               AMT           Beginning
 Well#                        Well Name          Sales          Total GPT       LOE          Other Deducts      IDC         Depreciation      Overhead       Before Depletion    Income         Income        Depletion      Depreciation      Adjustment       Reserves


                                                 12,603,869          361,520    2,288,049         2,016,942     4,185,533         587,541       4,285,289         (1,121,215)      1,890,580      3,754,174     1,408,844          587,541                  -    38,457,253
274500   P   JOHNSTON 1H-30                               55                4           45              -             -                  2              19               (15)               8           -             -                   2                 -           -
274600   P   KARLIN, RAY 2-10 BPO                       -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
274700   P   MAHLER "C" #1                              -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
274800   P   KATHLEEN 2-21                              -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
274900   P   BLANCO NE DK 19N                           -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
275000   P   KIMBALL 1 N/C                              -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
275100   P   BLANCO NE DK 354                           -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
275200   P   KIRCHNER 1-15                              -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
275300   P   TANNA BROWN 1H-31                       15,858            1,114        5,301               375           -               (54)          5,392              3,729           2,379          3,729         2,379              (54)                 -        62,026
275400   P   KISHKETON 2-5 (BPO)                        -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
275500   P   TUCKER BROWN 1H-31                       4,429              311        5,983               117           -               -             1,506             (3,487)            664            -             -                -                    -           -
275600   P   KOEHLER 1-35                               -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
275700   P   PEGGY MACKEY 1H-19                      33,003            2,318        6,058               785           -               -            11,221             12,621           4,950         12,621         4,950              -                    -       186,267
275800   P   KOEHN B 2-21                               -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
275900   P   BENTLEY 4-5                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276000   P   KUYKENDALL A 1-25                          -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276100   P   BARNES 1-3A                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276200   P   LAKE 1-32                                  -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276300   P   LEWIS 1H-31                             39,330           (8,142)       2,607             4,741             1             182          13,372             26,569           5,900         26,569         5,900              182                  -        89,864
276400   P   LAKE 1-5                                   -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276401   P   LAKE 1-5 - BOOCH                           -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276402   P   LAKE 1-5 - HARTSH.                         -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276500   P   NELLIE GRAY (P&A)                          -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276600   P   PRINCESS 3H-14                               19                1           36                 6          -               -                  6               (31)               3           -             -                -                    -           -
276700   P   SPORT 4H-25                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276800   P   LALMAN 1                                   -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
276900   P   THOMPSON 1H-13                             623                43         -                   (6)         -               -               212                375               93           375             93             -                    -         1,285
277000   P   LALMAN 1-2                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277100   P   DELL MAYER 1H-33                        47,401          (13,095)       3,660             5,514             1             100          16,116             35,104           7,110         35,104         7,110              100                  -       111,835
277200   P   LALMAN 1-6                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277300   P   SUZIE 1H-34 -USE 491700                    -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277400   P   LALMAN 2                                   -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277500   P   SEARCY GAS UNIT 17                         -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277600   P   LALMAN 3-7                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277700   P   TAYLOR, D R HEIRS #10                      -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277800   P   TRACEY LYNN 1-11H                          -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
277900   P   HUTTON 2-28                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
278000   P   LALMAN 4                                   -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
278100   P   WINSTON 1H-22                            7,751              545        5,994               185           -               -             2,635             (1,608)          1,163            -             -                -                    -        12,079
278200   P   LALMAN 5                                   -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
278300   P   NUNN 3-30H                                 -                -              40              -             -                 (2)           -                  (38)            -              -             -                  (2)                -           -
278400   P   LALMAN 7-1                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
278500   P   HULON & BETTY 1-20                         -                -            -                 -             -               103             -                 (103)            -              -             -                103                  -           -
278600   P   LANIER 1-19                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
278700   P   HUTSON FARMS 3-19                          -                -            -                 -             -               -               -                  -               -              -             -                -                    -        57,225
278800   P   LAPORTE 1                                  -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
278900   P   DUSTIN WAYNE 1-12                          -                -            -                 -             -                 29            -                  (29)            -              -             -                  29                 -           -
279000   P   LARRY 1-33                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279100   P   RIVER EMMITT 1-22                          -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279200   P   LAURENCE 1-5                               -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279300   P   SADIE BELLE 1-16                           -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279400   P   BEDO, L R 2-35                             -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279500   P   BLANCO NE DK 37B                           -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279600   P   LEWIS 1                                    -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279700   P   BLANCO NE DK 324N                          -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279800   P   LIBERTY TRUST 1                            -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
279900   P   DAVIS 3-4                                  -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280000   P   LISA                                       -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280100   P   ED 1-8H                                    -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280200   P   LITTLE WASHITA 1                           -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280300   P   JANE 2-20 (TA)                             -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280400   P   LONG A 18-1                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280600   P   LORENE 1-15                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280700   P   YEAGER 3-8                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280800   P   MALLISON, DIXIE 1-9                        -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
280900   P   ELLISON 2-6                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281000   P   MANSON 1-4                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281100   P   LORTON 4-18H                               -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281200   P   BULLET 4-5H                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281300   P   HUNTER 3-33                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281400   P   MARSHALL 1-17 (SOLD 1/31/08)               -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281500   P   GENINI 37-14                               -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281600   P   MASON 2-16                                 -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281700   P   BLANCO NE DK 354E                          -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281800   P   MASON B 1-8                                -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
281900   P   BLANCO NE DK 353                           -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
282000   P   MATTIE MAE 1-4                             -                -            -                 -             -               -               -                  -               -              -             -                -                    -           -
                                                                         Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                            Page: 93 of 133


                                            Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost           Cost          Cost Depl    Adj Cost         Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                        Well Name      Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion      Adjustment   Depletion        Depletion      Depletion       at EOY       Per Property


                                               4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727           -      3,738,727         4,906,184      3,867,772    98,034,417       3,680,310
100000
274500   P   JOHNSTON 1H-30                          -            -             145            145            -         0.00000000             -             -            -                 -              -             145             -
274600   P   KARLIN, RAY 2-10 BPO                    -            -          21,809         14,963          6,847       0.00000000             -             -            -                 -              -          14,963             -
274700   P   MAHLER "C" #1                           -            -         (12,672)           -          (12,672)      0.00000000             -             -            -                 -              -             -               -
274800   P   KATHLEEN 2-21                           -            -          88,086          2,746         85,339       0.00000000             -             -            -                 -              -           2,746             -
274900   P   BLANCO NE DK 19N                        -            -            (942)           -             (942)      0.00000000             -             -            -                 -              -             -               -
275000   P   KIMBALL 1 N/C                           -            -                6           -                6       0.00000000             -             -            -                 -              -             -               -
275100   P   BLANCO NE DK 354                        -            -            (900)           -             (900)      0.00000000             -             -            -                 -              -             -               -
275200   P   KIRCHNER 1-15                           -            -          42,228          9,898         32,330       0.00000000             -             -            -                 -              -           9,898             -
275300   P   TANNA BROWN 1H-31                    11,375       50,650         5,228          5,228            -         0.18339822             -             -            -               2,379            -           5,228             -
275400   P   KISHKETON 2-5 (BPO)                     -            -          (7,693)         4,502        (12,195)      0.00000000             -             -            -                 -              -           4,502             -
275500   P   TUCKER BROWN 1H-31                      -            -          15,238         15,238            -         0.00000000             -             -            -                 -              -          15,238             -
275600   P   KOEHLER 1-35                            -            -           4,071          5,198         (1,128)      0.00000000             -             -            -                 -              -           5,198             -
275700   P   PEGGY MACKEY 1H-19                   25,012      161,255         7,576          7,576            -         0.13428189             -             -            -               4,950            -           7,576             -
275800   P   KOEHN B 2-21                            -            -         139,154         39,504         99,651       0.00000000             -             -            -                 -              -          39,504             -
275900   P   BENTLEY 4-5                             -            -         (24,273)           -          (24,273)      0.00000000             -             -            -                 -              -             -               -
276000   P   KUYKENDALL A 1-25                       -            -          25,735          5,871         19,864       0.00000000             -             -            -                 -              -           5,871             -
276100   P   BARNES 1-3A                             -            -                6           -                6       0.00000000             -             -            -                 -              -             -               -
276200   P   LAKE 1-32                               -            -          12,067          5,820          6,247       0.00000000             -             -            -                 -              -           5,820             -
276300   P   LEWIS 1H-31                          11,115       78,749        41,862         41,430            432       0.12368981               53          -              53            5,900            432        41,862               1
276400   P   LAKE 1-5                                -            -                6           -                6       0.00000000             -             -            -                 -              -             -               -
276401   P   LAKE 1-5 - BOOCH                        -            -           1,254            462            792       0.00000000             -             -            -                 -              -             462             -
276402   P   LAKE 1-5 - HARTSH.                      -            -           2,557            252          2,305       0.00000000             -             -            -                 -              -             252             -
276500   P   NELLIE GRAY (P&A)                       -            -                6           -                6       0.00000000             -             -            -                 -              -             -               -
276600   P   PRINCESS 3H-14                          -            -                9              9           -         0.00000000             -             -            -                 -              -                9            -
276700   P   SPORT 4H-25                             -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
276800   P   LALMAN 1                                -            -          28,216         12,608         15,608       0.00000000             -             -            -                 -              -          12,608             -
276900   P   THOMPSON 1H-13                          184        1,101       213,636        127,057         86,580       0.14322559          12,400           -         12,400            12,400         12,400       139,457             -
277000   P   LALMAN 1-2                              -            -           7,927            734          7,193       0.00000000             -             -            -                 -              -             734             -
277100   P   DELL MAYER 1H-33                     13,228       98,607        44,172         43,570            602       0.11827892               71          -              71            7,110            602        44,172               1
277200   P   LALMAN 1-6                              -            -          19,974          3,747         16,227       0.00000000             -             -            -                 -              -           3,747             -
277300   P   SUZIE 1H-34 -USE 491700                 -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
277400   P   LALMAN 2                                -            -          26,463          3,080         23,383       0.00000000             -             -            -                 -              -           3,080             -
277500   P   SEARCY GAS UNIT 17                      -            -         (15,829)           -          (15,829)      0.00000000             -             -            -                 -              -             -               -
277600   P   LALMAN 3-7                              -            -            (196)           -             (196)      0.00000000             -             -            -                 -              -             -               -
277700   P   TAYLOR, D R HEIRS #10                   -            -           3,318          3,899           (581)      0.00000000             -             -            -                 -              -           3,899             -
277800   P   TRACEY LYNN 1-11H                       -            -          (2,168)           -           (2,168)      0.00000000             -             -            -                 -              -             -               -
277900   P   HUTTON 2-28                             -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
278000   P   LALMAN 4                                -            -         116,091         63,223         52,868       0.00000000             -             -            -                 -              -          63,223             -
278100   P   WINSTON 1H-22                         6,079        6,000        14,791         14,791            -         0.50326704             -             -            -                 -              -          14,791             -
278200   P   LALMAN 5                                -            -          52,887         57,020         (4,133)      0.00000000             -             -            -                 -              -          57,020             -
278300   P   NUNN 3-30H                              -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
278400   P   LALMAN 7-1                              -            -           7,841          1,792          6,049       0.00000000             -             -            -                 -              -           1,792             -
278500   P   HULON & BETTY 1-20                      -            -           5,294            -            5,294       0.00000000             -             -            -                 -              -             -               -
278600   P   LANIER 1-19                             -            -          20,131          8,672         11,459       0.00000000             -             -            -                 -              -           8,672             -
278700   P   HUTSON FARMS 3-19                       -         57,225       (14,557)           -          (14,557)      0.00000000             -             -            -                 -              -             -               -
278800   P   LAPORTE 1                               -            -           1,712            881            831       0.00000000             -             -            -                 -              -             881             -
278900   P   DUSTIN WAYNE 1-12                       -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
279000   P   LARRY 1-33                              -            -           3,925          2,309          1,616       0.00000000             -             -            -                 -              -           2,309             -
279100   P   RIVER EMMITT 1-22                       -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
279200   P   LAURENCE 1-5                            -            -          23,748         12,806         10,942       0.00000000             -             -            -                 -              -          12,806             -
279300   P   SADIE BELLE 1-16                        -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
279400   P   BEDO, L R 2-35                          -            -                6           -                6       0.00000000             -             -            -                 -              -             -               -
279500   P   BLANCO NE DK 37B                        -            -            (880)           -             (880)      0.00000000             -             -            -                 -              -             -               -
279600   P   LEWIS 1                                 -            -           9,103          5,293          3,811       0.00000000             -             -            -                 -              -           5,293             -
279700   P   BLANCO NE DK 324N                       -            -            (920)           -             (920)      0.00000000             -             -            -                 -              -             -               -
279800   P   LIBERTY TRUST 1                         -            -             672              95           577       0.00000000             -             -            -                 -              -               95            -
279900   P   DAVIS 3-4                               -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
280000   P   LISA                                    -            -           2,402          1,991            411       0.00000000             -             -            -                 -              -           1,991             -
280100   P   ED 1-8H                                 -            -            (454)           -             (454)      0.00000000             -             -            -                 -              -             -               -
280200   P   LITTLE WASHITA 1                        -            -          10,965          5,279          5,686       0.00000000             -             -            -                 -              -           5,279             -
280300   P   JANE 2-20 (TA)                          -            -             598            -              598       0.00000000             -             -            -                 -              -             -               -
280400   P   LONG A 18-1                             -            -          26,197         12,923         13,274       0.00000000             -             -            -                 -              -          12,923             -
280600   P   LORENE 1-15                             -            -             744            100            644       0.00000000             -             -            -                 -              -             100             -
280700   P   YEAGER 3-8                              -            -          (4,079)           -           (4,079)      0.00000000             -             -            -                 -              -             -               -
280800   P   MALLISON, DIXIE 1-9                     -            -           6,548          1,177          5,371       0.00000000             -             -            -                 -              -           1,177             -
280900   P   ELLISON 2-6                             -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
281000   P   MANSON 1-4                              -            -               48             42             6       0.00000000             -             -            -                 -              -               42            -
281100   P   LORTON 4-18H                            -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
281200   P   BULLET 4-5H                             -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
281300   P   HUNTER 3-33                             -            -             -              -              -         0.00000000             -             -            -                 -              -             -               -
281400   P   MARSHALL 1-17 (SOLD 1/31/08)            -            -           4,521          4,516              6       0.00000000             -             -            -                 -              -           4,516             -
281500   P   GENINI 37-14                            -            -          (2,224)           -           (2,224)      0.00000000             -             -            -                 -              -             -               -
281600   P   MASON 2-16                              -            -          13,997          6,340          7,657       0.00000000             -             -            -                 -              -           6,340             -
281700   P   BLANCO NE DK 354E                       -            -            (898)           -             (898)      0.00000000             -             -            -                 -              -             -               -
281800   P   MASON B 1-8                             -            -          11,347         11,347            -         0.00000000             -             -            -                 -              -          11,347             -
281900   P   BLANCO NE DK 353                        -            -            (899)           -             (899)      0.00000000             -             -            -                 -              -             -               -
282000   P   MATTIE MAE 1-4                          -            -             697            346            351       0.00000000             -             -            -                 -              -             346             -
                                                                                  Case: 20-13664                        Doc: 57-1               Filed: 12/02/20                    Page: 94 of 133


                                              Oil, Gas & Liquid                                                                               Allocated        Net Income       % of Gross      % of Net      Statutory        AMT               AMT           Beginning
 Well#                      Well Name              Sales          Total GPT       LOE         Other Deducts     IDC         Depreciation      Overhead       Before Depletion    Income         Income        Depletion     Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942    4,185,533         587,541       4,285,289         (1,121,215)      1,890,580      3,754,174     1,408,844         587,541                  -    38,457,253
282100   P   CHOATE-BLAYLOCK 1H-20                        -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
282200   P   MATTIE MAE 2-4                               -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
282300   P   LAURA 1H-5                                26,792           (9,632)       4,200            3,751            1             118           9,109             19,244           4,019         19,244         4,019             118                  -        86,253
282400   P   MAYFIELD 1                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
282500   P   WRIGHT MATERIALS #9                          -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
282600   P   MCCLELLAN 1-21                               -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
282700   P   ELLISON 3-6                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
282800   P   MCCLELLAN 2-21                               -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
282900   P   LEWELLEN 4-6                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283000   P   MCCLELLAN 3-21                               -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283100   P   GABE 1-34                                    -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283200   P   MCCLELLAN 4-21                               -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283300   P   MALLISON-JENKINS 1-9 (NOT DRL)               -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283400   P   MCCOMAS 1-25                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283500   P   BLANKENSHIP 2-30                             -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283600   P   MCCRORY A 1-5 (TO)                           -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283700   P   RUSSELL 1-30H                                204                15         170              -            -                 (0)             69               (51)              31           -             -                 (0)                -           403
283800   P   MCGINNIS 1                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
283900   P   RUSSELL 3-30H                                111                 8         171              -            -                 (0)             38              (106)              17           -             -                 (0)                -           455
284000   P   MCGINNIS 2                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284100   P   SMITH 2-33                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284200   P   MCGINNIS 3-15                                -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284300   P   FLUD 4-33H                                   194                14         258              -            -                  0              66              (144)              29           -             -                  0                 -           -
284400   P   MCNEILL 1-15 BPO N/C                         -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284500   P   BROOKS, ET AL #5                             -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284600   P   MCNEILL 2-15                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284700   P   BERRY 5-15                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284800   P   MCNEILL 3-12 (T&A)                           -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
284900   P   CIMARRON 23 FED 3                            -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285000   P   MCNEILL 3-15                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285100   P   KINLEE 1H-6                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285200   P   MCNEILL 4-12                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285300   P   LINDA BROWN 1H-05                         22,229            1,560        6,214              550          -                 42          7,558              6,305           3,334          6,305         3,334               42                 -       136,140
285400   P   MCNEILL 4-15                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285500   P   NICOLE 1H-05                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285600   P   MEACHAM 1 A-3                                -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285700   P   HILLARY 1H-19                              7,769              547        6,395              177          -               -             2,641             (1,991)          1,165            -             -               -                    -         5,999
285800   P   MEACHAM 3-2                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
285900   P   ANNA MICHELLE 1H-21                          -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286000   P   MEGET 1-12                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286100   P   TRICIA 1H-18                              43,805            3,075        3,470            1,063          -               -            14,894             21,304           6,571         21,304         6,571             -                    -       301,740
286200   P   MELBA JEAN 1-20                              -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286400   P   MERCER 1-11                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286500   P   JOHNSON 12-10                                -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286600   P   MERRICK 3                                    -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286700   P   BROOKS, ET AL #6                             -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286800   P   MERRICK C-1                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
286900   P   COLTON 1-27                                1,008              138          294                59         -                 (2)           343                176             151            176           151               (2)                -         4,050
287000   P   MERVELDT 2-25                                -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287100   P   NATALIE 1H-5                              16,824            1,184        8,509              373          -               -             5,720              1,038           2,524          1,038         1,038             -                    -        68,088
287200   P   MEYER 4-1                                    -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287300   P   LORTON 2-12                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287400   P   MEYER 4-2                                    -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287500   P   LORTON 3-12                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287600   P   MILEUR 2-23                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287700   P   HUFFMAN 4-12                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287800   P   MILLER, AM                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
287900   P   LUCAS 7-21 (BPO)                             -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
288000   P   TINA MILLER 1-12                             -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
288100   P   CAMPBELL 2-17                                -                -            154              -            -                  0            -                 (154)            -              -             -                  0                 -           -
288200   P   MITCHELL                                     -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
288300   P   CAMPBELL 3-17                                  53                4         219              -            -                 (0)             18              (188)               8           -             -                 (0)                -           -
288400   P   MITCHELL 1-21                                -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
288500   P   CAMPBELL 4-17                                  68                5         206              -            -                  0              23              (166)              10           -             -                  0                 -           -
288600   P   MOLLY 1-2                                    -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
288700   P   TOWN OF HAMMON 7-1 BPO                       -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
288800   P   MOONEY 1-35                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
288900   P   SEARCY GAS UNIT 12                           -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
289000   P   MOONEY A 1-2                                 -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
289100   P   BLANCO NE DK 350E                            -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
289200   P   MOORE 1-28                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
289300   P   BENTLEY 3-5                                  -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
289400   P   MOORE N 1-20 (INACTIVE)                      -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
289500   P   SHARON 1H-15                              85,883          (35,251)      15,027           11,768            2             125          29,200             65,012          12,882         65,012        12,882             125                  -       268,924
289600   P   MORRISON 1                                   -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
289700   P   SHARON 2H-15                              29,600          (38,078)       6,711            2,409            2             283          10,064             48,209           4,440         48,209         4,440             283                  -       267,472
289800   P   MOSBURG, OSCAR 1-27                          -                -            -                -            -               -               -                  -               -              -             -               -                    -           -
                                                                            Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                            Page: 95 of 133


                                              Current Year    Ending         Cost or       A/Depletion    Undepleted          Cost           Cost          Cost Depl    Adj Cost         Allowable     Non-Excess      A/Depletion     Exess IDC
 Well#                      Well Name          Production     Reserves     Other Basis       at BOY         Cost          Depletion Rate    Depletion      Adjustment   Depletion        Depletion      Depletion        at EOY       Per Property


                                                 4,052,352    34,404,900   143,665,428      94,166,646     49,498,783                         3,738,727           -      3,738,727         4,906,184      3,867,772     98,034,417       3,680,310
100000
282100   P   CHOATE-BLAYLOCK 1H-20                     -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
282200   P   MATTIE MAE 2-4                            -             -             124             554           (430)       0.00000000             -             -            -                 -              -              554             -
282300   P   LAURA 1H-5                              8,376        77,877        43,711          33,697         10,015        0.09711008             973           -            973             4,019          4,019         37,715               1
282400   P   MAYFIELD 1                                -             -           9,269           1,066          8,203        0.00000000             -             -            -                 -              -            1,066             -
282500   P   WRIGHT MATERIALS #9                       -             -                6            -                 6       0.00000000             -             -            -                 -              -              -               -
282600   P   MCCLELLAN 1-21                            -             -            (382)            224           (605)       0.00000000             -             -            -                 -              -              224             -
282700   P   ELLISON 3-6                               -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
282800   P   MCCLELLAN 2-21                            -             -             864           1,666           (802)       0.00000000             -             -            -                 -              -            1,666             -
282900   P   LEWELLEN 4-6                              -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
283000   P   MCCLELLAN 3-21                            -             -           6,779           1,865          4,914        0.00000000             -             -            -                 -              -            1,865             -
283100   P   GABE 1-34                                 -             -            (906)            -             (906)       0.00000000             -             -            -                 -              -              -               -
283200   P   MCCLELLAN 4-21                            -             -          12,865           1,375         11,490        0.00000000             -             -            -                 -              -            1,375             -
283300   P   MALLISON-JENKINS 1-9 (NOT DRL)            -             -                6            -                 6       0.00000000             -             -            -                 -              -              -               -
283400   P   MCCOMAS 1-25                              -             -          13,545           4,624          8,920        0.00000000             -             -            -                 -              -            4,624             -
283500   P   BLANKENSHIP 2-30                          -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
283600   P   MCCRORY A 1-5 (TO)                        -             -           2,643           1,068          1,575        0.00000000             -             -            -                 -              -            1,068             -
283700   P   RUSSELL 1-30H                             121           281           -               166           (166)       0.30146147             -             -            -                 -              -              166             -
283800   P   MCGINNIS 1                                -             -          25,577           3,468         22,109        0.00000000             -             -            -                 -              -            3,468             -
283900   P   RUSSELL 3-30H                               63          391              9            424           (415)       0.13942417             -             -            -                 -              -              424             -
284000   P   MCGINNIS 2                                -             -          14,112           4,450          9,662        0.00000000             -             -            -                 -              -            4,450             -
284100   P   SMITH 2-33                                -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
284200   P   MCGINNIS 3-15                             -             -            (241)         11,445        (11,687)       0.00000000             -             -            -                 -              -           11,445             -
284300   P   FLUD 4-33H                                -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
284400   P   MCNEILL 1-15 BPO N/C                      -             -          42,419          25,576         16,843        0.00000000             -             -            -                 -              -           25,576             -
284500   P   BROOKS, ET AL #5                          -             -         (15,925)            704        (16,630)       0.00000000             -             -            -                 -              -              704             -
284600   P   MCNEILL 2-15                              -             -             565           7,702         (7,137)       0.00000000             -             -            -                 -              -            7,702             -
284700   P   BERRY 5-15                                -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
284800   P   MCNEILL 3-12 (T&A)                        -             -               (0)           -                (0)      0.00000000             -             -            -                 -              -              -               -
284900   P   CIMARRON 23 FED 3                         -             -            (912)            -             (912)       0.00000000             -             -            -                 -              -              -               -
285000   P   MCNEILL 3-15                              -             -            (313)          1,651         (1,964)       0.00000000             -             -            -                 -              -            1,651             -
285100   P   KINLEE 1H-6                               -             -             667             -              667        0.00000000             -             -            -                 -              -              -               -
285200   P   MCNEILL 4-12                              -             -           2,427             531          1,896        0.00000000             -             -            -                 -              -              531             -
285300   P   LINDA BROWN 1H-05                      16,139       120,001         7,115           7,115            -          0.11854939             -             -            -               3,334            -            7,115             -
285400   P   MCNEILL 4-15                              -             -          43,665          33,862          9,803        0.00000000             -             -            -                 -              -           33,862             -
285500   P   NICOLE 1H-05                              -             -             346             -              346        0.00000000             -             -            -                 -              -              -               -
285600   P   MEACHAM 1 A-3                             -             -          35,849          10,145         25,704        0.00000000             -             -            -                 -              -           10,145             -
285700   P   HILLARY 1H-19                           5,463           536        18,859          18,859            -          0.91064133             -             -            -                 -              -           18,859             -
285800   P   MEACHAM 3-2                               -             -           3,021             805          2,216        0.00000000             -             -            -                 -              -              805             -
285900   P   ANNA MICHELLE 1H-21                       -             -             435             -              435        0.00000000             -             -            -                 -              -              -               -
286000   P   MEGET 1-12                                -             -            (912)            -             (912)       0.00000000             -             -            -                 -              -              -               -
286100   P   TRICIA 1H-18                           33,592       268,148        21,044          21,044            -          0.11132895             -             -            -               6,571            -           21,044             -
286200   P   MELBA JEAN 1-20                           -             -           5,936          10,913         (4,976)       0.00000000             -             -            -                 -              -           10,913             -
286400   P   MERCER 1-11                               -             -           2,912           1,674          1,238        0.00000000             -             -            -                 -              -            1,674             -
286500   P   JOHNSON 12-10                             -             -          (4,751)            -           (4,751)       0.00000000             -             -            -                 -              -              -               -
286600   P   MERRICK 3                                 -             -           2,150             256          1,894        0.00000000             -             -            -                 -              -              256             -
286700   P   BROOKS, ET AL #6                          -             -             261           2,160         (1,900)       0.00000000             -             -            -                 -              -            2,160             -
286800   P   MERRICK C-1                               -             -          10,974             667         10,307        0.00000000             -             -            -                 -              -              667             -
286900   P   COLTON 1-27                               289         3,761           680             670              10       0.07142778                1          -               1              151              10           680             -
287000   P   MERVELDT 2-25                             -             -           3,447             441          3,005        0.00000000             -             -            -                 -              -              441             -
287100   P   NATALIE 1H-5                           11,852        56,236         9,906           9,906            -          0.17406839             -             -            -               1,038            -            9,906             -
287200   P   MEYER 4-1                                 -             -           1,039           1,617           (579)       0.00000000             -             -            -                 -              -            1,617             -
287300   P   LORTON 2-12                               -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
287400   P   MEYER 4-2                                 -             -           1,649             961            688        0.00000000             -             -            -                 -              -              961             -
287500   P   LORTON 3-12                               -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
287600   P   MILEUR 2-23                               -             -           3,570           5,435         (1,865)       0.00000000             -             -            -                 -              -            5,435             -
287700   P   HUFFMAN 4-12                              -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
287800   P   MILLER, AM                                -             -           2,285             616          1,670        0.00000000             -             -            -                 -              -              616             -
287900   P   LUCAS 7-21 (BPO)                          -             -         (30,688)            -          (30,688)       0.00000000             -             -            -                 -              -              -               -
288000   P   TINA MILLER 1-12                          -             -           9,466           2,760          6,706        0.00000000             -             -            -                 -              -            2,760             -
288100   P   CAMPBELL 2-17                             -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
288200   P   MITCHELL                                  -             -          46,468          15,451         31,017        0.00000000             -             -            -                 -              -           15,451             -
288300   P   CAMPBELL 3-17                             -             -             -                 10           (10)       0.00000000             -             -            -                 -              -                10            -
288400   P   MITCHELL 1-21                             -             -           3,328             -            3,328        0.00000000             -             -            -                 -              -              -               -
288500   P   CAMPBELL 4-17                             -             -             -               -              -          0.00000000             -             -            -                 -              -              -               -
288600   P   MOLLY 1-2                                 -             -          26,735           4,457         22,278        0.00000000             -             -            -                 -              -            4,457             -
288700   P   TOWN OF HAMMON 7-1 BPO                    -             -             266             264               3       0.00000000             -             -            -                 -              -              264             -
288800   P   MOONEY 1-35                               -             -            (361)          2,024         (2,385)       0.00000000             -             -            -                 -              -            2,024             -
288900   P   SEARCY GAS UNIT 12                        -             -         (16,589)            -          (16,589)       0.00000000             -             -            -                 -              -              -               -
289000   P   MOONEY A 1-2                              -             -           6,167           1,814          4,353        0.00000000             -             -            -                 -              -            1,814             -
289100   P   BLANCO NE DK 350E                         -             -            (863)            -             (863)       0.00000000             -             -            -                 -              -              -               -
289200   P   MOORE 1-28                                -             -           2,866           4,348         (1,482)       0.00000000             -             -            -                 -              -            4,348             -
289300   P   BENTLEY 3-5                               -             -         (17,584)            -          (17,584)       0.00000000             -             -            -                 -              -              -               -
289400   P   MOORE N 1-20 (INACTIVE)                   -             -                6            -                 6       0.00000000             -             -            -                 -              -              -               -
289500   P   SHARON 1H-15                           26,434       242,489        99,934          98,439          1,495        0.09829621             147           -            147            12,882          1,495         99,934               2
289600   P   MORRISON 1                                -             -          23,297           5,616         17,680        0.00000000             -             -            -                 -              -            5,616             -
289700   P   SHARON 2H-15                            8,093       259,380        99,779          98,284          1,495        0.03025567               45          -              45            4,440          1,495         99,779               2
289800   P   MOSBURG, OSCAR 1-27                       -             -          61,712          19,506         42,206        0.00000000             -             -            -                 -              -           19,506             -
                                                                                 Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                    Page: 96 of 133


                                             Oil, Gas & Liquid                                                                                Allocated       Net Income        % of Gross      % of Net       Statutory         AMT              AMT           Beginning
 Well#                       Well Name            Sales          Total GPT       LOE          Other Deducts     IDC          Depreciation     Overhead      Before Depletion     Income         Income         Depletion      Depreciation     Adjustment       Reserves


                                                  12,603,869          361,520    2,288,049         2,016,942    4,185,533          587,541      4,285,289        (1,121,215)       1,890,580      3,754,174      1,408,844          587,541                 -    38,457,253
289900   P   ROSS 1-4                                  2,899              204          -                   61         -                -              986             1,648              435          1,648            435              -                   -           -
290000   P   MORRIS 2H-19                             33,290            2,248       10,370             3,803       15,434              345         11,319           (10,229)           4,994            -              -                345                 -       144,188
290100   P   BULLDOG 1H-9                                -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
290200   P   ROBERTS RANCH 14-18                         -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
290300   P   ROBERTS RANCH 13-18                         -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
290400   P   MOSELEY 5-25                                -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
290500   P   CHUBLEE 12-1H                             1,207                50         -                 513          -                -              411               234              181            234            181              -                   -         4,784
290600   P   MOSELEY 7-25                                -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
290800   P   MOSELEY 22-1 E                              -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
291000   P   MUNCY 1                                     -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
291100   P   COAL 1H-16                               42,285          (27,701)       7,998             5,487          494            1,229         14,377            40,401            6,343         40,401          6,343            1,229                 -       132,596
291200   P   MURRAY 1-7                                  -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
291300   P   COAL 2H-16                               28,953          (18,333)       6,399             3,688            1                71         9,844            27,282            4,343         27,282          4,343                71                -        68,853
291400   P   NANNETTE 1-6                                -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
291500   P   LOCKE "A" 1                                 -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
291600   P   NEAL 1-28                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
291700   P   THOMAS 1H-7W                                992                49         306               378          -                -              337               (78)             149            -              -                -                   -         4,344
291800   P   NEAL 2-28                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
291900   P   ENGLISH 2H-16                            69,306          (30,787)       4,400             9,093          124            2,332         23,564            60,581           10,396         60,581         10,396            2,332                 -       224,123
292000   P   NILES 3-5                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
292100   P   DENSON 2H-15                            108,754          (61,834)       8,585            14,079            2              251         36,976           110,694           16,313        110,694         16,313              251                 -       373,266
292200   P   NINMAN UNIT 1-17                            -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
292300   P   DELL MAYER 2H-33                         66,603          (21,347)       3,715             7,648            1                82        22,645            53,858            9,990         53,858          9,990                82                -       130,569
292400   P   NORRIS 1-32 BPO N/C                         -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
292500   P   DELL MAYER 3H-33                         80,446          (21,952)       3,583             9,138            1                59        27,351            62,266           12,067         62,266         12,067                59                -       162,301
292600   P   NORVILLE B 1-36                             -                -        (11,526)              -            (38)             -              -              11,564              -           11,564            -                -                   -           -
292700   P   SEARCY GAS UNIT 14                          -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
292800   P   NORVILLE C 1-36                             -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
292900   P   SEARCY GAS UNIT 15                          -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293000   P   OAKMAN 32 1-A                               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293100   P   LAURA 1H-31                              10,264              723       10,749               226          991              (40)         3,490            (5,875)           1,540            -              -                (40)                -        17,965
293200   P   OKLAHOMA BRICK                              -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293300   P   AMANDA 1H-32                             14,132              995        6,746               309          -                -            4,805             1,277            2,120          1,277          1,277              -                   -        44,398
293400   P   OLLER 1-11                                  -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293500   P   TISDAL 1-28 (APO) (ABANDONED)               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293600   P   OLSON 1-1                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293700   P   DACUS 3-8                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293800   P   ORBISON 1-11                                -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
293900   P   SPARTAN 11-1H                               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294000   P   ORRELL 1-27                                 -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294100   P   MILDA 1H-24                              10,755              756        6,180               260          -                -            3,657               (97)           1,613            -              -                -                   -        24,717
294200   P   OSU 1-35                                    -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294300   P   SEARCY GAS UNIT 13                          -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294400   P   OSU 2-35                                    -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294500   P   CRAIG 1H-29                               3,955              278        2,887                 95         -                -            1,345              (650)             593            -              -                -                   -           -
294600   P   OSU 3-35                                    -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294700   P   CROWNOVER 1-17                              -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294800   P   OTTINGER 1-36                               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
294900   P   JACKSON B. DAVIS 23H-1                      -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295000   P   PAUL 15-3                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295100   P   BENTLEY 5-5H (BPO)                          -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295200   P   PAYNE 1-6                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295300   P   DUNN 4-2H (BPO)                             -                -            -                 -            -                   2           -                   (2)            -              -              -                   2                -           -
295400   P   PENNINGTON 1-17                             -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295500   P   QUAIL QUEEN UNIT -DO NOT USE                -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295600   P   PERKINS, THOMAS 1-7                         -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295700   P   SEARCY GAS UNIT 16                          -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295800   P   PERKINS 1-28                                -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
295900   P   USA 12-18 BPO                               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296000   P   BOTTOM 13-34 BPO                            -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296100   P   BLANCO NE DK TR 63                          -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296200   P   PETERSEN 1-17                               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296300   P   BOOMER 9-2H                                 -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296400   P   PETERSON 2X                                 -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296500   P   YATES 2-13                                  -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296600   P   PHILLIPS 1-27                               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296700   P   FREDERICK 3H-26                               0              -               0                 0         -                   0             0                 (0)               0           -              -                   0                -           -
296800   P   PIATT 15-1                                  -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
296900   P   NORVILL B 2-36 (BPO)                        -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
297000   P   PORTER C 1-23                               -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
297100   P   CITY OF MCALESTER 30-1H                     429                28           16              190          -                   4           146                 45               64             45             45                4                -         1,949
297200   P   PRESSON A 1-31                              -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
297300   P   SAWATZKY 1-12H                              -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
297400   P   PSC 1-31                                    -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
297500   P   FREDERICK 5H-26                             -                -               1              -            -                   0           -                   (1)            -              -              -                   0                -           -
297600   P   PSC 3 & 4                                   -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
297601   P   PSC 3-6                                     -                -            -                 -            -                -              -                 -                -              -              -                -                   -           -
                                                                          Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                            Page: 97 of 133


                                             Current Year   Ending         Cost or       A/Depletion    Undepleted          Cost           Cost          Cost Depl    Adj Cost         Allowable      Non-Excess      A/Depletion     Exess IDC
 Well#                       Well Name        Production    Reserves     Other Basis       at BOY         Cost          Depletion Rate    Depletion      Adjustment   Depletion        Depletion       Depletion        at EOY       Per Property


                                                4,052,352   34,404,900   143,665,428      94,166,646     49,498,783                         3,738,727           -      3,738,727         4,906,184       3,867,772     98,034,417       3,680,310
100000
289900   P   ROSS 1-4                                 -            -          11,163          11,163            -          0.00000000             -             -            -                 435             -           11,163             -
290000   P   MORRIS 2H-19                           9,173      135,016        59,545          58,676            869        0.06361592               55          -              55                55              55        58,731          14,453
290100   P   BULLDOG 1H-9                             -            -             -               -              -          0.00000000             -             -            -                 -               -              -               -
290200   P   ROBERTS RANCH 14-18                      -            -            (878)            -             (878)       0.00000000             -             -            -                 -               -              -               -
290300   P   ROBERTS RANCH 13-18                      -            -            (707)            -             (707)       0.00000000             -             -            -                 -               -              -               -
290400   P   MOSELEY 5-25                             -            -           8,334             565          7,769        0.00000000             -             -            -                 -               -              565             -
290500   P   CHUBLEE 12-1H                            445        4,339         7,955           2,410          5,545        0.09299040             516           -            516               516             516          2,926             -
290600   P   MOSELEY 7-25                             -            -          15,527           5,901          9,626        0.00000000             -             -            -                 -               -            5,901             -
290800   P   MOSELEY 22-1 E                           -            -           1,418             851            567        0.00000000             -             -            -                 -               -              851             -
291000   P   MUNCY 1                                  -            -           2,290           1,581            709        0.00000000             -             -            -                 -               -            1,581             -
291100   P   COAL 1H-16                            12,472      120,124        71,225          62,777          8,448        0.09405981             795           -            795             6,343           6,343         69,120             447
291200   P   MURRAY 1-7                               -            -          23,252           7,474         15,778        0.00000000             -             -            -                 -               -            7,474             -
291300   P   COAL 2H-16                             8,347       60,507        71,069          46,011         25,058        0.12122700           3,038           -          3,038             4,343           4,343         50,354               1
291400   P   NANNETTE 1-6                             -            -           4,098               19         4,080        0.00000000             -             -            -                 -               -                19            -
291500   P   LOCKE "A" 1                              -            -             (15)            -              (15)       0.00000000             -             -            -                 -               -              -               -
291600   P   NEAL 1-28                                -            -               56          6,744         (6,688)       0.00000000             -             -            -                 -               -            6,744             -
291700   P   THOMAS 1H-7W                             335        4,010         9,876           2,761          7,115        0.07699728             548           -            548               548             548          3,309             -
291800   P   NEAL 2-28                                -            -           2,681           2,201            479        0.00000000             -             -            -                 -               -            2,201             -
291900   P   ENGLISH 2H-16                         20,720      203,404        71,460          70,402          1,058        0.09244688               98          -              98           10,396           1,058         71,460             112
292000   P   NILES 3-5                                -            -           2,580             715          1,865        0.00000000             -             -            -                 -               -              715             -
292100   P   DENSON 2H-15                          31,963      341,303       100,994          99,499          1,495        0.08563140             128           -            128            16,313           1,495        100,994               2
292200   P   NINMAN UNIT 1-17                         -            -           5,319             932          4,387        0.00000000             -             -            -                 -               -              932             -
292300   P   DELL MAYER 2H-33                      18,065      112,504        41,260          40,658            602        0.13835618               83          -              83            9,990             602         41,260               1
292400   P   NORRIS 1-32 BPO N/C                      -            -          47,214          22,566         24,649        0.00000000             -             -            -                 -               -           22,566             -
292500   P   DELL MAYER 3H-33                      21,879      140,421        40,706          40,104            602        0.13480640               81          -              81           12,067             602         40,706               1
292600   P   NORVILLE B 1-36                          -            -         195,720          57,758        137,962        0.00000000             -             -            -                 -               -           57,758             -
292700   P   SEARCY GAS UNIT 14                       -            -         (12,294)            -          (12,294)       0.00000000             -             -            -                 -               -              -               -
292800   P   NORVILLE C 1-36                          -            -          52,957          24,842         28,115        0.00000000             -             -            -                 -               -           24,842             -
292900   P   SEARCY GAS UNIT 15                       -            -         (42,420)            -          (42,420)       0.00000000             -             -            -                 -               -              -               -
293000   P   OAKMAN 32 1-A                            -            -           6,459           3,501          2,957        0.00000000             -             -            -                 -               -            3,501             -
293100   P   LAURA 1H-31                            7,159       10,806        19,114          19,114            -          0.39849916             -             -            -                 -               -           19,114             596
293200   P   OKLAHOMA BRICK                           -            -          32,433           8,701         23,731        0.00000000             -             -            -                 -               -            8,701             -
293300   P   AMANDA 1H-32                           9,902       34,495         9,310           9,310            -          0.22303795             -             -            -               1,277             -            9,310             -
293400   P   OLLER 1-11                               -            -          23,350           4,725         18,625        0.00000000             -             -            -                 -               -            4,725             -
293500   P   TISDAL 1-28 (APO) (ABANDONED)            -            -                6            -                 6       0.00000000             -             -            -                 -               -              -               -
293600   P   OLSON 1-1                                -            -          13,506           3,080         10,426        0.00000000             -             -            -                 -               -            3,080             -
293700   P   DACUS 3-8                                -            -          (3,185)            -           (3,185)       0.00000000             -             -            -                 -               -              -               -
293800   P   ORBISON 1-11                             -            -         225,506         211,845         13,660        0.00000000             -             -            -                 -               -          211,845             -
293900   P   SPARTAN 11-1H                            -            -         (71,628)            -          (71,628)       0.00000000             -             -            -                 -               -              -               -
294000   P   ORRELL 1-27                              -            -          11,417           2,467          8,950        0.00000000             -             -            -                 -               -            2,467             -
294100   P   MILDA 1H-24                            8,612       16,105        10,276          10,276            -          0.34842993             -             -            -                 -               -           10,276             -
294200   P   OSU 1-35                                 -            -               71            181           (111)       0.00000000             -             -            -                 -               -              181             -
294300   P   SEARCY GAS UNIT 13                       -            -         (15,324)            -          (15,324)       0.00000000             -             -            -                 -               -              -               -
294400   P   OSU 2-35                                 -            -          35,062          10,991         24,072        0.00000000             -             -            -                 -               -           10,991             -
294500   P   CRAIG 1H-29                              -            -           6,266           6,266            -          0.00000000             -             -            -                 -               -            6,266             -
294600   P   OSU 3-35                                 -            -          16,736           3,786         12,949        0.00000000             -             -            -                 -               -            3,786             -
294700   P   CROWNOVER 1-17                           -            -          (4,523)            -           (4,523)       0.00000000             -             -            -                 -               -              -               -
294800   P   OTTINGER 1-36                            -            -         200,127         103,893         96,234        0.00000000             -             -            -                 -               -          103,893             -
294900   P   JACKSON B. DAVIS 23H-1                   -            -          (5,430)            -           (5,430)       0.00000000             -             -            -                 -               -              -               -
295000   P   PAUL 15-3                                -            -           8,965             708          8,257        0.00000000             -             -            -                 -               -              708             -
295100   P   BENTLEY 5-5H (BPO)                       -            -         (45,842)            -          (45,842)       0.00000000             -             -            -                 -               -              -               -
295200   P   PAYNE 1-6                                -            -          34,359          20,854         13,505        0.00000000             -             -            -                 -               -           20,854             -
295300   P   DUNN 4-2H (BPO)                          -            -         (11,594)              59       (11,652)       0.00000000             -             -            -                 -               -                59            -
295400   P   PENNINGTON 1-17                          -            -           8,486           1,492          6,994        0.00000000             -             -            -                 -               -            1,492             -
295500   P   QUAIL QUEEN UNIT -DO NOT USE             -            -                6            -                 6       0.00000000             -             -            -                 -               -              -               -
295600   P   PERKINS, THOMAS 1-7                      -            -           7,896           5,494          2,402        0.00000000             -             -            -                 -               -            5,494             -
295700   P   SEARCY GAS UNIT 16                       -            -         (13,827)            -          (13,827)       0.00000000             -             -            -                 -               -              -               -
295800   P   PERKINS 1-28                             -            -                6            -                 6       0.00000000             -             -            -                 -               -              -               -
295900   P   USA 12-18 BPO                            -            -            (910)            -             (910)       0.00000000             -             -            -                 -               -              -               -
296000   P   BOTTOM 13-34 BPO                         -            -          (4,812)            -           (4,812)       0.00000000             -             -            -                 -               -              -               -
296100   P   BLANCO NE DK TR 63                       -            -                7               1              6       0.00000000             -             -            -                 -               -                 1            -
296200   P   PETERSEN 1-17                            -            -           1,442                6         1,435        0.00000000             -             -            -                 -               -                 6            -
296300   P   BOOMER 9-2H                              -            -         (24,950)            -          (24,950)       0.00000000             -             -            -                 -               -              -               -
296400   P   PETERSON 2X                              -            -           5,153           1,356          3,797        0.00000000             -             -            -                 -               -            1,356             -
296500   P   YATES 2-13                               -            -             -               -              -          0.00000000             -             -            -                 -               -              -               -
296600   P   PHILLIPS 1-27                            -            -           3,667           2,298          1,369        0.00000000             -             -            -                 -               -            2,298             -
296700   P   FREDERICK 3H-26                          -            -               (6)           -                (6)      0.00000000             -             -            -                 -               -              -               -
296800   P   PIATT 15-1                               -            -           4,892           1,424          3,468        0.00000000             -             -            -                 -               -            1,424             -
296900   P   NORVILL B 2-36 (BPO)                     -            -           5,903           5,903            -          0.00000000             -             -            -                 -               -            5,903             -
297000   P   PORTER C 1-23                            -            -          26,024           9,570         16,454        0.00000000             -             -            -                 -               -            9,570             -
297100   P   CITY OF MCALESTER 30-1H                  160        1,789           409             250            159        0.08192618               13          -              13                45              45           296             -
297200   P   PRESSON A 1-31                           -            -          21,142           4,912         16,230        0.00000000             -             -            -                 -               -            4,912             -
297300   P   SAWATZKY 1-12H                           -            -         (25,574)            -          (25,574)       0.00000000             -             -            -                 -               -              -               -
297400   P   PSC 1-31                                 -            -          19,974           4,082         15,892        0.00000000             -             -            -                 -               -            4,082             -
297500   P   FREDERICK 5H-26                          -            -               (7)           -                (7)      0.00000000             -             -            -                 -               -              -               -
297600   P   PSC 3 & 4                                -            -         106,822             -          106,822        0.00000000             -             -            -                 -               -              -               -
297601   P   PSC 3-6                                  -            -          (4,452)            -           (4,452)       0.00000000             -             -            -                 -               -              -               -
                                                                                  Case: 20-13664                        Doc: 57-1               Filed: 12/02/20                     Page: 98 of 133


                                              Oil, Gas & Liquid                                                                               Allocated        Net Income        % of Gross      % of Net       Statutory         AMT               AMT           Beginning
 Well#                       Well Name             Sales          Total GPT       LOE          Other Deducts    IDC         Depreciation      Overhead       Before Depletion     Income         Income         Depletion      Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049         2,016,942   4,185,533         587,541       4,285,289         (1,121,215)       1,890,580      3,754,174      1,408,844          587,541                  -    38,457,253
297602   P   PSC 4-6                                      -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
297700   P   FREDERICK 4H-26                                 2                0            9                1         -                  0               1                 (9)               0           -              -                   0                 -           -
297800   P   PSO 1                                        -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
297900   P   BENTLEY 6-5H                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298000   P   PURDY HART NE SD UN (NEPHU)                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298001   P   PURDY HART SD UN (NEPHU M-25)                -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298002   P   PURDY HART SD UN (NEPHU R-31)                -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298003   P   PURDY HART SD UN (NEPHU ZZ-3)                -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298004   P   PURDY HART SD UN (NEPHU N25)                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298005   P   PURDY HART SD UN (NEPHU ZZ17)                -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298100   P   THOMAS 1H-16                               4,360              306        2,796               107         -               -             1,482               (332)             654            -              -                -                    -           -
298200   P   PURVIS 1                                     -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298300   P   BARBARA 1H-16                              7,361              517        4,133               178         -               (33)          2,503                  64           1,104              64             64             (33)                 -        13,388
298400   P   QUINTLE, E L 1-34                            -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298500   P   MARK 1H-17                                32,120            2,256       11,446               761         -               -            10,921              6,737            4,818          6,737          4,818              -                    -       176,032
298600   P   QUINTLE 2-34                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298700   P   20 MILE FED 33-30-5273 CA/DNU'               -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298800   P   REDMOON 1-29                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
298900   P   FREDERICK 6H-26                              -                -               1              -           -                 (1)           -                     1             -                 1           -                  (1)                -           -
299000   P   REED 1-17                                    -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
299100   P   BUTZER 1H-17                              12,880              904       10,068               317         -               -             4,379             (2,788)           1,932            -              -                -                    -           -
299200   P   REEVE RANCH 1-5                              -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
299300   P   ELLA MAE 1-23                                143                16           54                8         -                  0              49                 15               21             15             15                0                 -           421
299400   P   REIMER 1-12                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
299500   P   ANDERSON 36W-1H                              -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
299600   P   REIN 1-28                                    -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
299700   P   ZEBRA 1H-30                                  113                 8           65              -           -                 30              38               (28)               17           -              -                  30                 -           475
299800   P   RENISON, PAULINE 1 (P&A)                     -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
299900   P   OFFILL 1H-30                                 134                10           88              -           -                 29              46               (38)               20           -              -                  29                 -           376
300000   P   REPECKA 1-23                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
300200   P   REPP 1-25                                    -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
300300   P   ANDRE 5501 13-4H                             -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
300400   P   RICHARDSON 1-10                              -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
300500   P   SEARCY GAS UNIT 18                           -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
300600   P   RICHARDSON-CLAIRBORNE 1A                     -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
300700   P   SAUNDRA 1H-32 (HARTSHORNE)                 6,411              450        6,780               151         -               -             2,180             (3,149)             962            -              -                -                    -           -
300800   P   RIVER 1-21                                   -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
300900   P   WELDON 1H-32 (HARTSHORNE)                 25,273            1,774        8,225               614         -               -             8,593              6,066            3,791          6,066          3,791              -                    -       208,616
301000   P   ROBERTS 3-1                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301100   P   ALFRED STEHR 1-12H                           -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301200   P   ROBERTS 34-1                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301300   P   COATES 35-1H                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301400   P   ROBERTS 3-2                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301500   P   SPARTAN 11-2H                                -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301600   P   ROBERTS 34-2                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301700   P   ANDERSON 36E-1H                              -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301800   P   ROBERTS 3-3                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
301900   P   JOHN PERRY PERSLEY 22H-1                     -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302000   P   ROBERTS 34-3                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302100   P   DUNN 5-2H                                    -                -            -                 -           -                 (5)           -                     5             -                 5           -                  (5)                -           -
302200   P   ROBERTS 34-4                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302300   P   GREEN RIVER 4-1H                             -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302400   P   ROBISON D-1 (P&A)                            -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302500   P   BLANCO NE DK 11Y                             -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302600   P   SEYMOUR 1-9                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302700   P   TOKLAN 2-1H                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -        17,385
302800   P   ROGER MILLS 1-18                             -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
302900   P   BLANCO NE DK 54                              -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303000   P   ROSE B 1-6                                   -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303100   P   BLANCO NE DK 50                              -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303200   P   ROSE C 1-6                                   -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303300   P   ZYBACH 2010H                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303400   P   7104 JV-S DAVIDSON 5-6                       -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303500   P   FRIEOUF 26-2                                 -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303600   P   RUSCH 1-8                                    -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303700   P   JONETTA 1-12H                                -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303800   P   RUSH SPRINGS, WFU                            -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
303900   P   PENNINGTON 4H-17 (BPO)                       -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
304000   P   SAFARI 1-33                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
304100   P   OFFILL BOOCH 1H-29                             11                1           13              -           -               -                  4                 (7)               2           -              -                -                    -           -
304200   P   SAUER 2-23                                   -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
304300   P   CLECKLER 1-1H                                -                -            -                 -           -               -               -                  -                -              -              -                -                    -        28,620
304400   P   SCHUDEL 1                                    -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
304500   P   BROOKS, ET AL #8 (BPO)                       -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
304600   P   SELZER A 1-25                                -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
304700   P   BUCHHOLZ 1A (P&A)                            -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
304800   P   SEWELL 1-36                                  -                -            -                 -           -               -               -                  -                -              -              -                -                    -           -
                                                                            Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                          Page: 99 of 133


                                              Current Year    Ending         Cost or      A/Depletion    Undepleted         Cost           Cost         Cost Depl    Adj Cost        Allowable      Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production     Reserves     Other Basis      at BOY         Cost         Depletion Rate    Depletion     Adjustment   Depletion       Depletion       Depletion       at EOY       Per Property


                                                 4,052,352    34,404,900   143,665,428     94,166,646     49,498,783                        3,738,727          -      3,738,727        4,906,184       3,867,772    98,034,417       3,680,310
100000
297602   P   PSC 4-6                                   -             -          (2,185)           -           (2,185)      0.00000000             -            -            -                -               -             -               -
297700   P   FREDERICK 4H-26                           -             -               12             12           -         0.00000000             -            -            -                -               -               12            -
297800   P   PSO 1                                     -             -           6,470            845          5,625       0.00000000             -            -            -                -               -             845             -
297900   P   BENTLEY 6-5H                              -             -          58,031         14,551         43,479       0.00000000             -            -            -                -               -          14,551             -
298000   P   PURDY HART NE SD UN (NEPHU)               -             -          15,154          1,208         13,946       0.00000000             -            -            -                -               -           1,208             -
298001   P   PURDY HART SD UN (NEPHU M-25)             -             -               64             31             33      0.00000000             -            -            -                -               -               31            -
298002   P   PURDY HART SD UN (NEPHU R-31)             -             -             114              42             73      0.00000000             -            -            -                -               -               42            -
298003   P   PURDY HART SD UN (NEPHU ZZ-3)             -             -               71             24             48      0.00000000             -            -            -                -               -               24            -
298004   P   PURDY HART SD UN (NEPHU N25)              -             -             207              75           132       0.00000000             -            -            -                -               -               75            -
298005   P   PURDY HART SD UN (NEPHU ZZ17)             -             -             146              70             76      0.00000000             -            -            -                -               -               70            -
298100   P   THOMAS 1H-16                              -             -           2,685          2,685            -         0.00000000             -            -            -                -               -           2,685             -
298200   P   PURVIS 1                                  -             -           2,563            380          2,183       0.00000000             -            -            -                -               -             380             -
298300   P   BARBARA 1H-16                           5,744         7,644         2,644          2,644            -         0.42904805             -            -            -                  64            -           2,644             -
298400   P   QUINTLE, E L 1-34                         -             -           1,593          1,593            -         0.00000000             -            -            -                -               -           1,593             -
298500   P   MARK 1H-17                             23,906       152,126         4,693          4,693            -         0.13580257             -            -            -              4,818             -           4,693             -
298600   P   QUINTLE 2-34                              -             -          13,752          3,339         10,413       0.00000000             -            -            -                -               -           3,339             -
298700   P   20 MILE FED 33-30-5273 CA/DNU'            -             -                6           -                 6      0.00000000             -            -            -                -               -             -               -
298800   P   REDMOON 1-29                              -             -          17,405          4,144         13,260       0.00000000             -            -            -                -               -           4,144             -
298900   P   FREDERICK 6H-26                           -             -               15             29           (15)      0.00000000             -            -            -                -               -               29            -
299000   P   REED 1-17                                 -             -          (2,193)           -           (2,193)      0.00000000             -            -            -                -               -             -               -
299100   P   BUTZER 1H-17                              -             -           4,803          4,803            -         0.00000000             -            -            -                -               -           4,803             -
299200   P   REEVE RANCH 1-5                           -             -          12,623            -           12,623       0.00000000             -            -            -                -               -             -               -
299300   P   ELLA MAE 1-23                               54          368           115            113               2      0.12728015               0          -              0                15              2           115             -
299400   P   REIMER 1-12                               -             -           3,071            748          2,323       0.00000000             -            -            -                -               -             748             -
299500   P   ANDERSON 36W-1H                           -             -             -              -              -         0.00000000             -            -            -                -               -             -               -
299600   P   REIN 1-28                                 -             -           3,503          1,388          2,115       0.00000000             -            -            -                -               -           1,388             -
299700   P   ZEBRA 1H-30                                 67          408           -              -              -         0.14056905             -            -            -                -               -             -               -
299800   P   RENISON, PAULINE 1 (P&A)                  -             -             -              -              -         0.00000000             -            -            -                -               -             -               -
299900   P   OFFILL 1H-30                                76          300           -              -              -         0.20175810             -            -            -                -               -             -               -
300000   P   REPECKA 1-23                              -             -          11,596          2,133          9,463       0.00000000             -            -            -                -               -           2,133             -
300200   P   REPP 1-25                                 -             -           1,301          1,225              76      0.00000000             -            -            -                -               -           1,225             -
300300   P   ANDRE 5501 13-4H                          -             -         (16,989)           -          (16,989)      0.00000000             -            -            -                -               -             -               -
300400   P   RICHARDSON 1-10                           -             -          11,802          7,478          4,324       0.00000000             -            -            -                -               -           7,478             -
300500   P   SEARCY GAS UNIT 18                        -             -         (26,904)           -          (26,904)      0.00000000             -            -            -                -               -             -               -
300600   P   RICHARDSON-CLAIRBORNE 1A                  -             -           1,021          1,777           (756)      0.00000000             -            -            -                -               -           1,777             -
300700   P   SAUNDRA 1H-32 (HARTSHORNE)                -             -           4,874          4,874            -         0.00000000             -            -            -                -               -           4,874             -
300800   P   RIVER 1-21                                -             -           3,788            214          3,574       0.00000000             -            -            -                -               -             214             -
300900   P   WELDON 1H-32 (HARTSHORNE)              18,277       190,339         4,948          4,948            -         0.08761192             -            -            -              3,791             -           4,948             -
301000   P   ROBERTS 3-1                               -             -           6,386          4,286          2,100       0.00000000             -            -            -                -               -           4,286             -
301100   P   ALFRED STEHR 1-12H                        -             -         (22,704)           -          (22,704)      0.00000000             -            -            -                -               -             -               -
301200   P   ROBERTS 34-1                              -             -             309            936           (627)      0.00000000             -            -            -                -               -             936             -
301300   P   COATES 35-1H                              -             -          22,551         11,157         11,394       0.00000000             -            -            -                -               -          11,157             -
301400   P   ROBERTS 3-2                               -             -           9,944          3,423          6,521       0.00000000             -            -            -                -               -           3,423             -
301500   P   SPARTAN 11-2H                             -             -           4,131          1,405          2,727       0.00000000             -            -            -                -               -           1,405             -
301600   P   ROBERTS 34-2                              -             -           6,712          1,490          5,222       0.00000000             -            -            -                -               -           1,490             -
301700   P   ANDERSON 36E-1H                           -             -             -              -              -         0.00000000             -            -            -                -               -             -               -
301800   P   ROBERTS 3-3                               -             -           8,763          3,024          5,738       0.00000000             -            -            -                -               -           3,024             -
301900   P   JOHN PERRY PERSLEY 22H-1                  -             -          (1,529)           -           (1,529)      0.00000000             -            -            -                -               -             -               -
302000   P   ROBERTS 34-3                              -             -           6,936          2,121          4,815       0.00000000             -            -            -                -               -           2,121             -
302100   P   DUNN 5-2H                                 -             -           5,407          1,378          4,029       0.00000000             -            -            -                -               -           1,378             -
302200   P   ROBERTS 34-4                              -             -           7,742            982          6,760       0.00000000             -            -            -                -               -             982             -
302300   P   GREEN RIVER 4-1H                          -             -                6           -                 6      0.00000000             -            -            -                -               -             -               -
302400   P   ROBISON D-1 (P&A)                         -             -           9,776            -            9,776       0.00000000             -            -            -                -               -             -               -
302500   P   BLANCO NE DK 11Y                          -             -               54             16             38      0.00000000             -            -            -                -               -               16            -
302600   P   SEYMOUR 1-9                               -             -            (278)           -             (278)      0.00000000             -            -            -                -               -             -               -
302700   P   TOKLAN 2-1H                               -          17,385           906               6           901       0.00000000             -            -            -                -               -                6            -
302800   P   ROGER MILLS 1-18                          -             -           3,191          1,048          2,142       0.00000000             -            -            -                -               -           1,048             -
302900   P   BLANCO NE DK 54                           -             -               29              6             23      0.00000000             -            -            -                -               -                6            -
303000   P   ROSE B 1-6                                -             -           7,309          2,965          4,344       0.00000000             -            -            -                -               -           2,965             -
303100   P   BLANCO NE DK 50                           -             -               24              6             18      0.00000000             -            -            -                -               -                6            -
303200   P   ROSE C 1-6                                -             -           5,174          4,487            687       0.00000000             -            -            -                -               -           4,487             -
303300   P   ZYBACH 2010H                              -             -         (11,942)           -          (11,942)      0.00000000             -            -            -                -               -             -               -
303400   P   7104 JV-S DAVIDSON 5-6                    -             -          (1,046)           -           (1,046)      0.00000000             -            -            -                -               -             -               -
303500   P   FRIEOUF 26-2                              -             -         (35,982)           -          (35,982)      0.00000000             -            -            -                -               -             -               -
303600   P   RUSCH 1-8                                 -             -           4,304          4,082            222       0.00000000             -            -            -                -               -           4,082             -
303700   P   JONETTA 1-12H                             -             -           9,088          5,175          3,914       0.00000000             -            -            -                -               -           5,175             -
303800   P   RUSH SPRINGS, WFU                         -             -          22,003         19,989          2,014       0.00000000             -            -            -                -               -          19,989             -
303900   P   PENNINGTON 4H-17 (BPO)                    -             -          (5,857)           -           (5,857)      0.00000000             -            -            -                -               -             -               -
304000   P   SAFARI 1-33                               -             -           1,222          1,217               6      0.00000000             -            -            -                -               -           1,217             -
304100   P   OFFILL BOOCH 1H-29                        -             -             -              -              -         0.00000000             -            -            -                -               -             -               -
304200   P   SAUER 2-23                                -             -           4,276            932          3,344       0.00000000             -            -            -                -               -             932             -
304300   P   CLECKLER 1-1H                             -          28,620           901            901            -         0.00000000             -            -            -                -               -             901             -
304400   P   SCHUDEL 1                                 -             -          48,198         22,424         25,774       0.00000000             -            -            -                -               -          22,424             -
304500   P   BROOKS, ET AL #8 (BPO)                    -             -            (759)           -             (759)      0.00000000             -            -            -                -               -             -               -
304600   P   SELZER A 1-25                             -             -           1,357            675            682       0.00000000             -            -            -                -               -             675             -
304700   P   BUCHHOLZ 1A (P&A)                         -             -                6           -                 6      0.00000000             -            -            -                -               -             -               -
304800   P   SEWELL 1-36                               -             -          10,959          2,714          8,244       0.00000000             -            -            -                -               -           2,714             -
                                                                            Case: 20-13664                       Doc: 57-1              Filed: 12/02/20                   Page: 100 of 133


                                        Oil, Gas & Liquid                                                                               Allocated       Net Income       % of Gross     % of Net      Statutory        AMT              AMT           Beginning
 Well#                      Well Name        Sales          Total GPT       LOE          Other Deducts     IDC         Depreciation     Overhead      Before Depletion    Income        Income        Depletion     Depreciation     Adjustment       Reserves


                                             12,603,869          361,520     2,288,049        2,016,942    4,185,533         587,541      4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                 -    38,457,253
304900   P   FRIEOUF 26-3                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305000   P   SHADDEN 1-26                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305100   P   HUFF 16-6H                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305200   P   SHANTZ 1-19                            -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305300   P   CARNAHAN 1-19H                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305400   P   SHARP-HUNT 1                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305500   P   CARNAHAN 2-19H                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305600   P   SHAW 1-14 LT                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305700   P   CHUBLEE 12-3H                          853                35          -                365          -               -              290               163             128           163           128             -                   -         3,149
305800   P   SHAW 2-2                               -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
305900   P   DICKINSON D #5                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306000   P   SHELLHAMER 15-1                        -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306200   P   SHEPHERD, J D                          -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306300   P   KREBBS 1-17H                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306400   P   SHIELDS 11-A                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306500   P   BLEVINS 1-23H                      132,620            6,324        17,924           43,266          -             1,467         45,090            18,548          19,893        18,548        18,548           1,467                 -       268,001
306600   P   SHOEMAKE 1-30 BPO N/C                  -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306700   P   BRADSTREET 1-22H                    40,636            1,993         7,413           12,354          -             2,422         13,816             2,639           6,095         2,639         2,639           2,422                 -        85,586
306800   P   SHUTLER 1-36 & 2-36                    -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306801   P   SHUTLER 1-36                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306802   P   SHUTLER 2-36                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
306900   P   HILSEWECK 1H-7                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307000   P   SILVA, DOMINIC 1                       -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307100   P   SILVA, DOMINIC 2-A                     -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307200   P   SILVER DOLLAR                          -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307300   P   RAGAN 1-27H                            -                -             -                -            -               409            -                (409)            -             -             -               409                 -           -
307400   P   SIMMS A 1-2                            -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307500   P   RAGAN 2-27H                            -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307600   P   SMALLWOOD 1-15                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307700   P   RAGAN 4-34H                            -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307800   P   SMALLWOOD 2-15                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
307900   P   RAGAN 3-34H                            -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308000   P   SMALLWOOD 3-15                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308100   P   EPPS 2-32H                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308200   P   SMITH 1-3                              -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308300   P   EPPS 1-32H                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308400   P   SMITH 1-5                              -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308500   P   BOOMER 9-3HR                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308600   P   SMITH, MARIE 1-6 BPO N/C               -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308700   P   WADLEY 3-11H                           -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308800   P   SMITH 1-14                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
308900   P   GRIFFITH 4-25H                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
309000   P   SMITH 1-30                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
309100   P   ABLES 2H-29 (APO 1)                156,176           10,286         5,452           17,815            2           1,369         53,099            68,151          23,426        68,151        23,426           1,369                 -       264,753
309200   P   SMITH 1-33                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
309300   P   EDDINGS 3H-20                      154,432            6,386         3,044           19,708          299           2,052         52,506            70,437          23,165        70,437        23,165           2,052                 -       276,547
309400   P   SMITH 33-2                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
309500   P   EDDINGS 4H-20                      181,797            7,460         3,048           23,266          299           2,026         61,811            83,888          27,270        83,888        27,270           2,026                 -       317,993
309600   P   SMITH C N                              -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
309700   P   EDDINGS 5H-20                      171,853            7,067         3,009           21,942          -             2,539         58,430            78,867          25,778        78,867        25,778           2,539                 -       292,274
309800   P   SMITH, J E 1-26                        -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
309900   P   EDDINGS 6H-20                      185,115            7,531         3,048           24,141          -             2,291         62,939            85,164          27,767        85,164        27,767           2,291                 -       303,513
310000   P   SNAVELY 1-2                            -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
310100   P   LEMONS 2H-28                       135,017            8,866         7,156           15,249            2             490         45,906            57,348          20,253        57,348        20,253             490                 -       285,006
310200   P   SNIDER 1-36 (INDRX)                    -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
310300   P   LEMONS 3H-28                       164,368           10,797         6,538           19,323       10,316             639         55,885            60,869          24,655        60,869        24,655             639                 -       320,636
310400   P   SNIDER 1-36 (36-13N-19W)               -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
310500   P   LEMONS 4H-28                       160,669           10,670         6,439           18,381          484           3,314         54,627            66,754          24,100        66,754        24,100           3,314                 -       324,548
310600   P   SPARKS                                 -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
310700   P   LEMONS 7H-28                       134,667            8,790         6,919           15,531            2           1,257         45,787            56,381          20,200        56,381        20,200           1,257                 -       256,547
310800   P   SPARKS G 1-26                          -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
310900   P   LEMONS 8H-28                       197,604           13,320         7,020           19,270          506           3,177         67,185            87,126          29,641        87,126        29,641           3,177                 -       368,165
311000   P   STAFFORD 1-17                          -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
311100   P   COX 2H-24                            5,128              352           -                (46)         -               -            1,743             3,079             769         3,079           769             -                   -        13,727
311200   P   STANFIELD 1-8                          -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
311300   P   KRUGER 1-14H                       152,308            7,211        21,480           50,429          -              (872)        51,784            22,275          22,846        22,275        22,275            (872)                -       350,570
311400   P   STANFIELD 1-21                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
311500   P   LEMONS 5H-28                       148,220            9,827         7,680           17,004            2           1,291         50,394            62,023          22,233        62,023        22,233           1,291                 -       278,938
311600   P   STANFIELD 2-8                          -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
311700   P   LEMONS 6H-28                       151,705           10,033         8,076           17,651          484           3,431         51,580            60,451          22,756        60,451        22,756           3,431                 -       359,340
311800   P   STANGE 1                               -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
311900   P   PRESLEE BROOKE 10-1H                34,927            1,646         3,264           13,765          287           1,073         11,875             3,017           5,239         3,017         3,017           1,073                 -        89,138
312000   P   STATE 1-27                             -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
312100   P   BUSH 1-19H18                        56,509            2,573         5,079           30,438          -             3,667         19,213            (4,461)          8,476           -             -             3,667                 -       162,202
312200   P   STATE WILDLIFE 1-2                     -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
312300   P   HOEHNE RANCH ONE 10-2H              31,559            1,490         2,654           12,398          -             1,143         10,730             3,144           4,734         3,144         3,144           1,143                 -        69,224
312400   P   STEPHANIE 1-26                         -                -             -                -            -               -              -                 -               -             -             -               -                   -           -
                                                                    Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                           Page: 101 of 133


                                        Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost          Cost Depl    Adj Cost        Allowable     Non-Excess      A/Depletion     Exess IDC
 Well#                      Well Name    Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion      Adjustment   Depletion       Depletion      Depletion        at EOY       Per Property


                                           4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727           -      3,738,727        4,906,184      3,867,772     98,034,417       3,680,310
100000
304900   P   FRIEOUF 26-3                        -            -           6,820          2,783          4,038       0.00000000              -             -            -                -              -            2,783             -
305000   P   SHADDEN 1-26                        -            -           7,286          7,604           (318)      0.00000000              -             -            -                -              -            7,604             -
305100   P   HUFF 16-6H                          -            -           2,031            -            2,031       0.00000000              -             -            -                -              -              -               -
305200   P   SHANTZ 1-19                         -            -                6           -                 6      0.00000000              -             -            -                -              -              -               -
305300   P   CARNAHAN 1-19H                      -            -        (261,460)           -         (261,460)      0.00000000              -             -            -                -              -              -               -
305400   P   SHARP-HUNT 1                        -            -          11,316          1,443          9,873       0.00000000              -             -            -                -              -            1,443             -
305500   P   CARNAHAN 2-19H                      -            -        (141,466)           -         (141,466)      0.00000000              -             -            -                -              -              -               -
305600   P   SHAW 1-14 LT                        -            -          28,633              39        28,594       0.00000000              -             -            -                -              -                39            -
305700   P   CHUBLEE 12-3H                       319        2,830         7,955          4,358          3,597       0.10132698              364           -            364              364            364          4,722             -
305800   P   SHAW 2-2                            -            -           3,563          1,110          2,453       0.00000000              -             -            -                -              -            1,110             -
305900   P   DICKINSON D #5                      -            -           6,861          1,125          5,735       0.00000000              -             -            -                -              -            1,125             -
306000   P   SHELLHAMER 15-1                     -            -           6,987          3,049          3,938       0.00000000              -             -            -                -              -            3,049             -
306200   P   SHEPHERD, J D                       -            -                6           -                 6      0.00000000              -             -            -                -              -              -               -
306300   P   KREBBS 1-17H                        -            -         (90,965)           -          (90,965)      0.00000000              -             -            -                -              -              -               -
306400   P   SHIELDS 11-A                        -            -          19,732          3,834         15,898       0.00000000              -             -            -                -              -            3,834             -
306500   P   BLEVINS 1-23H                    41,186      226,815        40,625         40,625            -         0.15367855              -             -            -             18,548            -           40,625             -
306600   P   SHOEMAKE 1-30 BPO N/C               -            -                6           -                 6      0.00000000              -             -            -                -              -              -               -
306700   P   BRADSTREET 1-22H                 12,580       73,006        15,227         15,173              54      0.14698960                 8          -               8           2,639              54        15,227             -
306800   P   SHUTLER 1-36 & 2-36                 -            -           3,067              10         3,057       0.00000000              -             -            -                -              -                10            -
306801   P   SHUTLER 1-36                        -            -               48             39              9      0.00000000              -             -            -                -              -                39            -
306802   P   SHUTLER 2-36                        -            -                6           -                 6      0.00000000              -             -            -                -              -              -               -
306900   P   HILSEWECK 1H-7                      -            -                6              6           -         0.00000000              -             -            -                -              -                 6            -
307000   P   SILVA, DOMINIC 1                    -            -          33,119          3,806         29,313       0.00000000              -             -            -                -              -            3,806             -
307100   P   SILVA, DOMINIC 2-A                  -            -            (810)           -             (810)      0.00000000              -             -            -                -              -              -               -
307200   P   SILVER DOLLAR                       -            -            (106)           -             (106)      0.00000000              -             -            -                -              -              -               -
307300   P   RAGAN 1-27H                         -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
307400   P   SIMMS A 1-2                         -            -            (422)           992         (1,415)      0.00000000              -             -            -                -              -              992             -
307500   P   RAGAN 2-27H                         -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
307600   P   SMALLWOOD 1-15                      -            -           3,465            841          2,624       0.00000000              -             -            -                -              -              841             -
307700   P   RAGAN 4-34H                         -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
307800   P   SMALLWOOD 2-15                      -            -          11,372          6,199          5,172       0.00000000              -             -            -                -              -            6,199             -
307900   P   RAGAN 3-34H                         -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
308000   P   SMALLWOOD 3-15                      -            -           7,869          4,401          3,468       0.00000000              -             -            -                -              -            4,401             -
308100   P   EPPS 2-32H                          -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
308200   P   SMITH 1-3                           -            -           4,474          2,987          1,487       0.00000000              -             -            -                -              -            2,987             -
308300   P   EPPS 1-32H                          -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
308400   P   SMITH 1-5                           -            -          75,084         29,192         45,892       0.00000000              -             -            -                -              -           29,192             -
308500   P   BOOMER 9-3HR                        -            -             815            127            689       0.00000000              -             -            -                -              -              127             -
308600   P   SMITH, MARIE 1-6 BPO N/C            -            -           3,503          1,913          1,590       0.00000000              -             -            -                -              -            1,913             -
308700   P   WADLEY 3-11H                        -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
308800   P   SMITH 1-14                          -            -             634            503            132       0.00000000              -             -            -                -              -              503             -
308900   P   GRIFFITH 4-25H                      -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
309000   P   SMITH 1-30                          -            -          30,045         20,740          9,306       0.00000000              -             -            -                -              -           20,740             -
309100   P   ABLES 2H-29 (APO 1)              41,126      223,627        76,053         74,892          1,162       0.15533649              180           -            180           23,426          1,162         76,053               2
309200   P   SMITH 1-33                          -            -           2,091          2,937           (846)      0.00000000              -             -            -                -              -            2,937             -
309300   P   EDDINGS 3H-20                    43,332      233,215        40,977         40,370            607       0.15668952                95          -              95          23,165            607         40,977             252
309400   P   SMITH 33-2                          -            -           1,382            137          1,245       0.00000000              -             -            -                -              -              137             -
309500   P   EDDINGS 4H-20                    51,055      266,938        40,974         40,367            607       0.16055516                98          -              98          27,270            607         40,974             251
309600   P   SMITH C N                           -            -           7,520          2,617          4,904       0.00000000              -             -            -                -              -            2,617             -
309700   P   EDDINGS 5H-20                    48,118      244,156        40,908         40,300            607       0.16463283              100           -            100           25,778            607         40,908             -
309800   P   SMITH, J E 1-26                     -            -           2,571          1,152          1,420       0.00000000              -             -            -                -              -            1,152             -
309900   P   EDDINGS 6H-20                    52,674      250,840        40,942         40,335            607       0.17354712              105           -            105           27,767            607         40,942             -
310000   P   SNAVELY 1-2                         -            -           1,335            382            953       0.00000000              -             -            -                -              -              382             -
310100   P   LEMONS 2H-28                     36,770      248,237        76,858         75,684          1,174       0.12901363              151           -            151           20,253          1,174         76,858               2
310200   P   SNIDER 1-36 (INDRX)                 -            -            (670)           709         (1,379)      0.00000000              -             -            -                -              -              709             -
310300   P   LEMONS 3H-28                     45,357      275,280        76,858         75,684          1,174       0.14145827              166           -            166           24,655          1,174         76,858           8,857
310400   P   SNIDER 1-36 (36-13N-19W)            -            -          23,731          5,936         17,795       0.00000000              -             -            -                -              -            5,936             -
310500   P   LEMONS 4H-28                     42,672      281,876        76,858         75,684          1,174       0.13148157              154           -            154           24,100          1,174         76,858             420
310600   P   SPARKS                              -            -             -              -              -         0.00000000              -             -            -                -              -              -               -
310700   P   LEMONS 7H-28                     34,889      221,658        76,858        133,780        (56,922)      0.13599362              -             -            -             20,200            -          133,780               2
310800   P   SPARKS G 1-26                       -            -           1,629          1,412            218       0.00000000              -             -            -                -              -            1,412             -
310900   P   LEMONS 8H-28                     52,325      315,841        76,858         75,684          1,174       0.14212260              167           -            167           29,641          1,174         76,858             434
311000   P   STAFFORD 1-17                       -            -             (78)           -              (78)      0.00000000              -             -            -                -              -              -               -
311100   P   COX 2H-24                         1,410       12,316       291,744        148,045        143,699       0.10274818           14,765           -         14,765           14,765         14,765        162,810             -
311200   P   STANFIELD 1-8                       -            -           5,038          1,372          3,666       0.00000000              -             -            -                -              -            1,372             -
311300   P   KRUGER 1-14H                     48,262      302,308        66,415         66,415            -         0.13766626              -             -            -             22,275            -           66,415             -
311400   P   STANFIELD 1-21                      -            -           4,935          1,428          3,507       0.00000000              -             -            -                -              -            1,428             -
311500   P   LEMONS 5H-28                     39,559      239,379        76,858         75,684          1,174       0.14181957              166           -            166           22,233          1,174         76,858               2
311600   P   STANFIELD 2-8                       -            -           2,127            321          1,806       0.00000000              -             -            -                -              -              321             -
311700   P   LEMONS 6H-28                     40,644      318,696        76,858         75,684          1,174       0.11310735              133           -            133           22,756          1,174         76,858             429
311800   P   STANGE 1                            -            -           4,521            258          4,263       0.00000000              -             -            -                -              -              258             -
311900   P   PRESLEE BROOKE 10-1H             11,184       77,954        12,842         12,842            -         0.12546379              -             -            -              3,017            -           12,842             251
312000   P   STATE 1-27                          -            -           3,083            437          2,646       0.00000000              -             -            -                -              -              437             -
312100   P   BUSH 1-19H18                     17,757      144,445        15,522         15,522            -         0.10947390              -             -            -                -              -           15,522             -
312200   P   STATE WILDLIFE 1-2                  -            -          14,652          1,633         13,019       0.00000000              -             -            -                -              -            1,633             -
312300   P   HOEHNE RANCH ONE 10-2H           10,121       59,103         7,544          7,544            -         0.14620289              -             -            -              3,144            -            7,544             -
312400   P   STEPHANIE 1-26                      -            -          15,338          6,491          8,848       0.00000000              -             -            -                -              -            6,491             -
                                                                                 Case: 20-13664                       Doc: 57-1             Filed: 12/02/20                   Page: 102 of 133


                                              Oil, Gas & Liquid                                                                             Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name             Sales          Total GPT      LOE          Other Deducts    IDC          Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942   4,185,533          587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
312500   P   LOTT 10-3H                                23,794            1,134        3,529            9,176         -              1,308         8,090               558           3,569           558           558           1,308                -        45,222
312600   P   STERR 1-25                                   -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
312700   P   LOTT 10-4H                                14,804              707        4,111            5,681         -              1,103         5,033            (1,831)          2,221           -             -             1,103                -        25,745
312800   P   STIDHAM 1-20                                 -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
312900   P   C. G. HOWARD ESTATE 17-1                     -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
313000   P   STONE E (HUNTON)                             -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
313100   P   SIPES 1H-19 (FARMOUT)                        -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
313200   P   STORY 2-1 (P&A 9/11/07)                      -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
313300   P   BUSH 2-19H18                              74,663            3,487        5,364           39,034         -              2,853        25,385            (1,462)         11,200           -             -             2,853                -       207,217
313400   P   STREET A 1-21                                -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
313500   P   DEAN 2-14H                               105,016            5,199       17,487           31,069         -              6,250        35,705             9,306          15,752         9,306         9,306           6,250                -       239,679
313600   P   STRICKLAND. M E 1-28                         -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
313700   P   DEAN 1-14H                               133,933            6,669       18,207           38,370         -              5,660        45,537            19,491          20,090        19,491        19,491           5,660                -       279,474
313800   P   SW ANTIOCH GIBSON SAND UNIT                  -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
313900   P   KRUGER 2-14H                             157,862            7,674       16,278           49,243         -              7,804        53,673            23,190          23,679        23,190        23,190           7,804                -       369,262
314000   P   SWITZER 1-19                                 -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314100   P   HOLT 1-23H                               102,378            5,017       18,824           31,130         -              6,072        34,808             6,527          15,357         6,527         6,527           6,072                -       207,003
314200   P   SWOSU 1                                      -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314300   P   HOLT 2-23H                               110,838            5,197       18,921           37,763         -              5,579        37,685             5,694          16,626         5,694         5,694           5,579                -       221,067
314400   P   TAYLOR Q                                     -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314500   P   BLEVINS 2-23H                             99,407            4,941       16,295           29,128         -              6,964        33,798             8,281          14,911         8,281         8,281           6,964                -       213,498
314600   P   TEEL 1-17                                    -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314700   P   ESPERANZA (ROLL UP)                          -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314800   P   TEMPLE B 1 & 2                               -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314801   P   TEMPLE B 1                                   -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314802   P   TEMPLE B 2                                   -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
314900   P   BRADSTREET 2-22H                          29,526            1,387        7,430            9,962         -              2,416        10,039            (1,709)          4,429           -             -             2,416                -        47,505
315000   P   TEN BEARS 1-5                                -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
315100   P   BRADSTREET 3-22H                          41,848            2,069        8,023           12,461         -              2,386        14,228             2,681           6,277         2,681         2,681           2,386                -        81,630
315200   P   TERRY A 1-25                                 -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
315300   P   COX 3H-24                                    -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
315400   P   THOMPSON C 1-25                              -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
315500   P   BUSH 3-19H18                              59,106            2,477        8,925           34,456         -              2,950        20,096            (9,798)          8,866           -             -             2,950                -       179,150
315600   P   THOMPSON D 1-25                              -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
315700   P   MITCHELL 28E-1H                              -                -            -                -         2,631              995           -              (3,626)            -             -             -               995                -           -
315800   P   THOMPSON O 1-25                              -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
315900   P   RINER 1-22H                               22,713            1,057        8,945            7,978         -              2,403         7,722            (5,393)          3,407           -             -             2,403                -        40,837
316000   P   TIGER HUNTON UNIT                            -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
316100   P   GRAVITT 2H-21                             38,763            2,416       12,582            5,364       7,397            3,812        13,179            (5,988)          5,814           -             -             3,812                -        92,014
316200   P   TIMMERMAN, RACHEL 1-15                       -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
316300   P   GRAVITT 5H-21 (DNU)                          -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
316400   P   TLS 1                                        -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
316500   P   ABLES 3H-29 (BPO)                        148,791            9,709        9,100           17,194         385            2,017        50,589            59,797          22,319        59,797        22,319           2,017                -       323,429
316600   P   TOMLINSON A 1-27                             -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
316700   P   ABLES 4H-29 (BPO)                        153,606           10,052       11,973           17,900            2           1,325        52,226            60,128          23,041        60,128        23,041           1,325                -       347,000
316800   P   TOUCHSTONE 1-14                              -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
316900   P   RINER 2-22H                               80,678            4,461        6,725           18,811         -              2,531        27,430            20,719          12,102        20,719        12,102           2,531                -        35,229
317000   P   TOUCHSTONE 2-14                              -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
317100   P   ABLES 5H-29 (APO 1)                      116,330            7,626       12,134           13,381       1,041            2,319        39,552            40,276          17,449        40,276        17,449           2,319                -       189,068
317200   P   TOUCHSTONE 3-14                              -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
317300   P   ABLES 6H-29 (APO 1)                       18,209            1,258       15,611            1,983      24,583            2,252         6,191           (33,669)          2,731           -             -             2,252                -         5,812
317400   P   TOWN OF HAMMON 1-1                           -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
317500   P   ABLES 7H-29 (APO 1)                      136,300            8,916       10,875           16,076            2           1,002        46,342            53,088          20,445        53,088        20,445           1,002                -       271,621
317600   P   TOWN OF HAMMON 1-2 BPO N/C                   -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
317700   P   ABLES 8H-29 (APO 1)                      107,949            7,019       12,141           13,034           97           1,198        36,702            37,756          16,192        37,756        16,192           1,198                -       252,789
317800   P   TOWN OF HAMMON 1-3 BPO N/C (PA               -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
317900   P   CAITLIN 2H-30                             95,667            6,293        8,922           11,227            1             657        32,527            36,039          14,350        36,039        14,350             657                -       194,382
318000   P   TRAPP A L                                    -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
318100   P   CAITLIN 3H-30                             85,143            5,616        9,113            9,937         122              624        28,948            30,782          12,771        30,782        12,771             624                -       183,313
318200   P   TREECE 4-1                                   -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
318300   P   CAITLIN 4H-30                             78,161            5,081        8,551            9,054            1             685        26,575            28,215          11,724        28,215        11,724             685                -       141,262
318400   P   TREECE A 1-4                                 -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
318500   P   CAITLIN 5H-30                             88,261            5,787        5,720           10,316         110            1,051        30,008            35,269          13,239        35,269        13,239           1,051                -       216,346
318600   P   TREXLER 1-17                                 -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
318700   P   CLIFTON 2-17H                             34,155            1,698        8,805            9,741         -              2,362        11,613               (64)          5,123           -             -             2,362                -       164,146
318800   P   TRIPPLET, COY 1-19                           -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
319000   P   TROUB 1                                      -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
319100   P   WATER SALES                                  -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
319200   P   TURTLE SITTING DOWN #1 (P&A)                 -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
319300   P   CLIFTON 1-17H                             35,946            1,808        6,732           10,167         -              2,517        12,222             2,501           5,392         2,501         2,501           2,517                -        85,749
319400   P   UNION CITY B                                 -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
319500   P   MARTIN 1-17H                              84,820            3,939        4,029           28,638         -              2,689        28,839            16,687          12,723        16,687        12,723           2,689                -       286,602
319600   P   URQUHART 1-36                                -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
319700   P   MARTIN 2-17H                              13,397              486        6,896            8,473         -              2,279         4,555            (9,291)          2,010           -             -             2,279                -           -
319800   P   URQUHART 2-36                                -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
319900   P   MARTIN 3-17H                              25,214            1,123        7,387            9,725         -              2,463         8,573            (4,056)          3,782           -             -             2,463                -        15,841
320000   P   USA BADEN 1-30                               -                -            -                -           -                -             -                 -               -             -             -               -                  -           -
                                                                          Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                           Page: 103 of 133


                                              Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost          Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion      Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727           -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
312500   P   LOTT 10-3H                              7,541       37,681         7,454          7,454            -         0.16675757              -             -            -                558            -           7,454             -
312600   P   STERR 1-25                                -            -          25,555          4,289         21,265       0.00000000              -             -            -                -              -           4,289             -
312700   P   LOTT 10-4H                              4,658       21,088         7,451          7,451            -         0.18090742              -             -            -                -              -           7,451             -
312800   P   STIDHAM 1-20                              -            -          13,024          9,726          3,298       0.00000000              -             -            -                -              -           9,726             -
312900   P   C. G. HOWARD ESTATE 17-1                  -            -                0             82           (82)      0.00000000              -             -            -                -              -               82            -
313000   P   STONE E (HUNTON)                          -            -           6,836          1,765          5,070       0.00000000              -             -            -                -              -           1,765             -
313100   P   SIPES 1H-19 (FARMOUT)                     -            -             -              -              -         0.00000000              -             -            -                -              -             -               -
313200   P   STORY 2-1 (P&A 9/11/07)                   -            -             -              -              -         0.00000000              -             -            -                -              -             -               -
313300   P   BUSH 2-19H18                           23,564      183,653        15,522         15,522            -         0.11371653              -             -            -                -              -          15,522             -
313400   P   STREET A 1-21                             -            -             878            237            641       0.00000000              -             -            -                -              -             237             -
313500   P   DEAN 2-14H                             33,201      206,477        38,375         38,375            -         0.13852495              -             -            -              9,306            -          38,375             -
313600   P   STRICKLAND. M E 1-28                      -            -           4,318          1,080          3,237       0.00000000              -             -            -                -              -           1,080             -
313700   P   DEAN 1-14H                             42,146      237,327        38,577         38,577            -         0.15080624              -             -            -             19,491            -          38,577             -
313800   P   SW ANTIOCH GIBSON SAND UNIT               -            -          33,259         19,803         13,455       0.00000000              -             -            -                -              -          19,803             -
313900   P   KRUGER 2-14H                           49,522      319,741        38,386         38,386            -         0.13410931              -             -            -             23,190            -          38,386             -
314000   P   SWITZER 1-19                              -            -           6,202          1,742          4,460       0.00000000              -             -            -                -              -           1,742             -
314100   P   HOLT 1-23H                             32,406      174,596        37,584         37,584            -         0.15655072              -             -            -              6,527            -          37,584             -
314200   P   SWOSU 1                                   -            -           3,199          1,099          2,100       0.00000000              -             -            -                -              -           1,099             -
314300   P   HOLT 2-23H                             34,814      186,254        38,323         38,323            -         0.15747986              -             -            -              5,694            -          38,323             -
314400   P   TAYLOR Q                                  -            -             -              -              -         0.00000000              -             -            -                -              -             -               -
314500   P   BLEVINS 2-23H                          30,968      182,530        37,188         37,188            -         0.14504975              -             -            -              8,281            -          37,188             -
314600   P   TEEL 1-17                                 -            -           8,468          2,390          6,078       0.00000000              -             -            -                -              -           2,390             -
314700   P   ESPERANZA (ROLL UP)                       -            -             -              -              -         0.00000000              -             -            -                -              -             -               -
314800   P   TEMPLE B 1 & 2                            -            -           7,200            634          6,566       0.00000000              -             -            -                -              -             634             -
314801   P   TEMPLE B 1                                -            -               54             12             43      0.00000000              -             -            -                -              -               12            -
314802   P   TEMPLE B 2                                -            -             415              85           330       0.00000000              -             -            -                -              -               85            -
314900   P   BRADSTREET 2-22H                        9,271       38,234        12,463         12,463            -         0.19516038              -             -            -                -              -          12,463             -
315000   P   TEN BEARS 1-5                             -            -           3,466          1,057          2,409       0.00000000              -             -            -                -              -           1,057             -
315100   P   BRADSTREET 3-22H                       12,947       68,683        12,993         12,993            -         0.15861159              -             -            -              2,681            -          12,993             -
315200   P   TERRY A 1-25                              -            -          12,981          3,330          9,650       0.00000000              -             -            -                -              -           3,330             -
315300   P   COX 3H-24                                 -            -             -              -              -         0.00000000              -             -            -                -              -             -               -
315400   P   THOMPSON C 1-25                           -            -          85,054         35,259         49,796       0.00000000              -             -            -                -              -          35,259             -
315500   P   BUSH 3-19H18                           19,033      160,117        15,522         15,522            -         0.10624180              -             -            -                -              -          15,522             -
315600   P   THOMPSON D 1-25                           -            -           3,155          3,657           (502)      0.00000000              -             -            -                -              -           3,657             -
315700   P   MITCHELL 28E-1H                           -            -               14           -                14      0.00000000              -             -            -                -              -             -               -
315800   P   THOMPSON O 1-25                           -            -           5,570          1,210          4,361       0.00000000              -             -            -                -              -           1,210             -
315900   P   RINER 1-22H                             7,257       33,581        12,843         12,843            -         0.17769663              -             -            -                -              -          12,843             -
316000   P   TIGER HUNTON UNIT                         -            -          10,482            837          9,644       0.00000000              -             -            -                -              -             837             -
316100   P   GRAVITT 2H-21                          11,460       80,554        74,287         73,153          1,134       0.12454129              141           -            141              141            141        73,294           6,476
316200   P   TIMMERMAN, RACHEL 1-15                    -            -          31,869          6,571         25,298       0.00000000              -             -            -                -              -           6,571             -
316300   P   GRAVITT 5H-21 (DNU)                       -            -             -              -              -         0.00000000              -             -            -                -              -             -               -
316400   P   TLS 1                                     -            -             854            -              854       0.00000000              -             -            -                -              -             -               -
316500   P   ABLES 3H-29 (BPO)                      39,886      283,543        76,053         74,892          1,162       0.12332313              143           -            143           22,319          1,162        76,053             338
316600   P   TOMLINSON A 1-27                          -            -          13,093          1,807         11,286       0.00000000              -             -            -                -              -           1,807             -
316700   P   ABLES 4H-29 (BPO)                      41,086      305,913        76,053         74,892          1,162       0.11840500              138           -            138           23,041          1,162        76,053                2
316800   P   TOUCHSTONE 1-14                           -            -          12,026            661         11,365       0.00000000              -             -            -                -              -             661             -
316900   P   RINER 2-22H                            25,206       10,023        12,687         12,687            -         0.71548848              -             -            -             12,102            -          12,687             -
317000   P   TOUCHSTONE 2-14                           -            -           5,920         13,183         (7,263)      0.00000000              -             -            -                -              -          13,183             -
317100   P   ABLES 5H-29 (APO 1)                    31,346      157,722        76,053         74,892          1,162       0.16579263              193           -            193           17,449          1,162        76,053             869
317200   P   TOUCHSTONE 3-14                           -            -          17,929          8,824          9,105       0.00000000              -             -            -                -              -           8,824             -
317300   P   ABLES 6H-29 (APO 1)                     4,632        1,180        76,053         74,892          1,162       0.79697064              926           -            926              926            926        75,818           4,991
317400   P   TOWN OF HAMMON 1-1                        -            -           3,862          1,049          2,812       0.00000000              -             -            -                -              -           1,049             -
317500   P   ABLES 7H-29 (APO 1)                    36,900      234,721        76,053         74,892          1,162       0.13585197              158           -            158           20,445          1,162        76,053                2
317600   P   TOWN OF HAMMON 1-2 BPO N/C                -            -             901            328            573       0.00000000              -             -            -                -              -             328             -
317700   P   ABLES 8H-29 (APO 1)                    29,831      222,958        76,053         74,892          1,162       0.11800712              137           -            137           16,192          1,162        76,053               85
317800   P   TOWN OF HAMMON 1-3 BPO N/C (PA            -            -          11,426         11,398              28      0.00000000              -             -            -                -              -          11,398             -
317900   P   CAITLIN 2H-30                          26,158      168,224        50,474         49,703            771       0.13457171              104           -            104           14,350            771        50,474                1
318000   P   TRAPP A L                                 -            -             744            -              744       0.00000000              -             -            -                -              -             -               -
318100   P   CAITLIN 3H-30                          23,175      160,138        50,474         49,703            771       0.12642118                97          -              97          12,771            771        50,474             107
318200   P   TREECE 4-1                                -            -          48,770         10,738         38,032       0.00000000              -             -            -                -              -          10,738             -
318300   P   CAITLIN 4H-30                          21,019      120,242        50,474         49,703            771       0.14879779              115           -            115           11,724            771        50,474                1
318400   P   TREECE A 1-4                              -            -         100,715         20,142         80,573       0.00000000              -             -            -                -              -          20,142             -
318500   P   CAITLIN 5H-30                          24,038      192,308        50,474         49,703            771       0.11111030                86          -              86          13,239            771        50,474               98
318600   P   TREXLER 1-17                              -            -          65,759         27,865         37,894       0.00000000              -             -            -                -              -          27,865             -
318700   P   CLIFTON 2-17H                          11,904      152,242        14,296         14,296            -         0.07252086              -             -            -                -              -          14,296             -
318800   P   TRIPPLET, COY 1-19                        -            -          10,345          1,999          8,346       0.00000000              -             -            -                -              -           1,999             -
319000   P   TROUB 1                                   -            -          27,900         31,629         (3,729)      0.00000000              -             -            -                -              -          31,629             -
319100   P   WATER SALES                               -            -             -              -              -         0.00000000              -             -            -                -              -             -               -
319200   P   TURTLE SITTING DOWN #1 (P&A)              -            -                6           -                 6      0.00000000              -             -            -                -              -             -               -
319300   P   CLIFTON 1-17H                          12,435       73,314        16,739         16,739            -         0.14501393              -             -            -              2,501            -          16,739             -
319400   P   UNION CITY B                              -            -          12,292          3,344          8,948       0.00000000              -             -            -                -              -           3,344             -
319500   P   MARTIN 1-17H                           29,526      257,076        13,115         13,115            -         0.10302014              -             -            -             12,723            -          13,115             -
319600   P   URQUHART 1-36                             -            -          12,318          4,080          8,238       0.00000000              -             -            -                -              -           4,080             -
319700   P   MARTIN 2-17H                              -            -          12,937         12,905              32      0.00000000              -             -            -                -              -          12,905             -
319800   P   URQUHART 2-36                             -            -          18,146          6,295         11,851       0.00000000              -             -            -                -              -           6,295             -
319900   P   MARTIN 3-17H                            8,645        7,196        12,900         12,900            -         0.54572645              -             -            -                -              -          12,900             -
320000   P   USA BADEN 1-30                            -            -           7,573          4,455          3,118       0.00000000              -             -            -                -              -           4,455             -
                                                                                 Case: 20-13664                         Doc: 57-1             Filed: 12/02/20                    Page: 104 of 133


                                             Oil, Gas & Liquid                                                                                Allocated        Net Income       % of Gross      % of Net       Statutory         AMT             AMT           Beginning
 Well#                       Well Name            Sales          Total GPT       LOE           Other Deducts     IDC          Depreciation    Overhead       Before Depletion    Income         Income         Depletion      Depreciation    Adjustment       Reserves


                                                  12,603,869          361,520     2,288,049         2,016,942    4,185,533          587,541     4,285,289         (1,121,215)      1,890,580      3,754,174      1,408,844          587,541                -    38,457,253
320100   P   STACY 2-30H                              30,121            1,518         7,689             8,583          -              2,943        10,241               (853)          4,518            -              -              2,943                -       111,544
320200   P   USA-MILFORD 1-30                            -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
320300   P   STACEY 1-19H                             33,349            1,649         7,006             9,810          -              2,489        11,339              1,055           5,002          1,055          1,055            2,489                -        40,394
320400   P   VERMA 1-34                                  -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
320500   P   STACEY 2-19H                             44,200            2,130         7,245            14,079          -              2,950        15,028              2,767           6,630          2,767          2,767            2,950                -           -
320600   P   VICKERY 1-30 (P&A 12/1/03)                  -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
320700   P   NEWMAN 1-19H                             28,054            1,346         9,730             9,192          -              2,709         9,538             (4,462)          4,208            -              -              2,709                -        99,771
320800   P   VON TUNGELIN 1-12                           -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
320900   P   STACY 1-30H                              27,720            1,269         7,462            10,417          -              2,701         9,425             (3,555)          4,158            -              -              2,701                -        21,126
321000   P   WAID 1-24 -NOT CANAAN'S                     -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
321100   P   NEWMAN 1-30H                             27,791            1,408        14,072             7,629          -              2,730         9,449             (7,497)          4,169            -              -              2,730                -       101,519
321200   P   WALKER J 1                                  -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
321300   P   MOLLIE 1-30/19H                          25,090            1,139         9,007             9,251          -              2,777         8,530             (5,615)          3,763            -              -              2,777                -        94,461
321400   P   SIMPSON, WALKER 1-22 (P&A)                  -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
321500   P   MOLLIE 2-30/19H                           4,793              114         9,331             4,021          -              3,056         1,629            (13,359)            719            -              -              3,056                -        71,044
321600   P   SIMPSON, WALKER 1-27                        -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
321700   P   RABKE 1-24H36                            54,039            2,831        22,652            23,656          -              7,332        18,373            (20,805)          8,106            -              -              7,332                -       220,817
321800   P   SIMPSON, WALKER 2-22                        -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
321900   P   RABKE 2-24H36                           202,634           10,397        14,098            90,349          -              7,082        68,895             11,813          30,395         11,813         11,813            7,082                -       840,914
322000   P   WALTON, ORVILLE C 1-30                      -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
322100   P   RABKE 3-24H36                           224,683           11,545        15,978           100,481          -              6,279        76,392             14,008          33,702         14,008         14,008            6,279                -       743,964
322200   P   WARREN 1-25                                 -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
322300   P   CARLEIGH 2H-32                          106,429            7,662         3,895               -            -              2,482        36,186             56,204          15,964         56,204         15,964            2,482                -       367,206
322400   P   CITY OF WEATHERFORD 1-34                    -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
322500   P   CARLEIGH 3H-32                           94,024            6,769         5,914               -            -              2,533        31,968             46,840          14,104         46,840         14,104            2,533                -       291,922
322600   P   WEBB, TED 1-29                              -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
322700   P   CARLEIGH 4H-32                           67,820            4,882         4,068               -            -              2,374        23,059             33,437          10,173         33,437         10,173            2,374                -       229,883
322800   P   WEBER WILLIAM 1A BPO N/C                    -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
322900   P   CARLEIGH 5H-32                          115,054            8,282         3,944               -            -              2,170        39,118             61,540          17,258         61,540         17,258            2,170                -       396,858
323000   P   WEISBROD 1-29                               -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
323100   P   CARLEIGH 6H-32                          102,987            7,414         3,909               -            -              2,423        35,015             54,225          15,448         54,225         15,448            2,423                -       332,726
323200   P   CHRISTINE 1-14MH23                          307                33            16                21           35               5           104                  93              46             93             46               5                -           758
323300   P   SUSAN 3-1H                               15,783              694         2,758             5,758          -              1,109         5,366                  98          2,367              98             98           1,109                -        17,204
323400   P   WESTHAVER 1-36                              -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
323500   P   HOEHNE RANCH 3-2H                         9,682              445         3,211             3,491        3,838              833         3,292             (5,429)          1,452            -              -                833                -        11,597
323600   P   WHITE 1-10                                  -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
323700   P   HOEHNE RANCH 3-3H                        11,517              488         3,194             4,195          -                864         3,916             (1,140)          1,728            -              -                864                -        22,202
323800   P   WHITE, IRENE 1-18                           -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
323900   P   CHRISTI 3-4H                              7,136              301         6,566             2,713          -              1,041         2,426             (5,911)          1,070            -              -              1,041                -           -
324000   P   WEISE 1-34                                  -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
324100   P   JAMES 3-5H                               37,675            1,649         1,616            14,255          173            1,200        12,810              5,973           5,651          5,973          5,651            1,200                -        96,569
324200   P   WILLARD 1-3                                 -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
324300   P   VELMA 2-14MH23                              273                28            18                19           42               5             93                 68              41             68             41               5                -           734
324400   P   WILLARD 2-3                                 -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
324500   P   EDDINGS 2H-20                           108,553            4,090         3,130            13,708          -              1,958        36,908             48,759          16,283         48,759         16,283            1,958                -       206,982
324600   P   WILLIAMS #1                                 -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
324700   P   GRAVITT 3H-21                           122,270            4,512         5,726            16,037          -              2,692        41,572             51,732          18,340         51,732         18,340            2,692                -       212,088
324800   P   WILLIAMS 1-28 BPO N/C                       -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
324900   P   GRAVITT 4H-21                           141,902            5,359         4,655            17,767          -              2,656        48,246             63,218          21,285         63,218         21,285            2,656                -       249,547
325000   P   WILLIAMS L 1-A (SOLD 10/1/10)               -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
325100   P   GRAVITT 5H-21                           166,736            6,814         4,571            20,515          -              2,505        56,690             75,641          25,010         75,641         25,010            2,505                -       291,582
325200   P   WILLIAMSON 1-24                             -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
325300   P   GRAVITT 6H-21                           158,597            5,999         4,512            19,584          -              2,414        53,923             72,166          23,790         72,166         23,790            2,414                -       293,078
325400   P   WILSON 1-25 BPO N/C                         -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
325500   P   GRAVITT 7H-21                           154,928            5,844         4,600            19,176          -              2,553        52,675             70,079          23,239         70,079         23,239            2,553                -       282,089
325600   P   WILSON 2-25                                 -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
325700   P   CASSIE 3-14MH23                             272                29            13                19           38               5             93                 77              41             77             41               5                -           670
325800   P   WINSOR 1-6                                  -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
325900   P   MICHELLE 4-14MH23                           361                38            10                23           38               5           123                124               54           124              54               5                -           954
326000   P   WISE 1                                      -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
326100   P   MORRIS 3H-19                            163,354            6,061         3,996            21,030          -              1,646        55,540             75,082          24,503         75,082         24,503            1,646                -       315,838
326200   P   WOODMORE 1-6                                -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
326300   P   MORRIS 4H-19                            139,999            5,164         3,972            18,086          -              2,578        47,599             62,600          21,000         62,600         21,000            2,578                -       249,768
326400   P   WOOLFOLK 1-29                               -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
326500   P   MORRIS 5H-19                            128,245            4,776         4,072            16,496          -              2,735        43,603             56,562          19,237         56,562         19,237            2,735                -       225,513
326600   P   WOOTEN 1-10                                 -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
326700   P   MORRIS 6H-19                            127,862            4,769         4,044            16,590          -              2,610        43,473             56,376          19,179         56,376         19,179            2,610                -       249,010
326800   P   ZOLLINGER UNIT 2-5                          -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
326900   P   CAITLIN 6H-30                           103,270            3,818         4,803            13,254          -              2,163        35,112             44,120          15,491         44,120         15,491            2,163                -       186,141
327000   P   LAMB 1-2                                    -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
327100   P   CAITLIN 7H-30                           104,699            3,850         4,876            13,726          -              2,158        35,597             44,492          15,705         44,492         15,705            2,158                -       215,072
327200   P   YEAGER 1-8 BPO                              -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
327400   P   NORDAN A 1-24                               -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
327600   P   UNION CITY C                                -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
327800   P   ROBERTS 3-4                                 -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
327900   P   ROBERTS RANCH 9-18                          -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
328000   P   LOGAN 2-9                                   -                -             -                 -            -                -             -                  -               -              -              -                -                  -           -
                                                                          Case: 20-13664                    Doc: 57-1                  Filed: 12/02/20                           Page: 105 of 133


                                             Current Year    Ending         Cost or      A/Depletion   Undepleted         Cost            Cost          Cost Depl    Adj Cost        Allowable      Non-Excess      A/Depletion    Exess IDC
 Well#                       Well Name        Production     Reserves     Other Basis      at BOY        Cost         Depletion Rate     Depletion      Adjustment   Depletion       Depletion       Depletion        at EOY      Per Property


                                                4,052,352    34,404,900   143,665,428     94,166,646    49,498,783                         3,738,727           -      3,738,727        4,906,184       3,867,772     98,034,417      3,680,310
100000
320100   P   STACY 2-30H                           10,256       101,288        21,362         21,362           -         0.09194773              -             -            -                -               -           21,362            -
320200   P   USA-MILFORD 1-30                         -             -          25,510          8,415        17,096       0.00000000              -             -            -                -               -            8,415            -
320300   P   STACEY 1-19H                          11,634        28,760        15,059         15,059           -         0.28802176              -             -            -              1,055             -           15,059            -
320400   P   VERMA 1-34                               -             -             856            602           254       0.00000000              -             -            -                -               -              602            -
320500   P   STACEY 2-19H                             -             -          12,493         12,493           -         0.00000000              -             -            -              2,767             -           12,493            -
320600   P   VICKERY 1-30 (P&A 12/1/03)               -             -               6            -                6      0.00000000              -             -            -                -               -              -              -
320700   P   NEWMAN 1-19H                           9,643        90,128        13,919         13,919           -         0.09665490              -             -            -                -               -           13,919            -
320800   P   VON TUNGELIN 1-12                        -             -           3,261            600         2,662       0.00000000              -             -            -                -               -              600            -
320900   P   STACY 1-30H                            9,900        11,226        24,081         24,081           -         0.46862869              -             -            -                -               -           24,081            -
321000   P   WAID 1-24 -NOT CANAAN'S                  -             -             -              -             -         0.00000000              -             -            -                -               -              -              -
321100   P   NEWMAN 1-30H                           9,251        92,268        21,765         21,765           -         0.09112943              -             -            -                -               -           21,765            -
321200   P   WALKER J 1                               -             -           4,160            934         3,226       0.00000000              -             -            -                -               -              934            -
321300   P   MOLLIE 1-30/19H                        8,747        85,713        22,365         22,365           -         0.09260304              -             -            -                -               -           22,365            -
321400   P   SIMPSON, WALKER 1-22 (P&A)               -             -             -              -             -         0.00000000              -             -            -                -               -              -              -
321500   P   MOLLIE 2-30/19H                        1,428        69,616        16,665         16,665           -         0.02010166              -             -            -                -               -           16,665            -
321600   P   SIMPSON, WALKER 1-27                     -             -          11,586          1,482        10,104       0.00000000              -             -            -                -               -            1,482            -
321700   P   RABKE 1-24H36                         17,939       202,878       140,765         65,223        75,543       0.08123906            6,137           -          6,137            6,137           6,137         71,360            -
321800   P   SIMPSON, WALKER 2-22                     -             -           2,814            133         2,681       0.00000000              -             -            -                -               -              133            -
321900   P   RABKE 2-24H36                         66,788       774,126       135,856         92,185        43,670       0.07942253            3,468           -          3,468           11,813          11,813        103,998            -
322000   P   WALTON, ORVILLE C 1-30                   -             -           4,538          2,316         2,222       0.00000000              -             -            -                -               -            2,316            -
322100   P   RABKE 3-24H36                         73,792       670,172       135,856         92,801        43,055       0.09918812            4,271           -          4,271           14,008          14,008        106,808            -
322200   P   WARREN 1-25                              -             -         125,235          6,210       119,025       0.00000000              -             -            -                -               -            6,210            -
322300   P   CARLEIGH 2H-32                        26,343       340,863        56,924         56,081           843       0.07173910                60          -              60          15,964             843         56,924            -
322400   P   CITY OF WEATHERFORD 1-34                 -             -          15,741         15,727             14      0.00000000              -             -            -                -               -           15,727            -
322500   P   CARLEIGH 3H-32                        21,781       270,141        56,870         54,969         1,902       0.07461329              142           -            142           14,104           1,902         56,870            -
322600   P   WEBB, TED 1-29                           -             -          17,160          5,656        11,504       0.00000000              -             -            -                -               -            5,656            -
322700   P   CARLEIGH 4H-32                        16,420       213,464        56,686         41,937        14,749       0.07142555            1,053           -          1,053           10,173          10,173         52,110            -
322800   P   WEBER WILLIAM 1A BPO N/C                 -             -           6,512            835         5,678       0.00000000              -             -            -                -               -              835            -
322900   P   CARLEIGH 5H-32                        27,916       368,942        56,544         55,701           843       0.07034236                59          -              59          17,258             843         56,544            -
323000   P   WEISBROD 1-29                            -             -             179          3,402        (3,223)      0.00000000              -             -            -                -               -            3,402            -
323100   P   CARLEIGH 6H-32                        24,904       307,821        56,710         55,867           843       0.07484954                63          -              63          15,448             843         56,710            -
323200   P   CHRISTINE 1-14MH23                       103           655           134            132              2      0.13599140                 0          -               0               46               2           134              30
323300   P   SUSAN 3-1H                             5,054        12,149         6,125          5,030         1,095       0.29380128              322           -            322              322             322          5,352            -
323400   P   WESTHAVER 1-36                           -             -          (5,840)         1,638        (7,478)      0.00000000              -             -            -                -               -            1,638            -
323500   P   HOEHNE RANCH 3-2H                      3,103         8,494         5,970          2,238         3,732       0.26758109              999           -            999              999             999          3,236          2,811
323600   P   WHITE 1-10                               -             -           4,888          1,832         3,055       0.00000000              -             -            -                -               -            1,832            -
323700   P   HOEHNE RANCH 3-3H                      3,651        18,550         5,857          3,924         1,933       0.16446754              318           -            318              318             318          4,242            -
323800   P   WHITE, IRENE 1-18                        -             -          23,330          5,301        18,029       0.00000000              -             -            -                -               -            5,301            -
323900   P   CHRISTI 3-4H                             -             -           6,052          4,736         1,316       0.00000000              -             -            -                -               -            4,736            -
324000   P   WEISE 1-34                               -             -           7,933          1,641         6,292       0.00000000              -             -            -                -               -            1,641            -
324100   P   JAMES 3-5H                            12,064        84,506         6,015          6,015           -         0.12492197              -             -            -              5,651             -            6,015            151
324200   P   WILLARD 1-3                              -             -          15,202          3,435        11,767       0.00000000              -             -            -                -               -            3,435            -
324300   P   VELMA 2-14MH23                             94          640           115            113              2      0.12806630                 0          -               0               41               2           115              37
324400   P   WILLARD 2-3                              -             -          10,725          6,562         4,163       0.00000000              -             -            -                -               -            6,562            -
324500   P   EDDINGS 2H-20                         30,292       176,690        48,635         48,028           607       0.14635194                89          -              89          16,283             607         48,635            -
324600   P   WILLIAMS #1                              -             -           7,308          1,620         5,688       0.00000000              -             -            -                -               -            1,620            -
324700   P   GRAVITT 3H-21                         34,323       177,764        76,629         65,667        10,962       0.16183640            1,774           -          1,774           18,340          10,962         76,629            -
324800   P   WILLIAMS 1-28 BPO N/C                    -             -             964            752           211       0.00000000              -             -            -                -               -              752            -
324900   P   GRAVITT 4H-21                         38,993       210,554        76,768         75,635         1,134       0.15625523              177           -            177           21,285           1,134         76,768            -
325000   P   WILLIAMS L 1-A (SOLD 10/1/10)            -             -          41,539          1,784        39,754       0.00000000              -             -            -                -               -            1,784            -
325100   P   GRAVITT 5H-21                         45,382       246,200        76,796         75,663         1,134       0.15563941              176           -            176           25,010           1,134         76,796            -
325200   P   WILLIAMSON 1-24                          -             -           2,231          2,206             24      0.00000000              -             -            -                -               -            2,206            -
325300   P   GRAVITT 6H-21                         43,247       249,831        76,478         75,344         1,134       0.14756068              167           -            167           23,790           1,134         76,478            -
325400   P   WILSON 1-25 BPO N/C                      -             -            (387)         1,604        (1,991)      0.00000000              -             -            -                -               -            1,604            -
325500   P   GRAVITT 7H-21                         42,432       239,657        76,268         75,134         1,134       0.15042156              171           -            171           23,239           1,134         76,268            -
325600   P   WILSON 2-25                              -             -         119,604         34,753        84,850       0.00000000              -             -            -                -               -           34,753            -
325700   P   CASSIE 3-14MH23                            94          576           334            232           102       0.14003281                14          -              14               41              41           273              33
325800   P   WINSOR 1-6                               -             -         147,057        146,543           514       0.00000000              -             -            -                -               -          146,543            -
325900   P   MICHELLE 4-14MH23                        126           828           115            113              2      0.13195961                 0          -               0               54               2           115              33
326000   P   WISE 1                                   -             -          12,790            675        12,114       0.00000000              -             -            -                -               -              675            -
326100   P   MORRIS 3H-19                          45,946       269,892        77,084         73,941         3,143       0.14547368              457           -            457           24,503           3,143         77,084            -
326200   P   WOODMORE 1-6                             -             -           1,636            763           873       0.00000000              -             -            -                -               -              763            -
326300   P   MORRIS 4H-19                          39,481       210,287        59,434         58,564           869       0.15807178              137           -            137           21,000             869         59,434            -
326400   P   WOOLFOLK 1-29                            -             -             (18)           -             (18)      0.00000000              -             -            -                -               -              -              -
326500   P   MORRIS 5H-19                          36,012       189,501        59,434         54,157         5,276       0.15968849              843           -            843           19,237           5,276         59,434            -
326600   P   WOOTEN 1-10                              -             -           9,920          4,389         5,531       0.00000000              -             -            -                -               -            4,389            -
326700   P   MORRIS 6H-19                          36,000       213,010        59,434         58,564           869       0.14457206              126           -            126           19,179             869         59,434            -
326800   P   ZOLLINGER UNIT 2-5                       -             -          15,770         11,652         4,118       0.00000000              -             -            -                -               -           11,652            -
326900   P   CAITLIN 6H-30                         28,901       157,240        52,503         43,340         9,163       0.15526620            1,423           -          1,423           15,491           9,163         52,503            -
327000   P   LAMB 1-2                                 -             -           4,093          1,274         2,819       0.00000000              -             -            -                -               -            1,274            -
327100   P   CAITLIN 7H-30                         29,832       185,241        52,633         43,936         8,697       0.13870535            1,206           -          1,206           15,705           8,697         52,633            -
327200   P   YEAGER 1-8 BPO                           -             -           8,131         10,884        (2,753)      0.00000000              -             -            -                -               -           10,884            -
327400   P   NORDAN A 1-24                            -             -           3,074          1,074         1,999       0.00000000              -             -            -                -               -            1,074            -
327600   P   UNION CITY C                             -             -           5,598          1,979         3,619       0.00000000              -             -            -                -               -            1,979            -
327800   P   ROBERTS 3-4                              -             -          12,646          5,473         7,174       0.00000000              -             -            -                -               -            5,473            -
327900   P   ROBERTS RANCH 9-18                       -             -          (2,231)           -          (2,231)      0.00000000              -             -            -                -               -              -              -
328000   P   LOGAN 2-9                                -             -          11,016          4,975         6,041       0.00000000              -             -            -                -               -            4,975            -
                                                                              Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 106 of 133


                                          Oil, Gas & Liquid                                                                             Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name         Sales          Total GPT       LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                               12,603,869          361,520     2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
328200   P   SMITH 2-30                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
328400   P   JONAS 2-23 BPO N/C                       -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
328600   P   NEWCOMBE 17-2                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
328800   P   MCNEILL 2 A-12, 3-12                     -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
329000   P   ROSS P-19                                -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
329200   P   BARROW 1-8                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
329400   P   MOONEY 2-35                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
329600   P   GATES 2-34                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
329800   P   MEYER 4-3                                -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
330000   P   STAMPER 1-5                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
330200   P   POLK, MARGIE 1-2                         -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
330400   P   MENNONITE 2-31                           -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
330600   P   MATTIE MAE 3-4                           -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
330800   P   FLYING J 1-10 BPO                        -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
331000   P   BOTTOM, CLYDE 3-34                       -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
331200   P   KOEHN B 3-21                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
331400   P   JENELL 1-2                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
331600   P   FLORENCE 2                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
331800   P   JOHNSON 2-19                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
332000   P   SMITH 33-3                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
332200   P   VICKREY 3-30                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
332400   P   TRISSELL 2-10                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
332600   P   BIG BITSCHE 2-4                          -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
332800   P   GATES 4-34                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
333000   P   SHUTLER 36-3                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
333200   P   PHILLIP 3-35                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
333400   P   SANDY 1-2                                -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
333600   P   YOUNG-BADEN 1-30                         -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
333800   P   NEWCOMBE 17-3                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
334000   P   PETERSEN 17-2 BPO N/C                    -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
334200   P   PENNINGTON 3-17                          -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
334400   P   BLAIR-PAIN 2-8                           -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
334600   P   NINMAN 2-17                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
334800   P   KUNNEMAN 1-34                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
335000   P   UNION POINT RED FORK                     -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
335200   P   SMITH, F O 3-5                           -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
335400   P   TEEL 1-5                                 -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
335600   P   LAKE EUFALA 1                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
335800   P   NINMAN 3-17                            1,243                89          -                -           -               -             423               731             186           731           186             -                  -           -
336000   P   FLICK 24-4                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
336200   P   JONAS 3-23 BPO N/C                       -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
336400   P   HOLIDAY 34-1                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
336600   P   FEDDERSON 4-17                         8,852              643           -                  6         -               -           3,010             5,193           1,328         5,193         1,328             -                  -           -
336800   P   MORRIS UNIT                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
337000   P   BAKER 2-28                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
337200   P   BENTON 1-21                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
337400   P   BRUNER 2-33                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
337600   P   EXXON WALNE 1-34                         -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
337800   P   GREEN 1-3                                -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
338000   P   HAZELL HOWELL 1-2                        -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
338200   P   KEATHLEY 1-31                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
338400   P   MANDRELL 1-30                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
338600   P   MAYES 9-1 (P&A)                          -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
338800   P   MAYFIELD 33-1 (P&A 7/5/07)               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
339000   P   MCCALL 1-29                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
339200   P   PEARL 1-32                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
339400   P   NITZEL 18-1                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
339600   P   KIMZEY 5-18                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
339800   P   GATES 7-2                                -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
340000   P   SMITH 33-4                               -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
340200   P   NINMAN 5-17                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
340400   P   STONER 1-26 (P&A)                        -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
340600   P   DARREL 1-33                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
340800   P   MCCLELLAN 5-21                           -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
341000   P   MCCLELLAN 6-21                           -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
341200   P   PRESSON 2-31                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
341600   P   PAPPY 1-8 BPO N/C                        -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
341800   P   KIRK C 1-33                              -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
342000   P   TEEL 2-5                                 -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
342200   P   MABELLE C 1-4                            -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
342400   P   TROY 8-2                                 -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
342600   P   FLICK 24-5 BPO                           -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
342800   P   FLICK 24-6 (NOT DRILLED)                 -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
343000   P   HAGGARD 2-11                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
343200   P   TERRY A 2-25                             -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
343400   P   COBB 1-21                                -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
343600   P   MEYER 4-4                                -                -             -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                      Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                          Page: 107 of 133


                                          Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name     Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                             4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
328200   P   SMITH 2-30                            -            -          50,741         12,725         38,016       0.00000000              -            -            -                -              -          12,725             -
328400   P   JONAS 2-23 BPO N/C                    -            -          42,621         13,374         29,247       0.00000000              -            -            -                -              -          13,374             -
328600   P   NEWCOMBE 17-2                         -            -         258,558         61,030        197,528       0.00000000              -            -            -                -              -          61,030             -
328800   P   MCNEILL 2 A-12, 3-12                  -            -             (96)         1,135         (1,231)      0.00000000              -            -            -                -              -           1,135             -
329000   P   ROSS P-19                             -            -          10,191         10,345           (154)      0.00000000              -            -            -                -              -          10,345             -
329200   P   BARROW 1-8                            -            -           6,947          1,496          5,451       0.00000000              -            -            -                -              -           1,496             -
329400   P   MOONEY 2-35                           -            -          10,508            422         10,086       0.00000000              -            -            -                -              -             422             -
329600   P   GATES 2-34                            -            -           9,231          1,868          7,364       0.00000000              -            -            -                -              -           1,868             -
329800   P   MEYER 4-3                             -            -           2,451            731          1,720       0.00000000              -            -            -                -              -             731             -
330000   P   STAMPER 1-5                           -            -           8,758          3,140          5,617       0.00000000              -            -            -                -              -           3,140             -
330200   P   POLK, MARGIE 1-2                      -            -           4,273          8,335         (4,062)      0.00000000              -            -            -                -              -           8,335             -
330400   P   MENNONITE 2-31                        -            -           5,146          3,761          1,385       0.00000000              -            -            -                -              -           3,761             -
330600   P   MATTIE MAE 3-4                        -            -               77              0             77      0.00000000              -            -            -                -              -                0            -
330800   P   FLYING J 1-10 BPO                     -            -          21,864          6,039         15,825       0.00000000              -            -            -                -              -           6,039             -
331000   P   BOTTOM, CLYDE 3-34                    -            -          10,321          2,107          8,214       0.00000000              -            -            -                -              -           2,107             -
331200   P   KOEHN B 3-21                          -            -          31,096          6,430         24,667       0.00000000              -            -            -                -              -           6,430             -
331400   P   JENELL 1-2                            -            -           6,102          2,769          3,332       0.00000000              -            -            -                -              -           2,769             -
331600   P   FLORENCE 2                            -            -          32,407          9,948         22,459       0.00000000              -            -            -                -              -           9,948             -
331800   P   JOHNSON 2-19                          -            -          22,819          7,333         15,486       0.00000000              -            -            -                -              -           7,333             -
332000   P   SMITH 33-3                            -            -           2,835          1,192          1,642       0.00000000              -            -            -                -              -           1,192             -
332200   P   VICKREY 3-30                          -            -          15,757          3,555         12,202       0.00000000              -            -            -                -              -           3,555             -
332400   P   TRISSELL 2-10                         -            -           8,184          4,081          4,103       0.00000000              -            -            -                -              -           4,081             -
332600   P   BIG BITSCHE 2-4                       -            -            (578)           188           (765)      0.00000000              -            -            -                -              -             188             -
332800   P   GATES 4-34                            -            -          24,534          4,352         20,182       0.00000000              -            -            -                -              -           4,352             -
333000   P   SHUTLER 36-3                          -            -           2,151            960          1,191       0.00000000              -            -            -                -              -             960             -
333200   P   PHILLIP 3-35                          -            -          21,332          8,179         13,153       0.00000000              -            -            -                -              -           8,179             -
333400   P   SANDY 1-2                             -            -           8,491          3,470          5,021       0.00000000              -            -            -                -              -           3,470             -
333600   P   YOUNG-BADEN 1-30                      -            -           6,869          1,135          5,734       0.00000000              -            -            -                -              -           1,135             -
333800   P   NEWCOMBE 17-3                         -            -          20,867          6,450         14,418       0.00000000              -            -            -                -              -           6,450             -
334000   P   PETERSEN 17-2 BPO N/C                 -            -             460            127            332       0.00000000              -            -            -                -              -             127             -
334200   P   PENNINGTON 3-17                       -            -           1,085            452            634       0.00000000              -            -            -                -              -             452             -
334400   P   BLAIR-PAIN 2-8                        -            -             (53)           -              (53)      0.00000000              -            -            -                -              -             -               -
334600   P   NINMAN 2-17                           -            -          15,667          4,629         11,039       0.00000000              -            -            -                -              -           4,629             -
334800   P   KUNNEMAN 1-34                         -            -           4,612          1,270          3,342       0.00000000              -            -            -                -              -           1,270             -
335000   P   UNION POINT RED FORK                  -            -          (2,580)         2,841         (5,421)      0.00000000              -            -            -                -              -           2,841             -
335200   P   SMITH, F O 3-5                        -            -           1,315            679            637       0.00000000              -            -            -                -              -             679             -
335400   P   TEEL 1-5                              -            -           2,740            399          2,342       0.00000000              -            -            -                -              -             399             -
335600   P   LAKE EUFALA 1                         -            -          28,070          7,282         20,787       0.00000000              -            -            -                -              -           7,282             -
335800   P   NINMAN 3-17                           -            -          10,185          8,185          2,000       0.00000000              -            -            -                186            186         8,372             -
336000   P   FLICK 24-4                            -            -           2,523          2,508              15      0.00000000              -            -            -                -              -           2,508             -
336200   P   JONAS 3-23 BPO N/C                    -            -          11,262          7,922          3,341       0.00000000              -            -            -                -              -           7,922             -
336400   P   HOLIDAY 34-1                          -            -           5,082          1,386          3,696       0.00000000              -            -            -                -              -           1,386             -
336600   P   FEDDERSON 4-17                        -            -          40,538         20,560         19,978       0.00000000              -            -            -              1,328          1,328        21,888             -
336800   P   MORRIS UNIT                           -            -             511            354            157       0.00000000              -            -            -                -              -             354             -
337000   P   BAKER 2-28                            -            -           3,054          1,412          1,642       0.00000000              -            -            -                -              -           1,412             -
337200   P   BENTON 1-21                           -            -               19           -                19      0.00000000              -            -            -                -              -             -               -
337400   P   BRUNER 2-33                           -            -            (500)           306           (805)      0.00000000              -            -            -                -              -             306             -
337600   P   EXXON WALNE 1-34                      -            -          20,663          8,701         11,962       0.00000000              -            -            -                -              -           8,701             -
337800   P   GREEN 1-3                             -            -           9,224          2,047          7,177       0.00000000              -            -            -                -              -           2,047             -
338000   P   HAZELL HOWELL 1-2                     -            -           9,431          2,399          7,031       0.00000000              -            -            -                -              -           2,399             -
338200   P   KEATHLEY 1-31                         -            -            (829)             31          (860)      0.00000000              -            -            -                -              -               31            -
338400   P   MANDRELL 1-30                         -            -            (912)           -             (912)      0.00000000              -            -            -                -              -             -               -
338600   P   MAYES 9-1 (P&A)                       -            -                6           -                 6      0.00000000              -            -            -                -              -             -               -
338800   P   MAYFIELD 33-1 (P&A 7/5/07)            -            -            (912)           -             (912)      0.00000000              -            -            -                -              -             -               -
339000   P   MCCALL 1-29                           -            -           2,660          2,311            349       0.00000000              -            -            -                -              -           2,311             -
339200   P   PEARL 1-32                            -            -             -              -              -         0.00000000              -            -            -                -              -             -               -
339400   P   NITZEL 18-1                           -            -           4,755            307          4,448       0.00000000              -            -            -                -              -             307             -
339600   P   KIMZEY 5-18                           -            -           1,421            600            822       0.00000000              -            -            -                -              -             600             -
339800   P   GATES 7-2                             -            -           4,079          2,318          1,761       0.00000000              -            -            -                -              -           2,318             -
340000   P   SMITH 33-4                            -            -           2,140            127          2,013       0.00000000              -            -            -                -              -             127             -
340200   P   NINMAN 5-17                           -            -          (2,437)           -           (2,437)      0.00000000              -            -            -                -              -             -               -
340400   P   STONER 1-26 (P&A)                     -            -                6           -                 6      0.00000000              -            -            -                -              -             -               -
340600   P   DARREL 1-33                           -            -            (846)             53          (900)      0.00000000              -            -            -                -              -               53            -
340800   P   MCCLELLAN 5-21                        -            -           6,962          2,937          4,026       0.00000000              -            -            -                -              -           2,937             -
341000   P   MCCLELLAN 6-21                        -            -           5,587            877          4,711       0.00000000              -            -            -                -              -             877             -
341200   P   PRESSON 2-31                          -            -          94,849          7,053         87,796       0.00000000              -            -            -                -              -           7,053             -
341600   P   PAPPY 1-8 BPO N/C                     -            -             429            386              43      0.00000000              -            -            -                -              -             386             -
341800   P   KIRK C 1-33                           -            -          25,524          6,098         19,426       0.00000000              -            -            -                -              -           6,098             -
342000   P   TEEL 2-5                              -            -           6,995          4,458          2,536       0.00000000              -            -            -                -              -           4,458             -
342200   P   MABELLE C 1-4                         -            -           9,724         10,996         (1,272)      0.00000000              -            -            -                -              -          10,996             -
342400   P   TROY 8-2                              -            -           9,837          3,750          6,088       0.00000000              -            -            -                -              -           3,750             -
342600   P   FLICK 24-5 BPO                        -            -           7,510          2,937          4,574       0.00000000              -            -            -                -              -           2,937             -
342800   P   FLICK 24-6 (NOT DRILLED)              -            -          42,990            -           42,990       0.00000000              -            -            -                -              -             -               -
343000   P   HAGGARD 2-11                          -            -          13,048          3,217          9,831       0.00000000              -            -            -                -              -           3,217             -
343200   P   TERRY A 2-25                          -            -           9,405          6,147          3,258       0.00000000              -            -            -                -              -           6,147             -
343400   P   COBB 1-21                             -            -          10,779          1,773          9,006       0.00000000              -            -            -                -              -           1,773             -
343600   P   MEYER 4-4                             -            -           2,650          2,842           (191)      0.00000000              -            -            -                -              -           2,842             -
                                                                                 Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 108 of 133


                                              Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name             Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
343800   P   PAPPY 2-8 BPO N/C                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
344000   P   JGL 1-32                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
344400   P   HEWLETT 2-27                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
344600   P   MEYERS 2-22 (P&A)                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
344800   P   REDMOON 2-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
345000   P   SIMPSON, WALKER 3-22                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
345200   P   TEEL 1-7 BPO N/C                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
345400   P   HANKS-CROOK 1-32                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
345600   P   THOMPSON D 2-25                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
345800   P   MILLER, TROY 10-2                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
346000   P   USA 6-18                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
346200   P   SCHICKENDANZ C 1-26                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
346400   P   RODERICK 1-25                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
346600   P   BOWERS, MABEL GAS UT                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
346800   P   STINSON-DEXTER 1-1                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347000   P   TIPTON 3-29                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347200   P   GLADYS LOVE UT                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347201   P   LOVE, GLADYS 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347202   P   LOVE, GLADYS 2                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347203   P   LOVE, GLADYS 3                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347204   P   LOVE, GLADYS 4                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347205   P   LOVE, GLADYS 5                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347206   P   LOVE, GLADYS 6                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347400   P   HUNT 5-2                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347600   P   CHRISTI-JENNELL 5-35                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
347800   P   T & T 1-10                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
348000   P   LANCET 1-17                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
348200   P   BROADBENT 2-25                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
348400   P   IAMS 1-6                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
348600   P   BOWIE 1-9                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
348800   P   REDMOON 3-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
349000   P   LEE 1-28                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
349200   P   BROADBENT 26-4                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
349400   P   HUTCHESON 22-4                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
349600   P   EXXON-PHILLIPS 2-31                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
350000   P   BEVERLY ANN 11-2                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
350200   P   HUGHES 4-29                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
350400   P   BOWERS, MABEL 2                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
350600   P   BROADBENT 25-7                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
350800   P   HUGHES 3-29                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
351000   P   MCGHEE 1-10                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
351200   P   BROADBENT 26-2                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
351400   P   ERNESTINE 1-11                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
351500   P   ERNESTINE 2-11                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
351600   P   HUGHES 1-28                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
351800   P   EYSTER 1-20                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
352000   P   CORNELL UNIVERSITY 2                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
352200   P   REDMOON 4-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
352400   P   REDMOON 5-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
352600   P   TUNE 19-2                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
352800   P   BOYD 1-8                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
353000   P   CARTER 2-14                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
353200   P   HARVEY 1-36 (CHESAPEAKE)                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
353400   P   REDMOON WEST 1-30                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
353600   P   CARPENTER 2-11                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
353800   P   SNIDER 2-36                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
354000   P   HOUSE 1-31 BPO N/C (ABANDONED)               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
354200   P   STINSON-DEXTER 3-1                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
354400   P   TIPTON 4-29                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
354600   P   REDMOON WEST 2-30                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
354800   P   MANDRELL 2-30                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
355000   P   REDMOON 6-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
355200   P   MENNONITE 3-31                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
355400   P   MOSELEY 8-25                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
355600   P   HIGDON, HENRY 1-1 BPO N/C                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
355800   P   REDMOON WEST 3-30                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
356000   P   ROBERTS 34-5                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
356200   P   ALCOTT 1-4                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
356400   P   STEVENS 1-11                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
356600   P   SPOMER 1A (P&A)                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
357000   P   STATE 1-10 (P&A)                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
357200   P   ATOKA 1-34                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
357400   P   SHERMAN FIRZER UNIT                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
357600   P   GARRETT, CORA 1-32 (P&A)                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
357800   P   BEAR B 1 (TA)                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
358000   P   LOFTIS 1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
358200   P   SNIDER 3-36                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                          Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                          Page: 109 of 133


                                              Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
343800   P   PAPPY 2-8 BPO N/C                         -            -           4,459          1,970          2,489       0.00000000              -            -            -                -              -           1,970             -
344000   P   JGL 1-32                                  -            -           7,192          6,932            259       0.00000000              -            -            -                -              -           6,932             -
344400   P   HEWLETT 2-27                              -            -          16,500         10,287          6,213       0.00000000              -            -            -                -              -          10,287             -
344600   P   MEYERS 2-22 (P&A)                         -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
344800   P   REDMOON 2-29                              -            -           8,432          3,611          4,821       0.00000000              -            -            -                -              -           3,611             -
345000   P   SIMPSON, WALKER 3-22                      -            -           3,457            839          2,618       0.00000000              -            -            -                -              -             839             -
345200   P   TEEL 1-7 BPO N/C                          -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
345400   P   HANKS-CROOK 1-32                          -            -           2,639          9,953         (7,314)      0.00000000              -            -            -                -              -           9,953             -
345600   P   THOMPSON D 2-25                           -            -           6,345         14,140         (7,795)      0.00000000              -            -            -                -              -          14,140             -
345800   P   MILLER, TROY 10-2                         -            -           6,280          3,153          3,128       0.00000000              -            -            -                -              -           3,153             -
346000   P   USA 6-18                                  -            -           1,824            964            860       0.00000000              -            -            -                -              -             964             -
346200   P   SCHICKENDANZ C 1-26                       -            -           3,330          2,029          1,301       0.00000000              -            -            -                -              -           2,029             -
346400   P   RODERICK 1-25                             -            -           9,439         11,064         (1,625)      0.00000000              -            -            -                -              -          11,064             -
346600   P   BOWERS, MABEL GAS UT                      -            -           4,659          1,481          3,178       0.00000000              -            -            -                -              -           1,481             -
346800   P   STINSON-DEXTER 1-1                        -            -          57,743         20,118         37,625       0.00000000              -            -            -                -              -          20,118             -
347000   P   TIPTON 3-29                               -            -            (757)           -             (757)      0.00000000              -            -            -                -              -             -               -
347200   P   GLADYS LOVE UT                            -            -          34,973          4,501         30,472       0.00000000              -            -            -                -              -           4,501             -
347201   P   LOVE, GLADYS 1                            -            -             268            211              57      0.00000000              -            -            -                -              -             211             -
347202   P   LOVE, GLADYS 2                            -            -          (3,568)           -           (3,568)      0.00000000              -            -            -                -              -             -               -
347203   P   LOVE, GLADYS 3                            -            -          (3,079)           -           (3,079)      0.00000000              -            -            -                -              -             -               -
347204   P   LOVE, GLADYS 4                            -            -          (3,544)           -           (3,544)      0.00000000              -            -            -                -              -             -               -
347205   P   LOVE, GLADYS 5                            -            -          (7,404)           -           (7,404)      0.00000000              -            -            -                -              -             -               -
347206   P   LOVE, GLADYS 6                            -            -          (3,826)           -           (3,826)      0.00000000              -            -            -                -              -             -               -
347400   P   HUNT 5-2                                  -            -           1,967            789          1,178       0.00000000              -            -            -                -              -             789             -
347600   P   CHRISTI-JENNELL 5-35                      -            -           2,633          5,972         (3,339)      0.00000000              -            -            -                -              -           5,972             -
347800   P   T & T 1-10                                -            -          22,789         13,520          9,269       0.00000000              -            -            -                -              -          13,520             -
348000   P   LANCET 1-17                               -            -           1,282            956            326       0.00000000              -            -            -                -              -             956             -
348200   P   BROADBENT 2-25                            -            -          22,664          5,947         16,717       0.00000000              -            -            -                -              -           5,947             -
348400   P   IAMS 1-6                                  -            -            (999)           -             (999)      0.00000000              -            -            -                -              -             -               -
348600   P   BOWIE 1-9                                 -            -           9,664          9,983           (319)      0.00000000              -            -            -                -              -           9,983             -
348800   P   REDMOON 3-29                              -            -           2,300          5,766         (3,466)      0.00000000              -            -            -                -              -           5,766             -
349000   P   LEE 1-28                                  -            -          65,182         21,355         43,826       0.00000000              -            -            -                -              -          21,355             -
349200   P   BROADBENT 26-4                            -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
349400   P   HUTCHESON 22-4                            -            -           2,916          2,354            562       0.00000000              -            -            -                -              -           2,354             -
349600   P   EXXON-PHILLIPS 2-31                       -            -          23,326          9,548         13,778       0.00000000              -            -            -                -              -           9,548             -
350000   P   BEVERLY ANN 11-2                          -            -           4,870          4,870            -         0.00000000              -            -            -                -              -           4,870             -
350200   P   HUGHES 4-29                               -            -          14,376          6,228          8,148       0.00000000              -            -            -                -              -           6,228             -
350400   P   BOWERS, MABEL 2                           -            -              83              24             59      0.00000000              -            -            -                -              -               24            -
350600   P   BROADBENT 25-7                            -            -              42               0             42      0.00000000              -            -            -                -              -                0            -
350800   P   HUGHES 3-29                               -            -           6,633          1,771          4,862       0.00000000              -            -            -                -              -           1,771             -
351000   P   MCGHEE 1-10                               -            -           7,633          4,277          3,356       0.00000000              -            -            -                -              -           4,277             -
351200   P   BROADBENT 26-2                            -            -          11,560          4,866          6,694       0.00000000              -            -            -                -              -           4,866             -
351400   P   ERNESTINE 1-11                            -            -             945            284            661       0.00000000              -            -            -                -              -             284             -
351500   P   ERNESTINE 2-11                            -            -          (1,104)         4,273         (5,377)      0.00000000              -            -            -                -              -           4,273             -
351600   P   HUGHES 1-28                               -            -           2,679          2,473            206       0.00000000              -            -            -                -              -           2,473             -
351800   P   EYSTER 1-20                               -            -          21,663          7,893         13,770       0.00000000              -            -            -                -              -           7,893             -
352000   P   CORNELL UNIVERSITY 2                      -            -           4,032          1,237          2,794       0.00000000              -            -            -                -              -           1,237             -
352200   P   REDMOON 4-29                              -            -           2,869            832          2,037       0.00000000              -            -            -                -              -             832             -
352400   P   REDMOON 5-29                              -            -          13,637          4,410          9,227       0.00000000              -            -            -                -              -           4,410             -
352600   P   TUNE 19-2                                 -            -           2,746          1,005          1,742       0.00000000              -            -            -                -              -           1,005             -
352800   P   BOYD 1-8                                  -            -           5,335          1,403          3,932       0.00000000              -            -            -                -              -           1,403             -
353000   P   CARTER 2-14                               -            -          (3,635)           793         (4,428)      0.00000000              -            -            -                -              -             793             -
353200   P   HARVEY 1-36 (CHESAPEAKE)                  -            -          13,824          9,867          3,957       0.00000000              -            -            -                -              -           9,867             -
353400   P   REDMOON WEST 1-30                         -            -          24,049         11,332         12,717       0.00000000              -            -            -                -              -          11,332             -
353600   P   CARPENTER 2-11                            -            -          10,620          3,173          7,447       0.00000000              -            -            -                -              -           3,173             -
353800   P   SNIDER 2-36                               -            -           9,721          1,580          8,141       0.00000000              -            -            -                -              -           1,580             -
354000   P   HOUSE 1-31 BPO N/C (ABANDONED)            -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
354200   P   STINSON-DEXTER 3-1                        -            -          11,413          5,392          6,021       0.00000000              -            -            -                -              -           5,392             -
354400   P   TIPTON 4-29                               -            -           2,200          1,163          1,037       0.00000000              -            -            -                -              -           1,163             -
354600   P   REDMOON WEST 2-30                         -            -           3,135          3,028            108       0.00000000              -            -            -                -              -           3,028             -
354800   P   MANDRELL 2-30                             -            -            (627)             98          (725)      0.00000000              -            -            -                -              -               98            -
355000   P   REDMOON 6-29                              -            -           2,018          2,243           (225)      0.00000000              -            -            -                -              -           2,243             -
355200   P   MENNONITE 3-31                            -            -           2,995          1,421          1,574       0.00000000              -            -            -                -              -           1,421             -
355400   P   MOSELEY 8-25                              -            -           6,788          4,035          2,754       0.00000000              -            -            -                -              -           4,035             -
355600   P   HIGDON, HENRY 1-1 BPO N/C                 -            -             (25)           -              (25)      0.00000000              -            -            -                -              -             -               -
355800   P   REDMOON WEST 3-30                         -            -          10,032          3,738          6,294       0.00000000              -            -            -                -              -           3,738             -
356000   P   ROBERTS 34-5                              -            -           1,413          1,267            146       0.00000000              -            -            -                -              -           1,267             -
356200   P   ALCOTT 1-4                                -            -          31,015         17,423         13,592       0.00000000              -            -            -                -              -          17,423             -
356400   P   STEVENS 1-11                              -            -             663            356            307       0.00000000              -            -            -                -              -             356             -
356600   P   SPOMER 1A (P&A)                           -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
357000   P   STATE 1-10 (P&A)                          -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
357200   P   ATOKA 1-34                                -            -            (869)             43          (912)      0.00000000              -            -            -                -              -               43            -
357400   P   SHERMAN FIRZER UNIT                       -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
357600   P   GARRETT, CORA 1-32 (P&A)                  -            -               6            -                 6      0.00000000              -            -            -                -              -             -               -
357800   P   BEAR B 1 (TA)                             -            -             482            -              482       0.00000000              -            -            -                -              -             -               -
358000   P   LOFTIS 1                                  -            -              25            -                25      0.00000000              -            -            -                -              -             -               -
358200   P   SNIDER 3-36                               -            -          17,826          2,249         15,577       0.00000000              -            -            -                -              -           2,249             -
                                                                                 Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                    Page: 110 of 133


                                              Oil, Gas & Liquid                                                                            Allocated       Net Income        % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name             Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion     Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)       1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
358400   P   HOWARD 1-28 (P&A)                            -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
358600   P   SIMPSON, WALKER 2-27                         -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
358800   P   HILDEBRAND 1-34                              -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
359000   P   LAWSON, PH                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
359200   P   ROBINSON, H F                                -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
359400   P   MOORE-DENMAN (LOVE UNIT) (P&A)               -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
359600   P   LAWSON BULL UNIT                             -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
359800   P   HURST 2-13 BPO N/C                           -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
360000   P   ELDRED 1-33                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
360200   P   GOODRICH G 1-8 (NO INTEREST)                 -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
360400   P   ORBISON A-1                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
360600   P   DAVIS 7 FARMS 5-26                           -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
360800   P   BOGGES 3-29 BPO N/C                          -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
361000   P   SIMPSON, WALKER 3-27                         -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
361200   P   LAKE 3-5                                     -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
361400   P   TRISSELL 6-10                                -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
361600   P   ADAMS Q 2-23                                 -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
361800   P   ALCOTT 2-4                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
362000   P   BENNIGHT 3-27 3-27A                          -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
362200   P   WILLIAMSON 24-3                              -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
362400   P   LEACH 1-3                                    -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
362500   P   WESNER 1-1                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
362600   P   WESNER 3-1                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
362800   P   HAYNES 1-12                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
363000   P   OAKRIDGE FARMS 19-1                          -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
363200   P   BENTON 1X-21                                 -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
363400   P   GILMORE 2-23                                 -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
363600   P   BARNETT TRUST 1-32                           -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
363800   P   HAINES 2-5                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
364000   P   NOEL 1-25                                    -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
364200   P   GLADYS 3-16                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
364400   P   HAINES 2-28                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
364600   P   PAPPE 1-12                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
364800   P   MOLLY 1-31                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
365000   P   MOLLY 2-31                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
365200   P   MOLLY 3-31                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
365400   P   MOLLY 4-31                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
365600   P   BAKER UNIT 1-28                              -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
365800   P   ELEVEN BAR 2-6                               -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
366000   P   JASPER 3-33                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
366200   P   REED 3-17                                    -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
366400   P   LAURA 1-26                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
366401   P   LAURA 1-25 - CUNNINGHAM                      -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
366402   P   LAURA 1-25 - SYCAMORE                        -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
366800   P   CISCO 1-6 APO                                -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
367000   P   CISCO 2-6 APO                                -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
367100   P   CISCO 5-6 (P&A)                              -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
367200   P   CISCO 3-6 (CBM) BPO notdrld                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
367300   P   CISCO 6-6                                    -                -            -                -           -                 3           -                   (3)            -             -             -                 3                -           -
367400   P   CISCO 4-6                                    -                -            -                -           -                 0           -                   (0)            -             -             -                 0                -           -
367600   P   MCGHEE 7-10                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
367800   P   MCCASLAND FARMS 1-17                         -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
368000   P   AVERY TRUST 1-36                             -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
368200   P   REYNOLDS, MARY 1-9                           -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
368400   P   VENTRIS                                      -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
368600   P   NORVILLE C 2-36                              -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
368800   P   BLAIR-PAIN 3-8 BPO N/C                       -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
369000   P   BENNIGHT 4-27                                -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
369200   P   HAY 5-34                                     -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
369400   P   TROUT 24-1                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
369600   P   SIMPSON, WALKER 4-27                         -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
369800   P   IRWIN 1-31                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
370000   P   FEATHERSTON 2A                               -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
370200   P   MENNONITE 4-31                               -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
370400   P   ALCOTT 3-4                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
370600   P   HAINES 1-28                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
370800   P   BLEVINS TRUST 8-1 (P&A 5/27/03               -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
371000   P   GLADYS 4-16                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
371200   P   NANCY 1-34                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
371400   P   LEGRAND 1-32                                 -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
371600   P   CLAYTON-YEAGER 1-8 APO                       -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
371800   P   SELZER A-2                                   -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
372000   P   SHAW, MINNIE 1                               -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
372200   P   NINMAN 6-17                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
372400   P   NORDAN A2                                    -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
372600   P   HUGHES 2-28                                  -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
372800   P   ROSS 2-21                                    -                -            -                -           -               -             -                 -                -             -             -               -                  -           -
                                                                          Case: 20-13664                     Doc: 57-1                   Filed: 12/02/20                          Page: 111 of 133


                                              Current Year   Ending         Cost or      A/Depletion    Undepleted          Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis      at BOY         Cost          Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                          3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
358400   P   HOWARD 1-28 (P&A)                         -            -                6           -                 6       0.00000000              -            -            -                -              -             -               -
358600   P   SIMPSON, WALKER 2-27                      -            -            (697)           -             (697)       0.00000000              -            -            -                -              -             -               -
358800   P   HILDEBRAND 1-34                           -            -               67           263           (196)       0.00000000              -            -            -                -              -             263             -
359000   P   LAWSON, PH                                -            -            (917)           -             (917)       0.00000000              -            -            -                -              -             -               -
359200   P   ROBINSON, H F                             -            -          (4,044)             52        (4,096)       0.00000000              -            -            -                -              -               52            -
359400   P   MOORE-DENMAN (LOVE UNIT) (P&A)            -            -          (4,311)           -           (4,311)       0.00000000              -            -            -                -              -             -               -
359600   P   LAWSON BULL UNIT                          -            -             (40)             87          (127)       0.00000000              -            -            -                -              -               87            -
359800   P   HURST 2-13 BPO N/C                        -            -          18,031         20,694         (2,662)       0.00000000              -            -            -                -              -          20,694             -
360000   P   ELDRED 1-33                               -            -                6           -                 6       0.00000000              -            -            -                -              -             -               -
360200   P   GOODRICH G 1-8 (NO INTEREST)              -            -                5           -                 5       0.00000000              -            -            -                -              -             -               -
360400   P   ORBISON A-1                               -            -            (537)             26          (562)       0.00000000              -            -            -                -              -               26            -
360600   P   DAVIS 7 FARMS 5-26                        -            -           2,712          1,366          1,347        0.00000000              -            -            -                -              -           1,366             -
360800   P   BOGGES 3-29 BPO N/C                       -            -           3,868            747          3,122        0.00000000              -            -            -                -              -             747             -
361000   P   SIMPSON, WALKER 3-27                      -            -          11,879          3,579          8,299        0.00000000              -            -            -                -              -           3,579             -
361200   P   LAKE 3-5                                  -            -             220            144              76       0.00000000              -            -            -                -              -             144             -
361400   P   TRISSELL 6-10                             -            -          12,012          7,596          4,416        0.00000000              -            -            -                -              -           7,596             -
361600   P   ADAMS Q 2-23                              -            -          (1,307)             23        (1,330)       0.00000000              -            -            -                -              -               23            -
361800   P   ALCOTT 2-4                                -            -           1,856            769          1,087        0.00000000              -            -            -                -              -             769             -
362000   P   BENNIGHT 3-27 3-27A                       -            -          13,091          4,592          8,499        0.00000000              -            -            -                -              -           4,592             -
362200   P   WILLIAMSON 24-3                           -            -          28,760          5,371         23,389        0.00000000              -            -            -                -              -           5,371             -
362400   P   LEACH 1-3                                 -            -          34,787         19,000         15,787        0.00000000              -            -            -                -              -          19,000             -
362500   P   WESNER 1-1                                -            -           1,177            932            244        0.00000000              -            -            -                -              -             932             -
362600   P   WESNER 3-1                                -            -           5,614          3,301          2,313        0.00000000              -            -            -                -              -           3,301             -
362800   P   HAYNES 1-12                               -            -           2,541          2,236            305        0.00000000              -            -            -                -              -           2,236             -
363000   P   OAKRIDGE FARMS 19-1                       -            -             -              -              -          0.00000000              -            -            -                -              -             -               -
363200   P   BENTON 1X-21                              -            -            (869)             42          (911)       0.00000000              -            -            -                -              -               42            -
363400   P   GILMORE 2-23                              -            -           9,057          3,184          5,873        0.00000000              -            -            -                -              -           3,184             -
363600   P   BARNETT TRUST 1-32                        -            -             571          8,890         (8,319)       0.00000000              -            -            -                -              -           8,890             -
363800   P   HAINES 2-5                                -            -          22,345          8,668         13,677        0.00000000              -            -            -                -              -           8,668             -
364000   P   NOEL 1-25                                 -            -          43,781         20,132         23,649        0.00000000              -            -            -                -              -          20,132             -
364200   P   GLADYS 3-16                               -            -           7,896          2,146          5,750        0.00000000              -            -            -                -              -           2,146             -
364400   P   HAINES 2-28                               -            -           7,187          3,476          3,710        0.00000000              -            -            -                -              -           3,476             -
364600   P   PAPPE 1-12                                -            -                6              1              5       0.00000000              -            -            -                -              -                1            -
364800   P   MOLLY 1-31                                -            -           6,237          1,679          4,559        0.00000000              -            -            -                -              -           1,679             -
365000   P   MOLLY 2-31                                -            -           4,655          1,178          3,477        0.00000000              -            -            -                -              -           1,178             -
365200   P   MOLLY 3-31                                -            -          16,369         12,722          3,647        0.00000000              -            -            -                -              -          12,722             -
365400   P   MOLLY 4-31                                -            -           5,759          1,916          3,843        0.00000000              -            -            -                -              -           1,916             -
365600   P   BAKER UNIT 1-28                           -            -           1,610          1,023            587        0.00000000              -            -            -                -              -           1,023             -
365800   P   ELEVEN BAR 2-6                            -            -          14,847          6,205          8,642        0.00000000              -            -            -                -              -           6,205             -
366000   P   JASPER 3-33                               -            -           1,209            320            889        0.00000000              -            -            -                -              -             320             -
366200   P   REED 3-17                                 -            -          26,513         11,228         15,285        0.00000000              -            -            -                -              -          11,228             -
366400   P   LAURA 1-26                                -            -           4,383          1,000          3,383        0.00000000              -            -            -                -              -           1,000             -
366401   P   LAURA 1-25 - CUNNINGHAM                   -            -                6           -                 6       0.00000000              -            -            -                -              -             -               -
366402   P   LAURA 1-25 - SYCAMORE                     -            -                6           -                 6       0.00000000              -            -            -                -              -             -               -
366800   P   CISCO 1-6 APO                             -            -           7,286          8,871         (1,585)       0.00000000              -            -            -                -              -           8,871             -
367000   P   CISCO 2-6 APO                             -            -          10,331          7,480          2,851        0.00000000              -            -            -                -              -           7,480             -
367100   P   CISCO 5-6 (P&A)                           -            -                6           -                 6       0.00000000              -            -            -                -              -             -               -
367200   P   CISCO 3-6 (CBM) BPO notdrld               -            -                6           -                 6       0.00000000              -            -            -                -              -             -               -
367300   P   CISCO 6-6                                 -            -             585            696           (111)       0.00000000              -            -            -                -              -             696             -
367400   P   CISCO 4-6                                 -            -           3,116          2,109          1,008        0.00000000              -            -            -                -              -           2,109             -
367600   P   MCGHEE 7-10                               -            -           7,087          7,384           (297)       0.00000000              -            -            -                -              -           7,384             -
367800   P   MCCASLAND FARMS 1-17                      -            -             129            199            (69)       0.00000000              -            -            -                -              -             199             -
368000   P   AVERY TRUST 1-36                          -            -          63,438         26,927         36,511        0.00000000              -            -            -                -              -          26,927             -
368200   P   REYNOLDS, MARY 1-9                        -            -          21,159          9,139         12,020        0.00000000              -            -            -                -              -           9,139             -
368400   P   VENTRIS                                   -            -           9,225          3,452          5,773        0.00000000              -            -            -                -              -           3,452             -
368600   P   NORVILLE C 2-36                           -            -         105,144         43,324         61,820        0.00000000              -            -            -                -              -          43,324             -
368800   P   BLAIR-PAIN 3-8 BPO N/C                    -            -         (11,007)           -          (11,007)       0.00000000              -            -            -                -              -             -               -
369000   P   BENNIGHT 4-27                             -            -             239            249              (9)      0.00000000              -            -            -                -              -             249             -
369200   P   HAY 5-34                                  -            -           7,817          4,891          2,926        0.00000000              -            -            -                -              -           4,891             -
369400   P   TROUT 24-1                                -            -          11,470          5,446          6,024        0.00000000              -            -            -                -              -           5,446             -
369600   P   SIMPSON, WALKER 4-27                      -            -           7,378          2,167          5,211        0.00000000              -            -            -                -              -           2,167             -
369800   P   IRWIN 1-31                                -            -             773            370            403        0.00000000              -            -            -                -              -             370             -
370000   P   FEATHERSTON 2A                            -            -           5,731          2,034          3,698        0.00000000              -            -            -                -              -           2,034             -
370200   P   MENNONITE 4-31                            -            -           2,833          2,506            328        0.00000000              -            -            -                -              -           2,506             -
370400   P   ALCOTT 3-4                                -            -          52,045         35,261         16,784        0.00000000              -            -            -                -              -          35,261             -
370600   P   HAINES 1-28                               -            -          15,975          4,666         11,310        0.00000000              -            -            -                -              -           4,666             -
370800   P   BLEVINS TRUST 8-1 (P&A 5/27/03            -            -                6           -                 6       0.00000000              -            -            -                -              -             -               -
371000   P   GLADYS 4-16                               -            -             282            261              21       0.00000000              -            -            -                -              -             261             -
371200   P   NANCY 1-34                                -            -           4,210          5,888         (1,677)       0.00000000              -            -            -                -              -           5,888             -
371400   P   LEGRAND 1-32                              -            -          25,102         16,087          9,015        0.00000000              -            -            -                -              -          16,087             -
371600   P   CLAYTON-YEAGER 1-8 APO                    -            -          52,499         21,640         30,859        0.00000000              -            -            -                -              -          21,640             -
371800   P   SELZER A-2                                -            -           7,487          2,409          5,079        0.00000000              -            -            -                -              -           2,409             -
372000   P   SHAW, MINNIE 1                            -            -             110            109               1       0.00000000              -            -            -                -              -             109             -
372200   P   NINMAN 6-17                               -            -           5,984          1,551          4,433        0.00000000              -            -            -                -              -           1,551             -
372400   P   NORDAN A2                                 -            -           4,414          1,179          3,234        0.00000000              -            -            -                -              -           1,179             -
372600   P   HUGHES 2-28                               -            -           3,390          2,664            725        0.00000000              -            -            -                -              -           2,664             -
372800   P   ROSS 2-21                                 -            -            (825)             35          (860)       0.00000000              -            -            -                -              -               35            -
                                                                                Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 112 of 133


                                             Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                      Well Name             Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                  12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
373000   P   HUGHES 5-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
373200   P   TIPTON 5-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
373400   P   LITTLE 3-1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
373600   P   CORLEY 1-8 BPO N/C                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
373800   P   BOTTOM, CLYDE 6-34                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
374000   P   WHITE 1-29                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
374200   P   HAMMON, TOWN OF 1-4                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
374400   P   BLACKWOLF 3-28                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
374600   P   GOAD 2-21                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
374800   P   YAROSLASKI 1                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
375000   P   LEE 2-18 (Abandoned)                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
375200   P   BRIGGS 1-23 (P&A)                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
375400   P   JOSEPHUS 1-33                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
375600   P   MOSBURG, OSCAR 1-28                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
376200   P   TEEL 3-5                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
376400   P   RENNEBOHM 1-8                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
376600   P   GEMINI 1-4                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
376800   P   ORBISON 3-12                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
377000   P   BLAIR-PAYNE 4-8 (P&A 7/20/02)               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
377200   P   DEW 1-8 (BPO N/C)                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
377400   P   ELEVEN BAR 3-6                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
377600   P   LEGRAND 2-32                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
378000   P   MOSELEY 5-22                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
378200   P   WHITE 2-29                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
378400   P   BRAUM 2-15                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
378600   P   SMITH 3-30                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
378800   P   SMITH 4-30                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
379000   P   BLACKWOLF 4-28                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
379200   P   WESTENHAVER 2-36                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
379400   P   SHUTLER, BIG 36-4                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
379600   P   WESNER 4-1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
379800   P   LEAH 1-4                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
380200   P   COSTANZA 1-4                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
380400   P   BARABARA 1-26                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
380600   P   DREW 1-30                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
380800   P   DAVIDSON, G W 3                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
381000   P   CLAUDE 3-23                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
381200   P   BAXTER 1                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
381400   P   SWITZER 1-5                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
381600   P   ROCK CREEK 1-8                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
381800   P   MOSELEY 1-29                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
382000   P   REDMOON 7-29                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
382200   P   HEPNER A 1-4                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
382400   P   TUFFY 1-33                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
382600   P   ALY JEA 1-33                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
382800   P   KIMZEY 7-18                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
383000   P   SMALLWOOD 5-15                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
383200   P   DEW 2-8                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
383400   P   PAYNE TRUST 1-21 D                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
383600   P   HUGHES 6-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
383800   P   VELDA 1-28                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
384000   P   JONES 1-29                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
384200   P   HAGGARD 1-19                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
384400   P   FLYING J 8-10 (APO)                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
384600   P   ROCK CREEK 2-8                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
384800   P   MULLINS A 1-13                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
385000   P   HENNIGH 3-28R                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
385200   P   PRESLEE 1-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
385400   P   HAINES 3-5                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
385600   P   MCNEELY 9-1                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
385800   P   MCCASLAND FARMS 2-17                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
386000   P   MCNEILL 5-15                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
386200   P   COLE 1-11                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
386400   P   EASTERWOOD 11-23                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
386600   P   EMMA 3-10                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
386700   P   EMMA 1-35                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
386800   P   HUGHES TRUST 1-4                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
387000   P   SMALLWOOD 4-15                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
387200   P   DRINNON 1-5                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
387400   P   SIMPSON, WALKER 4-22                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
387800   P   ALCOTT 4-4                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
388000   P   TIPTON 6-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
388200   P   BOGGES 4-29                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
388400   P   CLAYTON 2-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
388600   P   CLAYTON 4-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
388800   P   EASTERWOOD 13-14                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
389000   P   MENNONITE 5-31                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                         Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                          Page: 113 of 133


                                             Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                      Well Name         Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
373000   P   HUGHES 5-29                              -            -           5,900          3,026          2,874       0.00000000              -            -            -                -              -           3,026             -
373200   P   TIPTON 5-29                              -            -           6,994          2,314          4,680       0.00000000              -            -            -                -              -           2,314             -
373400   P   LITTLE 3-1                               -            -          14,636          6,041          8,595       0.00000000              -            -            -                -              -           6,041             -
373600   P   CORLEY 1-8 BPO N/C                       -            -                6           -                 6      0.00000000              -            -            -                -              -             -               -
373800   P   BOTTOM, CLYDE 6-34                       -            -          10,198          4,565          5,633       0.00000000              -            -            -                -              -           4,565             -
374000   P   WHITE 1-29                               -            -           6,774          7,974         (1,200)      0.00000000              -            -            -                -              -           7,974             -
374200   P   HAMMON, TOWN OF 1-4                      -            -          12,497          3,759          8,738       0.00000000              -            -            -                -              -           3,759             -
374400   P   BLACKWOLF 3-28                           -            -           9,412          4,132          5,280       0.00000000              -            -            -                -              -           4,132             -
374600   P   GOAD 2-21                                -            -               74           122            (47)      0.00000000              -            -            -                -              -             122             -
374800   P   YAROSLASKI 1                             -            -             -              -              -         0.00000000              -            -            -                -              -             -               -
375000   P   LEE 2-18 (Abandoned)                     -            -                6           -                 6      0.00000000              -            -            -                -              -             -               -
375200   P   BRIGGS 1-23 (P&A)                        -            -                6           -                 6      0.00000000              -            -            -                -              -             -               -
375400   P   JOSEPHUS 1-33                            -            -           1,102          1,517           (415)      0.00000000              -            -            -                -              -           1,517             -
375600   P   MOSBURG, OSCAR 1-28                      -            -          14,710          5,404          9,306       0.00000000              -            -            -                -              -           5,404             -
376200   P   TEEL 3-5                                 -            -           2,227            620          1,607       0.00000000              -            -            -                -              -             620             -
376400   P   RENNEBOHM 1-8                            -            -          11,189          2,980          8,209       0.00000000              -            -            -                -              -           2,980             -
376600   P   GEMINI 1-4                               -            -           1,285            656            629       0.00000000              -            -            -                -              -             656             -
376800   P   ORBISON 3-12                             -            -           9,419            161          9,258       0.00000000              -            -            -                -              -             161             -
377000   P   BLAIR-PAYNE 4-8 (P&A 7/20/02)            -            -                6           -                 6      0.00000000              -            -            -                -              -             -               -
377200   P   DEW 1-8 (BPO N/C)                        -            -          10,458          4,359          6,099       0.00000000              -            -            -                -              -           4,359             -
377400   P   ELEVEN BAR 3-6                           -            -          13,864          5,342          8,523       0.00000000              -            -            -                -              -           5,342             -
377600   P   LEGRAND 2-32                             -            -          11,458          6,695          4,763       0.00000000              -            -            -                -              -           6,695             -
378000   P   MOSELEY 5-22                             -            -           5,326          1,831          3,495       0.00000000              -            -            -                -              -           1,831             -
378200   P   WHITE 2-29                               -            -           2,700          8,120         (5,420)      0.00000000              -            -            -                -              -           8,120             -
378400   P   BRAUM 2-15                               -            -           2,652          1,770            882       0.00000000              -            -            -                -              -           1,770             -
378600   P   SMITH 3-30                               -            -          12,059          3,350          8,709       0.00000000              -            -            -                -              -           3,350             -
378800   P   SMITH 4-30                               -            -          34,577         10,717         23,860       0.00000000              -            -            -                -              -          10,717             -
379000   P   BLACKWOLF 4-28                           -            -           5,076          5,025              51      0.00000000              -            -            -                -              -           5,025             -
379200   P   WESTENHAVER 2-36                         -            -           8,178          6,210          1,968       0.00000000              -            -            -                -              -           6,210             -
379400   P   SHUTLER, BIG 36-4                        -            -           2,583            633          1,949       0.00000000              -            -            -                -              -             633             -
379600   P   WESNER 4-1                               -            -             963            778            185       0.00000000              -            -            -                -              -             778             -
379800   P   LEAH 1-4                                 -            -          13,075          3,495          9,580       0.00000000              -            -            -                -              -           3,495             -
380200   P   COSTANZA 1-4                             -            -             197              67           130       0.00000000              -            -            -                -              -               67            -
380400   P   BARABARA 1-26                            -            -          44,805         20,307         24,499       0.00000000              -            -            -                -              -          20,307             -
380600   P   DREW 1-30                                -            -            (855)             17          (872)      0.00000000              -            -            -                -              -               17            -
380800   P   DAVIDSON, G W 3                          -            -          30,296         16,370         13,925       0.00000000              -            -            -                -              -          16,370             -
381000   P   CLAUDE 3-23                              -            -           5,838          3,200          2,638       0.00000000              -            -            -                -              -           3,200             -
381200   P   BAXTER 1                                 -            -             852            107            745       0.00000000              -            -            -                -              -             107             -
381400   P   SWITZER 1-5                              -            -         110,552         37,297         73,255       0.00000000              -            -            -                -              -          37,297             -
381600   P   ROCK CREEK 1-8                           -            -           2,828          1,857            972       0.00000000              -            -            -                -              -           1,857             -
381800   P   MOSELEY 1-29                             -            -          29,574         12,673         16,901       0.00000000              -            -            -                -              -          12,673             -
382000   P   REDMOON 7-29                             -            -          23,146         14,544          8,602       0.00000000              -            -            -                -              -          14,544             -
382200   P   HEPNER A 1-4                             -            -          19,969          4,299         15,670       0.00000000              -            -            -                -              -           4,299             -
382400   P   TUFFY 1-33                               -            -          46,484         33,731         12,753       0.00000000              -            -            -                -              -          33,731             -
382600   P   ALY JEA 1-33                             -            -          36,565          9,303         27,262       0.00000000              -            -            -                -              -           9,303             -
382800   P   KIMZEY 7-18                              -            -             487            608           (120)      0.00000000              -            -            -                -              -             608             -
383000   P   SMALLWOOD 5-15                           -            -           3,085          6,957         (3,872)      0.00000000              -            -            -                -              -           6,957             -
383200   P   DEW 2-8                                  -            -           6,456          3,159          3,297       0.00000000              -            -            -                -              -           3,159             -
383400   P   PAYNE TRUST 1-21 D                       -            -          14,109          3,203         10,906       0.00000000              -            -            -                -              -           3,203             -
383600   P   HUGHES 6-29                              -            -          10,824          4,136          6,687       0.00000000              -            -            -                -              -           4,136             -
383800   P   VELDA 1-28                               -            -             (25)           879           (904)      0.00000000              -            -            -                -              -             879             -
384000   P   JONES 1-29                               -            -               16             11              5      0.00000000              -            -            -                -              -               11            -
384200   P   HAGGARD 1-19                             -            -          42,113         15,714         26,399       0.00000000              -            -            -                -              -          15,714             -
384400   P   FLYING J 8-10 (APO)                      -            -          57,178         10,307         46,870       0.00000000              -            -            -                -              -          10,307             -
384600   P   ROCK CREEK 2-8                           -            -             594            621            (28)      0.00000000              -            -            -                -              -             621             -
384800   P   MULLINS A 1-13                           -            -             680            308            372       0.00000000              -            -            -                -              -             308             -
385000   P   HENNIGH 3-28R                            -            -           3,227          1,421          1,806       0.00000000              -            -            -                -              -           1,421             -
385200   P   PRESLEE 1-8                              -            -          13,635          3,259         10,376       0.00000000              -            -            -                -              -           3,259             -
385400   P   HAINES 3-5                               -            -          17,463          3,402         14,061       0.00000000              -            -            -                -              -           3,402             -
385600   P   MCNEELY 9-1                              -            -           4,210          2,234          1,976       0.00000000              -            -            -                -              -           2,234             -
385800   P   MCCASLAND FARMS 2-17                     -            -             644            335            309       0.00000000              -            -            -                -              -             335             -
386000   P   MCNEILL 5-15                             -            -           1,345          2,274           (930)      0.00000000              -            -            -                -              -           2,274             -
386200   P   COLE 1-11                                -            -          11,381          3,452          7,929       0.00000000              -            -            -                -              -           3,452             -
386400   P   EASTERWOOD 11-23                         -            -         253,271        165,414         87,856       0.00000000              -            -            -                -              -         165,414             -
386600   P   EMMA 3-10                                -            -          (1,276)         6,228         (7,504)      0.00000000              -            -            -                -              -           6,228             -
386700   P   EMMA 1-35                                -            -         (15,869)           -          (15,869)      0.00000000              -            -            -                -              -             -               -
386800   P   HUGHES TRUST 1-4                         -            -          18,687          4,382         14,305       0.00000000              -            -            -                -              -           4,382             -
387000   P   SMALLWOOD 4-15                           -            -           2,196          1,665            531       0.00000000              -            -            -                -              -           1,665             -
387200   P   DRINNON 1-5                              -            -             932            734            198       0.00000000              -            -            -                -              -             734             -
387400   P   SIMPSON, WALKER 4-22                     -            -          17,617          5,583         12,033       0.00000000              -            -            -                -              -           5,583             -
387800   P   ALCOTT 4-4                               -            -           1,999          1,255            743       0.00000000              -            -            -                -              -           1,255             -
388000   P   TIPTON 6-29                              -            -          (3,884)           -           (3,884)      0.00000000              -            -            -                -              -             -               -
388200   P   BOGGES 4-29                              -            -           8,703          2,494          6,208       0.00000000              -            -            -                -              -           2,494             -
388400   P   CLAYTON 2-8                              -            -          12,198          2,605          9,593       0.00000000              -            -            -                -              -           2,605             -
388600   P   CLAYTON 4-8                              -            -          25,288         10,732         14,556       0.00000000              -            -            -                -              -          10,732             -
388800   P   EASTERWOOD 13-14                         -            -             253            329            (76)      0.00000000              -            -            -                -              -             329             -
389000   P   MENNONITE 5-31                           -            -           4,399          3,194          1,205       0.00000000              -            -            -                -              -           3,194             -
                                                                                 Case: 20-13664                      Doc: 57-1              Filed: 12/02/20                   Page: 114 of 133


                                              Oil, Gas & Liquid                                                                             Allocated       Net Income       % of Gross     % of Net      Statutory        AMT              AMT           Beginning
 Well#                      Well Name              Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation     Overhead      Before Depletion    Income        Income        Depletion     Depreciation     Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541      4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                 -    38,457,253
389200   P   DAWNEL 1-4                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
389400   P   ORBISON 4-12                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
389600   P   HAY 7-34                                     -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
389800   P   HICKORY POINT 1-34                           -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
390000   P   NELL 1-28                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
390200   P   LOGAN 3-9                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
390400   P   JONES D 4-19                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
390600   P   SPENCER 1-19                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
390800   P   JONES D 3-19                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
391000   P   ROSEMARY 1-19                                -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
391200   P   JONES D 2-19                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
391400   P   TWIN 1-32                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
391600   P   CYNTHIA 3-21                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
391800   P   HAINES 4-5                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
392000   P   MCNEILL 7-15                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
392200   P   A CROSS RANCH 2-30                           -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
392400   P   GILBERT 1-22                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
392600   P   KAREN 1-27                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
392800   P   COFFEY 1-34                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
393000   P   DACUS 2-8 BPO N/C                            -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
393200   P   HARLEE 1-8                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
393400   P   LORENE 2-15                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
393600   P   CORDILLERA 1-3                               -                -            -                -           -                 14           -                 (14)            -             -             -                 14                -           -
393800   P   HALLUM A                                     -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
394000   P   MASON 1-18 DNU-SEE 394200                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
394200   P   MASON, PHILIS 1-18                           -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
394400   P   TAMARA 3-25                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
394600   P   STROUD 1-24                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
394800   P   DUWARD 1-29                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
395000   P   HUNT 5-3                                     -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
395200   P   NOEL 2-26                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
395400   P   USA 8-18                                     -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
395600   P   CAMREN 2-16                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
395800   P   LOIS 2-22                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
396000   P   CEDAR HILLS BAPTIST 1-5                      -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
396200   P   MARY RUTH 1-12                               -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
396400   P   MCQUILLEN 1-6                                -                -            984              -           -               -              -                (984)            -             -             -               -                   -           -
396600   P   DAVIDSON 4-6                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
396800   P   TOWN OF HAMMON 1-5 APO                       -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
397000   P   BIG BITSCHE 3-4                              -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
397200   P   LOREN 1-8                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
397400   P   MARVIN 1-28                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
397600   P   SHERRITT ESTATE 1 & 3 (INACTIV               -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
397800   P   WADE, JOHN C                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
398000   P   VAUGHN TRUST 1-11                            -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
398200   P   HEGER 1-35                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
398400   P   MILLER 2-6                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
398800   P   PUBLIC SVC CO OF OK 1-31                     -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
399000   P   CANTINA 1-8                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
399200   P   JUSTIN 1-33                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
399400   P   STEVE 1-28                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
399600   P   MARLENE 1-6 (HARTSHORNE COAL)                -                -          1,310              -           -               -              -              (1,310)            -             -             -               -                   -           -
399800   P   TREVOR 1-8                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
400000   P   LAVONNE 2-20                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
400200   P   HOPPER 2-21                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
400400   P   BROTHERS 5-20                                -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
400600   P   EASTERWOOD 2-23                              -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
400800   P   TOWN OF HAMMON 6-1                           -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401000   P   BAKER 2-10                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401100   P   BAKER 3-10                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401200   P   MILLER, TROY 3-16                            -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401400   P   HARPER 1-8H                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401500   P   HYDE 1-8H                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401600   P   RYKER 1-8                                    -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401700   P   HORTON 2-28                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401800   P   STROUD 2-24                                  -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
401900   P   HUTSON FARMS 1-19                            -                -            -                -           -               -              -                 -               -             -             -               -                   -       210,569
402200   P   ORBISON 3-11                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
402400   P   CLAYTON 6-35                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
402600   P   DAVIDSON, G W 2-6                            -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
402800   P   CREACH 3-2                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
403000   P   CREACH 4-2                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
403100   P   CHAMBERLAIN 5-2                              -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
403200   P   KIMZEY 4-5                                   -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
403400   P   MASTERS 2-9H                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
403600   P   MASTERS 1-9H                                 -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
403800   P   CHEYENNE WOMAN 1-3                           -                -            -                -           -               -              -                 -               -             -             -               -                   -           -
                                                                          Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                          Page: 115 of 133


                                              Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                      Well Name          Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
389200   P   DAWNEL 1-4                                -            -           8,487          2,156          6,331       0.00000000              -            -            -                -              -           2,156             -
389400   P   ORBISON 4-12                              -            -          11,367            496         10,872       0.00000000              -            -            -                -              -             496             -
389600   P   HAY 7-34                                  -            -          17,538          5,950         11,588       0.00000000              -            -            -                -              -           5,950             -
389800   P   HICKORY POINT 1-34                        -            -          24,387         24,355             33       0.00000000              -            -            -                -              -          24,355             -
390000   P   NELL 1-28                                 -            -            (419)             25          (443)      0.00000000              -            -            -                -              -               25            -
390200   P   LOGAN 3-9                                 -            -           1,618          1,926           (308)      0.00000000              -            -            -                -              -           1,926             -
390400   P   JONES D 4-19                              -            -          33,617          8,466         25,151       0.00000000              -            -            -                -              -           8,466             -
390600   P   SPENCER 1-19                              -            -          12,434          6,303          6,131       0.00000000              -            -            -                -              -           6,303             -
390800   P   JONES D 3-19                              -            -          12,875          3,540          9,335       0.00000000              -            -            -                -              -           3,540             -
391000   P   ROSEMARY 1-19                             -            -          15,991          3,508         12,483       0.00000000              -            -            -                -              -           3,508             -
391200   P   JONES D 2-19                              -            -          15,362          6,530          8,832       0.00000000              -            -            -                -              -           6,530             -
391400   P   TWIN 1-32                                 -            -           1,760          3,214         (1,454)      0.00000000              -            -            -                -              -           3,214             -
391600   P   CYNTHIA 3-21                              -            -            (835)              1          (836)      0.00000000              -            -            -                -              -                1            -
391800   P   HAINES 4-5                                -            -          78,248         40,504         37,744       0.00000000              -            -            -                -              -          40,504             -
392000   P   MCNEILL 7-15                              -            -          14,934          6,803          8,131       0.00000000              -            -            -                -              -           6,803             -
392200   P   A CROSS RANCH 2-30                        -            -          30,861         12,737         18,124       0.00000000              -            -            -                -              -          12,737             -
392400   P   GILBERT 1-22                              -            -           4,448          4,865           (417)      0.00000000              -            -            -                -              -           4,865             -
392600   P   KAREN 1-27                                -            -             400          1,520         (1,119)      0.00000000              -            -            -                -              -           1,520             -
392800   P   COFFEY 1-34                               -            -            (707)           193           (899)      0.00000000              -            -            -                -              -             193             -
393000   P   DACUS 2-8 BPO N/C                         -            -          19,440          7,024         12,416       0.00000000              -            -            -                -              -           7,024             -
393200   P   HARLEE 1-8                                -            -          15,385          3,079         12,307       0.00000000              -            -            -                -              -           3,079             -
393400   P   LORENE 2-15                               -            -           5,061          1,939          3,121       0.00000000              -            -            -                -              -           1,939             -
393600   P   CORDILLERA 1-3                            -            -          34,047         10,337         23,710       0.00000000              -            -            -                -              -          10,337             -
393800   P   HALLUM A                                  -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
394000   P   MASON 1-18 DNU-SEE 394200                 -            -             (10)           -              (10)      0.00000000              -            -            -                -              -             -               -
394200   P   MASON, PHILIS 1-18                        -            -           2,214          2,434           (220)      0.00000000              -            -            -                -              -           2,434             -
394400   P   TAMARA 3-25                               -            -          67,946         14,736         53,210       0.00000000              -            -            -                -              -          14,736             -
394600   P   STROUD 1-24                               -            -          31,142         18,783         12,359       0.00000000              -            -            -                -              -          18,783             -
394800   P   DUWARD 1-29                               -            -             834            744             90       0.00000000              -            -            -                -              -             744             -
395000   P   HUNT 5-3                                  -            -             850          4,078         (3,228)      0.00000000              -            -            -                -              -           4,078             -
395200   P   NOEL 2-26                                 -            -          80,468         70,342         10,126       0.00000000              -            -            -                -              -          70,342             -
395400   P   USA 8-18                                  -            -           2,610          1,422          1,189       0.00000000              -            -            -                -              -           1,422             -
395600   P   CAMREN 2-16                               -            -             602            455            147       0.00000000              -            -            -                -              -             455             -
395800   P   LOIS 2-22                                 -            -           1,868            208          1,660       0.00000000              -            -            -                -              -             208             -
396000   P   CEDAR HILLS BAPTIST 1-5                   -            -           5,450          5,844           (394)      0.00000000              -            -            -                -              -           5,844             -
396200   P   MARY RUTH 1-12                            -            -              28            -               28       0.00000000              -            -            -                -              -             -               -
396400   P   MCQUILLEN 1-6                             -            -          21,180         20,246            934       0.00000000              -            -            -                -              -          20,246             -
396600   P   DAVIDSON 4-6                              -            -          10,184          6,263          3,920       0.00000000              -            -            -                -              -           6,263             -
396800   P   TOWN OF HAMMON 1-5 APO                    -            -          20,785          1,280         19,505       0.00000000              -            -            -                -              -           1,280             -
397000   P   BIG BITSCHE 3-4                           -            -          55,881         23,991         31,891       0.00000000              -            -            -                -              -          23,991             -
397200   P   LOREN 1-8                                 -            -           5,631          1,161          4,470       0.00000000              -            -            -                -              -           1,161             -
397400   P   MARVIN 1-28                               -            -           6,389          3,115          3,274       0.00000000              -            -            -                -              -           3,115             -
397600   P   SHERRITT ESTATE 1 & 3 (INACTIV            -            -             (95)           -              (95)      0.00000000              -            -            -                -              -             -               -
397800   P   WADE, JOHN C                              -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
398000   P   VAUGHN TRUST 1-11                         -            -           7,205          7,225            (20)      0.00000000              -            -            -                -              -           7,225             -
398200   P   HEGER 1-35                                -            -          52,622            764         51,858       0.00000000              -            -            -                -              -             764             -
398400   P   MILLER 2-6                                -            -           6,943            772          6,171       0.00000000              -            -            -                -              -             772             -
398800   P   PUBLIC SVC CO OF OK 1-31                  -            -         120,642         56,657         63,985       0.00000000              -            -            -                -              -          56,657             -
399000   P   CANTINA 1-8                               -            -          19,907          5,923         13,984       0.00000000              -            -            -                -              -           5,923             -
399200   P   JUSTIN 1-33                               -            -          14,939          3,428         11,511       0.00000000              -            -            -                -              -           3,428             -
399400   P   STEVE 1-28                                -            -          15,317          3,987         11,330       0.00000000              -            -            -                -              -           3,987             -
399600   P   MARLENE 1-6 (HARTSHORNE COAL)             -            -          10,464          3,633          6,831       0.00000000              -            -            -                -              -           3,633             -
399800   P   TREVOR 1-8                                -            -          20,269          5,525         14,743       0.00000000              -            -            -                -              -           5,525             -
400000   P   LAVONNE 2-20                              -            -            (912)           -             (912)      0.00000000              -            -            -                -              -             -               -
400200   P   HOPPER 2-21                               -            -          18,255          7,425         10,830       0.00000000              -            -            -                -              -           7,425             -
400400   P   BROTHERS 5-20                             -            -            (912)           -             (912)      0.00000000              -            -            -                -              -             -               -
400600   P   EASTERWOOD 2-23                           -            -         488,222        447,342         40,881       0.00000000              -            -            -                -              -         447,342             -
400800   P   TOWN OF HAMMON 6-1                        -            -           2,500          1,513            987       0.00000000              -            -            -                -              -           1,513             -
401000   P   BAKER 2-10                                -            -           5,052          5,665           (613)      0.00000000              -            -            -                -              -           5,665             -
401100   P   BAKER 3-10                                -            -          (8,633)           -           (8,633)      0.00000000              -            -            -                -              -             -               -
401200   P   MILLER, TROY 3-16                         -            -           9,036          4,341          4,696       0.00000000              -            -            -                -              -           4,341             -
401400   P   HARPER 1-8H                               -            -          11,608         13,049         (1,440)      0.00000000              -            -            -                -              -          13,049             -
401500   P   HYDE 1-8H                                 -            -             263            -              263       0.00000000              -            -            -                -              -             -               -
401600   P   RYKER 1-8                                 -            -          21,841          6,830         15,011       0.00000000              -            -            -                -              -           6,830             -
401700   P   HORTON 2-28                               -            -            (910)           -             (910)      0.00000000              -            -            -                -              -             -               -
401800   P   STROUD 2-24                               -            -           3,728          1,030          2,697       0.00000000              -            -            -                -              -           1,030             -
401900   P   HUTSON FARMS 1-19                         -        210,569        70,230         52,333         17,897       0.00000000              -            -            -                -              -          52,333             -
402200   P   ORBISON 3-11                              -            -             142              94            47       0.00000000              -            -            -                -              -               94            -
402400   P   CLAYTON 6-35                              -            -          (2,443)           332         (2,775)      0.00000000              -            -            -                -              -             332             -
402600   P   DAVIDSON, G W 2-6                         -            -           9,102          2,817          6,285       0.00000000              -            -            -                -              -           2,817             -
402800   P   CREACH 3-2                                -            -           9,316          3,676          5,640       0.00000000              -            -            -                -              -           3,676             -
403000   P   CREACH 4-2                                -            -           3,441          2,005          1,437       0.00000000              -            -            -                -              -           2,005             -
403100   P   CHAMBERLAIN 5-2                           -            -            (433)           -             (433)      0.00000000              -            -            -                -              -             -               -
403200   P   KIMZEY 4-5                                -            -          70,132         19,764         50,367       0.00000000              -            -            -                -              -          19,764             -
403400   P   MASTERS 2-9H                              -            -          62,937         58,802          4,134       0.00000000              -            -            -                -              -          58,802             -
403600   P   MASTERS 1-9H                              -            -          58,687         58,919           (232)      0.00000000              -            -            -                -              -          58,919             -
403800   P   CHEYENNE WOMAN 1-3                        -            -          28,258          8,837         19,421       0.00000000              -            -            -                -              -           8,837             -
                                                                                 Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 116 of 133


                                              Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name             Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
404000   P   WESNER 5-1                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
404200   P   AL 1                                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
404400   P   ALEXANDER 1-7 PERF RIGHTS WEL                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
404600   P   ALLGOOD GAS UNIT 4                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
404800   P   ANCHOR 1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
405000   P   ANCHOR -A-                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
405200   P   ANCHOR -B-                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
405400   P   ATHENA 1 S/T                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
405600   P   BEALL A1 & A2                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
405800   P   BEAN 1                                       -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
406000   P   BEAN, J 1-10                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
406200   P   BEAN, C UNIT 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
406400   P   MORROW 1 & 2 (DUAL)                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
406600   P   BENTLEY, MARGIE                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
406800   P   BLACK ET AL, P H CC 1 & 2                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
407000   P   BLACK, D 1                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
407200   P   BLACKSTONE-SLAUGHTER-A-1                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
407400   P   BLACKSTONE-SLAUGHTER-A-2                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
407600   P   BLACKSTONE-SLAUGHTER-B-1                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
407800   P   BLACKSTONE-SLAUGHTER C-1                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
408000   P   BLACKSTONE-SLAUGHTER-E-1L &1U                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
408001   P   BLACKSTONE-SLAUGHTER E-1U                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
408002   P   BLACKSTONE-SLAUGHTER E-1L                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
408200   P   BLACKSTONE-SLAUGHTER-F-1                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
408400   P   BLOCK 70 3                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
408600   P   BRASHEAR, H. ET AL UNIT 1                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
408800   P   BROOKS, ET AL #1                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
409000   P   BROOKS, ET AL #2                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
409200   P   BROWN, BERTIE 6 (P&A)                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
409400   P   BROWN, CHARLES                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
409600   P   CABOT-UNIVERSITY                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
409800   P   CARROL 1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
410000   P   CARROLL EST (S&D)                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
410200   P   CEDAR SPRNGS GS UNT 5-3 BPO NC               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
410400   P   CHALKLEY, E B 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
410600   P   CHALKLEY, E B 2                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
410800   P   CHILDRESS 22-1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
411000   P   CHILDRESS 22-2                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
411200   P   CONNELL A                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
411300   P   CONELL 1-H                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
411400   P   CONNELL B                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
411500   P   CONNELL B #1 G                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
411600   P   CONNELL ET AL                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
411800   P   COOPER 3601                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
412000   P   COX 2                                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
412200   P   COX D-11                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
412400   P   CULLER UNIT NO. 2                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
412600   P   DANIEL, JEAN 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
412800   P   DEWITT GAS UNIT 1                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413000   P   O B FRANKLIN B 7 & 8                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413100   P   O'BRIEN 9-2                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413200   P   FRITSCH UNIT 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413400   P   FULLERTON/SAN ANDRES/UNIT                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413401   P   FULLERTON S A UNIT #111-112                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413402   P   FULLERTON S A UNIT #048                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413403   P   FULLERTON S A UNIT #049                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413404   P   LOGSDON D#26 UNIT TR5                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413405   P   KM FSAU #31 TR 004                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413406   P   KM FSAU #11 TR 003                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413407   P   SCARBOROUGH C 005 10                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413408   P   SCARBOROUGH C 005 11                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413409   P   SCARBOROUGH C13 UT T                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413410   P   LOGSDON D #27 TR 5                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413600   P   GENINI 33-1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
413800   P   GENINI 37-1X                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
414000   P   GENINI 38-1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
414200   P   GIBSON 1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
414400   P   GOLDSMITH -CUMMINS DEEP                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
414401   P   GCDU 389 (GOLDSMITH-CUMMINS)                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
414402   P   GCDU 392 (GOLDSMITH-CUMMINS)                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
414600   P   GRAHAM 471 #1                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
414800   P   HNG FEE 57 2                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
415000   P   O HAYS 1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
415200   P   HENDERSON 1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
415400   P   HESTER, CARL T 1                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
415600   P   HINTON-WRIGHT UNIT                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
415800   P   HUFF UNIT 1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                          Case: 20-13664                      Doc: 57-1                   Filed: 12/02/20                          Page: 117 of 133


                                              Current Year   Ending         Cost or       A/Depletion    Undepleted          Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis       at BOY         Cost          Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428      94,166,646     49,498,783                          3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
404000   P   WESNER 5-1                                -            -           5,726           1,976          3,750        0.00000000              -            -            -                -              -           1,976             -
404200   P   AL 1                                      -            -           4,099           1,347          2,752        0.00000000              -            -            -                -              -           1,347             -
404400   P   ALEXANDER 1-7 PERF RIGHTS WEL             -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
404600   P   ALLGOOD GAS UNIT 4                        -            -          14,363           4,512          9,851        0.00000000              -            -            -                -              -           4,512             -
404800   P   ANCHOR 1                                  -            -               41            218           (177)       0.00000000              -            -            -                -              -             218             -
405000   P   ANCHOR -A-                                -            -             662             231            431        0.00000000              -            -            -                -              -             231             -
405200   P   ANCHOR -B-                                -            -             (29)            -              (29)       0.00000000              -            -            -                -              -             -               -
405400   P   ATHENA 1 S/T                              -            -           3,048           5,977         (2,929)       0.00000000              -            -            -                -              -           5,977             -
405600   P   BEALL A1 & A2                             -            -           5,750             709          5,041        0.00000000              -            -            -                -              -             709             -
405800   P   BEAN 1                                    -            -           9,965           3,534          6,431        0.00000000              -            -            -                -              -           3,534             -
406000   P   BEAN, J 1-10                              -            -             599             427            173        0.00000000              -            -            -                -              -             427             -
406200   P   BEAN, C UNIT 1                            -            -             106             128            (22)       0.00000000              -            -            -                -              -             128             -
406400   P   MORROW 1 & 2 (DUAL)                       -            -         (29,407)            -          (29,407)       0.00000000              -            -            -                -              -             -               -
406600   P   BENTLEY, MARGIE                           -            -           5,761           1,421          4,340        0.00000000              -            -            -                -              -           1,421             -
406800   P   BLACK ET AL, P H CC 1 & 2                 -            -               (8)         1,026         (1,034)       0.00000000              -            -            -                -              -           1,026             -
407000   P   BLACK, D 1                                -            -           5,804           1,645          4,159        0.00000000              -            -            -                -              -           1,645             -
407200   P   BLACKSTONE-SLAUGHTER-A-1                  -            -           1,003           1,347           (345)       0.00000000              -            -            -                -              -           1,347             -
407400   P   BLACKSTONE-SLAUGHTER-A-2                  -            -             296             378            (83)       0.00000000              -            -            -                -              -             378             -
407600   P   BLACKSTONE-SLAUGHTER-B-1                  -            -             791             184            607        0.00000000              -            -            -                -              -             184             -
407800   P   BLACKSTONE-SLAUGHTER C-1                  -            -             (25)            -              (25)       0.00000000              -            -            -                -              -             -               -
408000   P   BLACKSTONE-SLAUGHTER-E-1L &1U             -            -            (176)            -             (176)       0.00000000              -            -            -                -              -             -               -
408001   P   BLACKSTONE-SLAUGHTER E-1U                 -            -             (22)            -              (22)       0.00000000              -            -            -                -              -             -               -
408002   P   BLACKSTONE-SLAUGHTER E-1L                 -            -           1,429           1,423               7       0.00000000              -            -            -                -              -           1,423             -
408200   P   BLACKSTONE-SLAUGHTER-F-1                  -            -             224             237            (12)       0.00000000              -            -            -                -              -             237             -
408400   P   BLOCK 70 3                                -            -             230             -              230        0.00000000              -            -            -                -              -             -               -
408600   P   BRASHEAR, H. ET AL UNIT 1                 -            -          28,304          16,996         11,308        0.00000000              -            -            -                -              -          16,996             -
408800   P   BROOKS, ET AL #1                          -            -          17,712          21,407         (3,695)       0.00000000              -            -            -                -              -          21,407             -
409000   P   BROOKS, ET AL #2                          -            -          77,035          40,558         36,477        0.00000000              -            -            -                -              -          40,558             -
409200   P   BROWN, BERTIE 6 (P&A)                     -            -           1,863             -            1,863        0.00000000              -            -            -                -              -             -               -
409400   P   BROWN, CHARLES                            -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
409600   P   CABOT-UNIVERSITY                          -            -          12,455           1,717         10,738        0.00000000              -            -            -                -              -           1,717             -
409800   P   CARROL 1                                  -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
410000   P   CARROLL EST (S&D)                         -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
410200   P   CEDAR SPRNGS GS UNT 5-3 BPO NC            -            -          40,482          26,717         13,764        0.00000000              -            -            -                -              -          26,717             -
410400   P   CHALKLEY, E B 1                           -            -           6,475           3,218          3,257        0.00000000              -            -            -                -              -           3,218             -
410600   P   CHALKLEY, E B 2                           -            -          13,099           2,268         10,832        0.00000000              -            -            -                -              -           2,268             -
410800   P   CHILDRESS 22-1                            -            -             541             272            270        0.00000000              -            -            -                -              -             272             -
411000   P   CHILDRESS 22-2                            -            -           7,338           1,672          5,666        0.00000000              -            -            -                -              -           1,672             -
411200   P   CONNELL A                                 -            -            (882)          1,661         (2,544)       0.00000000              -            -            -                -              -           1,661             -
411300   P   CONELL 1-H                                -            -            (776)            -             (776)       0.00000000              -            -            -                -              -             -               -
411400   P   CONNELL B                                 -            -           3,762           4,661           (899)       0.00000000              -            -            -                -              -           4,661             -
411500   P   CONNELL B #1 G                            -            -             (56)            -              (56)       0.00000000              -            -            -                -              -             -               -
411600   P   CONNELL ET AL                             -            -         (38,404)         13,494        (51,898)       0.00000000              -            -            -                -              -          13,494             -
411800   P   COOPER 3601                               -            -          11,871          13,765         (1,894)       0.00000000              -            -            -                -              -          13,765             -
412000   P   COX 2                                     -            -           9,073           1,237          7,837        0.00000000              -            -            -                -              -           1,237             -
412200   P   COX D-11                                  -            -             949           1,532           (583)       0.00000000              -            -            -                -              -           1,532             -
412400   P   CULLER UNIT NO. 2                         -            -                5            -                 5       0.00000000              -            -            -                -              -             -               -
412600   P   DANIEL, JEAN 1                            -            -           4,325           1,732          2,593        0.00000000              -            -            -                -              -           1,732             -
412800   P   DEWITT GAS UNIT 1                         -            -             355             386            (31)       0.00000000              -            -            -                -              -             386             -
413000   P   O B FRANKLIN B 7 & 8                      -            -          (3,222)            -           (3,222)       0.00000000              -            -            -                -              -             -               -
413100   P   O'BRIEN 9-2                               -            -            (127)            250           (377)       0.00000000              -            -            -                -              -             250             -
413200   P   FRITSCH UNIT 1                            -            -           1,731             179          1,553        0.00000000              -            -            -                -              -             179             -
413400   P   FULLERTON/SAN ANDRES/UNIT                 -            -         (12,791)         22,957        (35,748)       0.00000000              -            -            -                -              -          22,957             -
413401   P   FULLERTON S A UNIT #111-112               -            -                2            -                 2       0.00000000              -            -            -                -              -             -               -
413402   P   FULLERTON S A UNIT #048                   -            -                2            -                 2       0.00000000              -            -            -                -              -             -               -
413403   P   FULLERTON S A UNIT #049                   -            -               (1)           -                (1)      0.00000000              -            -            -                -              -             -               -
413404   P   LOGSDON D#26 UNIT TR5                     -            -               63              16             47       0.00000000              -            -            -                -              -               16            -
413405   P   KM FSAU #31 TR 004                        -            -             (85)            -              (85)       0.00000000              -            -            -                -              -             -               -
413406   P   KM FSAU #11 TR 003                        -            -            (157)            -             (157)       0.00000000              -            -            -                -              -             -               -
413407   P   SCARBOROUGH C 005 10                      -            -                5               5           -          0.00000000              -            -            -                -              -                5            -
413408   P   SCARBOROUGH C 005 11                      -            -               51              22             30       0.00000000              -            -            -                -              -               22            -
413409   P   SCARBOROUGH C13 UT T                      -            -               91              43             48       0.00000000              -            -            -                -              -               43            -
413410   P   LOGSDON D #27 TR 5                        -            -             144               43           101        0.00000000              -            -            -                -              -               43            -
413600   P   GENINI 33-1                               -            -            (407)            -             (407)       0.00000000              -            -            -                -              -             -               -
413800   P   GENINI 37-1X                              -            -          11,317           2,169          9,148        0.00000000              -            -            -                -              -           2,169             -
414000   P   GENINI 38-1                               -            -           1,290             418            871        0.00000000              -            -            -                -              -             418             -
414200   P   GIBSON 1                                  -            -          25,884          10,485         15,398        0.00000000              -            -            -                -              -          10,485             -
414400   P   GOLDSMITH -CUMMINS DEEP                   -            -          19,168          13,685          5,482        0.00000000              -            -            -                -              -          13,685             -
414401   P   GCDU 389 (GOLDSMITH-CUMMINS)              -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
414402   P   GCDU 392 (GOLDSMITH-CUMMINS)              -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
414600   P   GRAHAM 471 #1                             -            -           2,204           1,143          1,061        0.00000000              -            -            -                -              -           1,143             -
414800   P   HNG FEE 57 2                              -            -          (3,444)            -           (3,444)       0.00000000              -            -            -                -              -             -               -
415000   P   O HAYS 1                                  -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
415200   P   HENDERSON 1                               -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
415400   P   HESTER, CARL T 1                          -            -          49,922          17,980         31,943        0.00000000              -            -            -                -              -          17,980             -
415600   P   HINTON-WRIGHT UNIT                        -            -           2,671           2,027            644        0.00000000              -            -            -                -              -           2,027             -
415800   P   HUFF UNIT 1                               -            -          57,608          34,394         23,214        0.00000000              -            -            -                -              -          34,394             -
                                                                                Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 118 of 133


                                             Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name            Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                  12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
416000   P   I R T STATE 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
416200   P   INGRAM 1                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
416400   P   INGRAM 2                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
416600   P   JOHNSTON, CLAY A 1, 2                       -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
416800   P   JONES OIL UNIT (NOT CANAAN'S)               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
417000   P   KELLISON UNIT 1                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
417200   P   WILLIAM H LANE GAS UNIT 3                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
417400   P   LASATER, R M 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
417600   P   LOCKRIDGE, I P 1                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
417800   P   LONG, ELL 12 & 13                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
417801   P   LONG, ELL 12                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
417802   P   LONG, ELL 13                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
418400   P   MAHLER 1-107 & MAHLER 2                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
418401   P   MAHLER 1-107                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
418402   P   MAHLER 2                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
418600   P   MARLO-CONNELL 1,4                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
418800   P   MARY JANE 1                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
419000   P   MCALISTER -F-                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
419200   P   MCALISTER, O H -A-                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
419400   P   MCALISTER OH C2                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
419600   P   MCENTIRE C 1                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
419800   P   MORRISON, H B 1                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
420000   P   MUELLER, LORENZ 1A                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
420200   P   MYRTLE D (AP0)                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
420400   P   NANCY                                       -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
420600   P   NEAL 38-1                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
420800   P   NEEL                                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
421000   P   NEEL UNIT 1                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
421200   P   NORTH MINERAL COMPRESSOR                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
421400   P   ORTIZ 1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
421600   P   PALMER, J M SHALLOW                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
421800   P   PINCHBACK C 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
422000   P   PITTMAN, E N (GAS UNIT 2 1)                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
422200   P   PRESTRIEDGE 1 (BPO) N/C W/O                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
422400   P   PRUITT GAS UNIT 1                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
422600   P   RASOR, J F 1-10                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
422800   P   REKLAW GAS UNIT 3-3 BPO N/C                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
423000   P   REUTER 1                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
423200   P   RHONDA -K-                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
423400   P   ROLAND, ARTHUR                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
423600   P   ROMONE UNIT 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
423800   P   PEARL RUSHING                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
424000   P   SEARCY, W. D. GU #1                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
424200   P   SEARCY GAS UNIT 2                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
424400   P   SEARCY GAS UNIT 3                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
424600   P   SEARCY GAS UNIT 4                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
424800   P   SEARCY GAS UNIT 5                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
425000   P   SEARCY GAS UNIT 6                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
425200   P   SEARCY GAS UNIT 7                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
425400   P   SEARCY GAS UNIT 8                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
425600   P   SEARCY GAS UNIT 9                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
425700   P   SEARCY GAS UNIT 11                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
425800   P   SHAMBURGER LAKE UNIT                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
426000   P   SMITH B-1                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
426200   P   SORGE B-1 BPO N/C                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
426400   P   SOUTH TX CHILDRENS HOME 1                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
426600   P   SOUTH TX CHILDRENS HOME 2 N/C               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
426800   P   SOUTH TX SCRUBBER (FACILITY)                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427000   P   SOUTHERN UNIT                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427200   P   SPARKMAN, PORTER 1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427400   P   PORTER SPARKMAN SWD                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427600   P   SUGG, ELA C 1, 2, 3, 4, 5 & 6               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427601   P   SUGG, ELLA C 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427602   P   SUGG, ELLA C 2                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427603   P   SUGG, ELLA C 3                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427604   P   SUGG, ELA 4                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427605   P   SUGG, ELA C 5 & 6                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
427800   P   TAYLOR, D R HEIRS 1 GAS UNIT                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428000   P   STATE OF TEXAS DP                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428001   P   STATE OF TEXAS DP 3                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428002   P   STATE OF TEXAS DP 4                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428003   P   STATE OF TEXAS DP 5                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428200   P   TEXAS COMPANY UNIT                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428400   P   TRIPPET, HH                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428600   P   TUBB, J B 2                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
428800   P   UNIVERSITY A33 & B33 (P&A)                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
429000   P   UNIVERSITY 13-1                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                         Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                          Page: 119 of 133


                                             Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name        Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
416000   P   I R T STATE 1                            -            -           5,366          1,306          4,061       0.00000000              -            -            -                -              -           1,306             -
416200   P   INGRAM 1                                 -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
416400   P   INGRAM 2                                 -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
416600   P   JOHNSTON, CLAY A 1, 2                    -            -           1,645            758            887       0.00000000              -            -            -                -              -             758             -
416800   P   JONES OIL UNIT (NOT CANAAN'S)            -            -          17,263            -           17,263       0.00000000              -            -            -                -              -             -               -
417000   P   KELLISON UNIT 1                          -            -              (5)           -               (5)      0.00000000              -            -            -                -              -             -               -
417200   P   WILLIAM H LANE GAS UNIT 3                -            -             (52)             80          (132)      0.00000000              -            -            -                -              -               80            -
417400   P   LASATER, R M 1                           -            -           7,582          2,064          5,518       0.00000000              -            -            -                -              -           2,064             -
417600   P   LOCKRIDGE, I P 1                         -            -          64,033         19,469         44,564       0.00000000              -            -            -                -              -          19,469             -
417800   P   LONG, ELL 12 & 13                        -            -             (25)           -              (25)      0.00000000              -            -            -                -              -             -               -
417801   P   LONG, ELL 12                             -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
417802   P   LONG, ELL 13                             -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
418400   P   MAHLER 1-107 & MAHLER 2                  -            -            (273)           -             (273)      0.00000000              -            -            -                -              -             -               -
418401   P   MAHLER 1-107                             -            -            (310)           -             (310)      0.00000000              -            -            -                -              -             -               -
418402   P   MAHLER 2                                 -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
418600   P   MARLO-CONNELL 1,4                        -            -          (1,654)           -           (1,654)      0.00000000              -            -            -                -              -             -               -
418800   P   MARY JANE 1                              -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
419000   P   MCALISTER -F-                            -            -             934            338            596       0.00000000              -            -            -                -              -             338             -
419200   P   MCALISTER, O H -A-                       -            -           2,156            164          1,992       0.00000000              -            -            -                -              -             164             -
419400   P   MCALISTER OH C2                          -            -          (1,529)           -           (1,529)      0.00000000              -            -            -                -              -             -               -
419600   P   MCENTIRE C 1                             -            -           7,645            371          7,274       0.00000000              -            -            -                -              -             371             -
419800   P   MORRISON, H B 1                          -            -          70,343         16,571         53,771       0.00000000              -            -            -                -              -          16,571             -
420000   P   MUELLER, LORENZ 1A                       -            -           4,802          2,500          2,301       0.00000000              -            -            -                -              -           2,500             -
420200   P   MYRTLE D (AP0)                           -            -              79            -               79       0.00000000              -            -            -                -              -             -               -
420400   P   NANCY                                    -            -          13,876         13,498            378       0.00000000              -            -            -                -              -          13,498             -
420600   P   NEAL 38-1                                -            -             183            364           (181)      0.00000000              -            -            -                -              -             364             -
420800   P   NEEL                                     -            -          55,879         12,840         43,039       0.00000000              -            -            -                -              -          12,840             -
421000   P   NEEL UNIT 1                              -            -               5            -                5       0.00000000              -            -            -                -              -             -               -
421200   P   NORTH MINERAL COMPRESSOR                 -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
421400   P   ORTIZ 1                                  -            -          69,560         34,813         34,747       0.00000000              -            -            -                -              -          34,813             -
421600   P   PALMER, J M SHALLOW                      -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
421800   P   PINCHBACK C 1                            -            -          12,762          9,485          3,277       0.00000000              -            -            -                -              -           9,485             -
422000   P   PITTMAN, E N (GAS UNIT 2 1)              -            -          18,395          2,280         16,116       0.00000000              -            -            -                -              -           2,280             -
422200   P   PRESTRIEDGE 1 (BPO) N/C W/O              -            -          (4,818)             71        (4,889)      0.00000000              -            -            -                -              -               71            -
422400   P   PRUITT GAS UNIT 1                        -            -          (4,997)           -           (4,997)      0.00000000              -            -            -                -              -             -               -
422600   P   RASOR, J F 1-10                          -            -           4,768          3,892            875       0.00000000              -            -            -                -              -           3,892             -
422800   P   REKLAW GAS UNIT 3-3 BPO N/C              -            -               5            -                5       0.00000000              -            -            -                -              -             -               -
423000   P   REUTER 1                                 -            -           7,730          3,383          4,347       0.00000000              -            -            -                -              -           3,383             -
423200   P   RHONDA -K-                               -            -          35,931         14,421         21,510       0.00000000              -            -            -                -              -          14,421             -
423400   P   ROLAND, ARTHUR                           -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
423600   P   ROMONE UNIT 1                            -            -           4,466            925          3,541       0.00000000              -            -            -                -              -             925             -
423800   P   PEARL RUSHING                            -            -          38,238          6,697         31,541       0.00000000              -            -            -                -              -           6,697             -
424000   P   SEARCY, W. D. GU #1                      -            -          73,876         26,924         46,952       0.00000000              -            -            -                -              -          26,924             -
424200   P   SEARCY GAS UNIT 2                        -            -          24,522          4,507         20,015       0.00000000              -            -            -                -              -           4,507             -
424400   P   SEARCY GAS UNIT 3                        -            -          19,111          4,213         14,898       0.00000000              -            -            -                -              -           4,213             -
424600   P   SEARCY GAS UNIT 4                        -            -          18,082          6,112         11,970       0.00000000              -            -            -                -              -           6,112             -
424800   P   SEARCY GAS UNIT 5                        -            -          28,566          6,034         22,532       0.00000000              -            -            -                -              -           6,034             -
425000   P   SEARCY GAS UNIT 6                        -            -          21,153          3,070         18,083       0.00000000              -            -            -                -              -           3,070             -
425200   P   SEARCY GAS UNIT 7                        -            -          14,955          6,769          8,186       0.00000000              -            -            -                -              -           6,769             -
425400   P   SEARCY GAS UNIT 8                        -            -          23,411          7,016         16,395       0.00000000              -            -            -                -              -           7,016             -
425600   P   SEARCY GAS UNIT 9                        -            -          45,554         16,008         29,546       0.00000000              -            -            -                -              -          16,008             -
425700   P   SEARCY GAS UNIT 11                       -            -         (29,415)           -          (29,415)      0.00000000              -            -            -                -              -             -               -
425800   P   SHAMBURGER LAKE UNIT                     -            -          (8,534)         5,008        (13,543)      0.00000000              -            -            -                -              -           5,008             -
426000   P   SMITH B-1                                -            -          (3,054)           -           (3,054)      0.00000000              -            -            -                -              -             -               -
426200   P   SORGE B-1 BPO N/C                        -            -          (1,840)           -           (1,840)      0.00000000              -            -            -                -              -             -               -
426400   P   SOUTH TX CHILDRENS HOME 1                -            -             252            -              252       0.00000000              -            -            -                -              -             -               -
426600   P   SOUTH TX CHILDRENS HOME 2 N/C            -            -             299            -              299       0.00000000              -            -            -                -              -             -               -
426800   P   SOUTH TX SCRUBBER (FACILITY)             -            -              38            -               38       0.00000000              -            -            -                -              -             -               -
427000   P   SOUTHERN UNIT                            -            -            (656)           356         (1,012)      0.00000000              -            -            -                -              -             356             -
427200   P   SPARKMAN, PORTER 1                       -            -             136            130              6       0.00000000              -            -            -                -              -             130             -
427400   P   PORTER SPARKMAN SWD                      -            -             293            -              293       0.00000000              -            -            -                -              -             -               -
427600   P   SUGG, ELA C 1, 2, 3, 4, 5 & 6            -            -         (22,305)         1,869        (24,174)      0.00000000              -            -            -                -              -           1,869             -
427601   P   SUGG, ELLA C 1                           -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
427602   P   SUGG, ELLA C 2                           -            -             200            192              8       0.00000000              -            -            -                -              -             192             -
427603   P   SUGG, ELLA C 3                           -            -            (313)           -             (313)      0.00000000              -            -            -                -              -             -               -
427604   P   SUGG, ELA 4                              -            -             (54)           -              (54)      0.00000000              -            -            -                -              -             -               -
427605   P   SUGG, ELA C 5 & 6                        -            -           1,582          1,172            410       0.00000000              -            -            -                -              -           1,172             -
427800   P   TAYLOR, D R HEIRS 1 GAS UNIT             -            -           1,020            -            1,020       0.00000000              -            -            -                -              -             -               -
428000   P   STATE OF TEXAS DP                        -            -          (1,363)           418         (1,781)      0.00000000              -            -            -                -              -             418             -
428001   P   STATE OF TEXAS DP 3                      -            -          30,278         29,597            680       0.00000000              -            -            -                -              -          29,597             -
428002   P   STATE OF TEXAS DP 4                      -            -          15,500         15,094            406       0.00000000              -            -            -                -              -          15,094             -
428003   P   STATE OF TEXAS DP 5                      -            -             609            176            433       0.00000000              -            -            -                -              -             176             -
428200   P   TEXAS COMPANY UNIT                       -            -          16,318            902         15,415       0.00000000              -            -            -                -              -             902             -
428400   P   TRIPPET, HH                              -            -          (7,041)             24        (7,065)      0.00000000              -            -            -                -              -               24            -
428600   P   TUBB, J B 2                              -            -           2,178          4,017         (1,839)      0.00000000              -            -            -                -              -           4,017             -
428800   P   UNIVERSITY A33 & B33 (P&A)               -            -              16            -               16       0.00000000              -            -            -                -              -             -               -
429000   P   UNIVERSITY 13-1                          -            -          19,745          9,027         10,718       0.00000000              -            -            -                -              -           9,027             -
                                                                                Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 120 of 133


                                             Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                        Well Name           Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                  12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
429200   P   UNIVERSITY - 24-1 (P&A)                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
429400   P   PHILLIPS UNIVERSITY 28-B 5                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
429600   P   UNIVERSITY 29- 2                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
429800   P   UNIVERSITY 29-B 2 & 3 (P&A)                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
430000   P   UNIVERSITY A 1 THRU 7                       -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
430200   P   UNIVERSITY C 10                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
430400   P   UNIVERSITY C 18                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
430600   P   UNIVERSITY C 147                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
430800   P   UNIVERSITY C 163                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
431000   P   UNIVERSITY C 175                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
431200   P   UNIVERSITY H2, H3                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
431400   P   UNIVERSITY L 1 & 2 (INACTIVE)               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
431600   P   UNIVERSITY LANDRUM                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
431800   P   WALTON 1, 2, 3                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
432000   P   WARE, GW D-1                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
432200   P   WEISSE ET AL 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
432400   P   WIMBERLY-BRYAN 3 BPO N/C                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
432600   P   WINTERBOTHAM 1-3                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433000   P   WINTERBOTHAM B 3-3, 4-3, 5-3                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433001   P   WINTERBOTHAM B 3-3                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433002   P   WINTERBOTHAM B 4-3                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433003   P   WINTERBOTHAM B 5-3                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433200   P   WINTERBOTHAM C 2-1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433400   P   WINTERBOTHAM D 2-2                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433600   P   WRIGHT MATERIALS INC UNIT 1                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
433800   P   XIT UNIT                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
434000   P   ZYBACH 1                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
434200   P   EDNA UNIT 1-H (BPO)                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
434400   P   COCKE & GOODRICH UNIT 1                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
434600   P   CEDAR SPRINGS GAS UNIT 5-2                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
434800   P   CONNELL C SWD                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
435000   P   BIG JIM BPO N/C                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
435200   P   SAYLORS, MAUDE                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
435400   P   CULLEN EST 2 W3                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
435600   P   CULLEN 2A BPO                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
435800   P   CULLEN UNIT 5 (P&A)                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
436000   P   CULLEN UNIT 1-3                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
436100   P   WADI FEDERAL 9-1                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
436200   P   WALKER 1                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
436400   P   CULLEN UNIT 2-4 (APO)                       -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
436600   P   WALKER 4                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
436800   P   WALKER 2 SWD                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
437000   P   SPEAKS AREA PIPELINE                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
437200   P   SPEAKS AREA FACILITIES                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
437400   P   CROCKETT A                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
437600   P   CROCKETT A 16                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
437800   P   CROCKETT A 2R                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
438400   P   PEDEN, J A                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
438600   P   PEDEN, J A 'B'                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
438800   P   HOLLY #3 (AKA M E HOLLEY)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
439000   P   CROCKETT STATE LEASE                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
439200   P   COX G-1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
439400   P   ISSAC ARNOLD 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
439600   P   CONOCO WRIGHT MTRLS INC 1 N/C               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
439800   P   FROMME, ED ET AL 2                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
440000   P   FROMME SECTION 106                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
440200   P   MARRS MCLEAN 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
440400   P   WESTLAND-MONCRIEF UT SUMRY                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
440600   P   FORREST AVANT 34-1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
440800   P   FORREST AVANT 40-1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
441000   P   NELL HARRISON 14-1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
441200   P   NELL HARRISON 26-1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
441400   P   NELL HARRISON 28-1A                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
441600   P   SHOWMAN, EMMA 23 1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
441800   P   COX F-4                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
442000   P   LOVELADY-COX 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
442200   P   WARE 57-1                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
442400   P   SHINER HEIRS 8                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
442600   P   WALDEN, R C                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
442800   P   THOMPSON-SAWER PUBLIC LIB 1                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
443000   P   CHANCE HEIRS BPO N/C                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
443200   P   NEAL, J M ESTATE 1 SWD                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
443400   P   ADAMS, H K                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
443600   P   W J MCMINN 1                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
443800   P   GENINI 38-2                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
444000   P   BEAN 2                                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
444400   P   TXL SOUTH UNIT                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                         Case: 20-13664                     Doc: 57-1                   Filed: 12/02/20                          Page: 121 of 133


                                             Current Year   Ending         Cost or      A/Depletion    Undepleted          Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                        Well Name       Production    Reserves     Other Basis      at BOY         Cost          Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                          3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
429200   P   UNIVERSITY - 24-1 (P&A)                  -            -               5            -                 5       0.00000000              -            -            -                -              -             -               -
429400   P   PHILLIPS UNIVERSITY 28-B 5               -            -         (26,846)             59       (26,905)       0.00000000              -            -            -                -              -               59            -
429600   P   UNIVERSITY 29- 2                         -            -            (874)           -             (874)       0.00000000              -            -            -                -              -             -               -
429800   P   UNIVERSITY 29-B 2 & 3 (P&A)              -            -               5            -                 5       0.00000000              -            -            -                -              -             -               -
430000   P   UNIVERSITY A 1 THRU 7                    -            -           7,742          5,817          1,925        0.00000000              -            -            -                -              -           5,817             -
430200   P   UNIVERSITY C 10                          -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
430400   P   UNIVERSITY C 18                          -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
430600   P   UNIVERSITY C 147                         -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
430800   P   UNIVERSITY C 163                         -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
431000   P   UNIVERSITY C 175                         -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
431200   P   UNIVERSITY H2, H3                        -            -           4,308            390          3,918        0.00000000              -            -            -                -              -             390             -
431400   P   UNIVERSITY L 1 & 2 (INACTIVE)            -            -              91              13             78       0.00000000              -            -            -                -              -               13            -
431600   P   UNIVERSITY LANDRUM                       -            -          (9,019)        10,335        (19,354)       0.00000000              -            -            -                -              -          10,335             -
431800   P   WALTON 1, 2, 3                           -            -         (12,500)           852        (13,351)       0.00000000              -            -            -                -              -             852             -
432000   P   WARE, GW D-1                             -            -          73,786         25,644         48,142        0.00000000              -            -            -                -              -          25,644             -
432200   P   WEISSE ET AL 1                           -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
432400   P   WIMBERLY-BRYAN 3 BPO N/C                 -            -          13,295          1,076         12,218        0.00000000              -            -            -                -              -           1,076             -
432600   P   WINTERBOTHAM 1-3                         -            -          11,756          3,098          8,657        0.00000000              -            -            -                -              -           3,098             -
433000   P   WINTERBOTHAM B 3-3, 4-3, 5-3             -            -           3,190          4,265         (1,075)       0.00000000              -            -            -                -              -           4,265             -
433001   P   WINTERBOTHAM B 3-3                       -            -            (254)           -             (254)       0.00000000              -            -            -                -              -             -               -
433002   P   WINTERBOTHAM B 4-3                       -            -             (44)           -              (44)       0.00000000              -            -            -                -              -             -               -
433003   P   WINTERBOTHAM B 5-3                       -            -               0            -                 0       0.00000000              -            -            -                -              -             -               -
433200   P   WINTERBOTHAM C 2-1                       -            -             193            187               6       0.00000000              -            -            -                -              -             187             -
433400   P   WINTERBOTHAM D 2-2                       -            -              58            -                58       0.00000000              -            -            -                -              -             -               -
433600   P   WRIGHT MATERIALS INC UNIT 1              -            -         (20,119)           -          (20,119)       0.00000000              -            -            -                -              -             -               -
433800   P   XIT UNIT                                 -            -          (8,777)        13,854        (22,631)       0.00000000              -            -            -                -              -          13,854             -
434000   P   ZYBACH 1                                 -            -           5,484          1,674          3,810        0.00000000              -            -            -                -              -           1,674             -
434200   P   EDNA UNIT 1-H (BPO)                      -            -           8,788          2,025          6,763        0.00000000              -            -            -                -              -           2,025             -
434400   P   COCKE & GOODRICH UNIT 1                  -            -         296,553        100,210        196,343        0.00000000              -            -            -                -              -         100,210             -
434600   P   CEDAR SPRINGS GAS UNIT 5-2               -            -          14,479         18,462         (3,982)       0.00000000              -            -            -                -              -          18,462             -
434800   P   CONNELL C SWD                            -            -            (170)           -             (170)       0.00000000              -            -            -                -              -             -               -
435000   P   BIG JIM BPO N/C                          -            -            (993)           -             (993)       0.00000000              -            -            -                -              -             -               -
435200   P   SAYLORS, MAUDE                           -            -          (6,532)         3,387         (9,919)       0.00000000              -            -            -                -              -           3,387             -
435400   P   CULLEN EST 2 W3                          -            -            (138)           -             (138)       0.00000000              -            -            -                -              -             -               -
435600   P   CULLEN 2A BPO                            -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
435800   P   CULLEN UNIT 5 (P&A)                      -            -          (1,009)           -           (1,009)       0.00000000              -            -            -                -              -             -               -
436000   P   CULLEN UNIT 1-3                          -            -          74,236         43,094         31,142        0.00000000              -            -            -                -              -          43,094             -
436100   P   WADI FEDERAL 9-1                         -            -            (912)           -             (912)       0.00000000              -            -            -                -              -             -               -
436200   P   WALKER 1                                 -            -            (411)           228           (639)       0.00000000              -            -            -                -              -             228             -
436400   P   CULLEN UNIT 2-4 (APO)                    -            -          65,032         62,472          2,560        0.00000000              -            -            -                -              -          62,472             -
436600   P   WALKER 4                                 -            -             253          1,621         (1,368)       0.00000000              -            -            -                -              -           1,621             -
436800   P   WALKER 2 SWD                             -            -              47            -                47       0.00000000              -            -            -                -              -             -               -
437000   P   SPEAKS AREA PIPELINE                     -            -             400            400            -          0.00000000              -            -            -                -              -             400             -
437200   P   SPEAKS AREA FACILITIES                   -            -              (2)           -                (2)      0.00000000              -            -            -                -              -             -               -
437400   P   CROCKETT A                               -            -          30,325         27,938          2,386        0.00000000              -            -            -                -              -          27,938             -
437600   P   CROCKETT A 16                            -            -           4,900            408          4,492        0.00000000              -            -            -                -              -             408             -
437800   P   CROCKETT A 2R                            -            -          26,581          7,574         19,007        0.00000000              -            -            -                -              -           7,574             -
438400   P   PEDEN, J A                               -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
438600   P   PEDEN, J A 'B'                           -            -               4            -                 4       0.00000000              -            -            -                -              -             -               -
438800   P   HOLLY #3 (AKA M E HOLLEY)                -            -         (18,762)        12,888        (31,650)       0.00000000              -            -            -                -              -          12,888             -
439000   P   CROCKETT STATE LEASE                     -            -          12,085          3,480          8,605        0.00000000              -            -            -                -              -           3,480             -
439200   P   COX G-1                                  -            -             260              53           207        0.00000000              -            -            -                -              -               53            -
439400   P   ISSAC ARNOLD 1                           -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
439600   P   CONOCO WRIGHT MTRLS INC 1 N/C            -            -         261,008            -          261,008        0.00000000              -            -            -                -              -             -               -
439800   P   FROMME, ED ET AL 2                       -            -         (28,804)         4,142        (32,946)       0.00000000              -            -            -                -              -           4,142             -
440000   P   FROMME SECTION 106                       -            -          13,743          1,258         12,484        0.00000000              -            -            -                -              -           1,258             -
440200   P   MARRS MCLEAN 1                           -            -           4,527          6,387         (1,859)       0.00000000              -            -            -                -              -           6,387             -
440400   P   WESTLAND-MONCRIEF UT SUMRY               -            -         518,781        128,351        390,430        0.00000000              -            -            -                -              -         128,351             -
440600   P   FORREST AVANT 34-1                       -            -           2,090          2,227           (138)       0.00000000              -            -            -                -              -           2,227             -
440800   P   FORREST AVANT 40-1                       -            -           1,667            398          1,269        0.00000000              -            -            -                -              -             398             -
441000   P   NELL HARRISON 14-1                       -            -             805            110            694        0.00000000              -            -            -                -              -             110             -
441200   P   NELL HARRISON 26-1                       -            -             744              98           646        0.00000000              -            -            -                -              -               98            -
441400   P   NELL HARRISON 28-1A                      -            -           3,875          1,468          2,407        0.00000000              -            -            -                -              -           1,468             -
441600   P   SHOWMAN, EMMA 23 1                       -            -          14,631         21,004         (6,373)       0.00000000              -            -            -                -              -          21,004             -
441800   P   COX F-4                                  -            -           1,258          3,012         (1,754)       0.00000000              -            -            -                -              -           3,012             -
442000   P   LOVELADY-COX 1                           -            -             616            616            -          0.00000000              -            -            -                -              -             616             -
442200   P   WARE 57-1                                -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
442400   P   SHINER HEIRS 8                           -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
442600   P   WALDEN, R C                              -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
442800   P   THOMPSON-SAWER PUBLIC LIB 1              -            -              22            -                22       0.00000000              -            -            -                -              -             -               -
443000   P   CHANCE HEIRS BPO N/C                     -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
443200   P   NEAL, J M ESTATE 1 SWD                   -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
443400   P   ADAMS, H K                               -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
443600   P   W J MCMINN 1                             -            -               6            -                 6       0.00000000              -            -            -                -              -             -               -
443800   P   GENINI 38-2                              -            -           2,360            680          1,681        0.00000000              -            -            -                -              -             680             -
444000   P   BEAN 2                                   -            -          11,796          4,828          6,968        0.00000000              -            -            -                -              -           4,828             -
444400   P   TXL SOUTH UNIT                           -            -          37,717         14,993         22,724        0.00000000              -            -            -                -              -          14,993             -
                                                                                Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 122 of 133


                                             Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                      Well Name             Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                  12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
444600   P   GENINI 33-3                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
444800   P   GENINI 37-3                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
445000   P   GENINI 37-4                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
445200   P   HEINRICH HEIRS 1                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
445400   P   EDC POWDERHORN RANCH 1                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
445600   P   C W EDWARDS ET AL (4 WELLS)                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
445800   P   EVA MAE UNIT                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
446000   P   E W HARRIS                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
446200   P   MOBIL MILLS 40-1-NOT ACQUIRED               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
446400   P   ORSON 1                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
446600   P   PIKE'S PEAK SYSTEM PIPELINE                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
446800   P   FEINBERG                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
447000   P   VICKERS-LISD 1                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
447200   P   OLMITOS GAS UNIT 1                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
447400   P   NOE, H H                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
447600   P   C C NELSON                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
447800   P   GENINI 33-5                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
448000   P   GENINI 37-5                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
448200   P   CEDAR SPRINGS GAS UNIT 5-4                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
448400   P   GENINI 33-6                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
448600   P   PITTMAN. MAUDE                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
448800   P   ESPER DOME LEASE & SEISMIC                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
449000   P   GENINI 33-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
449200   P   GENINI 33-7                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
449400   P   BRONAUGH 1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
449600   P   PENN GRIFFITH GAS SYSTEM                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
449800   P   GENINI 37-2                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
450000   P   BETHEL PROSPECT                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
450200   P   REKLAW GAS UNIT 3-5                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
450400   P   GENINI 38-3                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
450600   P   GENINI 38-4                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
450800   P   GENINI 38-5                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
451000   P   GENINI 37-6                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
451200   P   GENINI 33-9                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
451400   P   HUFF 2-16                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
451600   P   REKLAW GAS UNIT 3-6                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
451800   P   REKLAW GAS UNIT 3-4                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
452000   P   GENINI 37-7                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
452200   P   GENINI 38-6                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
452400   P   HURLEY 1                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
452600   P   REKLAW GAS UNIT 3-7                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
452800   P   REKLAW GAS UNIT 3-8                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
453000   P   OLD OCEAN, NE PROSPECT                      -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
453200   P   TRIPPETT, H H 1-A BPO N/C                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
453400   P   TAYLOR, D R HEIRS 4                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
453600   P   ALEXANDER RANCH 2-7- PREF RTS               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
453800   P   REKLAW GAS UNIT 3-9                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
454000   P   ATRELLE A 1                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
454200   P   MYRTLE A                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
454400   P   SOUTH TX CHILDRENS HOME 3                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
454600   P   GENINI 37-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
454800   P   GENINI 38-7                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
455000   P   ULRICH NORTH PROSPECT                       -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
455200   P   TAYLOR, D R HEIRS 5                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
455400   P   REKLAW GAS UNIT 3-11                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
455600   P   ESPERSON 766 OFFSET                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
455800   P   REKLAW GAS UNIT 3-12                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
456000   P   BRASHEAR 2                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
456200   P   REKLAW GAS UNIT 3-14                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
456400   P   CULLEN 1-F                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
456600   P   TAYLOR, D R HEIRS 6                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
456800   P   REKLAW GAS UNIT 3-10                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
457000   P   GENINI 38-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
457200   P   GENINI 38-9                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
457400   P   GENINI 38-10                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
457600   P   PORTER SPARKMAN 2                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
457800   P   FRANK SMITH LEASE                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
458000   P   HESTER, CARL T 2                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
458200   P   GENINI 33-11                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
458400   P   GENINI 33-12                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
458600   P   GENINI 33-13                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
458800   P   BROOKS, ET AL #3                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
459000   P   TAYLOR, D R HEIRS 7                         -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
459200   P   PORTER SPARKMAN 3                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
459400   P   LR 88 A #1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
459600   P   LR 88 B #1                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
459800   P   POWELL A 2                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                         Case: 20-13664                      Doc: 57-1                   Filed: 12/02/20                          Page: 123 of 133


                                             Current Year   Ending         Cost or       A/Depletion    Undepleted          Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                      Well Name         Production    Reserves     Other Basis       at BOY         Cost          Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                4,052,352   34,404,900   143,665,428      94,166,646     49,498,783                          3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
444600   P   GENINI 33-3                              -            -           9,061           1,946          7,115        0.00000000              -            -            -                -              -           1,946             -
444800   P   GENINI 37-3                              -            -           6,426           1,769          4,657        0.00000000              -            -            -                -              -           1,769             -
445000   P   GENINI 37-4                              -            -           7,403           2,227          5,176        0.00000000              -            -            -                -              -           2,227             -
445200   P   HEINRICH HEIRS 1                         -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
445400   P   EDC POWDERHORN RANCH 1                   -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
445600   P   C W EDWARDS ET AL (4 WELLS)              -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
445800   P   EVA MAE UNIT                             -            -           7,639           4,216          3,423        0.00000000              -            -            -                -              -           4,216             -
446000   P   E W HARRIS                               -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
446200   P   MOBIL MILLS 40-1-NOT ACQUIRED            -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
446400   P   ORSON 1                                  -            -             (15)            -              (15)       0.00000000              -            -            -                -              -             -               -
446600   P   PIKE'S PEAK SYSTEM PIPELINE              -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
446800   P   FEINBERG                                 -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
447000   P   VICKERS-LISD 1                           -            -           6,378             -            6,378        0.00000000              -            -            -                -              -             -               -
447200   P   OLMITOS GAS UNIT 1                       -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
447400   P   NOE, H H                                 -            -          (1,568)              58        (1,626)       0.00000000              -            -            -                -              -               58            -
447600   P   C C NELSON                               -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
447800   P   GENINI 33-5                              -            -          12,593           3,570          9,024        0.00000000              -            -            -                -              -           3,570             -
448000   P   GENINI 37-5                              -            -           8,438           1,470          6,969        0.00000000              -            -            -                -              -           1,470             -
448200   P   CEDAR SPRINGS GAS UNIT 5-4               -            -          86,672          22,731         63,941        0.00000000              -            -            -                -              -          22,731             -
448400   P   GENINI 33-6                              -            -          11,023           2,813          8,210        0.00000000              -            -            -                -              -           2,813             -
448600   P   PITTMAN. MAUDE                           -            -             229               44           185        0.00000000              -            -            -                -              -               44            -
448800   P   ESPER DOME LEASE & SEISMIC               -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
449000   P   GENINI 33-8                              -            -           7,634           3,339          4,295        0.00000000              -            -            -                -              -           3,339             -
449200   P   GENINI 33-7                              -            -          12,233           2,751          9,483        0.00000000              -            -            -                -              -           2,751             -
449400   P   BRONAUGH 1                               -            -          (2,350)            789         (3,140)       0.00000000              -            -            -                -              -             789             -
449600   P   PENN GRIFFITH GAS SYSTEM                 -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
449800   P   GENINI 37-2                              -            -           6,141             713          5,428        0.00000000              -            -            -                -              -             713             -
450000   P   BETHEL PROSPECT                          -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
450200   P   REKLAW GAS UNIT 3-5                      -            -          (1,860)            -           (1,860)       0.00000000              -            -            -                -              -             -               -
450400   P   GENINI 38-3                              -            -          20,245           4,992         15,253        0.00000000              -            -            -                -              -           4,992             -
450600   P   GENINI 38-4                              -            -          21,527           4,650         16,876        0.00000000              -            -            -                -              -           4,650             -
450800   P   GENINI 38-5                              -            -          11,329           7,336          3,993        0.00000000              -            -            -                -              -           7,336             -
451000   P   GENINI 37-6                              -            -          10,569           4,982          5,587        0.00000000              -            -            -                -              -           4,982             -
451200   P   GENINI 33-9                              -            -           7,396           1,999          5,396        0.00000000              -            -            -                -              -           1,999             -
451400   P   HUFF 2-16                                -            -          41,410          11,989         29,421        0.00000000              -            -            -                -              -          11,989             -
451600   P   REKLAW GAS UNIT 3-6                      -            -          11,790          13,554         (1,764)       0.00000000              -            -            -                -              -          13,554             -
451800   P   REKLAW GAS UNIT 3-4                      -            -           9,264          10,757         (1,493)       0.00000000              -            -            -                -              -          10,757             -
452000   P   GENINI 37-7                              -            -          11,253           5,303          5,950        0.00000000              -            -            -                -              -           5,303             -
452200   P   GENINI 38-6                              -            -          12,834           4,517          8,317        0.00000000              -            -            -                -              -           4,517             -
452400   P   HURLEY 1                                 -            -          13,603           5,452          8,151        0.00000000              -            -            -                -              -           5,452             -
452600   P   REKLAW GAS UNIT 3-7                      -            -          42,794          44,836         (2,041)       0.00000000              -            -            -                -              -          44,836             -
452800   P   REKLAW GAS UNIT 3-8                      -            -           6,897           8,892         (1,996)       0.00000000              -            -            -                -              -           8,892             -
453000   P   OLD OCEAN, NE PROSPECT                   -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
453200   P   TRIPPETT, H H 1-A BPO N/C                -            -          18,433             -           18,433        0.00000000              -            -            -                -              -             -               -
453400   P   TAYLOR, D R HEIRS 4                      -            -         (34,377)          4,558        (38,934)       0.00000000              -            -            -                -              -           4,558             -
453600   P   ALEXANDER RANCH 2-7- PREF RTS            -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
453800   P   REKLAW GAS UNIT 3-9                      -            -             134             855           (721)       0.00000000              -            -            -                -              -             855             -
454000   P   ATRELLE A 1                              -            -           5,020           1,037          3,983        0.00000000              -            -            -                -              -           1,037             -
454200   P   MYRTLE A                                 -            -           6,992           1,433          5,559        0.00000000              -            -            -                -              -           1,433             -
454400   P   SOUTH TX CHILDRENS HOME 3                -            -          21,246          17,658          3,588        0.00000000              -            -            -                -              -          17,658             -
454600   P   GENINI 37-8                              -            -           3,465           1,491          1,975        0.00000000              -            -            -                -              -           1,491             -
454800   P   GENINI 38-7                              -            -           5,183           1,536          3,647        0.00000000              -            -            -                -              -           1,536             -
455000   P   ULRICH NORTH PROSPECT                    -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
455200   P   TAYLOR, D R HEIRS 5                      -            -         545,747         550,367         (4,620)       0.00000000              -            -            -                -              -         550,367             -
455400   P   REKLAW GAS UNIT 3-11                     -            -          29,929          24,911          5,018        0.00000000              -            -            -                -              -          24,911             -
455600   P   ESPERSON 766 OFFSET                      -            -               (0)           -                (0)      0.00000000              -            -            -                -              -             -               -
455800   P   REKLAW GAS UNIT 3-12                     -            -          32,540          33,343           (803)       0.00000000              -            -            -                -              -          33,343             -
456000   P   BRASHEAR 2                               -            -          32,373           9,138         23,234        0.00000000              -            -            -                -              -           9,138             -
456200   P   REKLAW GAS UNIT 3-14                     -            -           9,640          10,437           (796)       0.00000000              -            -            -                -              -          10,437             -
456400   P   CULLEN 1-F                               -            -           7,051           2,024          5,027        0.00000000              -            -            -                -              -           2,024             -
456600   P   TAYLOR, D R HEIRS 6                      -            -         275,835         215,396         60,439        0.00000000              -            -            -                -              -         215,396             -
456800   P   REKLAW GAS UNIT 3-10                     -            -          27,040          17,195          9,845        0.00000000              -            -            -                -              -          17,195             -
457000   P   GENINI 38-8                              -            -           5,689           3,184          2,505        0.00000000              -            -            -                -              -           3,184             -
457200   P   GENINI 38-9                              -            -           6,543           3,160          3,383        0.00000000              -            -            -                -              -           3,160             -
457400   P   GENINI 38-10                             -            -          10,877           3,506          7,371        0.00000000              -            -            -                -              -           3,506             -
457600   P   PORTER SPARKMAN 2                        -            -            (215)            -             (215)       0.00000000              -            -            -                -              -             -               -
457800   P   FRANK SMITH LEASE                        -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
458000   P   HESTER, CARL T 2                         -            -             177             231            (54)       0.00000000              -            -            -                -              -             231             -
458200   P   GENINI 33-11                             -            -           5,562           1,706          3,855        0.00000000              -            -            -                -              -           1,706             -
458400   P   GENINI 33-12                             -            -           7,917           3,530          4,387        0.00000000              -            -            -                -              -           3,530             -
458600   P   GENINI 33-13                             -            -           4,914           1,591          3,323        0.00000000              -            -            -                -              -           1,591             -
458800   P   BROOKS, ET AL #3                         -            -          42,439          43,117           (678)       0.00000000              -            -            -                -              -          43,117             -
459000   P   TAYLOR, D R HEIRS 7                      -            -         183,163         121,189         61,974        0.00000000              -            -            -                -              -         121,189             -
459200   P   PORTER SPARKMAN 3                        -            -            (286)            -             (286)       0.00000000              -            -            -                -              -             -               -
459400   P   LR 88 A #1                               -            -           5,067           2,340          2,727        0.00000000              -            -            -                -              -           2,340             -
459600   P   LR 88 B #1                               -            -            (453)               3          (456)       0.00000000              -            -            -                -              -                3            -
459800   P   POWELL A 2                               -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
                                                                                 Case: 20-13664                      Doc: 57-1             Filed: 12/02/20                   Page: 124 of 133


                                              Oil, Gas & Liquid                                                                            Allocated       Net Income       % of Gross     % of Net      Statutory        AMT             AMT           Beginning
 Well#                       Well Name             Sales          Total GPT      LOE          Other Deducts    IDC         Depreciation    Overhead      Before Depletion    Income        Income        Depletion     Depreciation    Adjustment       Reserves


                                                   12,603,869          361,520    2,288,049        2,016,942   4,185,533         587,541     4,285,289        (1,121,215)      1,890,580     3,754,174     1,408,844         587,541                -    38,457,253
460000   P   HUFF 4-16                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
460200   P   PINE RIDGE PROSPECT                          -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
460400   P   GENINI 37-9                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
460600   P   GENINI 37-11                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
460800   P   GENINI 38-11                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
461000   P   GENINI 38-12                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
461200   P   MYRTLE C                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
461400   P   ESPERSON 63 OFFSET                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
461800   P   LR 88 C #1                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
462000   P   SOUTH TX CHILDRENS HOME 4                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
462200   P   HUFF 3-16                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
462400   P   LR 88 C #2                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
462700   P   BOAL 1-14                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
462800   P   KINCAID 10-11                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
462900   P   MCENTIRE C 2                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
463000   P   EAVES-SARTWELLE 1                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
463200   P   MIGL-QUINN 7                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
463400   P   PILGREEN 1                                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
463600   P   SW SPEAKS SWD                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
463800   P   ZALMAN 3                                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
464000   P   JOHNSON, ALICE-GAS UNIT 2                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
464200   P   PILGREEN 10                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
464400   P   DAVIS, R F 3                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
464800   P   FEDERAL 17-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
465000   P   FEDERAL 21-7                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
465200   P   FEDERAL 23-1                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
465400   P   FEDERAL 31-1                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
465600   P   FEDERAL 34-31                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
465800   P   FEDERAL 43-7                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466000   P   USA WILSON 33-15                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466400   P   BUFFALO UT (1LAKE CREEK WELLS)               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466401   P   LAKE CREEK 1 (BUFFALO UT)                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466402   P   LAKE CREEK 2 (BUFFALO UT)                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466403   P   LAKE CREEK 3 (BUFFALO UT)                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466404   P   LAKE CREEK 4 (BUFFALO UT)                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466405   P   LAKE CREEK 5 (BUFFALO UT)                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466410   P   LAKE CREEK 10 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466411   P   LAKE CREEK 11 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466412   P   LAKE CREEK 12 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466414   P   LAKE CREEK 14 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466415   P   LAKE CREEK 15 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466418   P   LAKE CREEK 18 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466419   P   LAKE CREEK 19 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466420   P   LAKE CREEK 20 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466421   P   LAKE CREEK 21 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466424   P   LAKE CREEK 24 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466425   P   LAKE CREEK 25 (BUFFALO UT)                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466600   P   BUIE FEDERAL 1                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
466800   P   BUIE FEDERAL 2                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
467000   P   DALY 21-1                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
467200   P   INDIAN CREEK UNIT, NORTH                     -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
467400   P   MUMPER JAMISON PRONG 16-30                   -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
467600   P   PLAYA UT 2-5                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
467800   P   POWELL, SOUTH 1-13                           -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468000   P   USA FEDERAL 27-1                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468200   P   LANDER SUMMARY                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468400   P   ADON NORTH UNIT                              -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468401   P   FRYE 1 (ADON, N UNIT)                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468402   P   ORCHID 1-13 (ADON N UNIT)                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468403   P   FRYE 2 (ADON, N UNIT)                        -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468404   P   FRYE 3 (W-3) (ADON, N UNIT)                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468405   P   ARNU 1 (W-1) (ADON, N UNIT)                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468406   P   ARNU WSW (WS-1) (ADON, N UNIT)               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468600   P   CLABAUGH 8-8                                 -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
468800   P   CLABAUGH 16-8                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
469000   P   CLABAUGH 14-9                                -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
469200   P   CLABAUGH 13-10                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
469400   P   CLABAUGH 15-10                               -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
469600   P   LINNY 6-9                                    -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
469800   P   STATE 2-16 (P&A)                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
470000   P   STATE 7-16 (P&A)                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
470200   P   STATE 9-16 (P&A)                             -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
470400   P   STATE 11-16                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
470600   P   STATE 12-16                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
470800   P   STATE 13-16                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
471000   P   STATE 14-16                                  -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
471200   P   STATE 16-16 (P&A)                            -                -            -                -           -               -             -                 -               -             -             -               -                  -           -
                                                                          Case: 20-13664                    Doc: 57-1                  Filed: 12/02/20                          Page: 125 of 133


                                              Current Year   Ending         Cost or      A/Depletion   Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion    Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis      at BOY        Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY      Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646    49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417      3,680,310
100000
460000   P   HUFF 4-16                                 -            -         111,373         54,925        56,447       0.00000000              -            -            -                -              -          54,925            -
460200   P   PINE RIDGE PROSPECT                       -            -             -              -             -         0.00000000              -            -            -                -              -             -              -
460400   P   GENINI 37-9                               -            -          19,143          4,710        14,433       0.00000000              -            -            -                -              -           4,710            -
460600   P   GENINI 37-11                              -            -           7,025          2,071         4,954       0.00000000              -            -            -                -              -           2,071            -
460800   P   GENINI 38-11                              -            -          13,647          3,801         9,846       0.00000000              -            -            -                -              -           3,801            -
461000   P   GENINI 38-12                              -            -           8,572          2,983         5,589       0.00000000              -            -            -                -              -           2,983            -
461200   P   MYRTLE C                                  -            -           3,060            709         2,351       0.00000000              -            -            -                -              -             709            -
461400   P   ESPERSON 63 OFFSET                        -            -             -              -             -         0.00000000              -            -            -                -              -             -              -
461800   P   LR 88 C #1                                -            -           3,155          4,399        (1,243)      0.00000000              -            -            -                -              -           4,399            -
462000   P   SOUTH TX CHILDRENS HOME 4                 -            -          16,055          4,509        11,546       0.00000000              -            -            -                -              -           4,509            -
462200   P   HUFF 3-16                                 -            -          90,279         50,390        39,889       0.00000000              -            -            -                -              -          50,390            -
462400   P   LR 88 C #2                                -            -            (570)           804        (1,374)      0.00000000              -            -            -                -              -             804            -
462700   P   BOAL 1-14                                 -            -            (105)           -            (105)      0.00000000              -            -            -                -              -             -              -
462800   P   KINCAID 10-11                             -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
462900   P   MCENTIRE C 2                              -            -            (472)           -            (472)      0.00000000              -            -            -                -              -             -              -
463000   P   EAVES-SARTWELLE 1                         -            -             816            -             816       0.00000000              -            -            -                -              -             -              -
463200   P   MIGL-QUINN 7                              -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
463400   P   PILGREEN 1                                -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
463600   P   SW SPEAKS SWD                             -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
463800   P   ZALMAN 3                                  -            -            (682)           -            (682)      0.00000000              -            -            -                -              -             -              -
464000   P   JOHNSON, ALICE-GAS UNIT 2                 -            -          86,162         86,234           (72)      0.00000000              -            -            -                -              -          86,234            -
464200   P   PILGREEN 10                               -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
464400   P   DAVIS, R F 3                              -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
464800   P   FEDERAL 17-8                              -            -          11,553          4,302         7,251       0.00000000              -            -            -                -              -           4,302            -
465000   P   FEDERAL 21-7                              -            -          12,541          7,591         4,950       0.00000000              -            -            -                -              -           7,591            -
465200   P   FEDERAL 23-1                              -            -            (160)           766          (926)      0.00000000              -            -            -                -              -             766            -
465400   P   FEDERAL 31-1                              -            -           4,697            841         3,857       0.00000000              -            -            -                -              -             841            -
465600   P   FEDERAL 34-31                             -            -           5,214          6,073          (858)      0.00000000              -            -            -                -              -           6,073            -
465800   P   FEDERAL 43-7                              -            -          14,083          6,828         7,255       0.00000000              -            -            -                -              -           6,828            -
466000   P   USA WILSON 33-15                          -            -           7,596          6,210         1,386       0.00000000              -            -            -                -              -           6,210            -
466400   P   BUFFALO UT (1LAKE CREEK WELLS)            -            -         (46,206)         9,839       (56,045)      0.00000000              -            -            -                -              -           9,839            -
466401   P   LAKE CREEK 1 (BUFFALO UT)                 -            -            (292)           -            (292)      0.00000000              -            -            -                -              -             -              -
466402   P   LAKE CREEK 2 (BUFFALO UT)                 -            -            (300)           -            (300)      0.00000000              -            -            -                -              -             -              -
466403   P   LAKE CREEK 3 (BUFFALO UT)                 -            -            (322)           -            (322)      0.00000000              -            -            -                -              -             -              -
466404   P   LAKE CREEK 4 (BUFFALO UT)                 -            -          (1,897)           -          (1,897)      0.00000000              -            -            -                -              -             -              -
466405   P   LAKE CREEK 5 (BUFFALO UT)                 -            -               66           -               66      0.00000000              -            -            -                -              -             -              -
466410   P   LAKE CREEK 10 (BUFFALO UT)                -            -            (315)           -            (315)      0.00000000              -            -            -                -              -             -              -
466411   P   LAKE CREEK 11 (BUFFALO UT)                -            -            (304)           -            (304)      0.00000000              -            -            -                -              -             -              -
466412   P   LAKE CREEK 12 (BUFFALO UT)                -            -            (318)           -            (318)      0.00000000              -            -            -                -              -             -              -
466414   P   LAKE CREEK 14 (BUFFALO UT)                -            -            (238)           -            (238)      0.00000000              -            -            -                -              -             -              -
466415   P   LAKE CREEK 15 (BUFFALO UT)                -            -            (645)           -            (645)      0.00000000              -            -            -                -              -             -              -
466418   P   LAKE CREEK 18 (BUFFALO UT)                -            -            (300)           -            (300)      0.00000000              -            -            -                -              -             -              -
466419   P   LAKE CREEK 19 (BUFFALO UT)                -            -            (547)           -            (547)      0.00000000              -            -            -                -              -             -              -
466420   P   LAKE CREEK 20 (BUFFALO UT)                -            -            (223)           -            (223)      0.00000000              -            -            -                -              -             -              -
466421   P   LAKE CREEK 21 (BUFFALO UT)                -            -            (298)           -            (298)      0.00000000              -            -            -                -              -             -              -
466424   P   LAKE CREEK 24 (BUFFALO UT)                -            -            (390)           -            (390)      0.00000000              -            -            -                -              -             -              -
466425   P   LAKE CREEK 25 (BUFFALO UT)                -            -            (304)           -            (304)      0.00000000              -            -            -                -              -             -              -
466600   P   BUIE FEDERAL 1                            -            -           8,776          3,233         5,543       0.00000000              -            -            -                -              -           3,233            -
466800   P   BUIE FEDERAL 2                            -            -           4,192         10,287        (6,095)      0.00000000              -            -            -                -              -          10,287            -
467000   P   DALY 21-1                                 -            -           8,343          2,903         5,440       0.00000000              -            -            -                -              -           2,903            -
467200   P   INDIAN CREEK UNIT, NORTH                  -            -           1,719         37,610       (35,891)      0.00000000              -            -            -                -              -          37,610            -
467400   P   MUMPER JAMISON PRONG 16-30                -            -          11,847          8,801         3,046       0.00000000              -            -            -                -              -           8,801            -
467600   P   PLAYA UT 2-5                              -            -           2,100            -           2,100       0.00000000              -            -            -                -              -             -              -
467800   P   POWELL, SOUTH 1-13                        -            -          22,624          4,767        17,858       0.00000000              -            -            -                -              -           4,767            -
468000   P   USA FEDERAL 27-1                          -            -           4,392          3,356         1,036       0.00000000              -            -            -                -              -           3,356            -
468200   P   LANDER SUMMARY                            -            -          34,982         52,341       (17,359)      0.00000000              -            -            -                -              -          52,341            -
468400   P   ADON NORTH UNIT                           -            -          17,095          1,314        15,781       0.00000000              -            -            -                -              -           1,314            -
468401   P   FRYE 1 (ADON, N UNIT)                     -            -             (75)           -             (75)      0.00000000              -            -            -                -              -             -              -
468402   P   ORCHID 1-13 (ADON N UNIT)                 -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
468403   P   FRYE 2 (ADON, N UNIT)                     -            -            (993)           -            (993)      0.00000000              -            -            -                -              -             -              -
468404   P   FRYE 3 (W-3) (ADON, N UNIT)               -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
468405   P   ARNU 1 (W-1) (ADON, N UNIT)               -            -          (4,432)           -          (4,432)      0.00000000              -            -            -                -              -             -              -
468406   P   ARNU WSW (WS-1) (ADON, N UNIT)            -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
468600   P   CLABAUGH 8-8                              -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
468800   P   CLABAUGH 16-8                             -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
469000   P   CLABAUGH 14-9                             -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
469200   P   CLABAUGH 13-10                            -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
469400   P   CLABAUGH 15-10                            -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
469600   P   LINNY 6-9                                 -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
469800   P   STATE 2-16 (P&A)                          -            -             -              -             -         0.00000000              -            -            -                -              -             -              -
470000   P   STATE 7-16 (P&A)                          -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
470200   P   STATE 9-16 (P&A)                          -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
470400   P   STATE 11-16                               -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
470600   P   STATE 12-16                               -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
470800   P   STATE 13-16                               -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
471000   P   STATE 14-16                               -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
471200   P   STATE 16-16 (P&A)                         -            -                6           -                6      0.00000000              -            -            -                -              -             -              -
                                                                                  Case: 20-13664                        Doc: 57-1              Filed: 12/02/20                   Page: 126 of 133


                                              Oil, Gas & Liquid                                                                                Allocated       Net Income       % of Gross      % of Net       Statutory        AMT              AMT           Beginning
 Well#                      Well Name              Sales          Total GPT       LOE           Other Deducts     IDC         Depreciation     Overhead      Before Depletion    Income         Income         Depletion     Depreciation     Adjustment       Reserves


                                                   12,603,869          361,520     2,288,049         2,016,942    4,185,533         587,541      4,285,289        (1,121,215)      1,890,580      3,754,174      1,408,844         587,541                 -    38,457,253
471400   P   BRENT FEDERAL 11-1                           -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
471600   P   MCCORMICK FED 15-30                          -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
471800   P   KITTY FEE, NORTH 44-25B BPO                  -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
472000   P   TWENTY MILE FEE 22-30-5273 SM                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
472200   P   KITTY FEE, NORTH 24-30B                      -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
472400   P   20 MILE FED N 33-30-AKA KITTY                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
472600   P   TWENTY MILE FEE 44-30-5273 CA                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
472800   P   LANDER 201                                   -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
473100   P   TWENTY MILE FEE 42-21-5173 CA                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
473200   P   TWENTY MILE FEE 42-21-5173 AN                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
473400   P   TWENTY MILE FEE 31-21-5173 DN                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
473600   P   TWENTY MILE FEE 31-21-5173 SM                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
473800   P   TWENTY MILE FEE 24-30-5273 CA                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
474000   P   C K MOYER FEE 31-21M                         -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
474200   P   C K MOYER FEE 42-21M                         -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
474400   P   TWENTY MILE FEE 22-30-5273 WA                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
474600   P   TWENTY MILE FEE 24-30-5273 WA                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
474800   P   TWENTY MILE FEE 44-30-5273 WA                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
475000   P   KITTY WALL FEE, NORTH 44-25W B               -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
475200   P   TWENTY MILE FED 33-30-5273 AN                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
475400   P   KITTY FEE, NORTH 44-30B BPO                  -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
475600   P   TWENTY MILE FEE 24-30-5273 SM                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
475800   P   TWENTY MILE FEE 44-25-5274 SM                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
476000   P   TWENTY MILE FEE 44-30-5273 SM                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
476200   P   TWENTY MILE FEE 22-30-5273 SM                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
476400   P   TWENTY MILE FEE 43-25-5274 CA                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
476600   P   TWENTY MILE FED 11-30-5273 SM                -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
477000   P   FARISS 2-36                                  -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
477200   P   SL 2220 5750 ELOI BAY-57 WELLS               -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
477400   P   SL 2221 (6450 ELOI BAY)                      -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
477600   P   SL 2221 ELOI BAY (9 WELLS)                   -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
477800   P   SL 4039 (6 WELLS)                            -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
478000   P   ADAMS 1-28 (BPO)                             -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
478400   P   BOZARTH, JACK 1-3                            -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
478600   P   BROOKS, ET AL #4                             -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
479000   P   GORE A-1                                     -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
479200   P   HAINES 5-5                                   -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
479400   P   LOVELESS TRUST 1-4                           -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
479600   P   OTIS 14 #2                                   -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
480000   P   TACKETT 1-9                                  -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
480200   P   TAYLOR, D R HEIRS 8                          -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
480400   P   TAYLOR, D R HEIRS 9 (APO)                    -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
480500   P   PHILLIPS 5-5                                 -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
480600   P   PHILLIPS 6-5                                 -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
480800   P   BRUNER 3-33 (NOT PRODUCING)                  -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
481000   P   EASTERWOOD 2-14                              -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
481200   P   BULL ELK #1 - P&A                            -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
481400   P   BAILEY, JOHN 6-2                             -                -             -                 -            -               -              -                 -               -              -              -               -                   -           -
490100   P   MYERS F-1-21 (BOOCH)                      22,161            1,557         3,046               537          -               -            7,535             9,487           3,324          9,487          3,324             -                   -        75,575
490200   P   BOOZER 1-22 (BOOCH)                        7,694              540         2,620               193          -               -            2,616             1,726           1,154          1,726          1,154             -                   -        46,067
490300   P   CAMPBELL 1-9 (BOOCH)                       1,269                89        2,538                 30         -               -              431            (1,820)            190            -              -               -                   -           -
490400   P   WARD 2-5 (SAVANNA)                        30,154            2,118         2,619               721          -               -           10,252            14,443           4,523         14,443          4,523             -                   -       269,578
490500   P   ULAN GAS STORAGE                             -                -           4,168               -            -               -              -              (4,168)            -              -              -               -                   -           -
490600   P   BALLARD 1-8 (BOOCH)                        4,255              299         2,662               100          -               -            1,447              (253)            638            -              -               -                   -           -
490700   P   BARNETT 1-9 (BOOCH LOWER)                  7,652              538         2,620               178          -               -            2,602             1,714           1,148          1,714          1,148             -                   -        15,487
490800   P   WATKINS 1-7 (BOOCH)                       16,792            1,181         2,619               398          -               -            5,709             6,885           2,519          6,885          2,519             -                   -       183,696
490900   P   CAMPBELL 1-33 (BOOCH)                        571                40        2,730                 12         -               -              194            (2,406)              86           -              -               -                   -           -
491000   P   BYNUM 1-10 (SAVANNA)                      13,701              964         3,242               314          -               -            4,658             4,523           2,055          4,523          2,055             -                   -        82,635
491100   P   SMITH A 1-31 (BOOCH)                       7,104              500         2,394               168          -               -            2,415             1,627           1,066          1,627          1,066             -                   -        25,255
491200   P   WADE 2-10 (BOOCH LOWER)                   38,647            2,714         2,620               923          -               -           13,140            19,250           5,797         19,250          5,797             -                   -       621,303
491300   P   JUDITH 1H-7 (HARTSHORNE)                   5,790              407         8,996               139          -               -            1,969            (5,721)            869            -              -               -                   -           -
491400   P   EUAL 1H-33 (HARTSHORNE)                      -                -               44              -            -              (106)           -                   61            -                61           -              (106)                -           -
491500   P   WADE 1-10 (BOOCH)                         14,720            1,036         2,620               340          -               -            5,005             5,720           2,208          5,720          2,208             -                   -       164,885
491600   P   RONALD 2H-32 (HARTSHORNE)                  2,899              204         3,214                 71         -               -              986            (1,574)            435            -              -               -                   -           -
491700   P   SUZIE 1H-34 (HARTSHORNE)                     462                33        3,168                 10         -               -              157            (2,906)              69           -              -               -                   -           -
491800   P   KERNS 1-11 (BOOCH)                        10,449              734         2,585               251          -               -            3,553             3,327           1,567          3,327          1,567             -                   -       110,814
491900   P   WADLEY ESTATE 1-11(BOOCH LWR)             29,000            2,037         2,625               690          -               -            9,860            13,788           4,350         13,788          4,350             -                   -       421,753
492000   P   KATRINA 1H-34 (HARTSHORNE)                 2,216              156         3,259                 54         -               -              753            (2,006)            332            -              -               -                   -           -
492100   P   SOONER 1-31 (HARTSHORNE)                   9,459              665         2,620               221          -               -            3,216             2,737           1,419          2,737          1,419             -                   -        28,135
492200   P   REED, HUGH 1-8 (BOOCH LOWER)               6,486              456         2,797               154          -               -            2,205               873             973            873            873             -                   -           -
492300   P   EARTHMAN 2-5 (BARTLESVILLE)               10,267              726         6,551               187          -               -            3,491              (688)          1,540            -              -               -                   -        27,539
492400   P   KIRBY 1-16                                 9,754              686         3,041               233          -               -            3,316             2,478           1,463          2,478          1,463             -                   -        83,300
492500   P   WIEDEL 1-6 (BARTLESVILLE)                  2,816              198         7,919                 62         -               -              958            (6,320)            422            -              -               -                   -           -
492600   P   VAUGHAN B 1-2 (MCALESTER)                 17,372            1,221         2,844               414          -               -            5,906             6,986           2,606          6,986          2,606             -                   -       192,807
492700   P   BARCHEERS 1-16 (BOOCH)                     9,281              653         2,315               221          -               -            3,155             2,937           1,392          2,937          1,392             -                   -        49,218
492800   P   GARY 1-31 (HARTSHORNE)                    30,469            2,141         3,843               718          -               -           10,360            13,408           4,570         13,408          4,570             -                   -       294,581
492900   P   VAUGHAN 1-35 (BOOCH)                       5,654              398         2,620               130          -               -            1,923               584             848            584            584             -                   -        20,022
                                                                          Case: 20-13664                     Doc: 57-1                  Filed: 12/02/20                          Page: 127 of 133


                                              Current Year   Ending         Cost or      A/Depletion    Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                      Well Name          Production    Reserves     Other Basis      at BOY         Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646     49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
471400   P   BRENT FEDERAL 11-1                        -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
471600   P   MCCORMICK FED 15-30                       -            -            (216)           -             (216)      0.00000000              -            -            -                -              -             -               -
471800   P   KITTY FEE, NORTH 44-25B BPO               -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
472000   P   TWENTY MILE FEE 22-30-5273 SM             -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
472200   P   KITTY FEE, NORTH 24-30B                   -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
472400   P   20 MILE FED N 33-30-AKA KITTY             -            -           1,190          1,187              3       0.00000000              -            -            -                -              -           1,187             -
472600   P   TWENTY MILE FEE 44-30-5273 CA             -            -             (15)           -              (15)      0.00000000              -            -            -                -              -             -               -
472800   P   LANDER 201                                -            -          32,804         43,771        (10,966)      0.00000000              -            -            -                -              -          43,771             -
473100   P   TWENTY MILE FEE 42-21-5173 CA             -            -           5,325          2,259          3,065       0.00000000              -            -            -                -              -           2,259             -
473200   P   TWENTY MILE FEE 42-21-5173 AN             -            -           2,377            197          2,180       0.00000000              -            -            -                -              -             197             -
473400   P   TWENTY MILE FEE 31-21-5173 DN             -            -            (897)           -             (897)      0.00000000              -            -            -                -              -             -               -
473600   P   TWENTY MILE FEE 31-21-5173 SM             -            -            (879)             10          (889)      0.00000000              -            -            -                -              -               10            -
473800   P   TWENTY MILE FEE 24-30-5273 CA             -            -              (7)           -               (7)      0.00000000              -            -            -                -              -             -               -
474000   P   C K MOYER FEE 31-21M                      -            -            (912)           -             (912)      0.00000000              -            -            -                -              -             -               -
474200   P   C K MOYER FEE 42-21M                      -            -              21            -               21       0.00000000              -            -            -                -              -             -               -
474400   P   TWENTY MILE FEE 22-30-5273 WA             -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
474600   P   TWENTY MILE FEE 24-30-5273 WA             -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
474800   P   TWENTY MILE FEE 44-30-5273 WA             -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
475000   P   KITTY WALL FEE, NORTH 44-25W B            -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
475200   P   TWENTY MILE FED 33-30-5273 AN             -            -               5            -                5       0.00000000              -            -            -                -              -             -               -
475400   P   KITTY FEE, NORTH 44-30B BPO               -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
475600   P   TWENTY MILE FEE 24-30-5273 SM             -            -             219            214              6       0.00000000              -            -            -                -              -             214             -
475800   P   TWENTY MILE FEE 44-25-5274 SM             -            -             394            193            201       0.00000000              -            -            -                -              -             193             -
476000   P   TWENTY MILE FEE 44-30-5273 SM             -            -             350            275             75       0.00000000              -            -            -                -              -             275             -
476200   P   TWENTY MILE FEE 22-30-5273 SM             -            -              12               7             6       0.00000000              -            -            -                -              -                7            -
476400   P   TWENTY MILE FEE 43-25-5274 CA             -            -             137              69            68       0.00000000              -            -            -                -              -               69            -
476600   P   TWENTY MILE FED 11-30-5273 SM             -            -              12               3             9       0.00000000              -            -            -                -              -                3            -
477000   P   FARISS 2-36                               -            -         136,375         59,787         76,588       0.00000000              -            -            -                -              -          59,787             -
477200   P   SL 2220 5750 ELOI BAY-57 WELLS            -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
477400   P   SL 2221 (6450 ELOI BAY)                   -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
477600   P   SL 2221 ELOI BAY (9 WELLS)                -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
477800   P   SL 4039 (6 WELLS)                         -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
478000   P   ADAMS 1-28 (BPO)                          -            -          85,175         18,983         66,192       0.00000000              -            -            -                -              -          18,983             -
478400   P   BOZARTH, JACK 1-3                         -            -            (582)           -             (582)      0.00000000              -            -            -                -              -             -               -
478600   P   BROOKS, ET AL #4                          -            -           4,942          6,084         (1,143)      0.00000000              -            -            -                -              -           6,084             -
479000   P   GORE A-1                                  -            -         105,783         52,845         52,937       0.00000000              -            -            -                -              -          52,845             -
479200   P   HAINES 5-5                                -            -         104,275         56,881         47,394       0.00000000              -            -            -                -              -          56,881             -
479400   P   LOVELESS TRUST 1-4                        -            -         243,814        186,509         57,305       0.00000000              -            -            -                -              -         186,509             -
479600   P   OTIS 14 #2                                -            -             (40)           -              (40)      0.00000000              -            -            -                -              -             -               -
480000   P   TACKETT 1-9                               -            -          24,478         10,731         13,747       0.00000000              -            -            -                -              -          10,731             -
480200   P   TAYLOR, D R HEIRS 8                       -            -         337,911        339,114         (1,203)      0.00000000              -            -            -                -              -         339,114             -
480400   P   TAYLOR, D R HEIRS 9 (APO)                 -            -         290,578            -          290,578       0.00000000              -            -            -                -              -             -               -
480500   P   PHILLIPS 5-5                              -            -          (3,104)         7,298        (10,402)      0.00000000              -            -            -                -              -           7,298             -
480600   P   PHILLIPS 6-5                              -            -          (8,201)           -           (8,201)      0.00000000              -            -            -                -              -             -               -
480800   P   BRUNER 3-33 (NOT PRODUCING)               -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
481000   P   EASTERWOOD 2-14                           -            -          (2,369)           -           (2,369)      0.00000000              -            -            -                -              -             -               -
481200   P   BULL ELK #1 - P&A                         -            -               6            -                6       0.00000000              -            -            -                -              -             -               -
481400   P   BAILEY, JOHN 6-2                          -            -          (2,151)           -           (2,151)      0.00000000              -            -            -                -              -             -               -
490100   P   MYERS F-1-21 (BOOCH)                   16,738       58,838     2,277,902        861,314      1,416,588       0.22146943          313,731          -        313,731          313,731        313,731     1,175,045             -
490200   P   BOOZER 1-22 (BOOCH)                     5,902       40,165     1,836,626      1,060,609        776,017       0.12812644           99,428          -         99,428           99,428         99,428     1,160,037             -
490300   P   CAMPBELL 1-9 (BOOCH)                      -            -       1,823,565      1,743,137         80,429       0.00000000              -            -            -                -              -       1,743,137             -
490400   P   WARD 2-5 (SAVANNA)                     22,294      247,285     1,720,928        897,971        822,957       0.08269790           68,057          -         68,057           68,057         68,057       966,027             -
490500   P   ULAN GAS STORAGE                          -            -       1,643,422         14,210      1,629,212       0.00000000              -            -            -                -              -          14,210             -
490600   P   BALLARD 1-8 (BOOCH)                       -            -       1,655,946      1,048,248        607,697       0.00000000              -            -            -                -              -       1,048,248             -
490700   P   BARNETT 1-9 (BOOCH LOWER)               5,414       10,073     1,627,694      1,004,905        622,789       0.34959164          217,722          -        217,722          217,722        217,722     1,222,627             -
490800   P   WATKINS 1-7 (BOOCH)                    11,936      171,760     1,572,978        838,491        734,487       0.06497679           47,725          -         47,725           47,725         47,725       886,216             -
490900   P   CAMPBELL 1-33 (BOOCH)                     -            -       1,475,042      1,129,869        345,173       0.00000000              -            -            -                -              -       1,129,869             -
491000   P   BYNUM 1-10 (SAVANNA)                    9,212       73,423     1,344,282        778,677        565,605       0.11147319           63,050          -         63,050           63,050         63,050       841,727             -
491100   P   SMITH A 1-31 (BOOCH)                    5,078       20,177     1,367,624        658,246        709,379       0.20106838          142,634          -        142,634          142,634        142,634       800,879             -
491200   P   WADE 2-10 (BOOCH LOWER)                27,960      593,343     1,336,301        555,452        780,849       0.04500195           35,140          -         35,140           35,140         35,140       590,592             -
491300   P   JUDITH 1H-7 (HARTSHORNE)                  -            -       1,241,008        948,837        292,171       0.00000000              -            -            -                -              -         948,837             -
491400   P   EUAL 1H-33 (HARTSHORNE)                   -            -       1,240,872        782,994        457,878       0.00000000              -            -            -                -              -         782,994             -
491500   P   WADE 1-10 (BOOCH)                      10,276      154,609     1,202,754        437,388        765,366       0.06232339           47,700          -         47,700           47,700         47,700       485,088             -
491600   P   RONALD 2H-32 (HARTSHORNE)                 -            -       1,155,851      1,078,973         76,878       0.00000000              -            -            -                -              -       1,078,973             -
491700   P   SUZIE 1H-34 (HARTSHORNE)                  -            -         992,838        667,514        325,324       0.00000000              -            -            -                -              -         667,514             -
491800   P   KERNS 1-11 (BOOCH)                      7,573      103,241     1,140,358        405,793        734,565       0.06834015           50,200          -         50,200           50,200         50,200       455,993             -
491900   P   WADLEY ESTATE 1-11(BOOCH LWR)          20,743      401,010     1,107,134        425,011        682,123       0.04918277           33,549          -         33,549           33,549         33,549       458,560             -
492000   P   KATRINA 1H-34 (HARTSHORNE)                -            -         950,831        893,468         57,363       0.00000000              -            -            -                -              -         893,468             -
492100   P   SOONER 1-31 (HARTSHORNE)                6,527       21,607     1,011,741        754,242        257,499       0.23200015           59,740          -         59,740           59,740         59,740       813,982             -
492200   P   REED, HUGH 1-8 (BOOCH LOWER)              -            -         922,834        811,744        111,091       0.00000000              -            -            -                873            873       812,617             -
492300   P   EARTHMAN 2-5 (BARTLESVILLE)             7,619       19,920       973,107        957,476         15,631       0.27666747            4,325          -          4,325            4,325          4,325       961,801             -
492400   P   KIRBY 1-16                              7,054       76,246       939,291        543,892        395,399       0.08468124           33,483          -         33,483           33,483         33,483       577,375             -
492500   P   WIEDEL 1-6 (BARTLESVILLE)                 -            -         932,992        892,845         40,147       0.00000000              -            -            -                -              -         892,845             -
492600   P   VAUGHAN B 1-2 (MCALESTER)              12,586      180,221       853,526        346,079        507,447       0.06527698           33,125          -         33,125           33,125         33,125       379,204             -
492700   P   BARCHEERS 1-16 (BOOCH)                  6,772       42,447       798,255        477,968        320,286       0.13758223           44,066          -         44,066           44,066         44,066       522,034             -
492800   P   GARY 1-31 (HARTSHORNE)                 20,929      273,653       759,623        458,817        300,806       0.07104507           21,371          -         21,371           21,371         21,371       480,188             -
492900   P   VAUGHAN 1-35 (BOOCH)                    4,011       16,011       804,010        535,530        268,480       0.20034244           53,788          -         53,788           53,788         53,788       589,318             -
                                                                                  Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                    Page: 128 of 133


                                              Oil, Gas & Liquid                                                                                  Allocated       Net Income        % of Gross      % of Net       Statutory         AMT               AMT           Beginning
 Well#                       Well Name             Sales          Total GPT       LOE            Other Deducts     IDC         Depreciation      Overhead      Before Depletion     Income         Income         Depletion      Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520     2,288,049          2,016,942    4,185,533         587,541       4,285,289        (1,121,215)       1,890,580      3,754,174      1,408,844          587,541                  -    38,457,253
493000   P   BROW 2-2 (BOOCH)                          18,185            1,278         2,820                434          -               -             6,183             7,469            2,728          7,469          2,728              -                    -       272,294
493100   P   AGEE 1-8 (BART & HARTSHORNE)                 -                -               (0)              -            -               -               -                    0             -                 0           -                -                    -           -
493101   P   AGEE 1-8 (BARTLESVILLE)                   11,690              822         1,288                280          -               -             3,975             5,325            1,753          5,325          1,753              -                    -        90,803
493102   P   AGEE 1-8 (HARTSHORNE)                      5,690              400         1,285                134          -               -             1,935             1,937              854          1,937            854              -                    -           -
493200   P   EPPS 2-28 (BOOCH LOWER)                   14,177              997         2,619                338          -               -             4,820             5,402            2,127          5,402          2,127              -                    -       168,530
493300   P   NORMAN 1-5 (BARTLESVILLE)                  3,289              231         3,939                  81         -               -             1,118            (2,080)             493            -              -                -                    -           -
493400   P   VIRDEN 1-25 (BOOCH)                       14,946            1,051         2,620                355          -               -             5,081             5,839            2,242          5,839          2,242              -                    -       150,599
493500   P   CREEK 1-5 (BARTLESVILLE)                  13,101              924         9,923                276          -               -             4,454            (2,476)           1,965            -              -                -                    -       103,551
493600   P   CUMMINS 2-35 (BOOCH)                      14,043              987         3,214                335          -               -             4,775             4,732            2,106          4,732          2,106              -                    -       109,281
493700   P   HAMMONTREE 1-32 (BARTLESVILLE)            11,352              799         4,205                254          -               -             3,860             2,234            1,703          2,234          1,703              -                    -        53,262
493800   P   HOLT 1-32 (RED FORK)                       3,418              240         2,619                  81         -               -             1,162              (685)             513            -              -                -                    -           -
493900   P   HOLT 2-32 (BOOCH)                            380                25        2,619                  35         -               -               129            (2,428)               57           -              -                -                    -           -
494000   P   SMITH 2-9 (BOOCH & BARTL)                  4,736              333         3,386                114          -               -             1,610              (707)             710            -              -                -                    -           -
494100   P   DINWIDDIE 1-36 (BOOCH)                    19,159            1,346         2,619                464          -               -             6,514             8,216            2,874          8,216          2,874              -                    -       175,538
494200   P   GRANTHAM 1-28 (BOOCH)                      1,103                78        2,619                  26         -               -               375            (1,995)             165            -              -                -                    -           -
494300   P   KIRBY 2-16                                 2,499              176         2,816                  60         -               -               850            (1,403)             375            -              -                -                    -           -
494400   P   BOULT 1-25 (BOOCH/SAVANNA)                43,429            3,053         2,456              1,003          -               -            14,766            22,152            6,514         22,152          6,514              -                    -       691,231
494500   P   WADLEY 1-12 (BOOCH)                        4,861              342         2,619                116          -               -             1,653               131              729            131            131              -                    -           -
494600   P   YATES 1-33 (HRTSHRN & BTLSVIL)               -                -                0               -            -               -               -                   (0)            -              -              -                -                    -           -
494601   P   YATES 1-33 (HARTSHORNE)                    2,580              182         1,303                  59         -               -               877               159              387            159            159              -                    -           -
494602   P   YATES 1-33 (BARTLESVILLE)                  5,126              361         1,308                115          -               -             1,743             1,599              769          1,599            769              -                    -         8,687
494700   P   COX 1-13 (BOOCH)                           9,476              666         2,677                228          -               -             3,222             2,683            1,421          2,683          1,421              -                    -        65,529
494800   P   BROWN 1-29 (LOWER BOOCH)                   7,289              512         2,812                177          -               -             2,478             1,310            1,093          1,310          1,093              -                    -           -
494900   P   HILL 1-20 (BOOCH & SAVANNA)               11,954              839         6,037                292          -               -             4,064               722            1,793            722            722              -                    -        46,497
495000   P   LEBOW 1-30 (BOOCH)                         4,689              330         2,620                106          -               -             1,594                 39             703              39             39             -                    -           -
495100   P   ROCKY RIDGE 1-8 (BOOCH)                    4,145              292         2,573                  95         -               -             1,409              (224)             622            -              -                -                    -           -
495200   P   EPPS 1-21 (BOOCH)                          7,084              498         2,472                170          -               -             2,408             1,535            1,063          1,535          1,063              -                    -        11,911
495300   P   BOULT 2-25 (BARTLESVILLE)                 13,181              927         3,013                313          -               -             4,481             4,446            1,977          4,446          1,977              -                    -       121,176
495400   P   RAGAN C 1-27 (BOOCH)                         307                22        2,619                   8         -               -               104            (2,447)               46           -              -                -                    -           -
495500   P   ANDY 1-6 (BARTLESVILLE)                    1,696              119         3,616                  43         -               -               577            (2,659)             254            -              -                -                    -           -
495600   P   BYINGTON 1-36 (BOOCH/SAVANNA)              5,928              417         2,620                145          -               -             2,015               732              889            732            732              -                    -           -
495700   P   EPPS 1-20 (BOOCH)                            997                70        2,619                  25         -               -               339            (2,056)             150            -              -                -                    -           -
495800   P   TRAVIS G 1-8 (BARTL & SAVANNA)            11,428              803         2,582                274          -               -             3,886             3,883            1,714          3,883          1,714              -                    -        82,189
495900   P   BUDDY 1-9    (BARTLESVILLE)                2,818              198         3,214                  69         -               -               958            (1,621)             423            -              -                -                    -           -
496000   P   EDWARDS 1-19 (BOOCH)                       6,846              481         3,099                162          -               -             2,328               776            1,027            776            776              -                    -        11,414
496100   P   OTHEL 1-1                                  9,590              674         2,620                227          -               -             3,261             2,809            1,439          2,809          1,439              -                    -        24,507
496200   P   ECHELLE 1-24 (BOOCH)                      12,185              857         6,863                292          -               -             4,143                 30           1,828              30             30             -                    -        56,460
496300   P   SMITH 1-30 (BOOCH)                         1,205                85        2,619                  29         -               -               410            (1,938)             181            -              -                -                    -           -
496400   P   NEAL 1-17                                 11,492              808         2,791                276          -               -             3,907             3,710            1,724          3,710          1,724              -                    -        91,844
496500   P   RAGAN A 2-34 (BOOCH)                      11,110              780         2,619                274          -               -             3,777             3,659            1,666          3,659          1,666              -                    -        35,053
496600   P   BYINGTON 1-26 (BOOCH)                      5,883              414         2,620                138          -               -             2,000               711              883            711            711              -                    -           -
496700   P   BUTZER 1-20 (ATOKA MIDDLE)                15,700            1,102         4,006                380          -               -             5,338             4,873            2,355          4,873          2,355              -                    -       112,106
496800   P   THOMAS 1-8      (BOOCH)                      370                26        2,726                  10         -               -               126            (2,518)               55           -              -                -                    -           -
496900   P   EDGAR 1-31 (BARTLESVILLE)                    -                -           2,881                -            -               -               -              (2,881)             -              -              -                -                    -           -
497000   P   NEWMAN 1-6 (HARTSHORNE)                    6,521              459         2,588                153          -               -             2,217             1,105              978          1,105            978              -                    -           -
497100   P   SERATT 1-17 (BOOCH & BARTL)                1,778              127         3,032                  36         -               -               605            (2,021)             267            -              -                -                    -           -
497200   P   COMPELUBE 1-21 (HARTSHORNE)               15,957              660         2,554               (814)         -               -             5,425             8,132            2,394          8,132          2,394              -                    -           -
497300   P   ACKER TRUST 1-31 (HARTSHORNE)                661                46        2,871                  16         -               -               225            (2,498)               99           -              -                -                    -           -
497400   P   HASKELL 1-31 (BARTLESVILLE)                2,817              198         1,684                  66         -               -               958               (89)             423            -              -                -                    -           -
497500   P   LINDA 1-20 (BOOCH & BARTL)                 7,725              543         4,029                183          -               709           2,627              (365)           1,159            -              -                709                  -        41,682
497600   P   BOB 1-20 (GILCREASE/HART)                  6,466              454         2,521                156          -               -             2,198             1,136              970          1,136            970              -                    -        17,065
497800   P   JIM 1-33 (HARTSHN & BRTLSVLE)                -                -               (0)              -            -               -               -                    0             -                 0           -                -                    -           -
497801   P   JIM 1-33 (HARTSHORNE)                     10,836              762         1,303                257          -               -             3,684             4,830            1,625          4,830          1,625              -                    -        92,322
497802   P   JIM 1-33 (BARTLESVILLE)                   10,743              755         1,308                257          -               -             3,653             4,770            1,612          4,770          1,612              -                    -        51,255
497900   P   BOGARD 1-32 (BARTLESVILLE)                   -                -           2,620                -            -               -               -              (2,620)             -              -              -                -                    -           -
498000   P   ROSS 2-4 (HARTSHN & BRTLESVIL                -                -               (0)              -            -               -               -                    0             -                 0           -                -                    -           -
498001   P   ROSS 2-4 (HARTSHORNE)                      2,814              199         1,332                  56         -               -               957               270              422            270            270              -                    -         2,332
498002   P   ROSS 2-4 (BARTLESVILLE)                    5,128              361         1,327                122          -                 (0)         1,743             1,575              769          1,575            769                (0)                -           -
498100   P   FORSTER 1-5 (HRTSHN &BRTLSVLE)               -                -             -                  -            -               -               -                 -                -              -              -                -                    -           -
498101   P   FORSTER 1-5 (TBG-HARTSHORNE)               2,819              198         1,311                  69         -               -               958               283              423            283            283              -                    -           -
498102   P   FORSTER 1-5 (CSG-BARTLESVILLE)            10,402              731         1,308                255          -               -             3,537             4,571            1,560          4,571          1,560              -                    -        56,117
498200   P   BROWDER 1-21(UPPER ATOKA/HAR)                804                56        2,178                  20         -               -               273            (1,725)             121            -              -                -                    -           -
498400   P   TUCKER A 1-26 (BOOCH)                      4,085              291         2,619                  97         -               -             1,389              (311)             613            -              -                -                    -           -
498500   P   EPPS 1-29 (BOOCH)                          6,965              490         2,620                167          -               -             2,368             1,321            1,045          1,321          1,045              -                    -        16,306
498600   P   TRAVIS 2-18 (BOOCH)                        5,241              369         2,708                124          -               -             1,782               259              786            259            259              -                    -           -
498700   P   HERMAN 1-12 (HARTSHORNE)                   3,949              278         2,505                  90         -               -             1,343              (267)             592            -              -                -                    -           -
498800   P   TRAVIS 1-18 (BOOCH)                        7,607              535         2,758                182          -               -             2,586             1,545            1,141          1,545          1,141              -                    -        18,296
498900   P   PHILLIPS 1-17                              6,458              454         4,135                154          -               -             2,196              (481)             969            -              -                -                    -           -
499000   P   WELDON 1-32 (HRTSHN & BRLESVL)               -                -               (0)              -            -               -               -                    0             -                 0           -                -                    -           -
499001   P   WELDON 1-32 (HARTSHORNE)                   3,350              236         1,695                  79         -                  0          1,139               202              503            202            202                 0                 -           -
499002   P   WELDON 1-32 (BARTLESVILLE)                 6,740              474         1,700                161          -               -             2,292             2,114            1,011          2,114          1,011              -                    -         7,334
499100   P   TIPPITT 1-29 (BOOCH)                       1,756              123         2,619                  47         -               -               597            (1,631)             263            -              -                -                    -           -
499300   P   REED 1-7 (BOOCH MIDDLE)                    2,669              188         2,730                  63         -               -               907            (1,220)             400            -              -                -                    -           -
499400   P   LAUGHLIN TRUST 1-19 (HART)                   464                33        3,386                  12         -               -               158            (3,125)               70           -              -                -                    -           -
499500   P   EDWARDS EAST 1-19 (BOOCH)                  3,991              280         3,491                  99         -               -             1,357            (1,236)             599            -              -                -                    -           -
499600   P   STATON 1-6 (HRTSHRN & SAVANNA)               -                -                0               -            -               -               -                   (0)            -              -              -                -                    -           -
499601   P   STATON 1-6 (HARTSHORNE)                    3,357              236         1,296                  79         -               -             1,141               605              504            605            504              -                    -           -
                                                                          Case: 20-13664                    Doc: 57-1                  Filed: 12/02/20                          Page: 129 of 133


                                              Current Year   Ending         Cost or      A/Depletion   Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable      Non-Excess      A/Depletion    Exess IDC
 Well#                       Well Name         Production    Reserves     Other Basis      at BOY        Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion       Depletion        at EOY      Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646    49,498,783                         3,738,727          -      3,738,727        4,906,184       3,867,772     98,034,417      3,680,310
100000
493000   P   BROW 2-2 (BOOCH)                       13,273      259,021       799,277        317,538       481,740       0.04874681           23,483          -         23,483           23,483          23,483        341,021            -
493100   P   AGEE 1-8 (BART & HARTSHORNE)              -            -         763,572            -         763,572       0.00000000              -            -            -                -               -              -              -
493101   P   AGEE 1-8 (BARTLESVILLE)                 8,714       82,090        (3,346)         2,501        (5,847)      0.09596209              -            -            -              1,753             -            2,501            -
493102   P   AGEE 1-8 (HARTSHORNE)                     -            -          (1,196)           -          (1,196)      0.00000000              -            -            -                854             -              -              -
493200   P   EPPS 2-28 (BOOCH LOWER)                10,250      158,280       774,483        407,017       367,466       0.06082081           22,350          -         22,350           22,350          22,350        429,367            -
493300   P   NORMAN 1-5 (BARTLESVILLE)                 -            -         792,724        614,684       178,040       0.00000000              -            -            -                -               -          614,684            -
493400   P   VIRDEN 1-25 (BOOCH)                    11,045      139,554       764,376        291,965       472,412       0.07333996           34,647          -         34,647           34,647          34,647        326,611            -
493500   P   CREEK 1-5 (BARTLESVILLE)                8,728       94,823       794,950        591,687       203,263       0.08428551           17,132          -         17,132           17,132          17,132        608,819            -
493600   P   CUMMINS 2-35 (BOOCH)                   10,326       98,955       727,984        357,996       369,988       0.09449150           34,961          -         34,961           34,961          34,961        392,957            -
493700   P   HAMMONTREE 1-32 (BARTLESVILLE)          8,115       45,147       710,681        585,907       124,775       0.15236258           19,011          -         19,011           19,011          19,011        604,918            -
493800   P   HOLT 1-32 (RED FORK)                      -            -         672,220        421,241       250,979       0.00000000              -            -            -                -               -          421,241            -
493900   P   HOLT 2-32 (BOOCH)                         -            -         673,646        670,141         3,505       0.00000000              -            -            -                -               -          670,141            -
494000   P   SMITH 2-9 (BOOCH & BARTL)                 -            -         654,657        528,075       126,583       0.00000000              -            -            -                -               -          528,075            -
494100   P   DINWIDDIE 1-36 (BOOCH)                 14,251      161,287       627,765        293,354       334,410       0.08118600           27,149          -         27,149           27,149          27,149        320,504            -
494200   P   GRANTHAM 1-28 (BOOCH)                     -            -         651,170        484,273       166,897       0.00000000              -            -            -                -               -          484,273            -
494300   P   KIRBY 2-16                                -            -         686,025        675,105        10,920       0.00000000              -            -            -                -               -          675,105            -
494400   P   BOULT 1-25 (BOOCH/SAVANNA)             31,313      659,919       633,410        248,617       384,792       0.04530018           17,431          -         17,431           17,431          17,431        266,048            -
494500   P   WADLEY 1-12 (BOOCH)                       -            -         620,771        478,677       142,094       0.00000000              -            -            -                131             131        478,808            -
494600   P   YATES 1-33 (HRTSHRN & BTLSVIL)            -            -             -              -             -         0.00000000              -            -            -                -               -              -              -
494601   P   YATES 1-33 (HARTSHORNE)                   -            -          73,441         45,119        28,322       0.00000000              -            -            -                159             159         45,278            -
494602   P   YATES 1-33 (BARTLESVILLE)               3,527        5,160       601,834        399,736       202,098       0.40598026           82,048          -         82,048           82,048          82,048        481,784            -
494700   P   COX 1-13 (BOOCH)                        7,185       58,344       602,679        352,775       249,904       0.10964181           27,400          -         27,400           27,400          27,400        380,175            -
494800   P   BROWN 1-29 (LOWER BOOCH)                  -            -         589,953        490,363        99,590       0.00000000              -            -            -              1,093           1,093        491,457            -
494900   P   HILL 1-20 (BOOCH & SAVANNA)             9,179       37,318       606,924        395,592       211,332       0.19740960           41,719          -         41,719           41,719          41,719        437,311            -
495000   P   LEBOW 1-30 (BOOCH)                        -            -         576,721        401,557       175,163       0.00000000              -            -            -                  39              39       401,597            -
495100   P   ROCKY RIDGE 1-8 (BOOCH)                   -            -         563,856        505,491        58,366       0.00000000              -            -            -                -               -          505,491            -
495200   P   EPPS 1-21 (BOOCH)                       5,288        6,623       572,410        318,229       254,181       0.44397993          112,851          -        112,851          112,851         112,851        431,080            -
495300   P   BOULT 2-25 (BARTLESVILLE)               9,589      111,587       574,507        289,775       284,732       0.07913243           22,532          -         22,532           22,532          22,532        312,306            -
495400   P   RAGAN C 1-27 (BOOCH)                      -            -         558,293        183,911       374,382       0.00000000              -            -            -                -               -          183,911            -
495500   P   ANDY 1-6 (BARTLESVILLE)                   -            -         592,172        425,408       166,764       0.00000000              -            -            -                -               -          425,408            -
495600   P   BYINGTON 1-36 (BOOCH/SAVANNA)             -            -         550,674        351,845       198,829       0.00000000              -            -            -                732             732        352,577            -
495700   P   EPPS 1-20 (BOOCH)                         -            -         552,514        160,218       392,296       0.00000000              -            -            -                -               -          160,218            -
495800   P   TRAVIS G 1-8 (BARTL & SAVANNA)          8,527       73,662       535,775        311,194       224,580       0.10374785           23,300          -         23,300           23,300          23,300        334,494            -
495900   P   BUDDY 1-9    (BARTLESVILLE)               -            -         530,142        523,555         6,587       0.00000000              -            -            -                -               -          523,555            -
496000   P   EDWARDS 1-19 (BOOCH)                    5,075        6,339       558,413        307,952       250,461       0.44459225          111,353          -        111,353          111,353         111,353        419,305            -
496100   P   OTHEL 1-1                               6,844       17,662       527,355        306,391       220,964       0.27929079           61,713          -         61,713           61,713          61,713        368,104            -
496200   P   ECHELLE 1-24 (BOOCH)                    9,173       47,287       492,735        415,920        76,814       0.16246881           12,480          -         12,480           12,480          12,480        428,400            -
496300   P   SMITH 1-30 (BOOCH)                        -            -         493,250        452,719        40,531       0.00000000              -            -            -                -               -          452,719            -
496400   P   NEAL 1-17                               8,532       83,312       476,550        254,612       221,938       0.09289758           20,617          -         20,617           20,617          20,617        275,230            -
496500   P   RAGAN A 2-34 (BOOCH)                    8,611       26,441       456,210        295,664       160,546       0.24566760           39,441          -         39,441           39,441          39,441        335,105            -
496600   P   BYINGTON 1-26 (BOOCH)                     -            -         451,325        370,880        80,445       0.00000000              -            -            -                711             711        371,592            -
496700   P   BUTZER 1-20 (ATOKA MIDDLE)             11,710      100,396       455,517        394,398        61,119       0.10445325            6,384          -          6,384            6,384           6,384        400,782            -
496800   P   THOMAS 1-8      (BOOCH)                   -            -         441,007        302,954       138,052       0.00000000              -            -            -                -               -          302,954            -
496900   P   EDGAR 1-31 (BARTLESVILLE)                 -            -         463,961        358,993       104,969       0.00000000              -            -            -                -               -          358,993            -
497000   P   NEWMAN 1-6 (HARTSHORNE)                   -            -         422,759        303,316       119,443       0.00000000              -            -            -                978             978        304,294            -
497100   P   SERATT 1-17 (BOOCH & BARTL)               -            -         429,190        178,488       250,702       0.00000000              -            -            -                -               -          178,488            -
497200   P   COMPELUBE 1-21 (HARTSHORNE)               -            -         415,189        310,274       104,914       0.00000000              -            -            -              2,394           2,394        312,668            -
497300   P   ACKER TRUST 1-31 (HARTSHORNE)             -            -         398,763        339,647        59,116       0.00000000              -            -            -                -               -          339,647            -
497400   P   HASKELL 1-31 (BARTLESVILLE)               -            -         438,767        286,899       151,869       0.00000000              -            -            -                -               -          286,899            -
497500   P   LINDA 1-20 (BOOCH & BARTL)              5,842       35,840       406,064        216,351       189,712       0.14015210           26,589          -         26,589           26,589          26,589        242,940            -
497600   P   BOB 1-20 (GILCREASE/HART)               4,959       12,106       410,099        363,595        46,504       0.29061312           13,515          -         13,515           13,515          13,515        377,110            -
497800   P   JIM 1-33 (HARTSHN & BRTLSVLE)             -            -             -              -             -         0.00000000              -            -            -                -               -              -              -
497801   P   JIM 1-33 (HARTSHORNE)                   7,825       84,497       372,737        162,058       210,679       0.08475887           17,857          -         17,857           17,857          17,857        179,915            -
497802   P   JIM 1-33 (BARTLESVILLE)                 7,935       43,320       298,573        167,965       130,607       0.15480648           20,219          -         20,219           20,219          20,219        188,184            -
497900   P   BOGARD 1-32 (BARTLESVILLE)                -            -         415,666        283,113       132,553       0.00000000              -            -            -                -               -          283,113            -
498000   P   ROSS 2-4 (HARTSHN & BRTLESVIL             -            -             (57)           -             (57)      0.00000000              -            -            -                -               -              -              -
498001   P   ROSS 2-4 (HARTSHORNE)                   1,644          688       212,512        155,794        56,718       0.70505569           39,990          -         39,990           39,990          39,990        195,784            -
498002   P   ROSS 2-4 (BARTLESVILLE)                   -            -         377,085        260,906       116,178       0.00000000              -            -            -                769             769        261,676            -
498100   P   FORSTER 1-5 (HRTSHN &BRTLSVLE)            -            -             -              -             -         0.00000000              -            -            -                -               -              -              -
498101   P   FORSTER 1-5 (TBG-HARTSHORNE)              -            -          87,716         62,177        25,539       0.00000000              -            -            -                283             283         62,460            -
498102   P   FORSTER 1-5 (CSG-BARTLESVILLE)          7,844       48,273       372,184        175,201       196,983       0.13978650           27,536          -         27,536           27,536          27,536        202,736            -
498200   P   BROWDER 1-21(UPPER ATOKA/HAR)             -            -         370,902        328,018        42,884       0.00000000              -            -            -                -               -          328,018            -
498400   P   TUCKER A 1-26 (BOOCH)                     -            -         367,540        329,980        37,561       0.00000000              -            -            -                -               -          329,980            -
498500   P   EPPS 1-29 (BOOCH)                       5,002       11,304       361,461        273,080        88,381       0.30676975           27,113          -         27,113           27,113          27,113        300,193            -
498600   P   TRAVIS 2-18 (BOOCH)                       -            -         349,174        275,312        73,862       0.00000000              -            -            -                259             259        275,571            -
498700   P   HERMAN 1-12 (HARTSHORNE)                  -            -         339,633        292,223        47,410       0.00000000              -            -            -                -               -          292,223            -
498800   P   TRAVIS 1-18 (BOOCH)                     5,741       12,554       340,868        227,782       113,086       0.31380879           35,487          -         35,487           35,487          35,487        263,269            -
498900   P   PHILLIPS 1-17                             -            -         333,679        299,218        34,461       0.00000000              -            -            -                -               -          299,218            -
499000   P   WELDON 1-32 (HRTSHN & BRLESVL)            -            -             -              -             -         0.00000000              -            -            -                -               -              -              -
499001   P   WELDON 1-32 (HARTSHORNE)                  -            -         148,771        122,531        26,240       0.00000000              -            -            -                202             202        122,732            -
499002   P   WELDON 1-32 (BARTLESVILLE)              4,985        2,350       321,930        230,578        91,352       0.67964180           62,087          -         62,087           62,087          62,087        292,665            -
499100   P   TIPPITT 1-29 (BOOCH)                      -            -         319,996        313,562         6,434       0.00000000              -            -            -                -               -          313,562            -
499300   P   REED 1-7 (BOOCH MIDDLE)                   -            -         305,931        292,748        13,183       0.00000000              -            -            -                -               -          292,748            -
499400   P   LAUGHLIN TRUST 1-19 (HART)                -            -         315,712        238,030        77,682       0.00000000              -            -            -                -               -          238,030            -
499500   P   EDWARDS EAST 1-19 (BOOCH)                 -            -         312,263        165,995       146,268       0.00000000              -            -            -                -               -          165,995            -
499600   P   STATON 1-6 (HRTSHRN & SAVANNA)            -            -             -              -             -         0.00000000              -            -            -                -               -              -              -
499601   P   STATON 1-6 (HARTSHORNE)                   -            -         129,166        108,977        20,189       0.00000000              -            -            -                504             504        109,481            -
                                                                                  Case: 20-13664                         Doc: 57-1               Filed: 12/02/20                   Page: 130 of 133


                                              Oil, Gas & Liquid                                                                                  Allocated       Net Income       % of Gross      % of Net       Statutory         AMT               AMT           Beginning
 Well#                     Well Name               Sales          Total GPT       LOE            Other Deducts     IDC         Depreciation      Overhead      Before Depletion    Income         Income         Depletion      Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520     2,288,049          2,016,942    4,185,533         587,541       4,285,289        (1,121,215)      1,890,580      3,754,174      1,408,844          587,541                  -    38,457,253
499602   P   STATON 1-6 (SAVANNA)                       4,946              348         1,308                120          -               -             1,682             1,489             742          1,489            742              -                    -           -
499700   P   HUMMER 1-8 (HARTSHORNE)                    2,641              186         2,573                  62         -               -               898            (1,078)            396            -              -                -                    -           -
499800   P   DWIGHT 1-1 (BOOCH)                         5,111              359         2,432                121          -               -             1,738               461             767            461            461              -                    -           -
499900   P   TUCKER A 2-26 (BOOCH)                      1,377                99        2,811                  34         -               -               468            (2,035)            207            -              -                -                    -           -
500000   P   TRAVIS 3-18 (CROMWELL)                     5,908              415         2,780                149          -               -             2,009               556             886            556            556              -                    -           -
500100   P   JENSON 1-17 (BARTLESVILLE)                 6,469              455         2,791                156          -               -             2,199               868             970            868            868              -                    -        12,043
500200   P   YOUNG 1-16 (BOOCH MIDDLE)                  4,557              320         6,160                110          -               -             1,549            (3,583)            684            -              -                -                    -           -
500300   P   COMPELUBE 2-21 (HART) APO                 22,655              923         2,560             (1,192)         -               -             7,703            12,661           3,398         12,661          3,398              -                    -           -
500400   P   USA 1-1 (BOOCH & HARTSHORNE)              19,225              786         1,396               (806)         -               -             6,536            11,313           2,884         11,313          2,884              -                    -        61,196
500500   P   EDWARDS 1-28 (BARTLESVILLE)                4,691              330         1,450                110          -               -             1,595             1,205             704          1,205            704              -                    -        11,954
500600   P   BLEVINS 2-12 (HARTSHORNE)                    -                -             830                -            -               -               -                (830)            -              -              -                -                    -           -
500700   P   VAUGHAN B 2-2 (BOOCH LOWER)               11,037              776         2,923                258          -               -             3,753             3,327           1,656          3,327          1,656              -                    -        45,226
500900   P   COX 1-18 (BOOCH)                           5,819              409         2,542                139          -               -             1,978               751             873            751            751              -                    -           -
501000   P   SANDRA 1-32 (HRTSHN & SAVANNA)               -                -                0               -            -               -               -                  (0)            -              -              -                -                    -           -
501001   P   SANDRA 1-32 (HARTSHORNE)                   8,470              596         1,539                198          -               -             2,880             3,258           1,271          3,258          1,271              -                    -        23,662
501002   P   SANDRA 1-32 (SAVANNA)                      4,930              347         1,576                116          -               -             1,676             1,215             739          1,215            739              -                    -           -
501100   P   FRANKIE 1-1 (BOOCH)                        3,927              276         2,620                  93         -               -             1,335              (397)            589            -              -                -                    -           -
501200   P   TRAVIS C-1-8 (BOOCH & SAVANNA)             5,963              419         2,574                143          -               -             2,027               800             894            800            800              -                    -           -
501300   P   TUCKER B 1-26 (BOOCH)                      7,467              525         2,620                182          -               -             2,539             1,602           1,120          1,602          1,120              -                    -           -
501400   P   TRAVIS 3-6 (SAVANNA LOWER)                 9,606              675         2,619                230          -               -             3,266             2,816           1,441          2,816          1,441              -                    -        43,692
501500   P   MARILYN 1-21 (BARTLESVILLE)                  441                31        1,359                  10         -               -               150            (1,109)              66           -              -                -                    -           -
501600   P   TOM 1-5 (HARTSHORNE)                       3,520              247         2,619                  85         -               -             1,197              (628)            528            -              -                -                    -           -
501700   P   JAMES 1-32    (HARTSHORNE)                 6,306              443         3,985                151          -               -             2,144              (417)            946            -              -                -                    -           -
501800   P   SAUNIER 1-32 (HARTSHORNE)                  2,971              209         2,718                  69         -                  0          1,010            (1,035)            446            -              -                   0                 -           -
501900   P   JAYHAWK 1-31 (HARTSHORNE)                  3,049              216         2,620                  51         -               -             1,037              (874)            457            -              -                -                    -           -
502000   P   LEE 1-8 (HARTSHORNE)                       4,344              305         2,574                103          -               -             1,477              (115)            652            -              -                -                    -           -
502200   P   TRUTTMAN 1-11 (SAVANNA)                    6,662              468         2,672                163          -               -             2,265             1,094             999          1,094            999              -                    -           -
502300   P   RAGAN 1H-3 (HARTSHORNE)                      -                -           1,850                -            -                 33            -              (1,883)            -              -              -                  33                 -           -
502400   P   THOMPSON, FLORENCE 1-16                    1,028                72        4,215                  24         -               -               350            (3,633)            154            -              -                -                    -           -
502500   P   PATRICK 1-30 (HARTSHORNE)                 13,608              962         1,527                250          -               -             4,627             6,243           2,041          6,243          2,041              -                    -       115,146
502700   P   WILDER 1-7 (BOOCH LOWER)                   2,028              142         2,619                  51         -               -               689            (1,474)            304            -              -                -                    -           -
502900   P   VAUGHAN A 1-36 (BOOCH)                     2,730              192         2,195                  65         -               -               928              (650)            410            -              -                -                    -           -
503000   P   WARD, BUCKY 1-6-(HARTSH & BTLV               -                -                0               -            -               -               -                  (0)            -              -              -                -                    -           -
503001   P   WARD, BUCKY 1-6 (HARTSHORNE)               5,315              374         1,321                127          -               -             1,807             1,685             797          1,685            797              -                    -           -
503002   P   WARD, BUCKY 1-6 (BARTLESVILLE)             8,340              586         1,311                202          -               -             2,836             3,405           1,251          3,405          1,251              -                    -        32,186
503100   P   STEIDLEY 1-21 (BARTLESVILLE)               1,752              123         3,214                  43         -               -               596            (2,223)            263            -              -                -                    -           -
503200   P   CLIFTON 3-4 (HARTSHORNE)                     -                -           5,136                -            -               645             -              (5,780)            -              -              -                645                  -           -
503300   P   JONES 1-36 (BOOCH)                         4,920              346         2,620                118          -               -             1,673               163             738            163            163              -                    -           -
503400   P   EPPS 1H-4 (HARTSHORNE)                       -                -           1,444                -            -                 15            -              (1,459)            -              -              -                  15                 -           -
503500   P   CLIFTON 4-4 (HARTSHORNE)                     -                -           1,400                -            -                 20            -              (1,420)            -              -              -                  20                 -           -
503600   P   WALTER 1-36 (HARTSHORNE)                   5,928              418         3,093                142          -               -             2,016               259             889            259            259              -                    -           -
503700   P   TRAVIS B 1-5 (HARTSHORNE)                  6,018              423         2,619                143          -               -             2,046               787             903            787            787              -                    -           -
503800   P   EPPS 2H-4 (HARTSHORNE)                       -                -           1,193                -            -                 21            -              (1,214)            -              -              -                  21                 -           -
503900   P   CUMMINS 1-35 (BOOCH)                       5,816              409         2,812                138          -               -             1,977               480             872            480            480              -                    -           -
504000   P   BERTIE 1-20 (BOOCH)                        4,929              346         4,862                121          -               170           1,676            (2,246)            739            -              -                170                  -           -
504200   P   ACKER 1-31 (HART & SAVANNA)                  -                -               (0)              -            -               -               -                   0             -                 0           -                -                    -           -
504201   P   ACKER 1-31 (HART)                          3,547              249         1,360                  83         -               -             1,206               649             532            649            532              -                    -           -
504202   P   ACKER 1-31 (SAVANNA)                      13,421              943         1,363                323          -               -             4,563             6,229           2,013          6,229          2,013              -                    -       141,040
504300   P   WARD 1-5 (HARTSHORNE)                      1,880              132         2,634                  43         -               -               639            (1,569)            282            -              -                -                    -           -
504400   P   MARCUM 1-31 (SAVANNA)                      1,650              104         2,619                333          -               -               561            (1,968)            247            -              -                -                    -           -
504500   P   HOWARD 1-27 (BOOCH LOWER)                  1,362                98        2,620                  20         -               -               463            (1,839)            204            -              -                -                    -           -
504600   P   JOEL 2H-1 (HARTSHORNE)                     7,148              502         3,836                184          -               -             2,430               197           1,072            197            197              -                    -           -
504700   P   VAUGHAN 2-35 (BOOCH & BARTL)               3,448              242         2,619                  81         -               -             1,172              (667)            517            -              -                -                    -           -
504800   P   KETCHUM 1-1 (BARTLESVILLE)                 4,968              349         2,620                118          -               -             1,689               192             745            192            192              -                    -           -
505000   P   ESTHER 1-28 (BARTLESVILLE)                 1,540              108         1,572                  36         -               -               524              (700)            231            -              -                -                    -           -
505200   P   GILBERT 1-22 (BOOCH MIDDLE)               12,643              889         2,620                300          -               -             4,299             4,536           1,897          4,536          1,897              -                    -        71,420
505300   P   PHOEBE 4-23 (BOOCH UPPER)                  1,794              141         1,650                (13)         -                  2            610              (596)            269            -              -                   2                 -         2,064
505400   P   EPPS 1-32 (BOOCH)                            339                24        2,619                   8         -               -               115            (2,428)              51           -              -                -                    -           -
505500   P   SMITH 1-9    (BOOCH)                       2,345              165         3,383                  58         -               -               797            (2,058)            352            -              -                -                    -           -
505600   P   PHOEBE 5-23 (BOOCH UPPER)                  2,468              192         1,681                -            -               -               839              (245)            370            -              -                -                    -        11,329
505700   P   KENNY 4H-3 (HARTSHORNE)                      -                -             713                -            -                  2            -                (714)            -              -              -                   2                 -           -
505800   P   BALLOU 1-6 (HART & BOOCH)                    -                -                0               -            -               -               -                  (0)            -              -              -                -                    -           -
505801   P   BALLOU 1-6 (HARTSHORNE)                    3,946              277         1,335                  95         -               -             1,342               897             592            897            592              -                    -           -
505802   P   BALLOU 1-6 (BOOCH)                         1,166                82        1,348                  27         -               -               397              (687)            175            -              -                -                    -           -
505900   P   PROCTOR 1-7     (BOOCH)                      336                24        2,730                   9         -               -               114            (2,541)              50           -              -                -                    -           -
506000   P   TUCKER 1-25 (BOOCH)                        2,713              191         2,620                  66         -               -               922            (1,086)            407            -              -                -                    -           -
506100   P   CARMAN GEORGE A 2-28 (HART)                3,228              232         2,591                  74         -               -             1,097              (767)            484            -              -                -                    -           -
506200   P   COWBOY 1-31 (HARTSHORNE)                   1,394                98        2,619                  32         -               -               474            (1,830)            209            -              -                -                    -           -
506300   P   SENNET 1-24 (BOOCH)                        2,744              172         2,899                452          -                 (8)           933            (1,705)            412            -              -                  (8)                -           -
506400   P   BARNARD 1-33 (BOOCH)                         940                69        2,620                   8         -               -               320            (2,076)            141            -              -                -                    -           -
506600   P   PATRICK 2-30 (HARTSHORNE)                    -                -           1,518                -            -               -               -              (1,518)            -              -              -                -                    -           -
506700   P   PHOEBE 3-23 (BOOCH)                        1,214                95          641                  17         -               -               413                49             182              49             49             -                    -         2,488
506800   P   USELTON 1-31 (BOOCH)                       3,918              246         2,619                792          -               -             1,332            (1,072)            588            -              -                -                    -        28,095
506900   P   ROMINE 2-17 (BOOCH)                        2,247              158         2,769                  57         -               -               764            (1,500)            337            -              -                -                    -           -
507000   P   PEARSON 1-28 (BARTLESVILLE)                1,253                92          886                (11)         -               -               426              (140)            188            -              -                -                    -         2,394
507100   P   CARTER 1-2 (HARTSHORNE)                      -                -             155                -            -                 (0)           -                (154)            -              -              -                  (0)                -           -
507300   P   SHIRLEY 1-36 (HARTSHORNE)                    -                -             -                  -            -                  1            -                  (1)            -              -              -                   1                 -           -
                                                                          Case: 20-13664                    Doc: 57-1                  Filed: 12/02/20                          Page: 131 of 133


                                              Current Year   Ending         Cost or      A/Depletion   Undepleted         Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion    Exess IDC
 Well#                     Well Name           Production    Reserves     Other Basis      at BOY        Cost         Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY      Per Property


                                                 4,052,352   34,404,900   143,665,428     94,166,646    49,498,783                         3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417      3,680,310
100000
499602   P   STATON 1-6 (SAVANNA)                      -            -         285,327        243,274        42,054       0.00000000              -            -            -                742            742       244,015            -
499700   P   HUMMER 1-8 (HARTSHORNE)                   -            -         281,716        183,016        98,701       0.00000000              -            -            -                -              -         183,016            -
499800   P   DWIGHT 1-1 (BOOCH)                        -            -         270,256        205,286        64,971       0.00000000              -            -            -                461            461       205,747            -
499900   P   TUCKER A 2-26 (BOOCH)                     -            -         271,266         66,945       204,321       0.00000000              -            -            -                -              -          66,945            -
500000   P   TRAVIS 3-18 (CROMWELL)                    -            -         256,741        212,149        44,592       0.00000000              -            -            -                556            556       212,706            -
500100   P   JENSON 1-17 (BARTLESVILLE)              4,982        7,062       256,313        195,914        60,399       0.41365141           24,984          -         24,984           24,984         24,984       220,898            -
500200   P   YOUNG 1-16 (BOOCH MIDDLE)                 -            -         253,547        193,136        60,411       0.00000000              -            -            -                -              -         193,136            -
500300   P   COMPELUBE 2-21 (HART) APO                 -            -         245,967        126,166       119,801       0.00000000              -            -            -              3,398          3,398       129,565            -
500400   P   USA 1-1 (BOOCH & HARTSHORNE)            8,036       53,160       252,732        174,533        78,198       0.13131721           10,269          -         10,269           10,269         10,269       184,802            -
500500   P   EDWARDS 1-28 (BARTLESVILLE)             3,374        8,580       239,845        129,495       110,350       0.28226162           31,148          -         31,148           31,148         31,148       160,643            -
500600   P   BLEVINS 2-12 (HARTSHORNE)                 -            -         244,599        108,196       136,403       0.00000000              -            -            -                -              -         108,196            -
500700   P   VAUGHAN B 2-2 (BOOCH LOWER)             7,843       37,383       235,079        164,434        70,645       0.17341594           12,251          -         12,251           12,251         12,251       176,685            -
500900   P   COX 1-18 (BOOCH)                          -            -         211,272        192,256        19,015       0.00000000              -            -            -                751            751       193,007            -
501000   P   SANDRA 1-32 (HRTSHN & SAVANNA)            -            -             -              -             -         0.00000000              -            -            -                -              -             -              -
501001   P   SANDRA 1-32 (HARTSHORNE)                5,660       18,002       199,683        141,758        57,925       0.23922200           13,857          -         13,857           13,857         13,857       155,615            -
501002   P   SANDRA 1-32 (SAVANNA)                     -            -         120,549         72,711        47,838       0.00000000              -            -            -                739            739        73,450            -
501100   P   FRANKIE 1-1 (BOOCH)                       -            -         186,979        139,361        47,617       0.00000000              -            -            -                -              -         139,361            -
501200   P   TRAVIS C-1-8 (BOOCH & SAVANNA)            -            -         184,397        149,850        34,547       0.00000000              -            -            -                800            800       150,650            -
501300   P   TUCKER B 1-26 (BOOCH)                     -            -         185,068        174,813        10,255       0.00000000              -            -            -              1,120          1,120       175,933            -
501400   P   TRAVIS 3-6 (SAVANNA LOWER)              7,200       36,492       176,445        124,826        51,619       0.16479749            8,507          -          8,507            8,507          8,507       133,333            -
501500   P   MARILYN 1-21 (BARTLESVILLE)               -            -         180,988        110,538        70,450       0.00000000              -            -            -                -              -         110,538            -
501600   P   TOM 1-5 (HARTSHORNE)                      -            -         163,272        141,978        21,294       0.00000000              -            -            -                -              -         141,978            -
501700   P   JAMES 1-32    (HARTSHORNE)                -            -         157,009        130,813        26,197       0.00000000              -            -            -                -              -         130,813            -
501800   P   SAUNIER 1-32 (HARTSHORNE)                 -            -         154,420        150,057         4,363       0.00000000              -            -            -                -              -         150,057            -
501900   P   JAYHAWK 1-31 (HARTSHORNE)                 -            -         153,142        153,142           -         0.00000000              -            -            -                -              -         153,142            -
502000   P   LEE 1-8 (HARTSHORNE)                      -            -         154,815         99,356        55,459       0.00000000              -            -            -                -              -          99,356            -
502200   P   TRUTTMAN 1-11 (SAVANNA)                   -            -         156,512        132,393        24,119       0.00000000              -            -            -                999            999       133,392            -
502300   P   RAGAN 1H-3 (HARTSHORNE)                   -            -         159,857        159,857           -         0.00000000              -            -            -                -              -         159,857            -
502400   P   THOMPSON, FLORENCE 1-16                   -            -         142,314         74,019        68,295       0.00000000              -            -            -                -              -          74,019            -
502500   P   PATRICK 1-30 (HARTSHORNE)              11,314      103,832       133,128         76,545        56,583       0.09826160            5,560          -          5,560            5,560          5,560        82,105            -
502700   P   WILDER 1-7 (BOOCH LOWER)                  -            -         129,841        115,597        14,245       0.00000000              -            -            -                -              -         115,597            -
502900   P   VAUGHAN A 1-36 (BOOCH)                    -            -         129,525        114,860        14,665       0.00000000              -            -            -                -              -         114,860            -
503000   P   WARD, BUCKY 1-6-(HARTSH & BTLV            -            -             -              -             -         0.00000000              -            -            -                -              -             -              -
503001   P   WARD, BUCKY 1-6 (HARTSHORNE)              -            -         379,902        276,614       103,288       0.00000000              -            -            -                797            797       277,411            -
503002   P   WARD, BUCKY 1-6 (BARTLESVILLE)          6,317       25,869       118,554        101,864        16,690       0.19625597            3,276          -          3,276            3,276          3,276       105,140            -
503100   P   STEIDLEY 1-21 (BARTLESVILLE)              -            -         118,736         75,939        42,798       0.00000000              -            -            -                -              -          75,939            -
503200   P   CLIFTON 3-4 (HARTSHORNE)                  -            -         122,895        122,895           -         0.00000000              -            -            -                -              -         122,895            -
503300   P   JONES 1-36 (BOOCH)                        -            -         114,552         83,492        31,060       0.00000000              -            -            -                163            163        83,656            -
503400   P   EPPS 1H-4 (HARTSHORNE)                    -            -         119,393        111,190         8,203       0.00000000              -            -            -                -              -         111,190            -
503500   P   CLIFTON 4-4 (HARTSHORNE)                  -            -          65,835         63,073         2,762       0.00000000              -            -            -                -              -          63,073            -
503600   P   WALTER 1-36 (HARTSHORNE)                  -            -         111,783         94,280        17,503       0.00000000              -            -            -                259            259        94,539            -
503700   P   TRAVIS B 1-5 (HARTSHORNE)                 -            -         101,713         80,330        21,383       0.00000000              -            -            -                787            787        81,117            -
503800   P   EPPS 2H-4 (HARTSHORNE)                    -            -         109,337         71,773        37,564       0.00000000              -            -            -                -              -          71,773            -
503900   P   CUMMINS 1-35 (BOOCH)                      -            -          96,714         71,256        25,457       0.00000000              -            -            -                480            480        71,736            -
504000   P   BERTIE 1-20 (BOOCH)                       -            -          98,124         74,946        23,178       0.00000000              -            -            -                -              -          74,946            -
504200   P   ACKER 1-31 (HART & SAVANNA)               -            -             -              -             -         0.00000000              -            -            -                -              -             -              -
504201   P   ACKER 1-31 (HART)                         -            -          87,383         71,745        15,638       0.00000000              -            -            -                532            532        72,277            -
504202   P   ACKER 1-31 (SAVANNA)                   10,035      131,006       387,462        158,658       228,804       0.07114734           16,279          -         16,279           16,279         16,279       174,937            -
504300   P   WARD 1-5 (HARTSHORNE)                     -            -          92,787         56,734        36,053       0.00000000              -            -            -                -              -          56,734            -
504400   P   MARCUM 1-31 (SAVANNA)                     -            -          91,559         76,122        15,438       0.00000000              -            -            -                -              -          76,122            -
504500   P   HOWARD 1-27 (BOOCH LOWER)                 -            -          94,161         90,510         3,651       0.00000000              -            -            -                -              -          90,510            -
504600   P   JOEL 2H-1 (HARTSHORNE)                    -            -          73,997         73,997           -         0.00000000              -            -            -                197            -          73,997            -
504700   P   VAUGHAN 2-35 (BOOCH & BARTL)              -            -          86,395         73,163        13,232       0.00000000              -            -            -                -              -          73,163            -
504800   P   KETCHUM 1-1 (BARTLESVILLE)                -            -          84,629         67,964        16,665       0.00000000              -            -            -                192            192        68,156            -
505000   P   ESTHER 1-28 (BARTLESVILLE)                -            -          65,998         54,003        11,995       0.00000000              -            -            -                -              -          54,003            -
505200   P   GILBERT 1-22 (BOOCH MIDDLE)             9,331       62,089        63,443         61,759         1,685       0.13065167              220          -            220            1,897          1,685        63,443            -
505300   P   PHOEBE 4-23 (BOOCH UPPER)                 927        1,137        52,042         38,726        13,316       0.44923907            5,982          -          5,982            5,982          5,982        44,709            -
505400   P   EPPS 1-32 (BOOCH)                         -            -          52,047         33,569        18,479       0.00000000              -            -            -                -              -          33,569            -
505500   P   SMITH 1-9    (BOOCH)                      -            -          51,387         38,575        12,812       0.00000000              -            -            -                -              -          38,575            -
505600   P   PHOEBE 5-23 (BOOCH UPPER)               1,256       10,073        32,942         22,363        10,579       0.11085628            1,173          -          1,173            1,173          1,173        23,536            -
505700   P   KENNY 4H-3 (HARTSHORNE)                   -            -          19,763         12,456         7,307       0.00000000              -            -            -                -              -          12,456            -
505800   P   BALLOU 1-6 (HART & BOOCH)                 -            -             -              -             -         0.00000000              -            -            -                -              -             -              -
505801   P   BALLOU 1-6 (HARTSHORNE)                   -            -          62,520         55,508         7,012       0.00000000              -            -            -                592            592        56,100            -
505802   P   BALLOU 1-6 (BOOCH)                        -            -          31,301         22,901         8,400       0.00000000              -            -            -                -              -          22,901            -
505900   P   PROCTOR 1-7     (BOOCH)                   -            -          32,433         20,972        11,461       0.00000000              -            -            -                -              -          20,972            -
506000   P   TUCKER 1-25 (BOOCH)                       -            -          33,008         27,529         5,479       0.00000000              -            -            -                -              -          27,529            -
506100   P   CARMAN GEORGE A 2-28 (HART)               -            -          21,490         23,820        (2,330)      0.00000000              -            -            -                -              -          23,820            -
506200   P   COWBOY 1-31 (HARTSHORNE)                  -            -          19,422         13,854         5,567       0.00000000              -            -            -                -              -          13,854            -
506300   P   SENNET 1-24 (BOOCH)                       -            -           3,198          3,198           -         0.00000000              -            -            -                -              -           3,198            -
506400   P   BARNARD 1-33 (BOOCH)                      -            -          18,070         12,247         5,823       0.00000000              -            -            -                -              -          12,247            -
506600   P   PATRICK 2-30 (HARTSHORNE)                 -            -          13,888              6        13,882       0.00000000              -            -            -                -              -               6            -
506700   P   PHOEBE 3-23 (BOOCH)                       633        1,855        10,917          8,193         2,725       0.25452577              693          -            693              693            693         8,886            -
506800   P   USELTON 1-31 (BOOCH)                    1,885       26,211         7,270          7,270           -         0.06708435              -            -            -                -              -           7,270            -
506900   P   ROMINE 2-17 (BOOCH)                       -            -           4,427          4,427           -         0.00000000              -            -            -                -              -           4,427            -
507000   P   PEARSON 1-28 (BARTLESVILLE)               714        1,680         1,170          1,170           -         0.29815707              -            -            -                -              -           1,170            -
507100   P   CARTER 1-2 (HARTSHORNE)                   -            -           2,229          1,791           439       0.00000000              -            -            -                -              -           1,791            -
507300   P   SHIRLEY 1-36 (HARTSHORNE)                 -            -          (8,052)           -          (8,052)      0.00000000              -            -            -                -              -             -              -
                                                                                  Case: 20-13664                         Doc: 57-1                Filed: 12/02/20                     Page: 132 of 133


                                              Oil, Gas & Liquid                                                                                   Allocated        Net Income        % of Gross      % of Net       Statutory        AMT               AMT           Beginning
 Well#                      Well Name              Sales          Total GPT       LOE           Other Deducts     IDC           Depreciation      Overhead       Before Depletion     Income         Income         Depletion     Depreciation      Adjustment       Reserves


                                                   12,603,869          361,520     2,288,049         2,016,942    4,185,533           587,541       4,285,289         (1,121,215)       1,890,580      3,754,174      1,408,844         587,541                  -    38,457,253
507400   P   AJ1   (SAVANNA)                              -                -             -                 -            -                 -               -                  -                -              -              -               -                    -           -
507500   P   BOYD 1-7 (HARTSHORNE/BOOCH)                  -                -             -                 -            -                 (52)            -                    52             -                52           -               (52)                 -           -
507600   P   FLORENCE 1-19 (BARTLESVILLE)                 788                55        2,577                 19         -                 -               268             (2,131)             118            -              -               -                    -           -
507700   P   FREDERICK 1-26 (BOOCH UPPER)                 -                -                0              -            -                 -               -                    (0)            -              -              -               -                    -           -
507800   P   FREDERICK 2-26 (BOOCH)                          1                0            10                 0         -                 -                  0               (10)                0           -              -               -                    -           -
507900   P   LOTT 1-29 (BOOCH LOWER)                      392                28        2,517                 10         -                 -               133             (2,296)               59           -              -               -                    -           -
508000   P   LOTT 2-29 (BARTLESVILLE)                     168                12        2,517                  5         -                   (0)             57            (2,423)               25           -              -                 (0)                -           -
508100   P   PAINTER 1-31 (BOOCH UPPER)                   -                -           2,620               -            -                 -               -               (2,620)             -              -              -               -                    -           -
508200   P   PEARSON 2-28 (BARTLESVILLE)                  -                -             -                 -            -                 -               -                  -                -              -              -               -                    -           -
508300   P   PEARSON 3-28                                 -                -             -                 -            -                   (8)           -                     8             -                 8           -                 (8)                -           -
508400   P   RAGAN 1-34 SWD     (BOOCH)                   -                -               45              -            -                 -               -                  (45)             -              -              -               -                    -           -
508500   P   HUFF 16-5H (BPO)                             -                -             -                 -            -                 -               -                  -                -              -              -               -                    -           -
508600   P   FREDERICK 7-26H35                          1,700                99          -                 245          -                 -               578                778              255            778            255             -                    -         2,493
508700   P   OSCAR LU 1-17-8WH                            -                -             -                 -            -                 -               -                  -                -              -              -               -                    -           -
508800   P   OSCAR LU 1-18-7WH                            -                -             -                 -            -                 -               -                  -                -              -              -               -                    -           -
508900   P   OSCAR LU 1-17-20 WH                          -                -             -                 -        200,000               -               -             (200,000)             -              -              -               -                    -           -
509000   P   TWAIN 1-16-21WH                              -                -             -                 -            -                 -               -                  -                -              -              -               -                    -           -
509100   P   LINCOLN 1-24-25WH                            -                -             -                 -              (0)               (0)           -                     0             -                 0           -                 (0)                -           -
509200   P   LINCOLN 1-23-26WH                            -                -             -                 -              (0)                0            -                     0             -                 0           -                  0                 -           -
509300   P   LINCOLN 1-13-12WH                          4,839              277           440               807       16,687             2,287           1,645            (17,304)             726            -              -             2,287                  -        17,345
509400   P   OSCAR LU 2-7-6MWH                            -                -             -                 -            -                 -               -                    (1)            -              -              -               -                    -           -
509500   P   TWAIN 1-10-3WH                               -                -             -                 -            -                 -               -                    (2)            -              -              -               -                    -           -
509600   P   TWAIN 1-9-4WH                                -                -             -                 -            -                 -               -                    (3)            -              -              -               -                    -           -
509700   P   OSCAR LU 1-18-19WH                           -                -             -                 -         72,398               -               -              (72,402)             -              -              -               -                    -           -
509800   P   BELLE 1-20/29H                           180,107            7,941           493            27,251      630,938            15,855          61,236           (563,612)          27,016            -              -            15,855                  -       845,809
509900   P   STELLA-TUCKER 2-22/27H                         21                2          -                    1         -                 -                  7                  4                3              4             3             -                    -           -
510000   P   STELLA-TUCKER 3-22/27H                         10                1          -                    1         -                 -                  4                 (2)               2           -              -               -                    -           -
510100   P   STELLA-TUCKER 4-22/27H                         20                2          -                    2         -                 -                  7                  2                3              2             2             -                    -           -
510200   P   BELLE 2-20/29H                           185,364            8,183           523            27,844      591,710            72,199          63,023           (578,128)          27,805            -              -            72,199                  -       964,207
510300   P   BELLE 3-20/29H                           205,928            9,099           683            30,779      708,447            90,369          70,015           (703,474)          30,889            -              -            90,369                  -       933,042
510400   P   BELLE 4-20/29H                           221,936            9,848           566            32,373      924,988            89,854          75,458           (911,161)          33,290            -              -            89,854                  -     1,074,405
510500   P   BELLE 5-20/29H                           224,324            9,955           557            32,693      929,531            95,816          76,270           (920,510)          33,649            -              -            95,816                  -     1,118,279
565900   P   HOUSER VERDEN UNIT #33-2                     -                -             -                 -            -                 -               -                  (13)             -              -              -               -                    -           -
900000   P   WETUMKA FIELD OFFICE                         -                -             -                 -            -                 -               -                  (14)             -              -              -               -                    -           -
900001   P   PULLING UNIT                                 -                -         253,633               -            -                 -               -             (253,648)             -              -              -               -                    -           -
900002   P   ULAN PIPELINE GATHERING SYSTEM               -                -           5,414               -            -                 -               -               (5,430)             -              -              -               -                    -           -
909100   P   RIVERBEND-KONA REVENUES                      -                -             -                 -            -                 -               -                  (17)             -              -              -               -                    -           -
999990   P   ACCRUAL WELL                                 -                -             -                 -            -                 -               -                  (18)             -              -              -               -                    -           -
999997   P   SUSPENDED REVENUE                            -                -             -                 -            -                 -               -                  (19)             -              -              -               -                    -           -
999998   P   REVERSED WELL ENTRIES                        -                -             -                 -            -                 -               -                  (20)             -              -              -               -                    -           -

                                                   12,603,869          361,520     2,288,049         2,016,942    4,185,533           587,541       4,285,289         (1,121,215)       1,890,580      3,754,174      1,408,844         587,541                  -    38,457,253
                                                                          Case: 20-13664                      Doc: 57-1                   Filed: 12/02/20                          Page: 133 of 133


                                              Current Year   Ending         Cost or       A/Depletion    Undepleted          Cost            Cost         Cost Depl    Adj Cost        Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                      Well Name          Production    Reserves     Other Basis       at BOY         Cost          Depletion Rate     Depletion     Adjustment   Depletion       Depletion      Depletion       at EOY       Per Property


                                                 4,052,352   34,404,900   143,665,428      94,166,646     49,498,783                          3,738,727          -      3,738,727        4,906,184      3,867,772    98,034,417       3,680,310
100000
507400   P   AJ1   (SAVANNA)                           -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
507500   P   BOYD 1-7 (HARTSHORNE/BOOCH)               -            -            (182)            -             (182)       0.00000000              -            -            -                -              -             -               -
507600   P   FLORENCE 1-19 (BARTLESVILLE)              -            -           3,187           3,187            -          0.00000000              -            -            -                -              -           3,187             -
507700   P   FREDERICK 1-26 (BOOCH UPPER)              -            -               (2)           -                (2)      0.00000000              -            -            -                -              -             -               -
507800   P   FREDERICK 2-26 (BOOCH)                    -            -               (0)           -                (0)      0.00000000              -            -            -                -              -             -               -
507900   P   LOTT 1-29 (BOOCH LOWER)                   -            -           1,462           1,462            -          0.00000000              -            -            -                -              -           1,462             -
508000   P   LOTT 2-29 (BARTLESVILLE)                  -            -             106             106            -          0.00000000              -            -            -                -              -             106             -
508100   P   PAINTER 1-31 (BOOCH UPPER)                -            -             452             452            -          0.00000000              -            -            -                -              -             452             -
508200   P   PEARSON 2-28 (BARTLESVILLE)               -            -             (40)            -              (40)       0.00000000              -            -            -                -              -             -               -
508300   P   PEARSON 3-28                              -            -          (6,282)            209         (6,491)       0.00000000              -            -            -                -              -             209             -
508400   P   RAGAN 1-34 SWD     (BOOCH)                -            -           3,938             -            3,938        0.00000000              -            -            -                -              -             -               -
508500   P   HUFF 16-5H (BPO)                          -            -         (92,555)            -          (92,555)       0.00000000              -            -            -                -              -             -               -
508600   P   FREDERICK 7-26H35                         918        1,575           -               -              -          0.36814776              -            -            -                255            -             -               -
508700   P   OSCAR LU 1-17-8WH                         -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
508800   P   OSCAR LU 1-18-7WH                         -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
508900   P   OSCAR LU 1-17-20 WH                       -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509000   P   TWAIN 1-16-21WH                           -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509100   P   LINCOLN 1-24-25WH                         -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509200   P   LINCOLN 1-23-26WH                         -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509300   P   LINCOLN 1-13-12WH                       1,753       15,592              0            -                 0       0.10105985                0          -              0                0              0             0          15,001
509400   P   OSCAR LU 2-7-6MWH                         -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509500   P   TWAIN 1-10-3WH                            -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509600   P   TWAIN 1-9-4WH                             -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509700   P   OSCAR LU 1-18-19WH                        -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
509800   P   BELLE 1-20/29H                         46,060      799,749           -               -              -          0.05445684              -            -            -                -              -             -           596,579
509900   P   STELLA-TUCKER 2-22/27H                    -            -             -               -              -          0.00000000              -            -            -                  3            -             -               -
510000   P   STELLA-TUCKER 3-22/27H                    -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
510100   P   STELLA-TUCKER 4-22/27H                    -            -             -               -              -          0.00000000              -            -            -                  2            -             -               -
510200   P   BELLE 2-20/29H                         46,838      917,369           -               -              -          0.04857696              -            -            -                -              -             -           562,125
510300   P   BELLE 3-20/29H                         51,595      881,447           -               -              -          0.05529741              -            -            -                -              -             -           669,272
510400   P   BELLE 4-20/29H                         53,383    1,021,022           -               -              -          0.04968576              -            -            -                -              -             -           878,739
510500   P   BELLE 5-20/29H                         53,851    1,064,428           -               -              -          0.04815521              -            -            -                -              -             -           883,055
565900   P   HOUSER VERDEN UNIT #33-2                  -            -                6            -                 6       0.00000000              -            -            -                -              -             -               -
900000   P   WETUMKA FIELD OFFICE                      -            -           1,535             -            1,535        0.00000000              -            -            -                -              -             -               -
900001   P   PULLING UNIT                              -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
900002   P   ULAN PIPELINE GATHERING SYSTEM            -            -           1,800             123          1,677        0.00000000              -            -            -                -              -             123             -
909100   P   RIVERBEND-KONA REVENUES                   -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
999990   P   ACCRUAL WELL                              -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
999997   P   SUSPENDED REVENUE                         -            -             -               -              -          0.00000000              -            -            -                -              -             -               -
999998   P   REVERSED WELL ENTRIES                     -            -             -               -              -          0.00000000              -            -            -                -              -             -               -

                                                 4,052,352   34,404,900   143,665,428       94,166,646    49,498,783                          3,738,727          -      3,738,727        4,906,184      3,867,772     98,034,417      3,680,310
